Exhibit 10.1

 

EXECUTION VERSION

 

 

CREDIT AGREEMENT

 

dated as of

 

February 22, 2019,

 

 

among

 

DEAN FOODS COMPANY,

as Borrower,

 

the Lenders Party Hereto,

 

and

 

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as Administrative Agent

 

 

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,

BMO CAPITAL MARKETS CORP.,

COBANK, ACB

and

PNC BANK, NATIONAL ASSOCIATION
as Joint Lead Arrangers and Joint Bookrunners

 

 

BMO CAPITAL MARKETS CORP.

and

COBANK, ACB,
as Co-Syndication Agents

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Article I

 

Definitions

 

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

40

SECTION 1.03.

Terms Generally

41

SECTION 1.04.

Accounting Terms; GAAP

41

SECTION 1.05.

Letter of Credit Amounts

42

SECTION 1.06.

Times of Day; Rates

42

SECTION 1.07.

Division

42

 

 

 

Article II

 

The Credits

 

 

 

SECTION 2.01.

Commitments

42

SECTION 2.02.

Loans and Borrowings

43

SECTION 2.03.

Requests for Revolving Borrowings

43

SECTION 2.04.

Expansion Option

44

SECTION 2.05.

Swingline Loans

46

SECTION 2.06.

Letters of Credit

47

SECTION 2.07.

Funding of Borrowings

55

SECTION 2.08.

Interest Elections

56

SECTION 2.09.

Termination and Reduction of Commitments

57

SECTION 2.10.

Repayment of Loans; Evidence of Debt

58

SECTION 2.11.

Prepayment of Loans

59

SECTION 2.12.

Fees

62

SECTION 2.13.

Interest

63

SECTION 2.14.

Alternate Rate of Interest

63

SECTION 2.15.

Increased Costs

65

SECTION 2.16.

Break Funding Payments

67

SECTION 2.17.

Taxes

67

SECTION 2.18.

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

71

SECTION 2.19.

Mitigation Obligations

73

SECTION 2.20.

Departing Lenders; Replacement of Lenders

74

SECTION 2.21.

Defaulting Lenders

75

SECTION 2.22.

Cash Collateral

77

 

i

--------------------------------------------------------------------------------



 

Article III

 

Representations and Warranties

 

 

 

SECTION 3.01.

Organization; Powers

78

SECTION 3.02.

Authorization; Enforceability

79

SECTION 3.03.

Governmental Approvals; No Conflicts

79

SECTION 3.04.

Financial Condition; No Material Adverse Change

79

SECTION 3.05.

Properties

80

SECTION 3.06.

Litigation and Environmental Matters

80

SECTION 3.07.

Compliance with Laws

80

SECTION 3.08.

Investment Company Status

80

SECTION 3.09.

Taxes

81

SECTION 3.10.

ERISA

81

SECTION 3.11.

Disclosure

81

SECTION 3.12.

Solvency

82

SECTION 3.13.

Security Interest in Collateral

82

SECTION 3.14.

Labor Disputes

83

SECTION 3.15.

No Default

83

SECTION 3.16.

Federal Reserve Regulations

83

SECTION 3.17.

Business Locations; Taxpayer Identification Number

83

SECTION 3.18.

Sanctions; Anti-Corruption

83

SECTION 3.19.

Real Property

83

SECTION 3.20.

Insurance

84

SECTION 3.21.

EEA Financial Institutions

84

 

 

 

Article IV

 

Conditions

 

 

 

SECTION 4.01.

Effective Date

84

SECTION 4.02.

Each Credit Event

87

 

 

 

Article V

 

Affirmative Covenants

 

 

 

SECTION 5.01.

Financial Statements and Other Information

87

SECTION 5.02.

Notices of Material Events

90

SECTION 5.03.

Existence; Conduct of Business

91

SECTION 5.04.

Payment of Obligations

91

SECTION 5.05.

Maintenance of Properties

91

SECTION 5.06.

Books and Records; Inspection Rights

91

SECTION 5.07.

Compliance with Laws

91

SECTION 5.08.

Use of Proceeds

92

SECTION 5.09.

Insurance

92

SECTION 5.10.

Subsidiary Guarantors; Pledges; Collateral; Further Assurances

92

 

ii

--------------------------------------------------------------------------------



 

SECTION 5.11.

Mortgaged Property

95

SECTION 5.12.

Post-Closing Obligations

96

 

 

 

Article VI

 

Negative Covenants

 

 

 

SECTION 6.01.

Indebtedness

97

SECTION 6.02.

Liens

98

SECTION 6.03.

Fundamental Changes

100

SECTION 6.04.

Investments, Loans, Advances and Acquisitions

100

SECTION 6.05.

Asset Sales

102

SECTION 6.06.

Sale and Leaseback Transactions

103

SECTION 6.07.

Restricted Payments

104

SECTION 6.08.

Restricted Debt Payments

104

SECTION 6.09.

Transactions with Affiliates

105

SECTION 6.10.

Restrictive Agreements

105

SECTION 6.11.

Subordinated Indebtedness and Amendments to Subordinated Indebtedness

107

SECTION 6.12.

Fixed Charge Coverage Ratio

107

SECTION 6.13.

Sanctions

107

SECTION 6.14.

Anti-Corruption Laws

107

 

 

 

Article VII

 

Events of Default

 

 

 

Article VIII

 

The Administrative Agent and Issuing Banks

 

 

 

SECTION 8.01.

Authorization and Action

110

SECTION 8.02.

Administrative Agent and its Affiliates

111

SECTION 8.03.

Duties

112

SECTION 8.04.

Administrative Agent’s Reliance, Etc.

113

SECTION 8.05.

Sub-Agents

115

SECTION 8.06.

Resignation

115

SECTION 8.07.

Lender Credit Decision

116

SECTION 8.08.

Other Agent Titles

116

SECTION 8.09.

Agent May File Proofs of Claim; Bankruptcy Events

117

SECTION 8.10.

Collateral

117

SECTION 8.11.

Issuing Banks

119

SECTION 8.12.

Agency for Perfection

120

SECTION 8.13.

Affiliates of Lenders; Banking Services Providers

120

 

iii

--------------------------------------------------------------------------------



 

Article IX

 

Miscellaneous

 

 

 

SECTION 9.01.

Notices

121

SECTION 9.02.

Waivers; Amendments

124

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

126

SECTION 9.04.

Successors and Assigns

127

SECTION 9.05.

Survival

132

SECTION 9.06.

Counterparts; Integration; Effectiveness

132

SECTION 9.07.

Severability

133

SECTION 9.08.

Right of Setoff

133

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

133

SECTION 9.10.

WAIVER OF JURY TRIAL

134

SECTION 9.11.

Headings

135

SECTION 9.12.

Confidentiality

135

SECTION 9.13.

Several Obligations; Nonreliance; Violation of Law

136

SECTION 9.14.

USA PATRIOT Act

136

SECTION 9.15.

Disclosure

137

SECTION 9.16.

Appointment for Perfection

137

SECTION 9.17.

Interest Rate Limitation

137

SECTION 9.18.

No Advisory or Fiduciary Responsibility

137

SECTION 9.19.

Release of Subsidiary Guarantors

138

SECTION 9.20.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

138

SECTION 9.21.

Construction; Independence of

139

 

SCHEDULES:

Schedule 1.01 — Commitment Schedule

Schedule 1.01(b) — Closed Plants

Schedule 1.01(c) — Unrestricted Subsidiaries

Schedule 3.01 — Subsidiaries

Section 3.10(a) — Multiemployer Plans

Schedule 3.10(b) — ERISA Events

Schedule 3.17(a) — Locations of Tangible Personal Property

Schedule 3.17(b) — Location of Chief Executive Office, Taxpayer Identification
Number, Etc.

Schedule 3.19 — Real Property

Schedule 3.20 — Insurance

Schedule 5.11 — Mortgaged Property

Schedule 5.12 — Post-Closing Obligations

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.04 — Existing Investments

Schedule 6.10 — Existing Restrictive Agreements

Schedule 9.04 — Effective Date Voting Participants

 

iv

--------------------------------------------------------------------------------



 

EXHIBITS:

 

Exhibit A — Form of Assignment and Assumption

Exhibit B-1 — Form of Increasing Lender Supplement

Exhibit B-2 — Form of Augmenting Lender Supplement

Exhibit C-1 — Form of Borrowing Base Certificate

Exhibit C-2 — Form of Compliance Certificate

Exhibit D-1 — Form of Borrowing Request

Exhibit D-2 — Form of Interest Election Request

Exhibit E — Form of Note

Exhibit F-1 — Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)

Exhibit F-2 — Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)

Exhibit F-3 — Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)

Exhibit F-4 — Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)

 

v

--------------------------------------------------------------------------------



 

CREDIT AGREEMENT (this “Agreement”) dated as of February 22, 2019, is by and
among DEAN FOODS COMPANY, a Delaware corporation (the “Borrower”), the Lenders
party hereto, and COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Administrative
Agent, Swingline Lender and Issuing Bank.

 

WHEREAS, the Borrower has requested that the Lenders and the Issuing Bank make
available for the purposes specified in this Agreement a revolving credit and
letter of credit facility; and

 

WHEREAS, the Lenders and the Issuing Bank are willing to make available to the
Borrower such revolving credit and letter of credit facility upon the terms and
subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

ARTICLE I

Definitions

 

SECTION 1.01.    Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means Rabobank, in its capacity as administrative agent
for the Lenders under the Loan Documents and any successor Administrative Agent
appointed pursuant to Article VIII.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth in Section 9.01, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. 
Notwithstanding the foregoing, (a) no individual shall be an Affiliate solely by
reason of his or her being a director, officer or employee of the Borrower or
any of its Subsidiaries, and (b) none of the Restricted Subsidiaries of the
Borrower shall be considered Affiliates.  For purposes hereof, all Unrestricted
Subsidiaries shall be considered Affiliates of the Borrower and its Restricted
Subsidiaries.

 

1

--------------------------------------------------------------------------------



 

“Agent Fee Letter” means that certain Fee Letter, dated as of the Effective
Date, executed by the Borrower setting forth the applicable fees relating to
this Agreement to be paid to the Administrative Agent, on its behalf and on
behalf of the Lenders.

 

“Agent’s Group” has the meaning assigned to such term in Article VIII.

 

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced from time to time pursuant to the terms and conditions
hereof.  As of the Effective Date, the Aggregate Commitment is $265,000,000.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate at such time, (b) the Federal Funds Rate in effect on
such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, and if the Alternate Base Rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement.  For
the purposes of this definition, the Adjusted LIBO Rate shall be determined
using the Adjusted LIBO Rate as otherwise determined by the Administrative Agent
in accordance with the definition of “Adjusted LIBO Rate”, except that (i) if a
given day is a Business Day, such determination shall be made on such day
(rather than two Business Days prior to the commencement of an Interest Period)
or (ii) if a given day is not a Business Day, the Adjusted LIBO Rate for such
day shall be the rate determined by the Administrative Agent pursuant to
preceding clause (i) for the most recent Business Day preceding such day.  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Rate, or such Adjusted LIBO Rate shall be effective as of the opening of
business on the day of such change in the Prime Rate, the Federal Funds Rate, or
such Adjusted LIBO Rate, respectively.

 

“Annual Investment Limitation” means $25,000,000 for any fiscal year of the
Borrower.

 

“Anti-Corruption Laws” has the meaning assigned to such term in Section 3.18.

 

“Anti-Terrorism Laws” means any laws, regulations, or orders of any Governmental
Authority of the United States, the United Nations, European Union or the
Netherlands relating to terrorism financing or money laundering, including, but
not limited to, the International Emergency Economic Powers Act (50 U.S.C. §
1701 et seq.), the Trading With the Enemy Act (50 U.S.C. § 5 et seq.), the
International Security Development and Cooperation Act (22 U.S.C. § 2349aa-9 et
seq.), the Act, and any applicable rules or regulations promulgated pursuant to
or under the authority of any of the foregoing.

 

“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is such Lender’s Commitment and the
denominator of which is the Aggregate Commitment; provided that, in the case of
Section 2.21 when a Defaulting Lender shall exist, “Applicable Percentage” shall
mean the percentage of the Aggregate Commitment (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

2

--------------------------------------------------------------------------------



 

“Applicable Pledge Percentage” means (i) 100% in the case of a pledge of Equity
Interests of a Material Restricted Subsidiary which is a Domestic Subsidiary and
(ii) 65% of the voting Equity Interests and 100% of the nonvoting Equity
Interests in the case of a pledge of Equity Interests of a Material Restricted
Subsidiary which is a Foreign Subsidiary.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or LIBOR
Loan, or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “LIBOR Spread” or “Commitment Fee Rate”, as the case may be, based upon
the Borrower’s Total Net Leverage Ratio as of the most recent determination
date:

 

Total Net 
Leverage Ratio

 

LIBOR
Spread

 

ABR
Spread

 

Commitment Fee
Rate

 

Category 1
< 3.00 to 1.00

 

2.25

%

1.25

%

0.40

%

Category 2
> 3.00 to 1.00 but < 4.50 to 1.00

 

2.50

%

1.50

%

0.45

%

Category 3
> 4.50 to 1.00

 

2.75

%

1.75

%

0.50

%

 

For purposes of the foregoing, (i) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Borrower based upon the Borrower’s annual
or quarterly consolidated financial statements (and the related Compliance
Certificate) delivered pursuant to Section 5.01 and (ii) each change in the
Applicable Rate resulting from a change in the Total Net Leverage Ratio shall be
effective during the period commencing on and including the date of delivery of
such consolidated financial statements indicating such change and ending on the
date immediately preceding the effective date of the next such change; provided
that the Total Net Leverage Ratio shall automatically be deemed to be in
Category 3 if the Borrower fails to deliver the annual or quarterly consolidated
financial statements or the related Compliance Certificate required to be
delivered by it pursuant to Section 5.01, during the period from the expiration
of the time for delivery thereof until such consolidated financial statements
are delivered. The Applicable Rate in effect from the Effective Date through the
first date on which consolidated financial statements (and the related
Compliance Certificate) are required to be delivered pursuant to Section 5.01
shall be based upon the pricing level set forth as Category 3 on the above
pricing grid and, thereafter based upon the Total Net Leverage Ratio set forth
in the most recently delivered Compliance Certificate.

 

“Appraisal” means, (a) with respect to the Mortgaged Properties owned by a Loan
Party as of the Effective Date and included in the calculation of the Borrowing
Base, a current appraisal of such real property and equipment located therein
prepared by an appraiser reasonably selected and engaged by the Administrative
Agent with the consent of the Borrower, and prepared on a basis and in form and
substance, reasonably satisfactory to the Administrative Agent and (b) with
respect to the Mortgaged Properties or any other real property owned by a Loan
Party after the Effective Date and included in the calculation of the Borrowing
Base, a

 

3

--------------------------------------------------------------------------------



 

current appraisal of such real property and equipment locate therein prepared by
an appraiser selected and engaged by the Borrower, which appraiser shall be
reasonably satisfactory to the Administrative Agent, and prepared on a basis and
in form and substance, reasonably satisfactory to each of the Borrower and the
Administrative Agent.

 

“Appraised Value” means, with respect to any (a) real property, the “highest and
best use value” thereof as set forth on the most recent Appraisal for such real
property delivered to the Administrative Agent, and (b) equipment, the “highest
and best use value” thereof as set forth on the most recent Appraisal for such
equipment delivered to the Administrative Agent.

 

“Approved Fund” means any Person (other than a natural person or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

 

“Arranger” means each of Rabobank, BMO Capital Markets Corp., CoBank, ACB and
PNC Bank, National Association, each in its capacities as a joint lead arranger
and joint bookrunner.

 

“Asset Sale” means any sale, transfer, or other disposition (including pursuant
to a sale and leaseback transaction or as the result of the division of any
Person) of any property or asset of the Borrower or any Material Restricted
Subsidiary, other than (i) Excluded Dispositions, (ii) sales, transfers or
dispositions described in Section 6.05(c), 6.05(d), 6.05(f), 6.05(g) or
6.05(h) and (iii) any Equity Issuance of the Borrower or any of its Restricted
Subsidiaries.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Attributed Principal Amount” means, on any day, with respect to any Permitted
Receivables Financing entered into by a Subsidiary of the Borrower, the
aggregate amount (with respect to any such transaction, the “Invested Amount”)
paid to, or borrowed by, such Person as of such date under such Permitted
Receivables Financing, minus the aggregate amount received by the applicable
Receivables Financier and applied to the reduction of the Invested Amount under
such Permitted Receivables Financing.

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.04.

 

“Auto-Extension Letter of Credit” has the meaning assigned to such term in
Section 2.06(b)(viii).

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

4

--------------------------------------------------------------------------------



 

“Available Revolving Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Revolving Exposure of all Lenders at such time; it
being understood and agreed that any Lender’s Swingline Exposure shall not be
deemed to be a component of the Revolving Exposure for purposes of calculating
the commitment fee under Section 2.12(a).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Banking Services” means Lender Banking Services and Non-Lender Banking
Services.

 

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Restricted Subsidiary in connection with Banking Services.

 

“Banking Services Obligations” means any and all obligations of the Borrower or
any Restricted Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

 

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended modified, succeeded or replaced from time to time.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment, provided that a Bankruptcy Event shall not result solely by
virtue of (x) any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof
or (y) the appointment of a trustee, administrator, custodian, or similar Person
by a Governmental Authority under or based on the law in the country where such
Person or its direct or indirect parent company is subject to home jurisdiction,
if applicable Law requires that such appointment not be disclosed, provided,
further, that such ownership interest or appointment (as applicable) does not
result in or provide such Person with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

5

--------------------------------------------------------------------------------



 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning assigned to such term in the preamble of the
Agreement.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Base” means (a) from the Effective Date through the PP&E Conditions
Completion Date, the amount of $175,000,000, and (b) on the first Business Day
after the PP&E Conditions Completion Date and at any time thereafter, 65% of the
Appraised Value of all Eligible Property, as determined based on the Borrowing
Base Certificate then most recently delivered pursuant to Section 5.01(f).  For
the avoidance of doubt, the Borrower shall be permitted from time to time, in
its sole discretion, to increase the amount of the Borrowing Base by including
additional property which satisfies the requirements with respect to Eligible
Property and delivering a Borrowing Base Certificate with respect to such
additional property in accordance with Section 5.01(f).

 

“Borrowing Base Certificate” means a certificate signed by a Responsible Officer
of the Borrower, substantially in the form of Exhibit C-1, with such changes
thereto as Administrative Agent may from time to time reasonably request, and
appropriately completed.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.02 substantially in the form attached hereto as
Exhibit D-1; or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBOR Loan, means any day that is also a day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Capital Expenditures” means for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period but excluding normal maintenance which is

 

6

--------------------------------------------------------------------------------



 

properly charged to operation) which are required to be capitalized under GAAP
on a balance sheet of such Person; provided, however, that Capital Expenditure
shall not include any such expenditure which constitute a reinvestment of the
Net Cash Proceeds of any Asset Sale in accordance with Section 2.11(b)(i) or the
cash proceeds of any Recovery Event in accordance with Section 2.11(b)(ii).

 

“Capital Lease” means any lease of property, real or personal, the obligations
with respect to which are required to be capitalized on a balance sheet of the
lessee in accordance with GAAP; provided however that for all purposes of this
Agreement and the other Loan Documents, any obligation relating to (a) any lease
that was accounted for by the Borrower as an operating lease as of December 31,
2018 and (b) any similar lease entered into at any time after December 31, 2018
by the Borrower or any Subsidiary, shall in each case be accounted for as
obligations relating to an operating lease and not as Capital Lease.

 

“Capital Lease Obligations” means the aggregate principal component of
capitalized lease obligations relating to a Capital Lease determined in
accordance with GAAP.

 

“Captive Insurance Company” means any Subsidiary of the Borrower that is
organized and subject to regulation as an insurance company, or the principal
purpose of which is to procure insurance for the benefit of the Borrower and/or
its Restricted Subsidiaries.

 

“Cash Collateralize” means, to deliver to the Administrative Agent, for the
benefit of one or more of any Issuing Bank or the Lenders, as collateral for the
LC Exposure or obligations of Lenders to fund participations in respect of the
LC Exposure, cash or deposit account balances or, if the Administrative Agent
and each applicable Issuing Bank shall agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and each applicable Issuing
Bank.  “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means:

 

(a)                                 direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States), in each case maturing within
one year from the date of acquisition thereof;

 

(b)                                 investments in (1) commercial paper and
variable or fixed rate notes issued by (A) any domestic commercial bank of
recognized standing having capital and surplus in excess of $250,000,000 or
(B) any bank whose short-term commercial paper rating from S&P is at least
A-1 or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank described in this clause (b) being an “Approved Bank”)
(or by the parent company thereof) or (2) any commercial paper or variable rate
notes issued by, or guaranteed by any domestic corporation rated A-1 (or the
equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s, and in each case maturing within 270 days from the date of
acquisition thereof;

 

7

--------------------------------------------------------------------------------



 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within 180 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any Approved Bank;

 

(d)                                 repurchase agreements with a term of not
more than 30 days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in
clause (b) above;

 

(e)                                  auction preferred stock rated in the
highest short-term credit rating category by S&P or Moody’s with a maximum
maturity of one year, for which the reset date will be used to determine the
maturity date; and

 

(f)                                   money market funds that (i) comply with
the criteria set forth in Securities and Exchange Commission Rule 2a-7 under the
Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by Moody’s and
(iii) have portfolio assets of at least $5,000,000,000.

 

“CFC” means a “controlled foreign corporation” as defined in section 957 of the
Code.

 

“Change in Control” means (a) the acquisition of record or beneficial ownership
by any Person or group (as such terms are used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee or director benefit
plan or stock plan of the Borrower or a Subsidiary or any trustee or fiduciary
with respect to any such plan when acting in that capacity or any trust related
to any such plan), of Equity Interests representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower; or (b) during any period of 12 consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of the Borrower ceases to be individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above (or individuals previously approved under this clause (iii))
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body (such approval, in the case of clauses
(ii) or (iii), either by a specific vote or by approval of the Borrower’s proxy
statement in which such member was named as a nominee for election as a
director). As used herein, “beneficial ownership” shall have the meaning
provided in Rule 13d-3 of the SEC under the Securities Act of 1934.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental

 

8

--------------------------------------------------------------------------------



 

Authority; provided however, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder, issued
in connection therewith or in implementation thereof, and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

 

“CIP Regulations” has the meaning assigned to such term in Section 9.13.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.

 

“Collateral” means any and all property owned, leased or operated by a Person,
which property is covered by the Collateral Documents and any and all other
property of any Loan Party, now existing or hereafter acquired, that may at any
time be or become subject to a security interest or Lien in favor of
Administrative Agent, on behalf of itself and the Holders of Secured
Obligations, to secure the Secured Obligations, other than the Excluded
Property.

 

“Collateral Documents” means, collectively, the Security Agreement, each
Mortgage and all other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, including, without limitation, all
other security agreements, pledge agreements, loan agreements, mortgages, notes,
guarantees, subordination agreements, pledges, powers of attorney, consents,
assignments, contracts, fee letters, notices, leases, UCC financing statements
and fixture filings required by the Security Agreement or any Mortgage and all
other written matter whether heretofore, now, or hereafter executed by the
Borrower or any of its Material Restricted Subsidiaries and delivered to the
Administrative Agent.

 

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum possible aggregate amount of such Lender’s Revolving Exposure hereunder,
as such commitment may be (a) reduced or terminated from time to time pursuant
to Section 2.09, (b) increased from time to time pursuant to Section 2.04,
(c) reduced from time to time pursuant to Section 2.11(b), and (d) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The initial amount of each Lender’s Commitment is set
forth on Schedule 1.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to such term in Section 9.01(d).

 

9

--------------------------------------------------------------------------------



 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-2.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any period, for the Borrower and its Restricted
Subsidiaries on a consolidated basis, an amount equal to:  (a) Consolidated Net
Income for such period plus (b) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for, without
duplication:  (i) Consolidated Interest Expense, (ii) provision for taxes based
on income, profits or capital of the Borrower and its Restricted Subsidiaries,
including, without limitation, federal, state, franchise, excise and similar
taxes and foreign withholding taxes paid or accrued during such period including
penalties and interest related to such taxes or arising from any tax
examinations, (iii) depreciation and amortization expense and other non-cash
charges, expenses or losses (except for any such expense that requires accrual
of a reserve for anticipated future cash payments for any period),
(iv) non-recurring, cash charges, expenses or losses (including, for the
avoidance of doubt, non-recurring, cash charges, expenses or losses constituting
restructuring charges or reserves, costs related to the closure and/or
consolidation of facilities, contract termination costs and severance expenses)
not exceeding $15,000,000 in any four fiscal quarter period, (v) any contingent
or deferred payments (including earn-out payments, non-compete payments and
consulting payments but excluding ongoing royalty payments) made in connection
with any Permitted Acquisition, (vi) any extraordinary or unusual charges or
expenses (including amounts paid on early terminations of Swap Agreements),
(vii) non-cash losses from foreign exchange translation adjustments or Swap
Agreements during such period and (viii) the fees and expenses paid to third
parties during such period that directly arise out of and are incurred in
connection with any Permitted Acquisition, investment, asset disposition,
issuance or repayment of debt, issuance of equity securities, refinancing
transaction or amendment or other modification of any debt instrument (in each
case, including any such transaction consummated prior to the Effective Date and
any such transaction undertaken but not completed, and including transaction
expenses incurred in connection therewith) or early extinguishment of
Indebtedness to the extent such items were subject to capitalization prior to
the effectiveness of Financial Accounting Standards Board Statement No. 141R
“Business Combinations” but are required under such statement to be expensed
currently, plus (c) (x) pro forma cost-savings add-backs resulting from
non-recurring charges related to Permitted Acquisitions or dispositions as
permitted pursuant to Regulation S-X of the Securities Exchange Act of 1934 or
as approved by the Administrative Agent and (y) the amount of “run rate” net
cost savings and operating expense reductions related to any acquisition,
disposition, asset sale, divestiture or investment after the Effective Date and
projected by the Borrower in good faith to result from actions actually taken
during the period that is, or expected to be taken no later than, 12 months
after the date of such transaction (which “run rate” net cost savings and
operating expense reductions shall be calculated on a pro forma basis as though
such cost savings and operating expense reductions had been realized on the
first day of the period for which Consolidated EBITDA is being determined and
realized during the entirety of such period, without duplication of any pro
forma adjustment for any such subsequent period that would otherwise be
permitted under this clause (c)), net of the amount of actual benefits realized
during such period from such actions; provided that (A) such cost savings and

 

10

--------------------------------------------------------------------------------



 

operating expense reductions under this clause (c) are reasonably identifiable
and factually supportable (in the good faith determination of the Borrower) and
(B) the aggregate amount of such add-backs under this clause (c) shall not
exceed 10% of Consolidated EBITDA for the applicable four-quarter period
(calculated after giving pro forma effect to the full-year impact of the
relevant acquisition, disposition, asset sale, divestiture or investment, but
prior to inclusion of any such add-backs), minus (d) the following to the extent
included in the determination of Consolidated Net Income for such period,
without duplication:  (i) non-cash credits, income or gains, including non-cash
gains from foreign exchange translation adjustments or Swap Agreements during
such period, (ii) any extraordinary or unusual income or gains (including
amounts received on early terminations of Swap Agreements), and (iii) any
federal, state, local and foreign income tax credits.  “Consolidated EBITDA”
shall not include income (or loss) attributable to non-controlling interests in
Restricted Subsidiaries that are not Subsidiary Guarantors, but shall include
income (or loss) attributable to non-controlling interests in Restricted
Subsidiaries that are Subsidiary Guarantors.  In addition, to the extent that
for any period the portion of Consolidated EBITDA attributable to Material
Restricted Subsidiaries that are Domestic Subsidiaries but that are not
Subsidiary Guarantors exceeds 10% of Consolidated EBITDA (such amount in excess
of 10% of Consolidated EBITDA, the “Excess EBITDA”), then such Excess EBITDA
shall be excluded from the calculation of Consolidated EBITDA.

 

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Borrower and its Restricted Subsidiaries on a consolidated basis,
without duplication, the sum of:  (a) the outstanding principal amount of all
obligations for borrowed money, whether current or long-term (including the
Obligations) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments or upon which interest payments are
customarily made; (b) all obligations arising under letters of credit (including
standby and commercial but excluding letters of credit to the extent such
letters of credit have been cash collateralized) and bankers’ acceptances, but
only to the extent consisting of unpaid reimbursement obligations in respect of
drawn amounts under letters of credit or bankers’ acceptance facilities; (c) all
attributable indebtedness under Capital Leases, synthetic leases, account
receivables securitization programs (including any Permitted Receivables
Financings), off-balance sheet loans or similar off-balance sheet financing
products; (d) all obligations under conditional sale or other title retention
agreements relating to assets purchased (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business); (e) all obligations issued or assumed as the deferred
purchase price of assets or services purchased (other than contingent earn-out
payments and other contingent deferred payments to the extent not fixed and
payable, and trade debt incurred in the ordinary course of business and due
within six (6) months of the incurrence thereof) which would appear as
liabilities on a balance sheet; (f) all preferred Equity Interests issued and
which by the terms thereof could be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments, redemption or other
acceleration; (g) all Guarantees with respect to outstanding Indebtedness of the
type specified in clauses (a) through (f) above of another Person; (h) all
Indebtedness of the type specified in clauses (a) through (f) above of another
Person secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, assets owned or acquired by the Borrower or a
Restricted Subsidiary, whether or not the obligations secured thereby have been
assumed; and (i) all Indebtedness of the types referred to in

 

11

--------------------------------------------------------------------------------



 

clauses (a) through (h) above of any partnership or joint venture (other than a
joint venture that is itself a corporation, limited liability company or similar
limited liability entity organized under the Laws of a jurisdiction other than
the United States or a state thereof) in which the Borrower or any of its
Restricted Subsidiaries is a general partner or joint venturer, except to the
extent that Indebtedness is expressly or legally made non-recourse to such
Person.  For the avoidance of doubt, Consolidated Funded Indebtedness shall
exclude Hybrid Equity Securities issued by the Borrower or any Restricted
Subsidiary.  For purposes hereof, the definition of “Consolidated Funded
Indebtedness” shall exclude any Indebtedness under the Contingent Subordinated
Obligation until such Indebtedness is reflected as a liability or contingent
obligation on the consolidated balance sheet of the Borrower.

 

“Consolidated Interest Expense” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis without duplication, the
following (in each case as determined in accordance with GAAP):  (a) all
interest in respect of Indebtedness (including the interest component of
synthetic leases, account receivables securitization programs, off-balance sheet
loans or similar off-balance sheet financing products) accrued during such
period (whether or not actually paid during such period) and costs of surety
bonds, in each case determined after giving effect to any net payments made or
received under interest rate Swap Agreements minus (b) the sum of (i) all
interest income during such period and (ii) to the extent included in
clause (a) above, the amount of write-offs or amortization of deferred financing
fees, commissions, fees and expenses, and amounts paid (or plus any amounts
received) on early terminations of Swap Agreements.

 

“Consolidated Net Income” means, for any period, net income after taxes for such
period of the Borrower and its Restricted Subsidiaries on a consolidated basis,
as determined in accordance with GAAP.  Except as otherwise provided herein, the
applicable period shall be for the four (4) consecutive quarters most recently
ended as of the date of computation.

 

“Contingent Subordinated Obligation” means the contingent subordinated
obligation described on Schedule 6.01.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Co-Syndication Agent” means each of BMO Capital Markets Corp. and CoBank, ACB,
each in its capacity as co-syndication agent hereunder.

 

“Covenant Trigger Event” means the last day of any fiscal quarter or the date of
any Borrowing on which the Liquidity is less than (a) from the Effective Date
through the PP&E Conditions Completion Date, $100,000,000, and (b) on the
Business Day following the PP&E Conditions Completion Date and at any time
thereafter, an amount equal to the lesser of 50% of

 

12

--------------------------------------------------------------------------------



 

the Borrowing Base on such date or $175,000,000, in each case after giving
effect to the Borrowing in respect of which Liquidity is being calculated, if
applicable.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States, any applicable State thereof or other
applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.21(b), any Lender that has
(a) failed to (i) fund any portion of its Loans within 2 Business Days of the
date required to be funded by it hereunder unless such Lender’s failure to fund
is based on such Lender’s good faith determination that the conditions precedent
to each funding under this Agreement have not been satisfied and such Lender has
notified the Administrative Agent in writing of such determination (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing), or (ii) pay to the Administrative
Agent, the Swingline Lender, any Issuing Bank or any other Lender any other
amount required to be paid by it (including in respect to its participation in
Letters of Credit and Swingline Loans) within 2 Business Days of the date when
due, (b) notified the Borrower, the Administrative Agent, any Issuing Bank, the
Swingline Lender or any Lender in writing that it does not intend or expect to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend or expect to comply with
its funding obligations (i) under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or (ii) under other agreements in which it is obligated to extend
credit unless, in the case of this clause (ii), such obligation is subject to a
good faith dispute, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans unless subject to a good faith dispute
based on such Lender’s good faith determination that the conditions precedent to
funding under this Agreement have not been satisfied and such Lender has
notified the Administrative Agent in writing of such determination, provided
that any such Lender shall cease to be a Defaulting Lender under this
clause (c) upon receipt of such confirmation by the Administrative Agent,
(d) has, or has a direct or indirect parent company that has, become the subject
of a Bankruptcy Event or (e) become the subject of a Bail-In Action.  Any
determination by Administrative Agent that a Lender is a Defaulting Lender under
any one or more of clauses (a) through (e) of this definition shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.21(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, and each
Lender.

 

“Departing Lender” has the meaning set forth in Section 2.20(a).

 

13

--------------------------------------------------------------------------------



 

“Designated Jurisdiction” means any country or territory that is, or whose
government is, the subject of any Sanction, including, without limitation,
currently the Region of Crimea, Cuba, Iran, North Korea, Sudan and Syria.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of the United States of America, any state thereof or in the
District of Columbia.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means February 22, 2019, the date on which the conditions
specified in Section 4.01 were satisfied (or waived in accordance with
Section 9.02).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, Debt Domain, SyndTrak, and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its respective Related Parties or any
other Person, providing for access to data protected by passcodes or other
security system.

 

“Eligible Equipment” means equipment (as that term is defined in the UCC)
located on any real property constituting Eligible Real Property and used in the
ordinary course of a Loan Party’s business; provided, however, an item of
equipment shall not be included in Eligible Equipment if:

 

(a)                                 a Loan Party does not have good, valid, and
marketable title thereto or such equipment is subject to a Capital Lease,

 

14

--------------------------------------------------------------------------------



 

(b)                                 the Administrative Agent does not have a
valid and perfected first priority Lien thereon, subject to no other Liens
except for Permitted Encumbrances,

 

(c)                                  a Loan Party does not have actual and
exclusive possession thereof,

 

(d)                                 the Administrative Agent has not received an
Appraisal of such item of equipment, or

 

(e)                                  it is an aircraft, or an automobile, truck,
rail car, or any vehicle subject to a certificate of title, or consists of
office furniture, computers, phones or other office equipment.

 

“Eligible Property” means the Eligible Equipment and the Eligible Real Property.

 

“Eligible Real Property” means real property owned by a Loan Party located in
the United States of America; provided, Eligible Real Property shall not include
the following:

 

(a)                                 any parcel of real property with respect to
which the applicable Loan Party has not satisfied each of the PP&E Conditions,

 

(b)                                 any parcel of real property with respect to
which the applicable Loan Party does not have good, valid, and marketable title
thereto, subject only to a valid and perfected first priority Lien of the
Administrative Agent and Permitted Encumbrances,

 

(c)           any parcel of real property with respect to which the
Administrative Agent has not received an Appraisal, or

 

(d)           any parcel of real property that is not the location of a
processing, packing or manufacturing plant or cold storage facility currently
being operated and used by the Borrower or its Restricted Subsidiary in the
ordinary course of business (an “Operating Facility”); it being acknowledged
that any parcel of real property contiguous or adjacent to such Operating
Facility or otherwise considered to be part of or integral to the operation of
such Operating Facility shall not be otherwise considered to be ineligible
pursuant to this clause (d).

 

“Environmental Indemnity Agreement” means an environmental indemnity agreement
by and between any Loan Party party to a Mortgage and Administrative Agent, in
form and substance reasonably acceptable to Administrative Agent, as the same
shall be amended, modified and supplemented and in effect from time to time.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
permits, orders, decrees, judgments, injunctions, notices or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, pollution, preservation or reclamation of the
environment or natural resources, or the management, generation, transportation,
storage, handling, use, or release or threatened release of, or exposure to, any
Hazardous Material, as has been, is now, or may at any time hereafter be, in
effect.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities,

 

15

--------------------------------------------------------------------------------



 

and including any Lien filed against any Mortgaged Property), of the Borrower or
any Subsidiary directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Equity Issuance” means any issuance by the Borrower or any of its Restricted
Subsidiaries to any Person which is not the Borrower or a Subsidiary of
(a) shares of its Equity Interests or Hybrid Equity Securities (excluding
issuances of Equity Interests to directors, officers, consultants or other
employees under any equity award program, employee stock purchase plan or other
employee benefit plan in existence from time to time), (b) any shares of its
Equity Interests pursuant to the exercise of options (excluding for purposes
hereof the issuance of Equity Interests pursuant to the exercise of stock
options held by directors, officers, consultants or other employees or former
employees of the Loan Parties or personal representatives or heirs or
beneficiaries of any of them) or warrants or (c) any shares of its Equity
Interests or Hybrid Equity Securities pursuant to the conversion of any debt
securities to equity.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower or any Subsidiary, is treated as
a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 and 430 of the Code, is treated
as a single employer under Section 414 of the Code.

 

“ERISA Event” means (a) the occurrence of any “reportable event”, as defined in
Section 4043(c) of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the notice is waived or otherwise not
required); (b) the failure by the Borrower or any ERISA Affiliate to make
sufficient contributions for any Plan or any Multiemployer Plan in order to meet
the minimum funding standards as determined under Section 412 of the Code,
Section 430 of the Code or Section 303 of ERISA for any plan year; (c) the
occurrence with respect to any Plan subject to Section 433 of the Code or any
Multiemployer Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or

 

16

--------------------------------------------------------------------------------



 

Section 302 of ERISA), whether or not waived; (d) the filing pursuant to
Section 412(d) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (e) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (f) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or other governmental
entity of any notice relating to an intention to terminate any Plan or Plans or
to appoint a trustee to administer any Plan; (g) the incurrence by the Borrower
or any of its ERISA Affiliates of any liability with respect to the withdrawal
or partial withdrawal from any Plan or Multiemployer Plan or (h) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Disposition” means the sale, transfer, lease or other disposition of
(a) any motor vehicles, other equipment or any other property (other than real
property or intellectual property) no longer used or useful in the business of
the Borrower or any of its Restricted Subsidiaries, (b) obsolete or worn-out
property or assets in the ordinary course of business, (c) any inventory and
materials in the ordinary course of business and on ordinary business terms,
(d) cash or Cash Equivalents in the ordinary course of business, (e) accounts
receivable in connection with the collection or compromise thereof in the
ordinary course of business, (f) property and assets to the extent that such
property or asset is exchanged for credit against the purchase price of similar
replacement property or assets and (g) any of the real property set forth on
Schedule 1.01(b), together with all improvements, fixtures and equipment located
thereon and general intangible related thereto.

 

“Excluded Property” means the collective reference to (a) the Equity Interests
in, and any assets of, any Unrestricted Subsidiary, (b) all Equity Interests in
excess of the Applicable Pledge Percentage in any Foreign Subsidiary that is a
CFC and a Pledge Subsidiary, (c) any Equity Interests in any Foreign Subsidiary
which is not a Pledge Subsidiary, (d) any leased real property interest or other
leasehold interest, (e) any corporate aircraft, (f) any property the pledge of
which would require consent, approval or authorization from any Governmental
Authority (to the extent such consent, approval or authorization has not been
obtained or waived), (g) motor vehicles or other assets the attachment or
perfection of a lien thereon is subject to a certificate of title statute,
(h) any property which, subject to the terms of Section 6.10, is subject to a
Lien of the type described in Section 6.02(e) pursuant to documents which
prohibit such Loan Party from granting any other Liens in such property, and
(i) any General Intangible (as defined in the UCC), permit, lease, license,
contract or other Instrument (as defined in the UCC) of such Loan Party or
Equity Interest in any Person that is not wholly-owned by one or more of the
Loan Parties solely to the extent that the grant of a security interest in such
General Intangible, permit, lease, license, contract or other Instrument or
Equity Interest in the manner contemplated by the Collateral Documents, under
the terms thereof, under

 

17

--------------------------------------------------------------------------------



 

any agreement applicable thereto, or under applicable Law, is prohibited and
would result in the termination thereof or give the other parties thereto the
right to terminate, accelerate or otherwise alter such Loan Party’s rights,
titles and interests thereunder (including upon the giving of notice or the
lapse of time or both); provided that (x) any such limitation described in this
clause (i) on the security interests granted hereunder shall only apply to the
extent that any such prohibition could not be rendered ineffective pursuant to
the UCC or any other applicable Law or principles of equity and (y) in the event
of the termination or elimination of any such prohibition or the requirement for
any consent contained in any applicable Law, General Intangible, permit, lease,
license, contract or other Instrument, to the extent sufficient to permit any
such item to become Collateral, or upon the granting of any such consent, or
waiving or terminating any requirement for such consent, a security interest in
such General Intangible, permit, lease, license, contract or other Instrument
shall be automatically and simultaneously granted hereunder and shall be
included as Collateral.  In addition, (1) other assets may be designated as
“Excluded Property” if the Administrative Agent determines that the cost of
obtaining a perfected security interest therein is excessive in relation to the
value afforded thereby and (2) upon the sale, conveyance or contribution thereof
to a Receivables Financing SPC in connection with a Permitted Receivables
Financing, the Accounts (as defined in the Security Agreement) and related
Transferred Assets shall be automatically released from the security interests
created pursuant to the Collateral Documents (and the Administrative Agent
shall, at the expense of the Borrower, execute such documentation reasonably
necessary to evidence such release); provided however, that the Administrative
Agent and the Holders of Secured Obligations shall have a Lien in all amounts
due to a Loan Party from a Receivables Financing SPC in connection with any such
sale, conveyance or contribution of Accounts and related Transferred Assets.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the guarantee of such Loan Party or the
grant of such security interest becomes or would become effective with respect
to such Specified Swap Obligation.  If a Specified Swap Obligation arises under
a master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Specified Swap Obligation that is attributable to swaps
for which such guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.20) or (ii) such Lender changes its lending office,
except in each case

 

18

--------------------------------------------------------------------------------



 

to the extent that, pursuant to Section 2.17, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
acquired the applicable interest in a Loan or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f) and (d) any U.S. Federal
withholding Taxes imposed under FATCA.

 

“Farm Credit Fee Letter” means that certain fee letter, executed by the Borrower
setting forth the applicable fees to be paid to CoBank, ACB for its arrangement
of certain Farm Credit Lenders as Voting Participants on the Effective Date.

 

“Farm Credit Lender” means a federally-chartered Farm Credit System lending
institution organized under the Farm Credit Act of 1971, as the same may be
amended or supplemented from time to time.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average of the quotations for such day for such transactions
received by Administrative Agent from three federal funds brokers of recognized
standing selected by it.

 

“Fee Letters” means the Agent Fee Letter and the Farm Credit Fee Letter.

 

“Financial Officer” means the chief executive officer, chief financial officer,
principal accounting officer, treasurer or controller of the Borrower.

 

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns or Controls more than 50% of such Foreign Subsidiary’s issued and
outstanding Equity Interests.

 

“Fixed Charge Coverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of (a) Consolidated EBITDA minus Capital Expenditures paid in cash of
the Borrower and its Restricted Subsidiaries, to (b) Fixed Charges, in each case
for the four fiscal quarter period then ended.

 

“Fixed Charges” means the sum of (without duplication) (a) Consolidated Interest
Expense payable in cash, (b) the aggregate amount of Restricted Payments made in
cash by the Borrower or any Restricted Subsidiary (other than Restricted
Payments paid to the Borrower or its Restricted Subsidiaries), (c) all federal,
state, local and foreign income taxes paid in cash by

 

19

--------------------------------------------------------------------------------



 

the Borrower and its Restricted Subsidiaries (including Restricted Payments
permitted by Section 6.07(c)), (d) the aggregate amount of Restricted Debt
Payments made in cash by the Borrower or its Restricted Subsidiaries, and
(e) the aggregate scheduled principal amount of Consolidated Funded Indebtedness
(excluding the Revolving Loans) required to be repaid, in each case for the four
fiscal quarter period then ended.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located and any other
Lender that is not a United States person within the meaning of
Section 7701(a)(30) of the Code.  For purposes of this definition, the United
States of America, each State thereof and the District of Columbia shall be
deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Banks, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure other than LC Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swingline Loans made by the Swingline Lender other than Swingline Loans as to
which as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.

 

“Fully Satisfied” or “Full Satisfaction” means, as of any date, that on or
before such date:

 

(a)                                 with respect to the Loans and Letters of
Credit: (i) the principal of and interest accrued to such date on the Loans and
outstanding LC Disbursements (other than the contingent LC Exposure) shall have
been paid in full in cash, (ii) all fees, expenses, and other amounts then due
and payable (other than the contingent LC Exposure and other contingent amounts
for which a claim has not been made) shall have been paid in full in cash,
(iii) the Commitments shall have expired or irrevocably been terminated, and
(iv) the contingent LC Exposure, if any, shall have been secured by: (A) the
grant of a first-priority, perfected Lien on cash in an amount at least equal to
105% of the amount of such LC Exposure, (B) the issuance of a “back-to-back”
letter of credit in form and substance reasonably acceptable to the Issuing Bank
with an original face amount at least equal to 105% of the amount of such LC
Exposure and issued by an issuing bank reasonably satisfactory to the Issuing
Bank or (C) other collateral which is reasonably acceptable to the Issuing Bank;
and

 

(b)                                 with respect to the Banking Services
Obligations and Swap Obligations: (i) all termination payments, fees, expenses,
and other amounts then due and payable under the related Banking Services
Agreements or Swap Agreements shall have been paid in full in cash, and
(ii) unless otherwise waived by the applicable provider of Banking Services or
Holder of Secured Obligations to which such Swap Obligations are owed, all
contingent amounts which could be payable under the related Banking Services
Agreements or Swap Agreements shall have been secured by: (A) the grant of a
first-priority, perfected Lien on cash in an amount at least equal to 105% of
the amount of such contingent amounts, (B) the issuance of a letter of

 

20

--------------------------------------------------------------------------------



 

credit in form and substance reasonably acceptable to the applicable provider of
Banking Services or Holder of Secured Obligations to which such Swap Obligations
are owed and in an amount at least equal to 105% of the amount of such
contingent obligations and issued by an issuing bank reasonably satisfactory to
such applicable provider of Banking Services or Holder of Secured Obligations to
which such Swap Obligations are owed or (C) other collateral which is reasonably
acceptable to the applicable provider of Banking Services; provided the amount
of such Banking Services Obligations or Swap Obligations shall be determined in
accordance with Section 8.13.

 

“Funding Account” means the deposit account of the Borrower to which the
Administrative Agent is authorized by the Borrower to transfer the proceeds of
any Borrowings requested or authorized pursuant to this Agreement.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting regulatory capital rules or
standards (including, without limitation, the Basel Committee on Banking
Supervision or any successor or similar authority thereto).

 

“Guarantee” means, with respect to any Person, without duplication, any
obligations of such Person (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting security therefor, (b) to advance or provide funds or other support
for the payment or purchase of any such Indebtedness or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements or
similar agreements or arrangements) for the benefit of any holder of
Indebtedness of such other Person, (c) to lease or purchase assets, securities
or services primarily for the purpose of assuring the holder of such
Indebtedness, or (d) to otherwise assure or hold harmless the holder of such
Indebtedness against loss in respect thereof.  The amount of any Guarantee
hereunder shall (subject to any limitations set forth therein) be deemed to be
an amount equal to the outstanding principal amount (or maximum principal
amount, if larger) of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or

 

21

--------------------------------------------------------------------------------



 

petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Holders of Secured Obligations” means the holders of the Secured Obligations
from time to time and shall include (i) each Lender and each Issuing Bank in
respect of its Loans and LC Exposure respectively, (ii) the Administrative
Agent, the Issuing Banks and the Lenders in respect of all other present and
future obligations and liabilities of the Borrower and each Loan Party of every
type and description arising under or in connection with this Agreement or any
other Loan Document, (iii) each Lender and Affiliate of such Lender and each
provider of Non-Lender Banking Services in respect of Swap Agreements and
Banking Services Agreements entered into with such Person by the Borrower or any
Restricted Subsidiary, (iv) each indemnified party under Section 9.03 in respect
of the obligations and liabilities of the Borrower to such Person hereunder and
under the other Loan Documents, and (v) their respective successors and (in the
case of a Lender, permitted) transferees and assigns.

 

“Hybrid Equity Securities” means any securities issued by the Borrower, any
Restricted Subsidiary or a financing vehicle of the Borrower or any Restricted
Subsidiary that (i) are classified as possessing a minimum of “intermediate
equity content” by S&P and Basket C equity credit by Moody’s and (ii) other than
solely through the issuance of Equity Interests, (A) do not require any
repayments or prepayments, any redemptions, repurchases, sinking fund payments
or defeasement, or any mandatory preferred cash dividends, and (B) do not
otherwise provide for (1) any obligations thereunder or in connection therewith
to become due prior to their scheduled maturity or (2) an ability (with or
without the giving of notice, the lapse of time or both) for the holder or
holders of any such securities or any trustee or agent on its or their behalf to
cause any such obligations to become due, in each case, prior to at least
180 days after the Maturity Date.

 

“Improvement” means any walled and roofed building, any building in the course
of construction that qualifies for insurance coverage, and any manufactured
(mobile) homes.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.04.

 

“Indebtedness” means, as of any date of determination with respect to any
Person, without duplication:  (a) the outstanding principal amount of all
obligations for borrowed money, whether current or long-term and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments or upon which interest payments are customarily made; (b) the
maximum amount of all letters of credit (including standby and commercial) and
bankers’ acceptances, including unpaid reimbursement obligations in respect of
drawn amounts under letters of credit or bankers’ acceptance facilities; (c) all
attributable indebtedness under Capital Leases, synthetic leases, account
receivables securitization programs (including Permitted Receivables
Financings), off-balance sheet loans or similar off-balance sheet financing
products; (d) all obligations of such Person under conditional sale or other
title retention agreements relating to assets purchased by such Person (other
than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business); (e) all obligations
issued or assumed as the deferred purchase price of assets or services purchased
(other than contingent earn-out payments and other contingent deferred payments
to the extent

 

22

--------------------------------------------------------------------------------



 

not fixed and payable, and trade debt incurred in the ordinary course of
business and due within six (6) months of the incurrence thereof) which would
appear as liabilities on a balance sheet; (f) all preferred Equity Interests
issued by such Person and which by the terms thereof could be (at the request of
the holders thereof or otherwise) subject to mandatory sinking fund payments,
redemption or other acceleration; (g) all obligations of such Person under
take-or-pay or similar arrangements; (h) all net obligations of such Person
under Swap Agreements; (i) the Indebtedness of any partnership or unincorporated
joint venture in which such Person is a general partner or a joint venture to
the extent such Person would be liable therefor under applicable law or any
agreement or instruments by virtue of such Person’s interest in such other
Person, except to the extent that Indebtedness is expressly made non recourse to
such Person; (j) all Guarantees with respect to outstanding Indebtedness of the
type specified in clauses (a) through (i) above of another person; and (k) all
Indebtedness of the type specified in clauses (a) through (j) above of another
Person secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, assets owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the Effective Date (including any and all supplements thereto) and executed
between the Administrative Agent and Rabobank, together with any of its
permitted successors and assigns thereunder, as Receivables Financier, and as
amended, restated, supplemented or otherwise modified from time to time.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08 in the form attached hereto
as Exhibit D-2; or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Borrower.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), (i) the second Business Day following the last day of each
March, June, September and December and (ii) the Maturity Date, (b) with respect
to any LIBOR Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a LIBOR Borrowing
with an Interest Period of more than three months’ duration, each day prior to
the last day of such Interest Period that occurs at intervals of three months’
duration after the first day of such Interest Period and the Maturity Date and
(c) with respect to any Swingline Loan, the day that such Loan is required to be
repaid and the Maturity Date.

 

23

--------------------------------------------------------------------------------



 

“Interest Period” means with respect to any LIBOR Borrowing, the period
commencing on the date such LIBOR Loan is disbursed, converted to or continued
and ending on the date that is one, two, three or six months thereafter, as the
Borrower may elect in accordance with Section 2.08; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a LIBOR Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period pertaining to a LIBOR Borrowing
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period and (iii) no Interest Period shall extend
beyond the Maturity Date.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means Rabobank in its individual capacity as an issuer of Letters
of Credit hereunder and its successors in such capacity as provided in
Section 2.06(i) and any Lender appointed by the Borrower (with the consent of
such Lender and the Administrative Agent) as such by notice to the Lenders as a
replacement for any Issuing Bank who is at the time of such appointment a
Defaulting Lender.  Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case having
the force of law.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

 

“LC Commitment” means, with respect to each Issuing Bank, the commitment, if
any, of such Issuing Bank to issue Letters of Credit, expressed as an amount
representing the maximum possible aggregate amount of such Issuing Bank’s LC
Exposure hereunder, as such commitment may be reduced, terminated or increased
from time to time pursuant to the provisions of this Agreement.  The initial
amount of each Issuing Bank’s LC Commitment is set forth on Schedule 1.01, or in
the Assignment and Assumption pursuant to which such Issuing Bank shall have
assumed its LC Commitment, as applicable.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
amount of all

 

24

--------------------------------------------------------------------------------



 

unreimbursed LC Disbursements, including all Letter of Credit Borrowings.  For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.05.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender Banking Services” means each and any of the following bank services
provided to the Borrower or any Restricted Subsidiary by any Lender or any of
its Affiliates:  (a) credit cards or debit cards for commercial customers
(including, without limitation, commercial credit cards, debit cards and
purchasing cards), (b) stored value cards and (c) treasury or other cash
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on the Schedule 1.01 and any other Person
that shall have become a Lender hereunder pursuant to Section 2.04 or pursuant
to an Assignment and Assumption, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.  Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder.  A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

 

“LIBO Rate” means, with respect to any Borrowing for any Interest Period, a rate
per annum equal to the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for deposits in U.S. dollars with a term equivalent to such
Interest Period as displayed on the Reuters screen page that displays such rate
(currently page LIBOR01) (or, in the event such rate does not appear on a
Reuters page or screen, on the appropriate page of such other information
service that publishes such rate as shall be selected by Administrative Agent
from time to time in its reasonable discretion) at approximately 11:00 a.m.,
London time, 2 Business Days prior to the commencement of such Interest Period;
provided that in no event shall the LIBO Rate be less than zero.  In the event
that such rate is not available at such time for any reason, then the LIBO Rate
with respect to such Borrowing for such Interest Period shall be the rate at
which dollar deposits in the amount of the requested Borrowing and for a
maturity comparable to such Interest Period are offered by the principal London
office of Rabobank in immediately available funds in the London interbank market
at approximately 11:00 a.m., London time, 2 Business Days prior to the
commencement of such Interest Period; provided that in no event shall such rate
be less than zero.

 

25

--------------------------------------------------------------------------------



 

“LIBO Screen Rate” shall mean the LIBO Rate quote on the applicable screen
page the Administrative Agent designates in its reasonable discretion to
determine the LIBO Rate (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent in its
reasonable discretion from time to time).

 

“LIBO Successor Rate” has the meaning assigned to such term in Section 2.14(c).

 

“LIBO Successor Rate Conforming Changes” shall mean, with respect to any
proposed LIBO Successor Rate, any conforming changes to the definition of LIBO
Rate, Adjusted LIBO Rate, Alternate Base Rate, Applicable Rate, Interest Period,
timing and frequency of determining rates and making payments of interest and
other administrative matters in each case as may be appropriate, in the
reasonable discretion of the Administrative Agent, to reflect the adoption of
such LIBO Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBO Successor Rate exists, in such other manner of
administration as the Administrative Agent reasonably determines in consultation
with the Borrower).

 

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, assignment for security, levy, attachment,
charge, security interest in, on or of such asset, (b) the interest of a vendor
or a lessor under any conditional sale agreement, Capital Lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.

 

“Liquidity” means, as of any time, the sum of (a) (i) the Maximum Available
Amount, minus (ii) the Revolving Exposure of all Lenders, plus (b) the
unrestricted cash and Cash Equivalents on hand and cash and Cash Equivalents
restricted in favor of the Administrative Agent, to the extent held by the
Borrower and the Restricted Subsidiaries on a consolidated basis as of such time
in an amount up to $25,000,000 in the aggregate for all such cash, plus
(c) solely for purposes of determining Liquidity pursuant to (x) clause (h) of
the definition of “Permitted Acquisition” in connection therewith,
(y) Section 6.07(j)(y) in connection with the making of any Restricted Payment
thereunder and (z) Section 6.08(y) in connection with the making of any
Restricted Debt Payment thereunder, and not for any other purpose in this
Agreement, amounts available to be drawn under any Permitted Receivables
Financing in compliance (including compliance on a Pro Forma Basis) with this
Agreement.

 

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, any Letter of Credit applications, the Collateral Documents, the
Subsidiary Guaranty, the Environmental Indemnity Agreements, the Fee Letters,
all Borrowing Requests, all Interest Election Requests, the Intercreditor
Agreement and all other agreements, instruments, documents and certificates
identified in Section 4.01 executed and delivered to, or in favor of,

 

26

--------------------------------------------------------------------------------



 

the Administrative Agent or any Lenders and including all other pledges, powers
of attorney, consents, assignments, contracts, notices, letter of credit
agreements and all other written matter whether heretofore, now or hereafter
executed by or on behalf of any Loan Party, or any employee of any Loan Party,
and delivered to the Administrative Agent or any Lender in connection with this
Agreement or the transactions contemplated hereby.  Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

 

“Loan Parties” means the Borrower and the Subsidiary Guarantors.

 

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement in the form of Revolving Loans and Swingline Loans.

 

“Material Adverse Effect” means (A) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Borrower and its Restricted
Subsidiaries, taken as a whole; (B) a material impairment of the rights and
remedies of the Administrative Agent, any Issuing Bank or any Lender under any
Loan Document, or of the ability of the Borrower or any Subsidiary Guarantor to
pay the Obligations and to perform its obligations under any Loan Document to
which it is a party; or (C) a material adverse effect upon the legality,
validity, binding effect or enforceability against the Borrower or any
Subsidiary Guarantor of any Loan Document to which it is a party.

 

“Material Indebtedness” means (i) the Contingent Subordinated Obligation, and
(ii) Indebtedness (other than the Loans and Letters of Credit, but including any
Permitted Receivables Financing), or obligations in respect of one or more Swap
Agreements, of any one or more of the Borrower and its Restricted Subsidiaries
in an aggregate principal amount exceeding $25,000,000.  For purposes of
determining Material Indebtedness, the “obligations” of the Borrower or any
Restricted Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Restricted Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

 

“Material Restricted Subsidiary” means (i) each Restricted Subsidiary that is a
borrower or guarantor of any Material Indebtedness or a guarantor of any
Indebtedness under the Senior Notes, (ii) any other Restricted Subsidiary (other
than a Receivables Financing SPC) with assets of $500,000 or more and (iii) any
other Restricted Subsidiary that owns any material domestic intellectual
property; provided, however, if the aggregate assets of Restricted Subsidiaries
(other than Receivables Financing SPCs) that are not Material Restricted
Subsidiaries at any time exceeds $10,000,000, the Borrower shall designate
one or more of such Restricted Subsidiaries as Material Restricted Subsidiaries
such that, after giving effect to such designations, the aggregate assets of
Restricted Subsidiaries (other than Receivables Financing SPCs) that are not
Material Restricted Subsidiaries shall be less than $10,000,000.

 

27

--------------------------------------------------------------------------------



 

“Maturity Date” means the earliest of (a) February 22, 2024, (b) September 15,
2022 if by June 15, 2022, the Borrower has not (i) repaid the remaining
obligations under the existing Senior Notes with cash on hand, Revolving Loans,
or proceeds of borrowings under a Permitted Receivables Financing, in each case
solely to the extent permitted under Section 6.08, (ii) entered into definitive
agreements to refinance the existing Senior Notes with a Permitted Refinancing,
or (iii) entered into definitive agreements to extend the maturity date of the
existing Senior Notes to a date that is no earlier than the date that is five
and one-half years after the Effective Date, or (c) or any date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.

 

“Maximum Available Amount” means at any time, the lesser of (a) the Aggregate
Commitment then in effect and (b) the Borrowing Base as reflected in the most
recently delivered Borrowing Base Certificate.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means each mortgage, leasehold mortgage, deed to secure debt, deed
of trust, leasehold deed of trust, and similar agreement executed by any Loan
Party after the Effective Date, for the benefit of Administrative Agent and the
Holders of Secured Obligations, granting a Lien on any real property of such
Loan Party.

 

“Mortgaged Property” means, initially, each parcel of owned real property and
the improvements thereto identified to be mortgaged on Schedule 5.11, and
includes each other parcel of owned real property and improvements thereto with
respect to which a Mortgage is granted (or is required to be granted) pursuant
to Section 5.10.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means, with respect to any Asset Sale, (a) the cash proceeds
received in respect of such Asset Sale including any cash received in respect of
any non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, net of (b) the sum of (i) all fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such Asset Sale, (ii) the amount of all payments required to be
made as a result of such Asset Sale to repay Indebtedness (other than Loans)
secured by such asset or otherwise subject to mandatory prepayment as a result
of such Asset Sale and (iii) the amount of all taxes paid (or reasonably
estimated to be payable) and the amount of any reserves established to fund
contingent liabilities reasonably estimated to be payable, in each case during
the year that such Asset Sale occurred or the next succeeding year and that are
directly attributable to such Asset Sale (as determined reasonably and in good
faith by a Financial Officer).

 

“Non-Extension Notice Date” has the meaning assigned to such term in
Section 2.06(b)(viii).

 

“Non-Lender Banking Services” means each and any of the following bank products
provided, pursuant to agreements entered into prior to the Effective Date, to
the

 

28

--------------------------------------------------------------------------------



 

Borrower or any Restricted Subsidiary in the ordinary course of business by any
Person that immediately prior to the Effective Date was a “Lender” under (and as
defined in) the Prior Credit Agreement but is not a Lender or an Affiliate of a
Lender under this Agreement:  (a) credit cards or debit cards for commercial
customers (including, without limitation, commercial credit cards, debit cards
and purchasing cards), (b) stored value cards and (c) treasury or other cash
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, the Issuing Banks or to any
Issuing Bank or any indemnified party arising under the Loan Documents, and
including interest, fees and expenses that accrue after the commencement by or
against any Loan Party of any proceeding in connection with any Debtor Relief
Laws, regardless of whether such interest fees, and expenses are allowed or
allowable in whole or in part as a claim in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or
articles of formation or organization and operating agreement; and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19 or 2.20).

 

“Participant” has the meaning set forth in Section 9.04.

 

29

--------------------------------------------------------------------------------



 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means an acquisition by the Borrower or any of its
Restricted Subsidiaries; provided, (a) it is an acquisition of a Person or
assets of a Person in a line of business permitted by Section 6.03(b), (b) both
immediately before and immediately after giving effect to such acquisition, no
Default exists, (c) the Borrower shall have provided to the Administrative Agent
a certificate of a Responsible Officer of the Borrower (supported by reasonably
detailed calculations) certifying that (i) immediately before and after giving
effect to such acquisition on a Pro Forma Basis, the Borrower and its Restricted
Subsidiaries are in compliance with the financial covenant set forth in
Section 6.12 (solely to the extent a Covenant Trigger Event has occurred as of
the date of the consummation of such Permitted Acquisition), (ii) based upon
projections made in good faith by the management of the Borrower, Borrower and
its Restricted Subsidiaries are projected to be in compliance with the financial
covenant set forth in Section 6.12 for the next following four fiscal quarters
ending after consummation of such acquisition, and (iii) no Default then exists
or would be caused by such acquisition, (d) it is approved by the board of
directors (or similar governing body) or the requisite shareholders (or other
equityholders) of the Person being acquired or Person transferring the assets
being acquired, (e) if it is an acquisition of Equity Interests of a Person,
greater than fifty percent (50%) of all issued and outstanding Equity Interests
of such Person is acquired, (f) any Person acquired (but excluding any of its
Subsidiaries), will be a Domestic Subsidiary of the Borrower immediately after
such acquisition and the assets being acquired (other than a de minimis amount
of assets in relation to the assets being acquired) are located within the
United States, (g) not later than the closing date of such acquisition and
solely to the extent otherwise prepared and available to the Borrower, the
Borrower shall provide to the Administrative Agent and Lenders with its due
diligence package regarding the Person or business being acquired and such other
information as the Administrative Agent may reasonably request, which may
include the total amount of such acquisition and other terms and conditions of
the acquisitions, the full name and jurisdiction of organization of any new
Subsidiary created or acquired for the purpose of effecting such acquisition,
copies of historical and projected financial statements of the Person or
business being acquired, a detailed description of assets to be acquired, copies
of material agreements of the Person or business being acquired, and copies of
any agreements, schedules or due diligence delivered in connection with the
consummation of such acquisition, (h) after giving effect to such acquisition,
the Liquidity of the Borrower and its Restricted Subsidiaries shall not be less
than $200,000,000, (i) after giving effect to such acquisition, the aggregate
amount of consideration (or, in the case of consideration consisting of assets,
the fair market value of such assets) paid by the Borrower and its Restricted
Subsidiaries shall not exceed $100,000,000 all acquisitions in any fiscal year
of the Borrower, and (j) each Person acquired shall become a Restricted
Subsidiary and Borrower or such Restricted Subsidiary shall have complied with
Section 5.10 with respect thereto.

 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for Taxes that are not
yet delinquent or are being contested in compliance with Section 5.04;

 

30

--------------------------------------------------------------------------------



 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, landlord’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 30 days or are being contested in compliance with
Section 5.04;

 

(c)                                  pledges and deposits under workers’
compensation, unemployment insurance and other social security laws or
regulations;

 

(d)                                 deposits or pledges to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;

 

(e)                                  judgment Liens in respect of judgments (or
appeal or surety bond relating to such judgments) that do not constitute an
Event of Default under clause (k) of Article VII;

 

(f)                                   easements, zoning restrictions, licenses,
title restrictions, rights-of-way and similar encumbrances on real property
imposed by law or incurred or granted by the Borrower or any Subsidiary in the
ordinary course of business that do not secure any material monetary obligations
and do not materially detract from the value of the affected property or
materially interfere with the ordinary conduct of business of the Borrower or
any Subsidiary;

 

(g)                                  minor imperfections in title that do not
materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of Borrower or any Subsidiary;
and

 

(h)                                 other immaterial Liens acceptable to the
Administrative Agent in its reasonable discretion;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Liens” means, at any time, Liens in respect of property of the
Borrower or any Restricted Subsidiary permitted to exist at such time pursuant
to the terms of Section 6.02.

 

“Permitted Receivables Financing” means any one or more receivables financings
in which (a) any Loan Party or any Restricted Subsidiary (i) sells (as
determined in accordance with GAAP) any accounts (as defined in the Uniform
Commercial Code as in effect in the State of New York), (collectively, together
with certain general intangibles relating thereto and the right to collections
thereon, being the “Transferred Assets”) to any Person that is not a Subsidiary
or Affiliate of the Borrower (with respect to any such transaction, the
“Receivables Financier”), (ii) borrows from such Receivables Financier and
secures such borrowings by a pledge of such Transferred Assets and/or
(iii) otherwise finances its acquisition of such Transferred Assets and, in
connection therewith, conveys an interest in such Transferred Assets to the
Receivables Financier or (b) any Loan Party or any Restricted Subsidiary sells,
conveys or otherwise contributes any Transferred Assets to a Receivables
Financing SPC, which

 

31

--------------------------------------------------------------------------------



 

Receivables Financing SPC then (i) sells (as determined in accordance with GAAP)
any such Transferred Assets (or an interest therein) to any Receivables
Financier, (ii) borrows from such Receivables Financier and secures such
borrowings by a pledge of such Transferred Assets or (iii) otherwise finances
its acquisition of such Transferred Assets and, in connection therewith, conveys
an interest in such Transferred Assets to the Receivables Financier; provided
that (A) the aggregate Attributed Principal Amount for all such financings shall
not at any time exceed $450,000,000,  (B) such financings shall not involve any
recourse to any Loan Party or any Restricted Subsidiary for any reason other
than (x) repurchases of non-eligible assets or (y) indemnifications for losses
other than credit losses related to the Transferred Assets and (C) such
financings are subject to an intercreditor agreement with the Administrative
Agent in form and substance reasonably satisfactory to the Administrative Agent.

 

“Permitted Refinancing” means refinancings, renewals, or extensions of
Indebtedness so long as: (a) such refinancings, renewals, or extensions do not
result in an increase in the principal amount of the Indebtedness so refinanced,
renewed, or extended, other than by the amount of premiums paid thereon and the
fees and expenses incurred in connection therewith and by the amount of the
unfunded commitments with respect thereto, (b) such refinancings, renewals, or
extensions do not result in a shortening of the average weighted maturity
(measured as of the refinancing, renewal, or extension) of the Indebtedness so
refinanced, renewed, or extended, nor are they on terms or conditions that are
or would reasonably be expected to be materially adverse to the interests of the
Lenders or materially less favorable to the Borrower and its Restricted
Subsidiaries, (c) if the Indebtedness that is refinanced, renewed, or extended
was subordinated in right of payment to the Secured Obligations, then the terms
and conditions of the refinancing, renewal, or extension must include
subordination terms and conditions that are at least as favorable to the Holders
of Secured Obligations as those that were applicable to the refinanced, renewed,
or extended Indebtedness, (d) the Indebtedness that is refinanced, renewed, or
extended is not recourse to any Loan Party other than those Persons which were
obligated with respect to the Indebtedness that was refinanced, renewed, or
extended or secured by any property other than property that secured the
Indebtedness that was refinanced, renewed, or extended, and (e) with respect to
the Senior Notes, such refinancings, renewals, or extensions have a maturity
date at least five and one half years after the Effective Date.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Subsidiary” means (i) each Domestic Subsidiary which is a Restricted
Subsidiary, (ii) each First Tier Foreign Subsidiary which is a Material
Restricted Subsidiary and (iii) each Domestic Subsidiary which is a Receivables
Financing SPC.

 

32

--------------------------------------------------------------------------------



 

“PP&E Conditions” means the requirements with respect to Mortgaged Property set
forth in Section 5.11(a).

 

“PP&E Conditions Completion Date” means the Business Day on which the Borrower
has satisfied the PP&E Conditions in accordance with Section 5.11(a), as
reasonably determined by the Administrative Agent and as evidenced by notice to
the Lenders.

 

“Prime Rate” means the rate of interest per annum published in the Wall Street
Journal as the U.S. dollar “prime rate” for such day and if the Wall Street
Journal does not publish such rate on such day then such rate as most recently
published prior to such day.

 

“Prior Credit Agreement” means that certain Credit Agreement, dated as of
March 26, 2015 (as amended from time to time), among the Borrower, the lenders
party thereto and Bank of America, N.A., as administrative agent.

 

“Pro Forma Basis” means, with respect to any Specified Transaction, that for
purposes of calculating the financial covenant set forth in Section 6.12, such
transaction shall be deemed to have occurred as of the first day of the most
recent four fiscal quarter period preceding the date of such transaction for
which financial statements were required to be delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of the first financial
statements following the Effective Date pursuant to Section 5.01, as of the
first day of the most recent four fiscal quarter period ending on the last day
of the most recent quarter for which financial statements have been delivered to
the Administrative Agent prior to the Effective Date).  In connection with the
foregoing, (a) with respect to the incurrence of any Indebtedness, such
Indebtedness shall be deemed to have been incurred as of the first day of the
applicable period, (b) with respect to the retirement, repayment or refinancing
of any Indebtedness, such Indebtedness shall be deemed to have been retired,
repaid or refinanced, as the case may be, as of the first day of the applicable
period, (c) with respect to any Asset Sale or Recovery Event, (i) income
statement and cash flow statement items (whether positive or
negative) attributable to the property disposed of shall be excluded to the
extent relating to any period occurring prior to the date of such transaction
and (ii) Indebtedness which is retired shall be excluded and deemed to have been
retired as of the first day of the applicable period, and (d) with respect to
any Permitted Acquisition, (i) income statement and cash flow statement items
attributable to the Person or property acquired shall be included to the extent
relating to any period applicable in such calculations to the extent (A) such
items are not otherwise included in such income statement and cash flow
statement items for the Borrower and its Subsidiaries in accordance with GAAP or
in accordance with any defined terms set forth in Section 1.01 and (B) such
items are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent and (ii) any Indebtedness incurred or
assumed by any Loan Party or any Subsidiary (including the Person or property
acquired) in connection with such transaction and any Indebtedness of the Person
or property acquired which is not retired in connection with such transaction
(A) shall be deemed to have been incurred as of the first day of the applicable
period and (B) if such Indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination.

 

33

--------------------------------------------------------------------------------



 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Rabobank” means Coöperatieve Rabobank U.A., New York Branch.

 

“Receivables Financier” has the meaning set forth in the definition of Permitted
Receivables Financing.

 

“Receivables Financing SPC” means, in respect of any Permitted Receivables
Financing, any Subsidiary or Affiliate of the Borrower established solely for
the purpose of acquiring Transferred Assets from the Borrower or any Restricted
Subsidiary in connection with a Permitted Receivables Financing and each general
partner of any such Subsidiary or Affiliate.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Recovery Event” means the receipt by the Borrower or any of its Restricted
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking (by exercise of
the power of eminent domain or otherwise) or similar event with respect to any
of their respective property or assets.

 

“Register” has the meaning set forth in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees,
administrators, managers, representatives, partners, agents and advisors of such
Person and such Person’s Affiliates.

 

“Replacement Lender” has the meaning set forth in Section 2.20(a).

 

“Report Date” has the meaning set forth in Section 5.01(f).

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Commitments representing more than 50% of the sum of the total Revolving
Exposures and unused Commitments at such time; provided if there are three or
more Lenders (Lenders that are Affiliates of one another shall be deemed to be
one Lender for purposes hereof), then Required Lenders shall in no event be less
than three Lenders. For purposes of making a determination of Required Lenders,
(a) the Commitments of, and the portion of the Revolving Exposure held or deemed
held by, any Defaulting Lender shall be excluded, and (b) any Voting Participant
shall be deemed to be a Lender.

 

“Requirement of Law” means, as to any Person, the Organization Documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Resignation Effective Date” has the meaning assigned to such term in
Article VIII.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer or controller
of a Loan Party, and, solely for purposes of the delivery of incumbency and
secretary certificates, the secretary or any assistant secretary of a Loan Party
and, solely for purposes of notices given pursuant to Article II, any other
officer of the applicable Loan Party so designated by any of the foregoing
officers in a

 

34

--------------------------------------------------------------------------------



 

notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests and Hybrid
Equity Securities in (or of) the Borrower or any Restricted Subsidiary, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests and Hybrid
Equity Securities in (or of) the Borrower or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests and Hybrid
Equity Securities in (or of) the Borrower or any Restricted Subsidiary.

 

“Restricted Debt Payment” means any purchase, retirement, redemption, or other
acquisition of, the setting apart of any money for a sinking, defeasance, or
other analogous fund for the purchase, redemption, retirement, or other
acquisition of, or the voluntary payment or prepayment of the principal of any
Subordinated Indebtedness or unsecured Indebtedness (including the Senior Notes)
except with the proceeds of a Permitted Refinancing.

 

“Restricted Subsidiaries” means the Subsidiaries of the Borrower other than the
Unrestricted Subsidiaries.

 

“Revolver Increase” has the meaning assigned to such term in Section 2.04.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sanction(s)” means any sanctions or trade embargo imposed, administered or
enforced by OFAC, the United States Department of State, the United Nations
Security Council, the European Union, the Netherlands, or to the extent
applicable to the Borrower or any Restricted Subsidiary, any other sanctions
authority.

 

“Scheduled Unavailability Date” has the meaning assigned to such term in
Section 2.14(c).

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates (or

 

35

--------------------------------------------------------------------------------



 

a Person that was a Lender or Affiliate of a Lender at the time the Swap
Obligation or Banking Services Obligation was entered into) or any other Person
with respect to Banking Services Obligations arising in connection with
Non-Lender Banking Services; provided that the definition of “Secured
Obligations” shall not create any guarantee by any Loan Party of (or grant of
security interest by any Loan Party to support, as applicable) any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party.

 

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the Effective Date, between the
Loan Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Holders of Secured Obligations, and any other pledge or
security agreement entered into, after the Effective Date by any other Loan
Party (as required by this Agreement or any other Loan Document), or any other
Person, as the same may be amended, restated or otherwise modified from time to
time.

 

“Senior Notes” means those certain 6.5% Senior Notes due 2023 issued pursuant to
the terms of the Indenture dated as of February 25, 2015 by and between the
Borrower, the guarantors listed therein and The Bank of New York Trust Company,
as trustee, in an aggregate outstanding principal amount of $700,000,000 as of
the Effective Date.

 

“Solvent” means, with respect to any Person, that as of the date of
determination, (a) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Person’s
present assets; (b) such Person’s capital is not unreasonably small in relation
to its business as contemplated on such date of determination; (c) such Person
has not incurred and does not intend to incur, or believe that it will incur,
debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (d) such Person is “solvent” within the meaning
given that term and similar terms under the Bankruptcy Code and applicable laws
relating to fraudulent transfers and conveyances.  For purposes of this
definition, (i) the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5), (ii) “debt” means liability on a “claim,” and
(iii) “claim” means any (A) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(B) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

 

“Specified Subsidiary” means any Restricted Subsidiary that is not a Loan Party
(or not required to become a Loan Party pursuant to the terms of this
Agreement).

 

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

 

36

--------------------------------------------------------------------------------



 

“Specified Transaction” means, with respect to any period, any (i) Permitted
Acquisition or other investment, (ii) sale or transfer of assets or property or
other asset disposition (including any disposal, abandonment or discontinuance
of operations in any Recovery Event) and (iii) incurrence, amendment,
modification, repayment or refinancing of Indebtedness.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for eurocurrency
funding (currently referred to as “Eurocurrency liabilities” in Regulation D of
the Board).  Such reserve percentages shall include those imposed pursuant to
such Regulation D.  LIBOR Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions, or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Subordinated Indebtedness” of the Borrower or any Restricted Subsidiary means
any unsecured Indebtedness of such Person the payment of which is subordinated
to payment of the Secured Obligations; provided, that, (a) such Indebtedness
does not require any scheduled payment of cash interest or principal (including
pursuant to a sinking fund obligation) or mandatory redemption or redemption at
the option of the holders thereof prior to the date that is 181 days after the
Maturity Date, (b) such Indebtedness is subordinated in right of payment and
action to the Secured Obligations in a manner reasonably acceptable to the
Administrative Agent, (c) such Indebtedness is not cross-defaulted (but may be
cross-accelerated) to this Agreement and contains other terms that are
reasonably acceptable to Administrative Agent, provided that all covenants and
events of default (including change of control provisions) are substantially
less restrictive than the covenants and events of default contained in this
Agreement, (d) such Indebtedness provides for all interest to be paid in kind
(and not in cash) during the term of this Agreement, (e) both before and after
giving effect to incurrence of such Indebtedness, the Borrower would be in
compliance with Section 6.12 (solely to the extent a Covenant Trigger Event has
occurred as of the date of the incurrence of such Subordinated Indebtedness) on
a Pro Forma Basis as of the end of the most recent Fiscal Quarter for which
financial statements have been delivered to the Lenders, and (f) no Default or
Event of Default shall exist under this Agreement.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

37

--------------------------------------------------------------------------------



 

“Subsidiary” means any subsidiary of the Borrower.

 

“Subsidiary Guarantor” means each Material Restricted Subsidiary that becomes a
party to a Subsidiary Guaranty (including pursuant to a joinder or supplement
thereto); provided, that notwithstanding any other provision of this Agreement,
no Foreign Subsidiary (or any Domestic Subsidiary owned by a Foreign Subsidiary)
shall be a Subsidiary Guarantor or shall otherwise be required to guarantee or
pledge its assets in support of any obligations hereunder.

 

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor, and any other guaranty agreements as are requested by the
Administrative Agent and its counsel, in each case as amended, restated,
supplemented or otherwise modified from time to time.

 

“Super-Majority Required Lenders” means, at any time, Lenders having Revolving
Exposures and unused Commitments representing more than 75% of the sum of the
total Revolving Exposures and unused Commitments at such time; provided if there
are three or more Lenders (Lenders that are Affiliates of one another shall be
deemed to be one Lender for purposes hereof), then Super-Majority Required
Lenders shall in no event be less than three Lenders. For purposes of making a
determination of Super-Majority Required Lenders, (a) the Commitments of, and
the portion of the Revolving Exposure held or deemed held by, any Defaulting
Lender shall be excluded, and (b) any Voting Participant shall be deemed to be a
Lender.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions (other than in respect of Equity Interests
of the Borrower), in each case entered into to hedge or mitigate risks to which
the Borrower or any Subsidiary reasonably believes it has actual exposure or
entered into in order to effectively cap, collar or exchange interest rates;
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.

 

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements
permitted hereunder to the extent the provider of such Swap Agreement is a
Lender (or an Affiliate of such Lender) or was a Lender (or an Affiliate of any
such Lender at the time such Swap Agreement is entered into, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any Swap
Agreement transaction.

 

“Swingline Commitment” means, with respect to the Swingline Lender, the
commitment, if any, of the Swingline Lender to make Swingline Loans, expressed
as an amount representing the maximum possible aggregate amount of the Swingline
Lender’s Swingline Exposure hereunder, as such commitment may be reduced,
terminated or increased from time to time pursuant to the provisions of this
Agreement.  The initial amount of the Swingline Lender’s Swingline Commitment is
set forth on Schedule 1.01, or in the Assignment and Assumption pursuant to
which the Swingline Lender shall have assumed its Swingline Commitment, as
applicable.

 

38

--------------------------------------------------------------------------------



 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means Rabobank, in its capacity as a lender of Swingline
Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Title Companies” has the meaning assigned to such term in Section 5.11(a).

 

“Total Net Leverage Ratio” means, on any date, the ratio of (a) Consolidated
Funded Indebtedness, minus unrestricted cash and Cash Equivalents and cash and
Cash Equivalents restricted in favor of the Administrative Agent in an aggregate
amount not to exceed $25,000,000 to the extent held by the Borrower and the
Restricted Subsidiaries on a consolidated basis on such date on such date to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters ended
on such date (or, if such date is not the last day of a fiscal quarter, ended on
the last day of the fiscal quarter most recently ended prior to such date).

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the repayment of the obligations under the Prior Credit
Agreement on the Effective Date, the refinancing of the Permitted Receivables
Financing on the Effective Date, the borrowing of Loans and other credit
extensions, the use of the proceeds thereof and the issuance of Letters of
Credit hereunder.

 

“Transferred Assets” has the meaning set forth in the definition of Permitted
Receivables Financing.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Unrestricted Subsidiaries” means (i) any Captive Insurance Company and each
Receivables Financing SPC, (ii) any Subsidiary of the Borrower set forth on
Schedule 1.01(c) hereto, (iii) any Restricted Subsidiary of the Borrower (other
than any Restricted Subsidiary that owns, either directly or through its
Subsidiaries, any Equity Interests or Indebtedness of, or owns or holds any Lien
on, any property of, the Borrower or any Subsidiary thereof (other than solely
such Subsidiary or any Subsidiary of the Subsidiary to be so designated))
designated by the Borrower after the Effective Date as an Unrestricted
Subsidiary by written notice to the Administrative Agent; provided, that the
Borrower shall only be permitted to so designate a

 

39

--------------------------------------------------------------------------------



 

Subsidiary as an Unrestricted Subsidiary after the Effective Date (with the
reasonable consent of the Administrative Agent) so long as (a) no Default has
occurred and is continuing or would result therefrom, (b) immediately after
giving effect to such designation, the Borrower shall be in compliance, on a Pro
Forma Basis, with the financial covenant set forth in Section 6.12 (to the
extent applicable at the time of such designation), and (c) the Borrower shall
have delivered to the Administrative Agent an officer’s certificate executed by
a Responsible Officer of the Borrower, certifying compliance with the
requirements of preceding clauses (a) and (b), and containing the calculations
and information required by the preceding clause (b); and provided, further,
that no Subsidiary that is a Restricted Subsidiary on the Effective Date may
later be designated as an Unrestricted Subsidiary, and (iv) any subsidiary of an
Unrestricted Subsidiary.  Notwithstanding the foregoing, no Subsidiary that
guarantees or otherwise becomes directly or indirectly liable for any Material
Indebtedness of any Loan Party shall be an Unrestricted Subsidiary.  The
designation of any Subsidiary as an Unrestricted Subsidiary pursuant to clause
(iii) above shall constitute an investment by the Borrower therein at the date
of designation in an amount equal to the portion of the fair market value of the
net assets of such Restricted Subsidiary attributable to the Borrower’s Equity
Interests therein (whether direct or indirect) as reasonably estimated by the
Borrower (and such designation shall only be permitted to the extent such
investment is permitted under Section 6.04).  The designation of any Subsidiary
as a Restricted Subsidiary shall constitute the making, incurrence or granting
as applicable, at the time of designation of any then-existing
investment, Indebtedness or Lien of such Restricted Subsidiary, as applicable.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“Voting Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Voting Participant Notification” has the meaning assigned to such term in
Section 9.04(c).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02.    Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “LIBOR
Revolving Loan”).  Borrowings also may be classified and referred to by
Class (e.g., a “Revolving Borrowing”) or

 

40

--------------------------------------------------------------------------------



 

by Type (e.g., a “LIBOR Borrowing”) or by Class and Type (e.g., a “LIBOR
Revolving Borrowing”).

 

SECTION 1.03.    Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.04.    Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change in GAAP
occurring after the Effective Date or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein, and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or

 

41

--------------------------------------------------------------------------------



 

any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof.

 

SECTION 1.05.    Letter of Credit Amounts.  Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Letter of Credit documentation related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

SECTION 1.06.    Times of Day; Rates.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable). The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definitions of “LIBO Rate” or “Adjusted LIBO Rate” or with
respect to any comparable or successor rate thereto.

 

SECTION 1.07.    Division.  If, in connection with any division or plan of
division of a Restricted Subsidiary consummated by a Loan Party in its
discretion under Delaware law (or any comparable event under a different
jurisdiction’s law), any new Person comes into existence, such new Person shall
be deemed, for purposes of Section 5.10 to have been organized on the first date
of its existence by the holders of its Equity Interests at such time, and the
Borrower or any Restricted Subsidiary shall be deemed, for purposes of
Section 6.04, to have made an investment in the amount of the fair market value
of the assets transferred by the Borrower or such Subsidiary to such resulting
Person (less the cash consideration received) in each case on the date of such
Person’s formation.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.    Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees (severally and not jointly) to make Revolving Loans
in dollars to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate principal amount that will not result in
(a) such Lender’s Revolving Exposure exceeding such Lender’s Commitment or
(b) the sum of the total Revolving Exposures exceeding the Maximum Available
Amount.  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

 

42

--------------------------------------------------------------------------------



 

SECTION 2.02.    Loans and Borrowings.

 

(a)         Each Revolving Loan (other than a Swingline Loan) shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.  Any Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.05.

 

(b)         Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or LIBOR Loans as the Borrower may request in accordance
herewith.  Each Swingline Loan shall be an ABR Loan.  Each Lender at its option
may make any LIBOR Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that (i) any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement and (ii) the non-performance of a
Lender’s obligations by any domestic or foreign branch or Affiliate of such
Lender so nominated by it shall not relieve the Lender from its obligations
under this Agreement.

 

(c)         At the commencement of each Interest Period for any LIBOR Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $10,000,000.  At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the Maximum Available Amount or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e).  Each Swingline Loan shall be in an amount that is an integral
multiple of $100,000 and not less than $500,000.  Borrowings of more than
one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of ten (10) LIBOR Borrowings
outstanding.

 

(d)         Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect to a Revolving Borrowing
would end after the Maturity Date.

 

(e)         Notwithstanding anything to the contrary in this Agreement, any
Lender may exchange, continue or rollover all of the portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Administrative Agent, and
such Lender.

 

SECTION 2.03.    Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request
either by delivery of a written Borrowing Request signed by the Borrower
(delivered by hand or telecopy) or by telephone (provided that any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Borrowing Request) (a) in the case of a LIBOR Borrowing, not later than
1:30 p.m., New York City time, three Business Days before the date of

 

43

--------------------------------------------------------------------------------



 

the proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
12:00 p.m., New York City time, on the date of the proposed Borrowing; provided
that any such notice of an ABR Revolving Borrowing to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.06(e) may be given not later
than 9:00 a.m., New York City time, on the date of the proposed Borrowing.  Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request signed by the Borrower.  Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

 

(i)            the aggregate amount of the requested Borrowing;

 

(ii)           the date of such Borrowing, which shall be a Business Day;

 

(iii)          whether such Borrowing is to be an ABR Borrowing or a LIBOR
Borrowing;

 

(iv)          in the case of a LIBOR Borrowing, the initial Interest Period to
be applicable thereto and the last day thereof, which shall be a period
contemplated by the definition of the term “Interest Period”;

 

(v)           the Liquidity on such date after giving effect to such Borrowing;
and

 

(vi)          the location and number of the Borrower’s account or, in
connection with the initial Borrowings on the Effective Date, Person, to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.07.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested LIBOR Revolving Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

SECTION 2.04.    Expansion Option. (a) The Borrower may from time to time elect
to increase the Commitments (each a “Revolver Increase”) upon notice to the
Administrative Agent (which shall promptly notify the Lenders) in a minimum
amount equal to the lesser of (i) $5,000,000 and (ii) the entire remaining
amount that may be requested under this Section 2.04(a), so long as, after
giving effect thereto, the aggregate principal amount of all such Revolver
Increases does not exceed $85,000,000.  At the time of sending any such notice
with respect to a Revolver Increase, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than five Business Days
from the date of delivery of such notice to the Lenders).

 

(b)           With respect to a Revolver Increase, each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such

 

44

--------------------------------------------------------------------------------



 

requested increase.  Any Lender not responding within such time period shall be
deemed to have declined to increase its Commitment.

 

(c)           The Administrative Agent shall notify the Borrower and each Lender
of the Lenders’ responses to each request for a Revolver Increase made hereunder
(each Lender so agreeing to an increase in its Commitment, an “Increasing
Lender”).  To achieve the full amount of a requested Revolver Increase, the
Borrower may arrange for any such Revolver Increase to be provided by the
Increasing Lenders as well as one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”), which agree to provide new Commitments provided that no
Ineligible Institution may be an Augmenting Lender; provided further that
(i) each Augmenting Lender shall meet the requirements for an assignee pursuant
to Section 9.04(b) and shall be subject to the approval of the Borrower, the
Administrative Agent, the Swingline Lender and each Issuing Bank, such approvals
not to be unreasonably withheld, conditioned or delayed, and (ii) (x) in the
case of an Increasing Lender, the Borrower and such Increasing Lender execute an
agreement substantially in the form of Exhibit B-1 hereto or other agreement or
amendment to this Agreement in form satisfactory to the Administrative Agent and
(y) in the case of an Augmenting Lender, the Borrower and such Augmenting Lender
execute an agreement substantially in the form of Exhibit B-2 hereto or other
agreement or amendment to this Agreement in form satisfactory to the
Administrative Agent.  No consent of any Lender (other than each Increasing
Lender and each Augmenting Lender) shall be required for any Revolver Increase
pursuant to this Section 2.04.  Revolver Increases created pursuant to this
Section 2.04 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof.

 

(d)           Notwithstanding the foregoing, no Revolver Increase (or increase
in the Commitment of any Lender) shall become effective under this
paragraph unless, (i) on the proposed date of the effectiveness of such Revolver
Increase, (A) the conditions set forth in paragraphs (a) and (b) of
Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower and (B) solely to the
extent a Covenant Trigger Event has occurred as of the date of the effectiveness
of such Revolver Increase, the Borrower shall be in compliance (on a Pro Forma
Basis) with the covenant contained in Section 6.12 and (ii) the Administrative
Agent shall have received officer’s certificates and ratification agreements
executed by each Loan Party and evidence of appropriate corporate authorization
on the part of each Loan Party with respect to the requested Revolver Increase,
amendments to any other Loan Documents reasonably requested by Administrative
Agent in relation to the requested Revolver Increase (which amendments to the
Loan Documents (other than this Agreement) Administrative Agent is hereby
authorized to execute on behalf of the Lenders), updates or endorsements to
policies of title insurance, flood hazard determination certificates (and, if
applicable, evidence of flood insurance) with respect to each parcel of
Mortgaged Property, the results of lien searches from applicable jurisdictions,
and such opinions of counsel for the Loan Parties with respect to the requested
Revolver Increase and other assurances in each case as Administrative Agent may
reasonably request and consistent with those delivered on the Effective Date. 
On the effective date of any Revolver Increase, (i) each relevant Increasing
Lender and Augmenting Lender shall make available to the Administrative Agent
such amounts in immediately available funds as the Administrative Agent shall
determine, for the benefit of the other Lenders, as being required in

 

45

--------------------------------------------------------------------------------



 

order to cause, after giving effect to such increase and the use of such amounts
to make payments to such other Lenders, each Lender’s portion of the outstanding
Revolving Loans of all the Lenders to equal its Applicable Percentage of such
outstanding Revolving Loans, and (ii) the Borrower shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Borrower, in accordance with the requirements of
Section 2.03).  The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each LIBOR Loan, shall be
subject to indemnification by the Borrower pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods.  Nothing contained in this Section 2.04 shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to increase its Commitment hereunder.

 

SECTION 2.05.    Swingline Loans.

 

(a)         Subject to the terms and conditions set forth herein, the Swingline
Lender, in reliance upon the agreements of the other Lenders set forth in this
Section 2.05, agree to make Swingline Loans in dollars to the Borrower from time
to time during the Availability Period, in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $10,000,000, (ii) the Swingline Lender’s
Swingline Exposure exceeding the Swingline Lender’s Swingline Commitment, and
(iii) the sum of the total Revolving Exposures exceeding the Maximum Available
Amount; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.  To request a Swingline Loan,
the Borrower shall notify the Administrative Agent of such request by
telephone (provided that any telephonic notice must be confirmed immediately by
delivery to the Swingline Lender and the Administrative Agent of a Borrowing
Request), not later than 2:00 p.m., New York City time, on the day of a proposed
Swingline Loan.  Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan.  The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower.  The Swingline Lender
shall make each Swingline Loan available to the Borrower by means of a credit to
the Funding Account (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the relevant Issuing Bank) on the requested date of such Swingline
Loan.

 

(b)         Immediately upon the making of a Swingline Loan by the Swingline
Lender, and without any further action on the part of the Swingline Lender or
the Lenders, the Swingline Lender hereby grants to each Lender, and each Lender
hereby acquires from the Swingline Lender, a participation in such Swingline
Loan equal to such Lender’s Applicable Percentage of the amount of such
Swingline Loan.  The Swingline Lender may by written notice given to the
Administrative Agent not later than 9:00 a.m., New York City time, on any
Business Day require the Lenders to fund such participations on such Business
Day in all or a portion of the Swingline Loans outstanding.  Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will fund such
participations.  Promptly upon receipt of such notice, the

 

46

--------------------------------------------------------------------------------



 

Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender’s Applicable Percentage of such Swingline Loan or Loans. 
Each Lender hereby absolutely, unconditionally and irrevocably agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans not later than 1:00 p.m. on the day specified in such
notice.  Each Lender acknowledges and agrees that its obligation to acquire and
fund participations in Swingline Loans pursuant to this paragraph is absolute,
unconditional and irrevocable and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of any of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.  Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by them
from the Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent.  Any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

 

SECTION 2.06.    Letters of Credit.

 

(a)         General.  Subject to the terms and conditions set forth herein, the
Issuing Banks agree that, in reliance upon the agreements of the Lenders set
forth in this Section 2.06, the Borrower may request the issuance of Letters of
Credit denominated in dollars as the applicant thereof for its own account or
for the account of any Domestic Subsidiary, in a form reasonably acceptable to
the Administrative Agent and the relevant Issuing Bank, from time to time on any
Business Day during the Availability Period.  In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the relevant Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.  The Borrower unconditionally and irrevocably agrees that, in
connection with any Letter of Credit issued for the support of any Subsidiary’s
obligations as provided in the first sentence of this paragraph, the Borrower
will be fully responsible for the reimbursement of LC Disbursements in
accordance with the terms hereof, the payment of interest thereon and the
payment of fees due under Section 2.12(b) to the same extent as if it were the
sole account party in respect of such Letter of Credit (the Borrower hereby
irrevocably waiving any

 

47

--------------------------------------------------------------------------------



 

defenses that might otherwise be available to it as a guarantor or surety of the
obligations of such a Subsidiary that is an account party in respect of any such
Letter of Credit).

 

(b)         Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.

 

(i)            To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the relevant Issuing Bank) to an
Issuing Bank (which Issuing Bank shall be selected by the Borrower) and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof, the documents
to be presented by such beneficiary in case of any drawing thereunder, the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder, the purpose and nature of the requested Letter of Credit and
such other information as the applicable Issuing Bank may require. Such notice
must be received by the applicable Issuing Bank and the Administrative Agent not
later than 11:00 a.m. at least two Business Days (or such later date and time as
the Administrative Agent and the applicable Issuing Bank may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. If requested by such Issuing
Bank, the Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any request for a Letter of
Credit.

 

(ii)           Promptly after receipt of any Letter of Credit application, the
applicable Issuing Bank will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such request
from the Borrower and, if not, the applicable Issuing Bank will provide the
Administrative Agent with a copy thereof.  Unless the applicable Issuing Bank
has received written notice from any Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the applicable Issuing Bank shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with the applicable Issuing Bank’s usual and customary business
practices.

 

(iii)          A Letter of Credit shall be issued, amended, renewed or extended
only if (and upon issuance, amendment, renewal or extension of each Letter of
Credit the Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) the amount of the
LC Exposure shall not exceed $25,000,000, (ii) each Issuing Bank’s LC Exposure
shall not exceed such Issuing Bank’s LC Commitment, and (iii) the sum of the
total Revolving Exposures shall not exceed the Maximum Available Amount.

 

48

--------------------------------------------------------------------------------



 

(iv) the Issuing Banks shall not be under any obligation to issue any Letter of
Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Banks
from issuing the Letter of Credit, or any Law applicable to the Issuing Banks or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Banks shall prohibit,
or request that the Issuing Banks refrain from, the issuance of letters of
credit generally or the Letter of Credit in particular or shall impose upon the
Issuing Banks with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Banks are not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuing
Banks any unreimbursed loss, cost or expense which was not applicable on the
Effective Date and which the Issuing Banks in good faith deem material;

 

(B)          the beneficiary of such Letter of Credit is subject to Sanctions;

 

(C)          the issuance of the Letter of Credit would violate one or more
policies of the Issuing Banks applicable to letters of credit generally;

 

(D)          except as otherwise agreed by the Administrative Agent and the
Issuing Banks, the Letter of Credit is in an initial stated amount less than
$100,000, in the case of a commercial Letter of Credit, or $500,000, in the case
of a standby Letter of Credit;

 

(E)           the Letter of Credit is to be denominated in a currency other than
Dollars;

 

(F)           subject to Section 2.21, any Lender is at that time a Defaulting
Lender, unless the Issuing Banks have entered into arrangements, including the
delivery of Cash Collateral as required by Section 2.22, satisfactory to the
Issuing Banks (in their sole discretion) with the Borrower or such Lender to
eliminate the Issuing Banks’ actual or potential Fronting Exposure (after giving
effect to Section 2.21) with respect to the Defaulting Lender arising from
either the Letter of Credit then proposed to be issued or that Letter of Credit
and all other LC Exposure as to which the Issuing Banks have actual or potential
Fronting Exposure, as it may elect in its sole discretion; or

 

(G)          the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

 

(v)           The Issuing Banks shall not amend any Letter of Credit if the
Issuing Banks would not be permitted at such time to issue the Letter of Credit
in its amended form under the terms hereof.

 

49

--------------------------------------------------------------------------------



 

(vi)          The Issuing Banks shall be under no obligation to amend any Letter
of Credit if (A) the Issuing Banks would have no obligation at such time to
issue the Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of the Letter of Credit does not accept the proposed
amendment to the Letter of Credit.

 

(vii)         The Issuing Banks shall act on behalf of the Lenders with respect
to any Letters of Credit issued by any Issuing Bank and the documents associated
therewith, and the Issuing Banks shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article VIII with respect to any
acts taken or omissions suffered by the Issuing Banks in connection with Letters
of Credit issued by it or proposed to be issued by it and pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article VIII included the Issuing Banks with respect to such acts or omissions,
and (B) as additionally provided herein with respect to the Issuing Banks.

 

(viii)        If the Borrower so requests, the applicable Issuing Bank shall
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the Issuing Bank, the Borrower shall not be required to make a
specific request to the Issuing Bank for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Issuing Bank to permit the extension
of such Letter of Credit at any time to an expiry date not later than the latest
expiration date permitted for such letter of Credit pursuant to Section 2.06(c);
provided, however, that the Issuing Bank shall not permit any such extension if
(A) the Issuing Bank has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof, or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the Issuing Bank not to permit such extension.

 

(c)         Expiration Date.  Each Letter of Credit shall expire (or be subject
to termination by notice from the relevant Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit or such later
date as may be agreed to by the relevant Issuing Bank (or, in the case of any
renewal or extension thereof, including any Auto-Extension Letter of Credit,
one year after such renewal or extension) and (ii) the date that is five
Business Days prior to the Maturity Date; provided that a Letter of Credit may
expire up to (but not later than) one year beyond the Maturity Date so long as
the Borrower Cash Collateralizes 105% of the face amount of such Letter of
Credit in the manner described in Section 2.06(j) no later than thirty (30) days
prior to the

 

50

--------------------------------------------------------------------------------



 

Maturity Date on terms and conditions reasonably acceptable to the relevant
Issuing Bank and the Administrative Agent.

 

(d)         Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of any Issuing Bank or the Lenders, each Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the relevant Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Borrower on the date due as provided in paragraph (e) of this Section, or
of any reimbursement payment required to be refunded to the Borrower for any
reason.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)         Reimbursement.  Upon receipt from the beneficiary of any Letter of
Credit of any notice of a drawing under such Letter of Credit, the applicable
Issuing Bank shall notify the Borrower and the Administrative Agent thereof. 
Not later than 11:00 a.m., New York City time, on the date of any LC
Disbursement by an Issuing Bank under a Letter of Credit, the Borrower shall
reimburse such Issuing Bank through the Administrative Agent in an amount equal
to the amount of such drawing if the Borrower shall have received notice of such
LC Disbursement prior to 9:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than the Business Day immediately following the day that
the Borrower receives such notice, if such notice is not received prior to such
time on the day of receipt; provided that the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount of such LC Disbursement and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan.  If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof.  Promptly following receipt of such notice, each Lender
shall pay to the Administrative Agent its Applicable Percentage of the payment
then due from the Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to such Issuing Bank the amounts so received by it from
the Lenders.  Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Bank, then to such Lenders and such Issuing Bank as their interests may
appear.  Any payment made by a Lender pursuant to this paragraph to reimburse an
Issuing Bank for any LC

 

51

--------------------------------------------------------------------------------



 

Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

 

(f)          Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. 
Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
relevant Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination and that:

 

(i)            an Issuing Bank may replace a purportedly lost, stolen, or
destroyed original Letter of Credit or missing amendment thereto with a
replacement marked as such or waive a requirement for its presentation;

 

(ii)           an Issuing Bank may accept documents that appear on their face to
be in substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit and without regard to any non-documentary condition in such
Letter of Credit;

 

(iii)          an Issuing Bank shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and

 

52

--------------------------------------------------------------------------------



 

(iv)                              this sentence shall establish the standard of
care to be exercised by an Issuing Bank when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms thereof
(and the parties hereto hereby waive, to the extent permitted by applicable Law,
any standard of care inconsistent with the foregoing).

 

Without limiting the foregoing, none of the Administrative Agent, the Lenders,
any Issuing Bank, or any of their Related Parties shall have any liability or
responsibility by reason of (A) any presentation that includes forged or
fraudulent documents or that is otherwise affected by the fraudulent, bad faith,
or illegal conduct of the beneficiary or other Person, (B) an Issuing Bank
declining to take-up documents and make payment (x) against documents that are
fraudulent, forged, or for other reasons by which that it is entitled not to
honor or (y) following the Borrower’s waiver of discrepancies with respect to
such documents or request for honor of such documents or (C) an Issuing Bank
retaining proceeds of a Letter of Credit based on an apparently applicable
attachment order, blocking regulation, or third-party claim notified to such
Issuing Bank.

 

(g)                            Disbursement Procedures.  Each Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  Such Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by
telephone (provided that any telephonic notice must be confirmed immediately by
delivery to the Administrative Agent of a Borrowing Request) of such demand for
payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse such Issuing Bank
and the Lenders with respect to any such LC Disbursement.

 

(h)                           Interim Interest.  If any Issuing Bank shall make
any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(c) shall apply. 
Interest accrued pursuant to this paragraph shall be for the account of such
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.

 

(i)                               Replacement of any Issuing Bank.  Any Issuing
Bank may be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank. 
The Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank.  At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing

 

53

--------------------------------------------------------------------------------



 

Bank, or to such successor and all previous Issuing Banks, as the context shall
require.  After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit then outstanding and issued by it prior to such replacement,
but shall not be required to issue additional Letters of Credit.

 

(j)                              Cash Collateralization.  If the maturity of the
Loans has been accelerated in accordance with Article VII, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders (or Lenders with LC Exposure representing greater than 50% of the total
LC Exposure) demanding the deposit of Cash Collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 105% of the LC
Exposure as of such date plus accrued and unpaid interest thereon; provided that
the obligation to deposit such Cash Collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (h) or (i) of Article VII. 
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the Secured Obligations.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account and the Borrower hereby grants the Administrative
Agent a security interest in the LC Collateral Account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse the relevant
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Secured Obligations.  If the Borrower is
required to provide an amount of Cash Collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all such Events of Defaults have been cured or waived.

 

(k)                           Reports by Issuing Banks to the Administrative
Agent.  On the Business Day following the end of each calendar quarter, each
Issuing Bank (other than Rabobank) shall furnish to the Administrative Agent a
report setting forth (i) the issuance and expiration dates, and the face amount,
of each Letter of Credit issued by such Issuing Bank during the most recently
completed calendar quarter, (ii) the aggregate undrawn amount of all Letters of
Credit issued by such Issuing Bank that are outstanding as of such date and
(iii) the aggregate amount of all LC Disbursements made by such Issuing Bank
that have not been reimbursed by or on behalf of the Borrower prior to such
date.

 

(l)                               Applicability of ISP and UCP; Limitation of
Liability.  Unless otherwise expressly agreed by the Issuing Banks and the
Borrower when a Letter of Credit is issued, (i) the rules of the ISP shall apply
to each standby Letter of Credit, and (ii) the rules of the UCP shall apply to
each commercial Letter of Credit.  Notwithstanding the foregoing, the Issuing
Banks

 

54

--------------------------------------------------------------------------------



 

shall not be responsible to the Borrower for, and the Issuing Banks’ rights and
remedies against the Borrower shall not be impaired by, any action or inaction
of the Issuing Banks required or permitted under any law, order, or practice
that is required or permitted to be applied to any Letter of Credit or this
Agreement, including the Law or any order of a jurisdiction where the Issuing
Banks or the beneficiary are located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

 

(m)                       Illegality under Letters of Credit.  If, at any time,
it becomes unlawful for any Issuing Bank to comply with any of its obligations
under any Letter of Credit (including, but not limited to, as a result of any
Sanctions), the obligations of such Issuing Bank with respect to such Letter of
Credit shall be suspended (and all corresponding rights shall cease to accrue)
until such time as it may again become lawful for such Issuing Bank to comply
its obligations under such Letter of Credit, and such Issuing Bank shall not be
liable for any losses that the Loan Parties may incur as a result.

 

(n)                           Conflict with Letter of Credit Documents.  In the
event of any conflict between the terms hereof and the terms of any Letter of
Credit documentation, the terms hereof shall control.

 

SECTION 2.07.           Funding of Borrowings.

 

(a)                           Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 4:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders
in an amount equal to such Lender’s Applicable Percentage; provided that,
Swingline Loans shall be made as provided in Section 2.05.  The Administrative
Agent will make such Loans available to the Borrower by (i) promptly crediting
the amounts so received, in like funds, to the Funding Account or (ii) wire
transfer of such funds, in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Borrowing Request with respect to such
Borrowing is given by the Borrower, there are LC Disbursements outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such LC Disbursements, and second, shall be made available to the
Borrower as provided above; provided that ABR Revolving Loans to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the relevant Issuing Bank.

 

(b)                           Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such

 

55

--------------------------------------------------------------------------------



 

corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, or (ii) in the case of the Borrower, the interest rate applicable to
ABR Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

(c)                            A notice of the Administrative Agent to any
Lender or the Borrower with respect to any amount owing under this Section 2.07
shall be conclusive, absent manifest error.

 

(d)                           If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Borrowing set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

 

(e)                            Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

SECTION 2.08.           Interest Elections.

 

(a)                           Each Revolving Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a LIBOR
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a LIBOR
Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.  This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.

 

(b)                           To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request signed by

 

56

--------------------------------------------------------------------------------



 

the Borrower.  Notwithstanding any contrary provision herein, this Section shall
not be construed to permit the Borrower to elect an Interest Period for LIBOR
Loans that does not comply with Section 2.02(d).

 

(c)                            Each telephonic and written Interest Election
Request shall specify the following information in compliance with Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a LIBOR Borrowing; and

 

(iv)                              if the resulting Borrowing is a LIBOR
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election and the last day of such Interest Period, which shall be a period
contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

 

(d)                           Promptly following receipt of an Interest Election
Request, the Administrative Agent shall advise each relevant Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                            If the Borrower fails to deliver a timely
Interest Election Request with respect to a LIBOR Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower, then,
so long as an Event of Default is continuing (i) no outstanding Revolving
Borrowing may be converted to or continued as a LIBOR Borrowing and (ii) unless
repaid, each LIBOR Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

 

SECTION 2.09.           Termination and Reduction of Commitments.

 

(a)                           Unless previously terminated, the Commitments
shall terminate on the Maturity Date.

 

57

--------------------------------------------------------------------------------



 

(b)                           The Borrower may at any time terminate the
Commitments upon (i) the payment in full in cash of all outstanding Loans,
together with accrued and unpaid interest thereon and on any Letters of Credit,
(ii) the cancellation and return of all outstanding Letters of Credit (or
alternatively, with respect to each such Letter of Credit, the furnishing to the
Administrative Agent of a cash deposit (or at the discretion of the
Administrative Agent a backup standby letter of credit satisfactory to the
Administrative Agent) equal to 105% of the LC Exposure as of such date),
(iii) the payment in full in cash of the accrued and unpaid fees, and (iv) the
payment in full in cash of all reimbursable expenses and other Obligations
together with accrued and unpaid interest thereon.

 

(c)                            The Borrower may from time to time reduce the
Commitments; provided that (i) each reduction of such Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 and (ii) the Borrower shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.11, the sum of the Revolving Exposures would exceed the Aggregate
Commitment.

 

(d)                           The Borrower shall notify the Administrative Agent
of any election to terminate or reduce the Commitments under paragraph (b) or
(c) of this Section at least one Business Day prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
occurrence of any one or more other transactions, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitments shall be permanent.  Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

 

SECTION 2.10.           Repayment of Loans; Evidence of Debt.

 

(a)                           The Borrower hereby unconditionally promises to
pay (i) to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Revolving Loan on the Maturity Date, and (ii) to
the Swingline Lender the then unpaid principal amount of each Swingline Loan on
or before the fifth (5th) Business Day after the date on which such Swingline
Loan is made or such later date to which the Swingline Lender and the Borrower
agree and, in any event, on the Maturity Date.

 

(b)                           Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

 

(c)                            The Administrative Agent shall maintain accounts
in which it shall record (i) the amount of each Loan made hereunder, the
Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due

 

58

--------------------------------------------------------------------------------



 

and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

 

(d)                           The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein absent manifest
error; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.

 

(e)                            Any Lender may request that Loans made by it be
evidenced by a promissory note.  In such event, the Borrower shall prepare,
execute and deliver to such Lender and its registered assigns a promissory note
payable to such Lender and in the form attached hereto as Exhibit E. 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the payee
named therein and its registered assigns.

 

SECTION 2.11.           Prepayment of Loans.

 

(a)                           The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part without premium or
penalty but subject to breakfunding payments pursuant to Section 2.16, subject
to prior notice in accordance with this paragraph (e) of this Section.

 

(b)                           (i) Promptly following any Asset Sale or series of
Asset Sales of assets not included in the calculation of the Borrowing Base at
such time which cumulatively aggregate (A) in excess of $50,000,000 in any
fiscal year, the Borrower shall prepay the Obligations in an aggregate amount
equal to fifty percent (50%) of the Net Cash Proceeds derived from all such
Asset Sales in excess of $50,000,000 in any fiscal year and (B) in excess of
$75,000,000 in any fiscal year, the Borrower shall prepay the Obligations in an
aggregate amount equal to one hundred percent (100%) of the Net Cash Proceeds
derived from all such Asset Sales in excess of $75,000,000 in any fiscal year
and the Commitments shall be reduced in an amount equal to fifty percent (50%)
of such Net Cash Proceeds required to be applied to repay the Obligations
pursuant to this clause (B) whether or not any Obligations are outstanding at
such time (each prepayment under clauses (A) and (B) hereof to be applied as set
forth in clause (d) below); provided, however, that, in each case, any such Net
Cash Proceeds required to be applied to repay the Obligations pursuant to
clauses (A) and (B) hereof shall not be required to be so applied to the extent
(1) the Borrower delivers to the Administrative Agent a certificate stating that
it intends to use such Net Cash Proceeds to acquire fixed or capital assets in
replacement of the disposed assets and (2) such acquisition is consummated
within three hundred sixty-five (365) days of receipt of such Net Cash Proceeds,
it being expressly agreed that any Net Cash Proceeds not so reinvested shall be
applied to repay the Loans immediately thereafter, and (ii) to the extent of
cash proceeds received in connection with a Recovery Event relating to assets
not included in the calculation of the Borrowing Base at the time of such
Recovery Event which are in excess of $10,000,000 in the aggregate and which are
not applied to repair, replace or relocate damaged

 

59

--------------------------------------------------------------------------------



 

property or to purchase or acquire fixed or capital assets in replacement of the
assets lost or destroyed within three hundred sixty-five (365) days of the
receipt of such cash proceeds, the Borrower shall prepay the Obligations in an
aggregate amount equal to one hundred percent (100%) of such cash proceeds net
of all third-party costs incurred to obtain such cash proceeds (such prepayment
to be applied as set forth in clause (d) below) and the Commitments shall be
reduced in an amount equal to fifty percent (50%) of such cash proceeds required
to be applied to repay the Obligations pursuant to this clause (ii) whether or
not any Obligations are outstanding at such time.

 

(c)                            If at any time (including, without limitation, on
any Report Date) the sum of the aggregate principal amount of all of the
Revolving Exposures exceeds the Maximum Available Amount, the Borrower shall
immediately repay Borrowings or Cash Collateralize LC Exposure in an account
with the Administrative Agent pursuant to Section 2.06(j), as applicable, in an
aggregate principal amount sufficient to cause the aggregate principal amount of
all Revolving Exposures to be less than or equal to the Maximum Available
Amount.

 

(d)                           All such amounts pursuant to Section 2.11(b) and
(c) shall be applied to prepay the Revolving Loans ratably (including Swingline
Loans) (and with a corresponding reduction in the Commitments to the extent
specified in clause (b) above) and to Cash Collateralize outstanding LC
Exposure. Within the parameters of the applications set forth above, prepayments
shall be applied first to ABR Loans and then to LIBOR Loans in direct order of
Interest Period maturities.  If an Event of Default has occurred and is
continuing at the time of any mandatory prepayment, the proceeds thereof shall
be applied in accordance with Section 2.18(b).

 

(e)                            The Borrower shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case
of prepayment of a LIBOR Revolving Borrowing, not later than 1:30 p.m., New York
City time, three Business Days before the date of prepayment, (ii) in the case
of prepayment of an ABR Revolving Borrowing, not later than 1:30 p.m., New York
City time, one Business Day before the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 1:30 p.m., New York City time,
on the date of prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, a notice of prepayment delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities or the occurrence of any one or more other
transactions, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied.  Each such notice shall be in a form
reasonably approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be reasonably
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.  Promptly following receipt of any such
notice relating to a Revolving Borrowing, the Administrative Agent shall advise
the Lenders of the contents thereof.  Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02. 
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing.  Prepayments shall be accompanied by
(i) accrued interest to the extent required by Section 2.13 and
(ii) breakfunding payments pursuant to Section 2.16.

 

60

--------------------------------------------------------------------------------



 

(f)                             Notwithstanding any other provisions of this
Section 2.11, (i) to the extent that any or all of the Net Cash Proceeds of any
Asset Sale by a Foreign Subsidiary (each such Asset Sale a “Foreign Asset Sale”)
or the cash proceeds received in connection with any Recovery Event incurred by
a Foreign Subsidiary (each such Recovery Event a “Foreign Recovery Event”) are
prohibited or delayed by applicable foreign Law or the applicable Organization
Documents of such Foreign Subsidiary from being repatriated to the Borrower to
repay the Obligations pursuant to Section 2.11(b), the portion of such Net Cash
Proceeds so affected will not be required to be applied to repay the Obligations
at the time provided in Section 2.11(b), but may be retained by the applicable
Foreign Subsidiary so long, but only so long, as the applicable local law or
applicable Organization Documents of such Foreign Subsidiary will not permit
repatriation to the Borrower (the Borrower hereby agreeing to use, and cause its
Subsidiaries to use, all commercially reasonable efforts to overcome or
eliminate any such restrictions on repatriation and/or minimize any such costs
of prepayment and/or use the other cash and Cash Equivalents of the Borrower and
its Subsidiaries that are not affected by such restrictions to make the relevant
prepayment), and if within one year following the date on which the respective
prepayment would otherwise have been required such repatriation of any of such
affected Net Cash Proceeds is permitted under the applicable local law or the
applicable Organization Documents of such Foreign Subsidiary, such repatriation
will be immediately effected and such repatriated Net Cash Proceeds will be
promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof and additional costs relating to such repatriation) to the
repayment of the Obligations pursuant to this Section 2.11 or (ii) to the extent
that the Borrower has determined in good faith, after consultation with the
Administrative Agent, that repatriation to the Borrower to repay the Obligations
pursuant to Section 2.11(b) of any of or all the Net Cash Proceeds of any
Foreign Asset Sale or Net Cash Proceeds of any Foreign Recovery Event
attributable to Foreign Subsidiaries would have adverse tax consequences
(including any reduction in tax attributes) with respect to such Net Cash
Proceeds, such Net Cash Proceeds so affected will not be required to be applied
to repay such Obligations at the time provided in Section 2.11(b), but may be
retained by the applicable Foreign Subsidiary so long, but only so long, as the
applicable adverse tax consequences with respect to such Net Cash Proceeds
remain (the Borrower hereby agreeing to use all commercially reasonable efforts
to overcome or eliminate any adverse tax consequences and/or use the other cash
and Cash Equivalents of the Borrower and its Subsidiaries that are not affected
by such adverse tax consequences to make the relevant prepayment), and if within
one year following the date on which the respective prepayment would otherwise
have been required such repatriation of any of such affected Net Cash Proceeds
would no longer have adverse tax consequences, such repatriation will be
immediately effected and such repatriated Net Cash Proceeds will be promptly
(and in any event not later than two Business Days after such repatriation)
applied (net of additional taxes payable or reserved against as a result thereof
and additional costs relating to such repatriation) to the repayment of the
Obligations pursuant to this Section 2.11.  The annual aggregate amount of Net
Cash Proceeds from Asset Sales and Recovery Events that are exempted from
prepaying the Obligations pursuant to Section 2.11(b) shall be reduced by the
Net Cash Proceeds from Foreign Asset Sales and Foreign Recovery Events that are
exempted from prepaying the Obligations by operation of this Section 2.11(f).

 

61

--------------------------------------------------------------------------------



 

SECTION 2.12.           Fees.

 

(a)                           The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which such Commitment terminates.  Accrued
commitment fees shall be payable in arrears within 15 days after the last day of
each March, June, September and December and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof.  All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

(b)                           The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Rate used to determine the interest rate applicable to LIBOR
Revolving Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to the applicable
Issuing Bank for its own account a fronting fee, which shall accrue at the rate
of 0.125% (or such other percentage as is agreed upon by the relevant Issuing
Bank and the Borrower) per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements in
respect of Letters of Credit issued by such Issuing Bank) during the period from
and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as such Issuing Bank’s standard fees and commissions with
respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Participation fees and fronting fees accrued through and
including the last day of each March, June, September and December shall be
payable within 15 days following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand.  Any other fees payable to any Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand.  All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(c)                            The Borrower agrees to pay to the Administrative
Agent and CoBank, ACB, in each case for its own account, the fees set forth in
the applicable Fee Letter and such other fees payable in the amounts and at the
times separately agreed upon between the Borrower and the Administrative Agent.

 

(d)                           All fees payable hereunder shall be paid on the
dates due, in immediately available funds, to the Administrative Agent (or to
the relevant Issuing Bank, in the case of fees payable to it) for distribution,
in the case of commitment fees and participation fees, to the Lenders.  Fees
paid shall not be refundable under any circumstances.

 

62

--------------------------------------------------------------------------------



 

SECTION 2.13.           Interest.

 

(a)                           The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

 

(b)                           The Loans comprising each LIBOR Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Rate.

 

(c)                            Notwithstanding the foregoing, (i) immediately
upon the occurrence of any Event of Default described in clause (a), (h), or
(i) of Article VII, and (ii) at the election of Administrative Agent or the
Required Lenders upon the occurrence of any other Event of Default, the Borrower
shall pay interest on the principal amount of all outstanding Loans and, to the
fullest extent permitted by law, the outstanding amount of all interest, fees
and other amounts owed under this Agreement, at a rate per annum equal to 2%
plus (i) in the case of any Loan, the rate otherwise applicable to such Loan as
provided in the preceding clauses of this section, and (ii) in the case of any
other amount the rate applicable to ABR Loans as provided in clause (a) of this
Section.

 

(d)                           Accrued interest on each Revolving Loan shall be
payable in arrears on each Interest Payment Date for such Revolving Loan and
upon termination of the Commitments; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any LIBOR
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.

 

(e)                            All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

SECTION 2.14.           Alternate Rate of Interest; Illegality; LIBO Successor
Rate.

 

(a)                           Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a LIBOR Borrowing:

 

(i)                                     the Administrative Agent determines
(which determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBO
Rate or the LIBO Rate, as applicable, for such Interest Period; or

 

(ii)                                  the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or

 

63

--------------------------------------------------------------------------------



 

maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a LIBOR Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a LIBOR Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

(b)                           Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable lending office to make, maintain or
fund Loans whose interest is determined by reference to the Adjusted LIBO Rate,
or to determine or charge interest rates based upon the Adjusted LIBO Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
LIBOR Loans or to convert ABR Loans to LIBOR Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), convert all LIBOR Loans of such Lender to ABR Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such LIBOR Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such LIBOR Loans. Upon any
such conversion, the Borrower shall also pay accrued interest on the amount so
converted.

 

(c)                            Notwithstanding anything to the contrary in this
Agreement or any other Loan Documents:

 

(i)                                     if the Administrative Agent reasonably
determines (which determination shall be conclusive absent manifest error), or
the Borrower or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to the Borrower) that the Borrower or
Required Lenders (as applicable) have determined, that:

 

(A)                               adequate and reasonable means do not exist for
ascertaining the LIBO Rate for any requested Interest Period, including, without
limitation, because the LIBO Screen Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; or

 

(B)                               the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Rate or
the LIBO Screen Rate shall no longer be made available, or used for determining
the interest rate applicable to loans (such specific date, the “Scheduled
Unavailability Date”); or

 

64

--------------------------------------------------------------------------------



 

(ii)                                  if the Administrative Agent and the
Borrower determine that syndicated loans currently being executed, or that
include language similar to that contained in this Section, are being executed
or amended (as applicable) to incorporate or adopt a new benchmark interest rate
to replace the LIBO Rate,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace the
LIBO Rate with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then prevailing market convention for
determining interest rates for loans for similar Dollar denominated syndicated
credit facilities for such alternative benchmarks (any such proposed rate, a
“LIBO Successor Rate”), together with any proposed LIBO Successor Rate
Conforming Changes and notwithstanding anything in Section 9.02 to the contrary,
any such amendment (which shall be in form and substance reasonably satisfactory
to the Borrower) shall become effective at 5:00 p.m. (New York time) on the
fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders do not accept such amendment. 
If no LIBO Successor Rate has been determined and the circumstances under clause
(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
LIBOR Loans shall be suspended, (to the extent of the affected LIBOR Loans or
Interest Periods), and (y) the Adjusted LIBO Rate component shall no longer be
utilized in determining the Alternate Base Rate.  Upon receipt of such notice,
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBOR Loans (to the extent of the affected LIBOR Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of ABR Loans (subject to the foregoing
clause (y)) in the amount specified therein. Notwithstanding anything else
herein, any definition of LIBO Successor Rate shall provide that in no event
shall such LIBO Successor Rate be less than zero for purposes of this Agreement.

 

SECTION 2.15.           Increased Costs.

 

(a)                           If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, liquidity or similar requirement (including any
compulsory loan requirement, insurance charge or other assessment) against
assets of, deposits with or for the account of, or credit extended by, any
Lender or any Issuing Bank (except any statutory reserve requirement included in
the calculation of the Adjusted LIBO Rate);

 

(ii)                                  impose on any Lender or any Issuing Bank
or the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein; or

 

(iii)                               subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and

 

65

--------------------------------------------------------------------------------



 

(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such actual and direct costs (but not including anticipated profits)
reasonably incurred or reduction suffered.

 

(b)                           If any Lender or any Issuing Bank determines that
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered as reasonably determined
by such Lender or such Issuing Bank (which determination shall be made in good
faith (and not on an arbitrary or capricious basis) and generally consistent
with similarly situated customers of such Lender or such Issuing Bank, as
applicable, under agreements having provisions similar to this Section 2.15,
after consideration of such factors as such Lender or such Issuing Bank, as
applicable, then reasonably determines to be relevant; provided that neither
such Lender nor such Issuing Bank, as applicable, shall be required to disclose
any confidential or proprietary information in connection therewith).

 

(c)                            A certificate of a Lender or an Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or such
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 15 days after receipt thereof.

 

(d)                           Failure or delay on the part of any Lender or any
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or
such Issuing

 

66

--------------------------------------------------------------------------------



 

Bank, as the case may be, notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

SECTION 2.16.           Break Funding Payments.  In the event of (a) the payment
of any principal of any LIBOR Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any LIBOR Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any LIBOR Loan on the date specified in any notice delivered pursuant
hereto (regardless of whether such notice may be revoked under
Section 2.09(d) and is revoked in accordance therewith), or (d) the assignment
of any LIBOR Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.20, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event.  In the case of a LIBOR Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

SECTION 2.17.           Taxes.

 

(a)                           Payments Free of Taxes.  Any and all payments by
or on account of any obligation of any Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

67

--------------------------------------------------------------------------------



 

(b)                           Payment of Other Taxes by the Borrower.  The
Borrower shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for, Other Taxes.

 

(c)                            Evidence of Payments.  As soon as practicable
after any payment of Taxes by any Loan Party to a Governmental Authority
pursuant to this Section 2.17, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(d)                           Indemnification by the Loan Parties.  The Loan
Parties shall indemnify each Recipient, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate setting forth in reasonable detail the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                            Indemnification by the Lenders.  Each Lender
shall severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that any Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.04(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)                             Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation

 

68

--------------------------------------------------------------------------------



 

prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. Federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable;

 

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2) executed originals of IRS Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN-E; or

 

69

--------------------------------------------------------------------------------



 

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-4 on behalf of each such direct and
indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                            Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.17 (including by the payment of additional amounts pursuant to this
Section 2.17), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 2.17 with respect to

 

70

--------------------------------------------------------------------------------



 

the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(h)                           Survival.  Each party’s obligations under this
Section 2.17 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, and the
Full Satisfaction of the Secured Obligations.

 

(i)                               Defined Terms.  For purposes of this
Section 2.17, the term “Lender” includes each Issuing Bank and the term
“applicable law” includes FATCA.

 

SECTION 2.18.           Payments Generally; Allocation of Proceeds; Sharing of
Set-offs.

 

(a)                           The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., New York City time, on the date when due, in
immediately available funds, free and clear of and without condition or
deduction for any counterclaim, defense, recoupment or setoff.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices as the Administrative
Agent may from time to time notify to the Borrower and the Lenders, except
payments to be made directly to an Issuing Bank or the Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in dollars.

 

(b)                           Any proceeds of Collateral received by the
Administrative Agent (i) not constituting either (A) a specific payment of
principal, interest, fees or other sum payable under the Loan Documents (which
shall be applied as specified by the Borrower) or (B) a mandatory

 

71

--------------------------------------------------------------------------------



 

prepayment made when an Event of Default has not occurred and is continuing at
the time (which shall be applied in accordance with Section 2.11) or (ii) after
an Event of Default has occurred and is continuing and the Administrative Agent
so elects or the Required Lenders so direct, shall be applied ratably first, to
pay any fees, indemnities, or expense reimbursements including amounts then due
to the Administrative Agent and any Issuing Bank from the Borrower (other than
in connection with Swap Obligations and Banking Services Obligations), second,
to pay any fees or expense reimbursements then due to the Lenders from the
Borrower (other than in connection with Swap Obligations and Banking Services
Obligations), third, to pay interest then due and payable on the Loans and the
Letters of Credit ratably, fourth, to prepay principal on the Loans and
unreimbursed LC Disbursements ratably, to pay an amount to the Administrative
Agent equal to the aggregate undrawn face amount of all outstanding Letters of
Credit and the aggregate amount of any unpaid LC Disbursements, to be held as
Cash Collateral for such Obligations and to payment of any amounts owing with
respect to Swap Obligations (all such amounts under this “fourth” item being
applied ratably in accordance with all such amounts due), fifth, to the payment
of any other Secured Obligation due to the Administrative Agent or any Lender
(or its Affiliate) by the Borrower or any Loan Party (other than Banking
Services Obligations arising with respect to Non-Lender Banking Services),
sixth, to the payment of all Banking Services Obligations arising in connection
with Non-Lender Banking Services and seventh, to the payment of the surplus, if
any, to whoever may be lawfully entitled to receive such surplus. 
Notwithstanding the foregoing, amounts received from any Loan Party shall not be
applied to any Excluded Swap Obligation of such Loan Party.  Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrower, or unless a Default is in existence, none of the Administrative Agent
or any Lender shall apply any payment which it receives to any LIBOR Loan,
except (a) on the expiration date of the Interest Period applicable to any such
LIBOR Loan or (b) in the event, and only to the extent, that there are no
outstanding ABR Loans of the same Class and, in any event, the Borrower shall
pay the break funding payment required in accordance with Section 2.16.  The
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations.

 

(c)                            If any Lender shall, by exercising any right of
set off or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Revolving Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face
value) participations in the Revolving Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this
paragraph shall not be construed to apply to any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements and
Swingline Loans to any assignee or participant,

 

72

--------------------------------------------------------------------------------



 

other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply).  The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(d)                           Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Banks, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or each
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(e)                            If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.05(b), 2.06(d) or (e), 2.07(b),
2.18(c) or 9.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
and for the benefit of the Administrative Agent, the Swingline Lender or the
applicable Issuing Bank to satisfy such Lender’s obligations to it under such
Section until all such unsatisfied obligations are fully paid and/or (ii) hold
any such amounts in a segregated account over which the Administrative Agent
shall have exclusive control as Cash Collateral for, and application to, any
future funding obligations of such Lender under any such Section; in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

 

SECTION 2.19.           Mitigation Obligations.  If any Lender requests
compensation under Section 2.15, or if the Borrower is required to pay any
additional amount or make any indemnity payment to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
material unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender (and the Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment).

 

73

--------------------------------------------------------------------------------



 

SECTION 2.20.           Departing Lenders; Replacement of Lenders.

 

(a)                                 In addition to any rights and remedies that
may be available to the Borrower under this Agreement or applicable law, if any
Lender (x) shall become affected by any of the changes or events described in
Sections 2.15 or 2.17 and the Borrower is required to pay additional amounts or
make indemnity payments with respect to the Lender thereunder, (y) becomes a
Defaulting Lender or (z) has failed to consent to a proposed amendment, waiver,
discharge or termination which pursuant to the terms of Section 9.02 or any
other provision of any Loan Document requires the consent of all affected
Lenders and with respect to which the Required Lenders shall have granted their
consent (any such Lender being hereinafter referred to as a “Departing Lender”),
then in such case, the Borrower may, at its sole expense and effort, upon notice
to the Administrative Agent and such Departing Lender, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.04), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 2.15 and 2.17) and obligations under this Agreement and the related
Loan Documents to an any Person other than an Ineligible Institution that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment) (a “Replacement Lender”); provided, that

 

(i)                                     the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in
Section 9.04(b)(ii)(A);

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)                              such assignment does not conflict with
applicable Laws; and

 

(v)                                 in the case of an assignment resulting from
clause (z) of this Section 2.20(a), the applicable assignee shall have consented
to the applicable amendment, waiver or consent.

 

(b)                                 Upon any assignment by any Lender pursuant
to this Section 2.20 becoming effective, the Replacement Lender shall thereupon
be deemed to be a “Lender” for all purposes of this Agreement (unless such
Replacement Lender was, itself, a Lender prior thereto) and such Departing
Lender shall thereupon cease to be a “Lender” for all purposes of this Agreement
and shall have no further rights or obligations hereunder (other than pursuant
to Section 2.15 or 2.17 and Section 9.03) while such Departing Lender was a
Lender.

 

(c)                                  Notwithstanding any Departing Lender’s
failure or refusal to assign its rights, obligations, Loans and Commitments
under this Section 2.20, the Departing Lender shall

 

74

--------------------------------------------------------------------------------



 

cease to be a “Lender” for all purposes of this Agreement and the Replacement
Lender shall be substituted therefor upon payment to the Departing Lender by the
Replacement Lender of all amounts set forth in this Section 2.20 without any
further action of the Departing Lender.

 

(d)                                 Notwithstanding anything in this Section to
the contrary, (i) any Lender that acts as an Issuing Bank may not be replaced
hereunder at any time it has any Letter of Credit outstanding hereunder unless
arrangements satisfactory to such Lender (including the furnishing of a backstop
standby letter of credit in form and substance, and issued by an issuer,
reasonably satisfactory to such Issuing Bank or the depositing of cash
collateral into a cash collateral account in amounts and pursuant to
arrangements reasonably satisfactory to such Issuing Bank) have been made with
respect to such outstanding Letter of Credit and (ii) the Lender that acts as
the Administrative Agent may not be replaced hereunder except in accordance with
the terms of Article VIII.

 

SECTION 2.21.           Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Required Lenders, Super-Majority Lenders and Section 9.02(b).

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 9.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows:  first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to any Issuing Bank or
the Swingline Lender hereunder; third, to Cash Collateralize the Issuing Banks’
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.22; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuing Banks’ future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.22; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks or the Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Banks or the Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of

 

75

--------------------------------------------------------------------------------



 

its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments without giving effect to
clause (iv) below.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(iii)                               Commitment and Letter of Credit Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any commitment fee due under Section 2.12(a) for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive fees with respect to Letters of Credit due under Section 2.12(b) for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.22.

 

(C)                               With respect to any fees not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each Issuing Bank and the Swingline Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such Issuing Bank’s or the Swingline Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
Letters of Credit and Swingline

 

76

--------------------------------------------------------------------------------



 

Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment.  Subject to Section 9.20, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)                                 Cash Collateral, Repayment of Swingline
Loans.  If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swingline Loans
in an amount equal to the Swingline Lenders’ Fronting Exposure and (y) second,
Cash Collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 2.22.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, the Swingline Lender and each Issuing Bank agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with the Commitments (without giving effect to
paragraph (a)(iv) above), whereupon, such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c)                                  New Swingline Loans/Letters of Credit.  So
long as any Lender is a Defaulting Lender, (i) the Swingline Lender shall not be
required to fund any Swingline Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swingline Loan and (ii) no Issuing
Bank shall be required to issue, extend, increase, reinstate or renew any Letter
of Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

 

SECTION 2.22.           Cash Collateral.

 

(a)                                 Obligation to Cash Collateralize.  At any
time that there shall exist a Defaulting Lender, within one Business Day
following the written request of the Administrative Agent or any Issuing Bank
(with a copy to the Administrative Agent), the Borrower shall Cash Collateralize
the Issuing Banks’ Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 2.21(a)(iv) and any Cash Collateral
provided by such

 

77

--------------------------------------------------------------------------------



 

Defaulting Lender) in an amount not less than the 105% of the Fronting Exposure
of the Issuing Bank.

 

(b)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to the Administrative Agent, for the benefit of the Issuing Banks,
and agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of Letters of Credit, to be applied pursuant to
clause (c) below.  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Banks as herein provided, or that the total
amount of such Cash Collateral is less than the 105% of the Fronting Exposure of
the Issuing Bank, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by the Defaulting Lender).

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under this
Section or Section 2.21 in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letters of Credit (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(d)                                 Termination of Requirement.  Cash Collateral
(or the appropriate portion thereof) provided to reduce any Issuing Bank’s
Fronting Exposure shall no longer be required to be held as Cash Collateral
pursuant to this Section following (i) the elimination of the applicable
Fronting Exposure (including by the termination of Defaulting Lender status of
the applicable Lender), or (ii) the determination by the Administrative Agent
and each Issuing Bank that there exists excess Cash Collateral; provided that,
subject to Section 2.21 the Person providing Cash Collateral and each Issuing
Bank may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations and; provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Administrative Agent, the Issuing
Bank and the Lenders that:

 

SECTION 3.01.           Organization; Powers; Subsidiaries.  Each of the
Borrower and its Restricted Subsidiaries is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation or
organization, has all requisite power and authority to carry on its business as
now conducted, execute, deliver and perform its obligations under the Loan
Documents to which it is a party, and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is

 

78

--------------------------------------------------------------------------------



 

qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required.  Schedule 3.01 sets forth (a) a correct
and complete list of the name and relationship to the Borrower of each and all
of the Borrower’s Subsidiaries, (b) a true and complete listing of each class of
each of the Restricted Subsidiaries’ authorized Equity Interests, of which all
of such issued shares are validly issued, outstanding, fully paid and
non-assessable, and owned beneficially and of record by the Persons identified
on Schedule 3.01, and (c) the type of entity of the Borrower and each of its
Subsidiaries.  All of the issued and outstanding Equity Interests owned by any
Loan Party have been (to the extent such concepts are relevant with respect to
such ownership interests) duly authorized and issued and are fully paid and
non-assessable.

 

SECTION 3.02.           Authorization; Enforceability.  The Transactions are
within each Loan Party’s corporate or limited liability company powers, will not
contravene the terms of any Loan Party’s Organization Documents and have been
duly authorized by all necessary corporate, limited liability company and, if
required, stockholder action.  The Loan Documents to which each Loan Party is a
party have been duly executed and delivered by such Loan Party and constitute a
legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable Debtor Relief Laws and subject
to general principles of equity, regardless of whether considered in a
proceeding in equity or at Law.

 

SECTION 3.03.           Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any material consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect and except for filings
necessary to perfect Liens created pursuant to the Loan Documents and the filing
on or about the Effective Date of one or more current reports on Form 8-K with
respect to the Transactions, (b)  will not violate any material Law applicable
to the Borrower or any of its Restricted Subsidiaries, (c) except as could not
reasonably be expected to have a Material Adverse Effect, will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Borrower or any of its Restricted Subsidiaries or its assets (except
those as to which waivers or consents have been obtained), and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Restricted Subsidiaries, except Liens created pursuant to the Loan
Documents.

 

SECTION 3.04.           Financial Condition; No Material Adverse Change.

 

(a)                                 The Borrower has heretofore furnished to the
Lenders its (i) consolidated balance sheet and statements of income,
stockholders equity and cash flows as of and for the fiscal year ended
December 31, 2017, reported on by Deloitte & Touche LLP, independent public
accountants, and (ii) unaudited consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows as of and for the
fiscal quarter ended September 30, 2018.  Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such date in accordance with GAAP.

 

(b)                                 Since September 30, 2018 and to the extent
not otherwise publicly disclosed by the Borrower following such date and prior
to January 25, 2019, there has been no development or event which has had or
could reasonably be expected to have a Material Adverse Effect.

 

79

--------------------------------------------------------------------------------



 

SECTION 3.05.           Properties.

 

(a)                                 Each of the Borrower and its Restricted
Subsidiaries has (i) good title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), and (iii) marketable title to (in the case of all
other personal property), all of their respective assets, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.  All such assets are free and clear of Liens except for Permitted Liens.

 

(b)                                 The Borrower and each of its Restricted
Subsidiaries owns, has the legal right to use or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect, and, to
the knowledge of the Borrower or any of its Restricted Subsidiaries, the use
thereof by the Borrower and its Restricted Subsidiaries does not infringe upon
the rights of any other Person except for such infringements that, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.06.           Litigation and Environmental Matters.

 

(a)                                 There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Restricted Subsidiaries (i) as to which there is a reasonable probability
of an adverse determination and that, if adversely determined, could reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve this Agreement or the Transactions.

 

(b)                                 Except for any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, (i) none of the Borrower or any of its Restricted
Subsidiaries has received any written or actual notice of any claim with respect
to any Environmental Liability or has knowledge or reason to believe that any
such notice will be received or is threatened and (ii) none of the Borrower or
any of its Restricted Subsidiaries (1) has, at any time during the last
five (5) years, failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law or (2) has become subject to any Environmental Liability.

 

SECTION 3.07.           Compliance with Laws and Agreements.  Each of the
Borrower and its Restricted Subsidiaries is in compliance with all Laws
applicable to it or its property, and all orders, writs, injunctions, and
decrees of any Governmental Authority applicable to it or its property, and all
Material Indebtedness and all other indentures, agreements and other instruments
binding upon it or its property, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 3.08.           Investment Company Status.  Neither the Borrower nor any
of its Restricted Subsidiaries is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.

 

80

--------------------------------------------------------------------------------



 

SECTION 3.09.           Taxes.  Each of the Borrower and its Restricted
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves to the
extent required by GAAP or (b) to the extent that the failure to do so could not
be expected to result in a Material Adverse Effect.  There is no tax assessment
proposed in writing, or to the knowledge of any Loan party, threatened, against
the Borrower or any Restricted Subsidiary that could, if made, be reasonably
expected to have a Material Adverse Effect.  Neither the Borrower or any
Restricted Subsidiary thereof is party to any tax sharing agreement.

 

SECTION 3.10.           ERISA.  Except as set forth on Schedule 3.10(a), neither
Borrower, any Restricted Subsidiary nor any of their respective ERISA Affiliates
is party to, contributes to, is obligated to contribute to, or otherwise has any
obligation or is bound by (a) any Multiemployer Plan or (b) any Plan subject to
Section 433 of the Code.  Except as set forth on Schedule 3.10(b), no ERISA
Event has occurred within the previous five (5) years or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  Except as set forth on Schedule 3.10(b),
neither the Borrower, any Restricted Subsidiary nor any of their respective
ERISA Affiliates reasonably anticipates that any Material Adverse Effect will
arise from any increase either in the annual financial expense for any Plan or
Multiemployer Plan (determined in accordance with Statement of Financial
Accounting Standards No. 87) or in the annual minimum funding contribution for
any Plan or Multiemployer Plan (determined in accordance with the assumptions
used for funding such Plan or Multiemployer Plan pursuant to Section 412, 430,
431 or 432 of the Code), and neither the Borrower, any Restricted Subsidiary nor
any of their respective ERISA Affiliates is aware of any facts that could form
the basis for materially changing the method of determining the actuarial
assumptions, interest rates, or other calculations associated with any Plan or
Multiemployer Plan.  None of the assets of the Borrower, any Restricted
Subsidiary or any of their respective ERISA Affiliates is the subject of any
Lien arising under Section 303(k) of ERISA or Section 430(k) of the Code, and
there are no facts which could be expected to give rise to such a Lien.  Except
as set forth on Schedule 3.10, as of the Effective Date, the present value of
all accumulated benefit obligations under each Plan (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plan.  Except as set
forth on Schedule 3.10, as of the Effective Date, no Multiemployer Plan is
subject to the additional funding rules of Section 432 of the Code for
multiemployer plans that are in endangered or critical status.  As of the
Effective Date, no Loan Party is nor will be (a) an employee benefit plan
subject to ERISA, (b) a plan or account subject to Section 4975 of the Code;
(c) an entity deemed to hold “plan assets” of any such plans or accounts for
purposes of ERISA or the Code; or (d) a “governmental plan” within the meaning
of ERISA.

 

SECTION 3.11.           Disclosure.  The Borrower has delivered to the
Administrative Agent and the Lenders the Borrower’s projected consolidated
financial statements (including profit and loss statements) prepared giving
effect to the Transactions and on an annual basis for its 2019, 2020, 2021, 2022
and 2023 fiscal years.  Such projections and all other financial projections and
forecasts delivered to the Administrative Agent and the Lenders

 

81

--------------------------------------------------------------------------------



 

in connection with this Agreement have been prepared by the Borrower in good
faith based upon assumptions believed by the Borrower to be reasonable at the
time made available to the Administrative Agent and the Lenders, it being
recognized by the Administrative Agent and the Lenders that such projections are
as to future events and are not to be viewed as facts and are subject to
significant uncertainties and contingencies, many of which are beyond the
Borrower’s control, and that actual results during the period or periods covered
by such projections may differ significantly from the projected results and such
differences may be material.  There is no fact now known to the Borrower or any
of its Subsidiaries which has, or could reasonably be expected to have, a
Material Adverse Effect which fact has not been set forth herein or in the
periodic and other reports filed by the Borrower or any Subsidiary with the SEC,
in the financial statements of the Borrower and its Subsidiaries furnished to
the Administrative Agent and/or the Lenders, or in any certificate, opinion or
other written statement made or furnished by any Loan Party to the
Administrative Agent and/or the Lenders.  None of the reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document (as modified or
supplemented by other information so furnished) or delivered hereunder contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time delivered.  Notwithstanding anything contained in this
Section 3.11, the parties hereto acknowledge and agree that uncertainty is
inherent in any forecasts and projections and that such forecasts and
projections do not constitute guarantees of future performance.  The information
included in the Beneficial Ownership Certification is true and correct in all
material respects.

 

SECTION 3.12.           Solvency.  The Borrower and its Restricted Subsidiaries,
taken as a whole, are Solvent.

 

SECTION 3.13.           Security Interest in Collateral.  The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the Administrative Agent, for the benefit of the Holders
of Secured Obligations, and, upon the filing of appropriate financing statements
and, with respect to any intellectual property, filings in the United States
Patent and Trademark Office and the United States Copyright Office, or taking
such other action as may be required for perfection under applicable Law, such
Liens will constitute, to the extent required by the Loan Documents, perfected
and continuing Liens on the Collateral, securing the Secured Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except (a) other than with
respect to Permitted Liens, to the extent any such Liens would have priority
over the Liens in favor of the Administrative Agent pursuant to any applicable
Law, (b) in the case of Liens perfected only by possession (including possession
of any certificate of title) to the extent the Administrative Agent has not
obtained or does not maintain possession of such Collateral and (c) to the
extent that perfection of such security interests and Liens are not required by
the Loan Documents.  No representation or warranty is made under the Laws of any
non-U.S. jurisdiction with respect to the perfection or priority of any security
interest in the Equity Interests issued by any Foreign Subsidiary.

 

82

--------------------------------------------------------------------------------



 

SECTION 3.14.           Labor Disputes.  As of the Effective Date, there are no
labor controversies, strikes, lockouts or slowdowns pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Restricted Subsidiaries (i) which could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, or
(ii) that involve this Agreement or the Transactions.

 

SECTION 3.15.           No Default.  No Default has occurred and is continuing.

 

SECTION 3.16.           Federal Reserve Regulations.  No part of the proceeds of
any Loan have been or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the regulations of the Board,
including Regulations T, U, and X.

 

SECTION 3.17.           Business Locations; Taxpayer Identification Number.  Set
forth on Schedule 3.17(a) is a list of all locations where any tangible personal
property of any Loan Party is located as of the Effective Date.  Set forth on
Schedule 3.17(b) is the chief executive office, exact legal name, U.S. tax payer
identification number and organizational identification number of each Loan
Party as of the Effective Date.

 

SECTION 3.18.           Sanctions; Anti-Corruption.

 

(a)                                 Neither the Borrower nor any of its
Subsidiaries, nor, to the knowledge of the Borrower and its Subsidiaries, any
director, officer or employee thereof, is an individual or entity that is, or is
owned or controlled by any Persons that are, the subject or target of any
Sanctions, or located, organized or resident in a Designated Jurisdiction.  No
Loan or Letters of Credit, nor the proceeds from any Loan or Letter of Credit,
has been or will be used, directly or indirectly, to lend, contribute, provide
or has otherwise made available to fund any activity or business of any Person
who is the target of any Sanctions, or in any other manner that will result in
any material violation by any Lender, the Administrative Agent, the Arrangers,
any Issuing Bank, the Swingline Lender, or any Participant of Sanctions.

 

(b)                                 The Borrower and its Restricted Subsidiaries
have instituted and maintained policies and procedures reasonably designed to
promote and achieve material compliance by the Loan Parties, the Restricted
Subsidiaries and their respective directors, officers and employees (in each
case solely to the extent of their course of employment) with the United States
Foreign Corrupt Practices Act of 1977 and other similar anti-bribery,
anti-corruption and anti-money laundering legislation, rules or regulations,
including those of any other jurisdictions applicable to Borrower or any of its
Restricted Subsidiaries (collectively, “Anti-Corruption Laws”).  The Borrower,
its Restricted Subsidiaries and, to the knowledge of the Borrower and its
Restricted Subsidiaries, their respective directors, officers and employees (in
each case solely to the extent of their course of employment by the Borrower and
its Restricted Subsidiaries), are in compliance with all applicable Sanctions
and Anti-Corruption Laws in all material respects.

 

SECTION 3.19.           Real Property.  Set forth on Part 1 of Schedule 3.19 is
a complete and correct list, as of the Effective Date, of all of the real
property owned by the Borrower or any Restricted Subsidiary, indicating in each
case the use of the respective property, the identity of the owner, and the
location of the respective property.  As of the Effective Date, and to the
knowledge of the Borrower, except as set forth on Part 2 of Schedule 3.19, no

 

83

--------------------------------------------------------------------------------



 

Mortgaged Property owned by a Loan Party has Improvements located in an area
identified as having special flood hazards and in which flood insurance has been
made available under the National Flood Insurance Act of 1968.  Each Loan Party
maintains flood insurance for each of the properties (or the portion of such
properties that contains Improvements located in an area identified as having
special flood hazards) set forth on Part 2 of Schedule 3.19, (a) in an amount
equal to the lesser of (i) the fair market value of each such property or
(ii) the maximum available insurance amount under the National Flood Insurance
Act of 1968 and (b) with a deductible not exceeding the maximum amount allowable
under the National Flood Insurance Act of 1968.

 

SECTION 3.20.           Insurance.  The properties of the Loan Parties and their
Restricted Subsidiaries are insured with financially sound and reputable
insurance companies not Affiliates of the Borrower (other than in the case of
any Captive Insurance Company), in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the applicable Loan
Party or the applicable Restricted Subsidiary operates, including the use of
self-insurance plans.  The property and general liability insurance coverage of
the Loan Parties as in effect on the Effective Date is outlined as to carrier,
policy number, expiration date, type and amount on Schedule 3.20.

 

SECTION 3.21.           EEA Financial Institutions.  No Loan Party is an EEA
Financial Institution.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01.           Effective Date. The obligations of the Lenders to make
Loans and of Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which the Administrative Agent shall have received
each of the following, in each case reasonably satisfactory to the
Administrative Agent (and to the extent specified below, to each Lender) in form
and substance:

 

(a)                                 Executed Counterparts.  From each party
thereto, a counterpart of this Agreement and the other Loan Documents to be
executed and delivered as of the Effective Date, signed and delivered on behalf
of such party.

 

(b)                                 Opinions of Counsel to Loan Parties. 
Favorable written opinions (addressed to the Administrative Agent, the Lenders,
Swingline Lender and the Issuing Bank and dated the Effective Date) of counsel
to each Loan Party regarding the Transactions and such other matters as
Administrative Agent shall reasonably request.

 

(c)                                  Corporate Documents.  Such documents and
certificates as the Administrative Agent may reasonably request relating to the
organization, existence and good standing of each Loan Party, the authorization
of the Transactions, the identity, authority and capacity of each Responsible
Officer authorized to act on behalf of a Loan Party in connection

 

84

--------------------------------------------------------------------------------



 

with the Loan Documents and any other legal matters relating to the Loan Party,
this Agreement, the other Loan Documents or the Transactions.

 

(d)                                 Collateral Documents.  The Security
Agreement, duly executed and delivered by the Loan Parties and the
Administrative Agent, and the results, dated as of a recent date prior to the
Effective Date, of searches conducted (i) in the UCC filing records in each of
the governmental offices in each jurisdiction in which any Loan Party is located
and the applicable governmental office in each jurisdiction in which any
personal property and fixture Collateral is located, and (ii) of the records
maintained by the U.S. Patent and Trademark Office and the U.S. Copyright Office
with respect to all United States patents and patent applications, all United
States registered trademarks and trademark applications and all United States
registered copyrights and copyright applications constituting part of the
Collateral, which in each case shall have revealed no Liens with respect to any
of the Collateral except Permitted Liens or Liens as to which Administrative
Agent shall have received (and is authorized to file) termination statements or
documents (Form UCC-3 or such other termination statements or documents as shall
be required by applicable law) fully executed or in appropriate form for
filing.  In addition, Administrative Agent shall have received evidence that all
filings, registrations and recordings have been made in the appropriate
governmental offices, and all other action has been taken, that Administrative
Agent deems necessary or desirable in order to create, in favor of
Administrative Agent on behalf of the Holders of Secured Obligations, a
perfected first-priority Lien on the Collateral described in the Security
Agreement, subject to no other Liens except for Permitted Liens.  Without
limiting the foregoing, each Loan Party shall deliver to the Administrative
Agent: (x) all certificates, if any, representing the Applicable Pledge
Percentage of the outstanding Equity Interests of each Pledge Subsidiary,
promissory notes, if any, evidencing all Indebtedness owed to such Loan Party as
of the Effective Date to the extent required to be pledged pursuant to the
Security Agreement, and stock powers and instruments of transfer, endorsed in
blank, with respect to such stock certificates and promissory notes; and (y) all
documentation, including UCC financing statements, required by law or reasonably
requested by the Administrative Agent to be filed, registered or recorded to
create or perfect the Liens intended to be created under the Security Agreement.

 

(e)                                  Insurance.  Subject to Section 5.12,
evidence that all insurance (including flood insurance to the extent applicable)
required to be maintained under this Agreement and the Collateral Documents has
been obtained and is in effect, together with the certificates of insurance,
naming Administrative Agent, on behalf of the Lenders and any Issuing Bank, as
an additional insured and a lender’s loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitute Collateral and all endorsements thereto required
under this Agreement and the Collateral Documents.

 

(f)                                   Solvency.  A certificate from a Financial
Officer of Borrower certifying the Solvency of Borrower, individually, and of
the Borrower and the Restricted Subsidiaries, as of the Effective Date and after
giving effect to the Transactions.

 

(g)                                  Repayment of Existing Indebtedness. 
Evidence that the principal of and interest on, and all other amounts owing in
respect of, the Indebtedness under the Prior Credit Agreement and all other
Indebtedness of the Loan Parties (other than Indebtedness permitted by
Section 6.01 hereof) shall have been (or shall be simultaneously) paid in full,
that any

 

85

--------------------------------------------------------------------------------



 

commitments to extend credit thereunder shall have been canceled or terminated
and that all Guarantees in respect of, and all Liens securing, such Indebtedness
shall have been released (or arrangements for such release satisfactory to the
Administrative Agent shall have been made).

 

(h)                                 Refinancing of Permitted Receivables
Financing.  Evidence that the Permitted Receivables Financing has been
refinanced and copies of all amendments and restatements to or amendments to
material agreements and other material documents related to such Permitted
Receivables Financing, in each case together with all exhibits and schedules
thereto, in connection therewith, in form and substance reasonably acceptable to
Administrative Agent and certified by a Responsible Officer of Borrower.

 

(i)                                     Financial Compliance.  The financial
statements referenced in Section 3.04.

 

(j)                                    Officer’s Certificate.  A certificate of
a Responsible Officer of the Borrower, dated the Effective Date, certifying
(i) either (x) evidence that all authorizations or approvals of any Governmental
Authority and approvals or consents of any other Person, required in connection
with the Transactions shall have been obtained, or (y) that no such
authorizations, approvals, and consents are so required, and (ii) compliance
with the conditions set forth in clauses (a), (b), and (c) of Section 4.02.

 

(k)                                 Budget.  A business plan and budget of the
Borrower and its Restricted Subsidiaries on a consolidated basis, including
forecasts prepared by management of the Borrower, of consolidated balance sheets
and statements of income or operations and cash flows of the Borrower and its
Restricted Subsidiaries as referenced in Section 3.11.

 

(l)                                     Fees.  Evidence that the Borrower shall
have paid all accrued fees and expenses of the Administrative Agent and the
Lenders as required to be paid on the Effective Date under the terms of the
Agent Fee Letter or any other letter agreements between the Borrower and the
Administrative Agent, including (unless waived by the Administrative Agent) the
fees, charges and disbursements of Greenberg Traurig, LLP, special New York
counsel to the Administrative Agent, in connection with the negotiation,
preparation, execution, and delivery of the Loan Documents (directly to such
counsel if requested by Administrative Agent) to the extent invoiced prior to or
on the Effective Date, plus such additional amounts of such fees, charges, and
disbursements as shall constitute its reasonable estimate of such fees, charges,
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

 

(m)                             Know Your Customer Requirements.  (i) All
documents, certificates, and other information requested by each Lender pursuant
to Section 9.14 and (ii) a Beneficial Ownership Certification in relation to the
Borrower (with applicable exemption noted thereon), in each case prior to the
Effective Date.

 

(n)                                 Other Documents.  Such other assurances,
certificates, documents consents, or opinions as the Administrative Agent or any
Lender (through Administrative Agent) may reasonably request.

 

86

--------------------------------------------------------------------------------



 

Administrative Agent shall notify the Borrower, the Issuing Bank, and the
Lenders of the Effective Date, and such notice shall be conclusive and binding. 
Each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

 

SECTION 4.02.           Each Credit Event.  The obligation of each Lender to
make a Loan on the occasion of any Borrowing, and of any Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:

 

(a)                                 The representations and warranties of the
Borrower set forth in this Agreement shall be true and correct in all material
respects (or in all respects if the applicable representation or warranty is
qualified by Material Adverse Effect or materiality) on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable.

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default or Event of Default shall have
occurred and be continuing.

 

(c)                                  At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, the total Revolving Exposures of all
Lenders shall not exceed the Maximum Available Amount; and

 

(d)                                 The Administrative Agent and, if applicable,
an Issuing Bank or the Swingline Lender shall have received a Borrowing Request
in accordance with the requirements hereof.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Secured Obligations have been Fully Satisfied, the Borrower covenants
and agrees with the Administrative Agent, the Issuing Banks and the Lenders
that:

 

SECTION 5.01.           Financial Statements and Other Information.  The
Borrower will furnish to the Administrative Agent for delivery to each Lender:

 

(a)                           by no later than the earlier of the date on which
such financial statements are required to be filed by the Borrower with the SEC
(without giving effect to any extensions thereof) and the date which occurs
90 days after the end of each fiscal year of the Borrower, (i) its audited
consolidated balance sheet and related statements of income, stockholders’
equity and

 

87

--------------------------------------------------------------------------------



 

cash flows as of the end of and for such year (including, for the avoidance of
doubt, for the fiscal year ending December 31, 2018), setting forth in each case
in comparative form the figures for the previous fiscal year, all reported on by
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception) to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP,
accompanied by any management letter prepared by said accountants and
(ii) consolidated balance sheet and related statements of income and cash flows
of the Borrower and its Restricted Subsidiaries, in each case as at the end of
such fiscal year, setting forth in comparative form the corresponding
consolidated figures for the preceding fiscal year, accompanied by a certificate
of a Financial Officer of the Borrower, which certificate shall state that such
financial statements fairly present in all material respects the financial
condition and results of operations of the Borrower and its Restricted
Subsidiaries, in accordance with GAAP, as at the end of and for such period
(subject to normal year-end audit adjustments);

 

(b)                           by no later than the earlier of the date on which
such financial statements are required to be filed by the Borrower with the SEC
(without giving effect to any extensions thereof) and the date which occurs
45 days after the end of each of the first three fiscal quarters of the
Borrower, beginning with the fiscal quarter ending March 31, 2019, the unaudited
consolidated balance sheet and related statements of income, stockholders’
equity and cash flows for the Borrower and its Subsidiaries and for the Borrower
and its Restricted Subsidiaries as of the end of and for such fiscal quarter and
the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries or the Borrower and its Restricted Subsidiaries in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

 

(c)                            concurrently with any delivery of financial
statements under clause (a) or (b) above, a Compliance Certificate executed by a
Financial Officer of the Borrower (i) certifying as to whether a Default has
occurred and is continuing and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations (A) of the Total
Net Leverage Ratio, (B) of the Liquidity of the Borrower and its Restricted
Subsidiaries on a consolidated basis as of the last day of such fiscal period,
(C) solely to the extent a Covenant Trigger Event has occurred, demonstrating
compliance with Section 6.12, and (D) demonstrating any difference in the GAAP
treatment of leases in the financial statements delivered under clause (a) or
(b) above and the treatment of leases in this Agreement for the purposes of the
calculation of the preceding clauses (A) and (C), and (iii) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 3.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate (which delivery may, unless the Administrative
Agent requests executed originals, be by electronic communication including fax
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

 

88

--------------------------------------------------------------------------------



 

(d)                           promptly after the same become publicly available,
to the extent not available by electronic or other readily accessible means,
copies of all periodic and other reports, proxy statements and other
non-confidential materials filed by the Borrower or any Restricted Subsidiary
with the SEC, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be;

 

(e)                            concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate containing information
regarding the amount of all Asset Sales that were made during such prior
fiscal year and amounts received in connection with any Recovery Event during
such prior fiscal year;

 

(f)                             on (i) the PP&E Conditions Completion Date,
(ii) a date within 5 Business Days after each date on which any Asset Sale or
Recovery Event occurs with respect to any Eligible Property with a value (as
determined by reference to the Borrowing Base Certificate delivered by the
Borrower on the PP&E Conditions Completion Date or to the Borrowing Base
Certificate delivered by the Borrower pursuant to clause (iv) below, as
applicable) in excess of $10,000,000 in the aggregate for all such events since
the last Borrowing Base Certificate was delivered, (iii) a date within 5
Business Days after each date on which any equipment or real property with a
value (as determined by reference to the Borrowing Base Certificate delivered by
the Borrower on the PP&E Conditions Completion Date or to the Borrowing Base
Certificate delivered by the Borrower pursuant to clause (iv) below, as
applicable) in excess of $10,000,000 in the aggregate for all such equipment and
real property since the last Borrowing Base Certificate was delivered that is
used in calculating the Borrowing Base no longer qualifies as Eligible Equipment
or Eligible Real Property, respectively, and (iv) each date on which the
Borrower elects to include any additional property in the calculation of the
Borrowing Base and satisfies the requirements with respect to Eligible Property
(each such date, a “Report Date”), a Borrowing Base Certificate prepared as of
the applicable Report Date, including a reasonably detailed calculation of the
Borrowing Base as of such Report Date, and solely in the case of clause
(iv) above, together with copies of the Appraisals for all additional Eligible
Property included in the calculation of the Borrowing Base;

 

(g)                            as soon as available, but in any event no later
than the last day of the first fiscal quarter of each fiscal year, an annual
business plan, budget, and financial projections of the Borrower and its
Restricted Subsidiaries on a consolidated basis, including forecasts prepared by
management of the Borrower, in form reasonably satisfactory to the
Administrative Agent, of consolidated balance sheets and statements of income or
operations and cash flows of the Borrower and its Restricted Subsidiaries on a
quarterly basis for such fiscal year, which plan and budget shall (i) state the
assumptions used in preparation thereof, and (ii) be accompanied by a statement
of a Responsible Officer of the Borrower that, to the best of such Responsible
Officer’s knowledge, such plan and budget is a good faith estimate (based upon
assumptions that were reasonable in light of the conditions existing at the time
of the preparation thereof) for the period covered thereby; and

 

(h)                           promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any Restricted Subsidiary as the Administrative
Agent or any Lender (through the Administrative Agent) may reasonably request.

 

89

--------------------------------------------------------------------------------



 

Documents required to be delivered pursuant to Section 5.01(a) or 5.01(b) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at
www.deanfoods.com; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent upon
its request to the Borrower to deliver such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent and
(ii) the Borrower shall notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request by a Lender for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining copies of
such documents.

 

SECTION 5.02.           Notices of Material Events.  The Borrower will furnish
to the Administrative Agent and each Lender prompt written notice (in any event,
within 5 Business Days) upon any Responsible Officer of the Borrower obtaining
actual knowledge thereof, of the following:

 

(a)                           the occurrence of any Default;

 

(b)                           the filing or commencement of any action, suit or
proceeding by or before any arbitrator or Governmental Authority against or
affecting any Loan Party, any Restricted Subsidiary or any Affiliate thereof
that has a reasonable probability of an adverse determination and that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;

 

(c)                            the occurrence of any ERISA Event that, alone or
together with any other ERISA Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect;

 

(d)                           the occurrence of any Environmental Liability
that, alone or together with any other Environmental Liability that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

 

(e)                            the occurrence of any event or transaction for
which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.11;

 

(f)                             any change in the information provided in the
Beneficial Ownership Certification that would result in a change to any
exemption set forth therein.

 

(g)                            any other development that results in, or could
reasonably be expected to result in, a Material Adverse Effect.

 

90

--------------------------------------------------------------------------------



 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03.           Existence; Conduct of Business.  The Borrower will, and
will cause each of its Restricted Subsidiaries to, (a) do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
(i) its legal existence and (ii) the rights, qualifications, licenses, permits,
franchises, governmental authorizations, intellectual property rights, licenses
and permits necessary in the conduct of its business, except, with respect to
clause (ii), where failure to so maintain could not reasonably be expected to
have a Material Adverse Effect; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03 and (b) carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted (and those ancillary or reasonably related thereto).

 

SECTION 5.04.           Payment of Obligations.  The Borrower will, and will
cause each of its Restricted Subsidiaries to, pay or discharge all Material
Indebtedness and all other material liabilities and obligations, including
Taxes, before the same shall become delinquent or in default (subject, where
applicable, to specified grace periods), except where the validity or amount
thereof is being contested in good faith by appropriate proceedings and (a) the
Borrower or such Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto to the extent required by GAAP or (b) the failure
to make payment could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 5.05.           Maintenance of Properties.  The Borrower will, and will
cause each of its Restricted Subsidiaries to, keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear and obsolescence excepted.

 

SECTION 5.06.           Books and Records; Inspection Rights.  The Borrower
will, and will cause each of its Restricted Subsidiaries to, (i) keep proper
books of record and account in which complete entries in accordance with GAAP
are made of all material dealings and transactions in relation to its business
and activities and (ii) permit any representatives designated by the
Administrative Agent or (upon the occurrence and during the continuation of any
Event of Default) any Lender, upon reasonable prior notice, to visit and inspect
its properties, to examine and make extracts from its books and records,
including environmental assessment reports and Phase I or Phase II studies, and
to discuss its affairs, finances and condition with its officers, all at such
reasonable times and as often as reasonably requested.  The Borrower
acknowledges that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain reports pertaining
to the assets for internal use by the Administrative Agent and the Lenders.

 

SECTION 5.07.           Compliance with Laws.  (a) The Borrower will, and will
cause each of its Restricted Subsidiaries to, comply with all Laws applicable to
it or its property (including, without limitation, ERISA and Environmental
Laws), except where the failure to do

 

91

--------------------------------------------------------------------------------



 

so could not reasonably be expected to result in a Material Adverse Effect.

 

(b) The Borrower will maintain in effect and enforce policies and procedures
reasonably designed to achieve material compliance by the Loan Parties, the
Restricted Subsidiaries and their respective directors, officers and employees
(in each case solely to the extent of their course of employment) with
Anti-Corruption Laws and applicable Anti-Terrorism Laws and Sanctions.

 

SECTION 5.08.           Use of Proceeds.  The Borrower will use the proceeds of
the Loans and Letters of Credit to repay the Obligations under the Prior Credit
Agreement and for general corporate purposes of the Borrower and its
Subsidiaries not in contravention of any Law or any of the Loan Documents.  No
part of the proceeds of any Loan or Letter of Credit will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
regulations of the Board, including Regulations T, U and X, or in violation of
Section 3.18.

 

SECTION 5.09.           Insurance.  The Borrower will, and will cause each of
its Restricted Subsidiaries to, maintain with financially sound and reputable
carriers (a) insurance in such amounts, and against such risks (including loss
or damage by fire and other normally insured perils and loss in transit;
business interruption; and general liability), and such other hazards, as is
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations (including the use
of self-insurance plans), including any flood insurance required by Section 3.19
up to the maximum limits available under the National Flood Insurance Program
for each Mortgaged Property, and (b) all insurance required pursuant to the
Collateral Documents.  The Borrower will furnish to the Lenders, upon request of
the Administrative Agent, information in reasonable detail as to the insurance
so maintained.  The Borrower shall deliver to the Administrative Agent
certificates of insurance and endorsements (x) to all “All Risk” physical damage
insurance policies on all of the Loan Parties’ tangible property and assets and
business interruption insurance policies naming the Administrative Agent lender
loss payee, and (y) to all general liability policies naming the Administrative
Agent an additional insured.  The Borrower will furnish to the Administrative
Agent and the Lenders prompt written notice of any casualty or other insured
damage to any material portion of the Collateral or the commencement of any
action or proceeding for the taking of any material portion of the Collateral or
interest therein under power of eminent domain or by condemnation or similar
proceeding.

 

SECTION 5.10.           Subsidiary Guarantors; Pledges; Collateral; Further
Assurances.

 

(a)                           As promptly as possible but in any event by the
earlier of (i) thirty (30) days (or such later date as may be agreed upon by the
Administrative Agent) after any Person becomes a Material Restricted Subsidiary
or any Subsidiary (other than a Receivables Financing SPC) qualifies
independently as, or is designated by the Borrower as, a Subsidiary Guarantor
and (ii) the date on which any Person that is not a Subsidiary Guarantor
guarantees the obligations of the Borrower or any Restricted Subsidiary under
the Senior Notes or any Material Indebtedness of any Loan Party (the date of
such creation, designation, qualification or guarantee being the “Trigger
Date”), the Borrower shall provide the Administrative Agent with

 

92

--------------------------------------------------------------------------------



 

written notice thereof setting forth information in reasonable detail describing
the material assets of such Person and shall, (x) in the case of a Person
described in the preceding clause (i), within sixty (60) days (or such later
date as may be agreed to by the Administrative Agent) after the Trigger Date or
(y) in the case of a Person described in the preceding clause (ii), on the
Trigger Date (or such later date as may be agreed to by the Administrative
Agent), cause each such Subsidiary (if such Subsidiary is a wholly-owned
Domestic Subsidiary of a Loan Party) to deliver to the Administrative Agent
appropriate joinders to the Subsidiary Guaranty and the Security Agreement
pursuant to which such Subsidiary agrees to be bound by the terms and provisions
thereof, such Subsidiary Guaranty and Security Agreement and take such other
action (including delivering such UCC financing statements, executing and
delivering security agreements for filing and recording in the U.S. Patent and
Trademark Office and the U.S. Copyright Office and executing and delivering
Mortgages covering the real property and fixtures owned by such Subsidiary with
a fair market value or net purchase price in excess of $10,000,000) as shall be
reasonably necessary or advisable in the opinion of the Administrative Agent,
and in form and substance reasonably satisfactory to the Administrative Agent,
to create and perfect valid and enforceable first-priority Liens, subject to no
other Liens except for Permitted Encumbrances, on substantially all of the
property (other than real property that does not constitute Mortgaged Property,
if any) of such new Subsidiary as collateral security for the Secured
Obligations, in each case to be accompanied by appropriate corporate
resolutions, other corporate documentation and legal opinions in form and
substance reasonably satisfactory to the Administrative Agent and its counsel. 
The Borrower shall furnish to Administrative Agent updated Schedules 3.01, 3.19,
and 5.11 with respect to such new Subsidiary, in form and detail reasonably
satisfactory to Administrative Agent;

 

(b)                           The Borrower will cause, and will cause each other
Loan Party to cause, all existing and newly-acquired owned and leased property
(whether personal, tangible, intangible, or mixed property but excluding
Excluded Property) to be subject at all times (subject to the time periods in
clause (a) above) to first priority, perfected Liens in favor of the
Administrative Agent for the benefit of the Holders of Secured Obligations to
secure the Secured Obligations in accordance with the terms and conditions of
the Collateral Documents, subject in any case to Permitted Liens.  Without
limiting the generality of the foregoing, the Borrower will cause the Applicable
Pledge Percentage of the issued and outstanding Equity Interests of each Pledge
Subsidiary directly owned by the Borrower or any other Loan Party to be subject
at all times (subject to the time periods in clause (a) above) to a first
priority, perfected Lien in favor of the Administrative Agent to secure the
Secured Obligations in accordance with the terms and conditions of the
Collateral Documents or such other security documents as the Administrative
Agent shall reasonably request (it being understood and agreed that (i) no Loan
Party shall be required to deliver stock certificates and transfer powers with
respect to any Subsidiary (other than a Receivables Financing SPC) that is not a
Material Restricted Subsidiary and (ii) any such pledge of the Equity Interests
of a Receivables Financing SPC shall contain such remedy standstills (up to
365 days after the payment in full of the applicable Permitted Receivables
Financing) and other customary provisions for pledges of this type).

 

(c)                            Subject to the terms of the Security Agreement,
if any real property is acquired by any Loan Party after the Effective Date with
a fair market value or net purchase price in excess of $10,000,000, the Borrower
shall notify the Administrative Agent and the Lenders thereof, and, if requested
by the Administrative Agent, the Borrower shall promptly cause such

 

93

--------------------------------------------------------------------------------



 

assets to be subjected to a Lien securing the Secured Obligations and shall
take, and cause the other Loan Parties to take, such actions as are necessary or
reasonably requested by the Administrative Agent to grant and perfect such Liens
and deliver such other documents (including the delivery of such Mortgages,
title insurance commitments, exception documents, surveys, flood hazard
determination certificates, Environmental Indemnity Agreements, surveys and
engineering, soils and other reports, environmental assessments, opinions of
counsel and other documents as may be reasonably requested by Administrative
Agent) as is consistent with those required to be delivered in accordance with
Section 5.11, all at the expense of the Loan Party.

 

(d)                           Without limiting the foregoing, the Borrower will,
and will cause each Restricted Subsidiary to, execute and deliver, or cause to
be executed and delivered, to the Administrative Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions, which may be required by law or which the Administrative Agent may,
from time to time, reasonably request to carry out the terms and conditions of
this Agreement and the other Loan Documents and to ensure perfection and
priority of the Liens created or intended to be created by the Collateral
Documents, all at the expense of the Borrower.

 

(e)                            If any additional assets (excluding Excluded
Property) are acquired by a Loan Party after the Effective Date (other than
assets constituting Collateral under the Security Agreement that become subject
to the Lien in favor of the Administrative Agent under the Security Agreement
upon acquisition thereof), the Borrower will notify the Administrative Agent
thereof, and, if requested by the Administrative Agent, the Borrower will,
within sixty (60) days (or such later date as may be agreed to by the
Administrative Agent), cause such assets to be subjected to a Lien securing the
Secured Obligations and will take, and cause the other Loan Parties to take,
such actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in
paragraph (c) of this Section, all at the expense of the Borrower.

 

(f)                             Subject to the terms of the Security Agreement,
the Borrower shall cause each Material Restricted Subsidiary resulting from a
division of a Loan Party to execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents), which may be required under any
applicable law, or which the Administrative Agent may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Collateral Documents or the validity or priority of any such Lien, and to
deliver such appropriate corporate resolutions, other corporate documentation
and legal opinions in form and substance reasonably satisfactory to the
Administrative Agent and its counsel as the Administrative Agent may request in
its reasonable discretion, all at the expense of the Borrower.

 

(g)                            Notwithstanding the provisions of this
Section 5.10 or Section 5.11 to the contrary, (i) no pledge of a security
interest in any Excluded Property shall be required, (ii) no account control
agreement (unless requested by the Administrative Agent in its reasonable
discretion in the event that (x) net cash proceeds in an aggregate amount in
excess of $50,000,000 are received by the Borrower or any Material Restricted
Subsidiary in connection with any Asset Sales or Recovery Events and are held by
the Borrower or its Restricted Subsidiaries for at least 30 consecutive days
thereafter or (y) the Permitted Receivables Financing is terminated), foreign

 

94

--------------------------------------------------------------------------------



 

law pledge, foreign law security agreement or legal opinion of foreign counsel
shall be required and (iii) no Appraisal with respect to any real property that
is not included in the calculation of the Borrowing Base shall be required.

 

SECTION 5.11.           Mortgaged Property.

 

(a)                           PP&E Conditions.  No later than 180 days after the
Effective Date (or such later date as may be agreed upon by the Administrative
Agent in its reasonable discretion), the Borrower shall deliver or cause to be
delivered to the Administrative Agent the following documents, each of which
shall be executed (and, where appropriate, acknowledged) by Persons reasonably
satisfactory to the Administrative Agent in form and substance reasonably
acceptable to the Administrative Agent:

 

(i)                                     one or more Mortgages covering the
facilities of the Loan Parties identified on Schedule 5.11, in each case duly
executed and delivered by the parties thereto in recordable form (in such number
of copies as the Administrative Agent shall have reasonably requested) and, to
the extent necessary with respect to any leasehold property to be subjected to a
Mortgage, the Borrower shall use commercially reasonable efforts to obtain
consents of the respective landlords with respect to such property;

 

(ii)                                  one or more Environmental Indemnity
Agreements, in each case duly executed and delivered by each Loan Party
delivering a Mortgage;

 

(iii)                               (1) solely with respect to the real property
included in the calculation of  the Borrowing Base (including any real property
included in the calculation of the Borrowing Base after the PP&E Conditions
Completion Date), one or more mortgagee policies of title insurance in the form
of and issued by one or more title companies reasonably satisfactory to the
Administrative Agent (the “Title Companies”), insuring the validity and
first-priority of the Liens created under each Mortgage for and in amounts and
containing such endorsements and affirmative coverage reasonably satisfactory to
the Administrative Agent, subject only to Permitted Encumbrances, and (2) with
respect to all other real property identified on Schedule 5.11, title searches
conducted by a Title Company, which shall reveal no Liens or other issues of
title other than Permitted Encumbrances, and in each case, to the extent
necessary or advisable under applicable law, for filing in the appropriate
county land office, UCC financing statements covering fixtures, in each case
appropriately completed and, appropriate, duly executed;

 

(iv)                              to the extent otherwise available, copies of
the most recent as-built surveys of each parcel of the Mortgaged Property or
such other documentation as may be required by the Title Companies to remove any
survey exception from the policies of title insurance delivered pursuant to
Section 5.11(a)(iii) above;

 

(v)                                 to the extent otherwise available, copies of
the most recent environmental assessment reports and Phase I or Phase II studies
with respect to such Mortgaged Property; and

 

95

--------------------------------------------------------------------------------



 

(vi)                              such other documents and instruments in
connection with the Mortgages as shall reasonably be deemed necessary by the
Administrative Agent (including life of loan flood hazard determination
certificates for all Mortgaged Properties and, if applicable, related Borrower
notices), and evidence that all other actions that the Administrative Agent may
deem necessary or desirable in order to create valid first and subsisting Liens
on the property described in the Mortgages has been taken.

 

In addition, the Borrower shall have paid to the Title Companies (i) all
expenses and premiums of the Title Companies in connection with the issuance of
such policies and (ii) an amount equal to the recording and stamp taxes payable
in connection with recording the Mortgages in the appropriate county land
office.

 

(b)                           Environmental Reports.  If the Administrative
Agent at any time has reasonable basis to believe that there may be a material
violation of any Environmental Laws by, or any material liability arising under
Environmental Laws of, any Loan Party or related to any Mortgaged Property or
any real property adjacent to any Mortgaged Property that is likely to
materially and adversely affect a Mortgaged Property, then the Borrower shall,
upon the request of the Administrative Agent, provide the Administrative Agent
with such environmental reports and assessments, engineering studies or other
written material or data as Administrative Agent may reasonably require relating
thereto.

 

(c)                            Environmental Remediation.  In the event that the
Administrative Agent determines from the environmental reports or information
delivered pursuant to Section 5.11(b) or pursuant to any other reasonably
reliable information, that remedial action to correct an adverse environmental
condition is required under Environmental Law with respect to any Loan Party or
the Mortgaged Property or any other property of any Loan Party, the Borrower
shall take such action as is required under Environmental Law to cure any
material violation or potential violation of any Environmental Laws or any
material actual or potential liability under any Environmental Law.

 

SECTION 5.12.           Post-Closing Obligations.  The Borrower shall execute
and deliver, or cause to be executed and delivered, to the Administrative Agent
such agreements and other documents described on Schedule 5.12 and take or cause
to be taken such actions, and otherwise comply with such obligations, as are
specified on Schedule 5.12, in each case, on or before the deadlines specified
on Schedule 5.12 for such documents, actions or obligations; provided that the
Administrative Agent in its discretion may from time to time extend in writing
the deadlines set forth on Schedule 5.12 if the Borrower are using commercially
reasonable efforts to obtain or perform the items required by such deadlines and
the Administrative Agent provides written notice of such extension thereafter to
the Lenders.

 

ARTICLE VI

 

Negative Covenants

 

Until the Secured Obligations have been Fully Satisfied, the Borrower covenants
and agrees with the Administrative Agent, the Issuing Banks and the Lenders
that:

 

96

--------------------------------------------------------------------------------



 

SECTION 6.01.           Indebtedness.  The Borrower will not, and will not
permit any Restricted Subsidiary to, create, incur or suffer to exist any
Indebtedness, except:

 

(a)                           the Secured Obligations;

 

(b)                           Indebtedness existing on the Effective Date and
set forth in Schedule 6.01 (including the Indebtedness under the Senior Notes)
and any Permitted Refinancing thereof;

 

(c)                            intercompany Indebtedness permitted by
Section 6.04; provided, that if any such Indebtedness is owed by a Loan Party,
such Indebtedness and any Lien on the assets of such Loan Party related thereto
shall be subordinated to the Secured Obligations as set forth in Section 8.15 of
the Security Agreement;

 

(d)                           Indebtedness of the Borrower or any Restricted
Subsidiary incurred to finance the acquisition, construction or improvement of
any fixed or capital assets (whether or not constituting purchase money
Indebtedness), including Capital Lease Obligations and any Indebtedness assumed
in connection with the acquisition of any such assets or secured by a Lien on
any such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that the aggregate principal amount of
Indebtedness permitted by this clause (d) shall not exceed $25,000,000 at any
time outstanding;

 

(e)                            obligations in connection with any Permitted
Receivables Financing;

 

(f)                             other unsecured Indebtedness of the Borrower and
its Restricted Subsidiaries in a principal amount up to but not exceeding
$50,000,000 in the aggregate at any one time outstanding; provided that the
aggregate principal amount of all such Indebtedness incurred by of one or more
Restricted Subsidiaries that are not Subsidiary Guarantors shall not exceed
$25,000,000 at any one time outstanding;

 

(g)                            Indebtedness of a Restricted Subsidiary
(i) consisting of tax-advantaged industrial revenue bond, industrial development
bond or other similar financings assumed (or taken subject to) in connection
with (but not incurred in connection with or in anticipation of) a Permitted
Acquisition or (ii) existing at the time such Person becomes a Restricted
Subsidiary pursuant to a Permitted Acquisition provided that such Indebtedness
was not incurred by such Person in connection with, or in anticipation or
contemplation of, such Person becoming a Restricted Subsidiary; provided that
the aggregate principal amount of all such Indebtedness (that is secured by any
Lien on any asset of the Borrower or any Restricted Subsidiary) under
subsection (g)(ii) shall not exceed $25,000,000 at any time outstanding;

 

(h)                           Indebtedness in respect of Swap Agreements entered
into in the ordinary course of business and not for any speculative purposes;

 

(i)                               Subordinated Indebtedness; provided that such
Subordinated Indebtedness is subject to customary payment blockage and other
provisions;

 

97

--------------------------------------------------------------------------------



 

(j)            to the extent constituting Indebtedness, indemnification and
non-compete obligations or adjustments in respect of the purchase price
(including earn-outs and other contingent deferred payments) in connection with
any Permitted Acquisition or sale or disposition permitted by Section 6.05;

 

(k)           Indebtedness in respect of workers’ compensation claims, property
casualty or liability insurance, take-or-pay obligations in supply arrangements,
self-insurance obligations, performance, bid and surety bonds and completion
guaranties, in each case in the ordinary course of business;

 

(l)            Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
drawn by the Borrower or any Subsidiary in the ordinary course of business
against insufficient funds, so long as such Indebtedness is promptly repaid; and

 

(m)          other Indebtedness of the Borrower and its Restricted Subsidiaries
in a principal amount up to but not exceeding $10,000,000 in the aggregate at
any one time outstanding.

 

SECTION 6.02.    Liens.  The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, except:

 

(a)           Liens securing the Secured Obligations;

 

(b)           Permitted Encumbrances;

 

(c)           any Lien on any property or asset of, or leased by, the Borrower
or any Restricted Subsidiary existing on the Effective Date and set forth in
Schedule 6.02; provided that (i) such Lien shall not apply to any other property
or asset of the Borrower or any Subsidiary and (ii) such Lien shall secure only
those obligations which it secures on the Effective Date and Permitted
Refinancings thereof;

 

(d)           Liens securing obligations, with aggregate net outstanding amounts
payable not in excess of $10,000,000, under Swap Agreements;

 

(e)           Liens on fixed or capital assets acquired, constructed or improved
by the Borrower or any Restricted Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by Section 6.01(d), (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the
Borrower or any Subsidiary;

 

(f)            any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Restricted Subsidiary or existing on
any property or asset of any Person that becomes a Loan Party after the
Effective Date prior to the time such Person becomes a Loan Party; provided that
(i) such Lien is not created in contemplation of or in connection with such

 

98

--------------------------------------------------------------------------------



 

acquisition or such Person becoming a Loan Party, as the case may be, (ii) such
Lien shall not apply to any other property or assets of such Loan Party and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Loan Party, as the case
may be;

 

(g)           Liens upon real or personal property heretofore leased or leased
after the Effective Date (under operating or Capital Leases) in the ordinary
course of business by the Borrower or any of its Restricted Subsidiaries in
favor of the lessor created at the inception of the lease transaction, securing
obligations of the Borrower or any of its Restricted Subsidiaries under or in
respect of such lease and extending to or covering only the property subject to
such lease and improvements thereon;

 

(h)           Liens of sellers or creditors of sellers of farm products
encumbering such farm products when sold to any of the Borrower or its
Restricted Subsidiaries pursuant to the Food Security Act of 1985 or pursuant to
similar state laws to the extent such Liens may be deemed to extend to the
assets of such Person;

 

(i)            protective Uniform Commercial Code filings with respect to
personal property leased by, or consigned to, any of the Borrower or its
Restricted Subsidiaries;

 

(j)            Liens upon Equity Interests or assets of Unrestricted
Subsidiaries;

 

(k)           Liens in favor of a Receivables Financing SPC or Receivables
Financier created or deemed to exist in connection with a Permitted Receivables
Financing (including any related filings of any financing statements), but only
to the extent that any such Lien relates to the applicable Transferred Assets
actually sold, contributed, financed or otherwise conveyed or pledged pursuant
to such transaction;

 

(l)            any extension, renewal or replacement of the foregoing in
connection with a Permitted Refinancing;

 

(m)          Liens securing Indebtedness to the extent such Indebtedness is
permitted pursuant to Section 6.01(g) (only to the extent covering the property
subject to the Indebtedness covered in such Section 6.01(g)) or 6.01(m);

 

(n)           normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions;

 

(o)           Liens of sellers of goods to the Borrower and its Subsidiaries
arising under Article 2 of the UCC or similar provisions of applicable law in
the ordinary course of business, covering only the goods sold and securing only
the unpaid purchase price for such goods and related expenses;

 

(p)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure the payment of customs duties in connection with the
importation of goods;

 

(q)           Liens solely on any cash earnest money deposits made in connection
with an investment permitted by Section 6.04;

 

99

--------------------------------------------------------------------------------



 

(r)            transfer restrictions, purchase options, calls or similar rights
of third-party joint venture partners with respect to Equity Interests of joint
venture entities; and

 

(s)            other Liens on assets of the Borrower and the Restricted
Subsidiaries securing other obligations of the Borrower and the Restricted
Subsidiaries in the aggregate principal amount not to exceed $10,000,000 at any
time outstanding.

 

SECTION 6.03.    Fundamental Changes.

 

(a)           The Borrower will not, and will not permit any Restricted
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or divide, liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing, (i) any
Subsidiary of the Borrower may merge into the Borrower in a transaction in which
the Borrower is the surviving corporation, (ii) any Subsidiary may merge into
any Loan Party in a transaction in which the surviving entity is a Loan Party,
(iii) any Subsidiary that is not a Loan Party may merge into the Borrower or any
of its Subsidiaries or liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders; provided that any
such merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by Section
6.04; provided further, that when any Restricted Subsidiary is merging or
consolidating with or into an Unrestricted Subsidiary and the Restricted
Subsidiary is not the continuing or surviving Person, the Borrower shall have
complied with the requirements of Section 5.10, (iv) the Borrower or any
Restricted Subsidiary may merge with any other Person in connection with a
Permitted Acquisition, provided that (A) if the Borrower is a party to such
transaction, the Borrower is the continuing or surviving Person and (B) if a
Loan Party is a party to such transaction, such Loan Party is the surviving
Person, and (v) any Restricted Subsidiary of the Borrower may divide, if (A) the
Borrower determines in good faith that such division is in the best interests of
the Borrower and is not materially disadvantageous to the Lenders, and (B) in
the case of any division of a Loan Party, the Borrower shall cause any resulting
Subsidiary to become a Subsidiary Guarantor and join the Security Agreement as
“Grantors” by executing a joinder in form and substance acceptable to the
Administrative Agent.

 

(b)           The Borrower will not, nor will it permit any of its Restricted
Subsidiaries to, (i) engage to any substantial extent in any business other than
operations involved in the manufacture, processing and distribution of food,
beverage or packaging products or businesses of the type conducted by the
Borrower and its Subsidiaries on the Effective Date and businesses reasonably
related thereto or (ii) change its fiscal year from the basis in effect on the
Effective Date.

 

SECTION 6.04.    Investments, Loans, Advances and Acquisitions.  The Borrower
will not, and will not permit any Restricted Subsidiary to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a Loan
Party and a wholly owned Subsidiary prior to such merger) any Equity Interests,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, make or permit to exist any investment or any other
interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of

 

100

--------------------------------------------------------------------------------



 

transactions) any assets of any other Person constituting a business unit
(whether through purchase of assets, merger or otherwise), except:

 

(a)           (i) investments in cash and Cash Equivalents and (ii) Permitted
Acquisitions;

 

(b)           investments in existence on the Effective Date and described in
Schedule 6.04;

 

(c)           operating deposit accounts with depository institutions;

 

(d)           [reserved];

 

(e)           purchases of inventory and other assets to be sold or used in the
ordinary course of business;

 

(f)            investments (including, but not limited to, intercompany loans)
by any Subsidiary of the Borrower in any Loan Party, investments by any Loan
Party in any other Loan Party and investments by Subsidiaries of the Borrower
that are not Loan Parties in Subsidiaries of the Borrower that are not Loan
Parties;

 

(g)           investments by the Borrower and its Restricted Subsidiaries in the
Equity Interests of their Subsidiaries to the extent outstanding as of the
Effective Date;

 

(h)           loans and advances to employees in the ordinary course of business
not exceeding $10,000,000 in the aggregate;

 

(i)            investments in the form of Swap Agreements permitted by Section
6.01;

 

(j)            deposits to secure bids, tenders, utilities, vendors, leases,
licenses, statutory obligations, surety and appeal bonds and other deposits of
like nature arising in the ordinary course of business;

 

(k)           investments by any Receivables Financing SPC or any Loan Party in
a Receivables Financing SPC in each case made in connection with a Permitted
Receivables Financing, and loans permitted by the applicable Permitted
Receivables Financing that are made by a Loan Party to a Receivables Financing
SPC or by a Receivables Financing SPC to a Loan Party in connection therewith;

 

(l)            investments acquired through a Permitted Acquisition, each of
which (i) existed before the time of acquisition of the Person or assets of the
Person who made such investment and (ii) was not made in anticipation of such
acquisition;

 

(m)          investments by the Borrower and its Subsidiaries in a Captive
Insurance Company in a cumulative amount from the Effective Date not to exceed
$50,000,000;

 

(n)           investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary

 

101

--------------------------------------------------------------------------------



 

course of business, and investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or other disputes
with customers or suppliers to the extent reasonably necessary in order to
prevent or limit loss and Investments consisting of the prepayment of suppliers
and service providers on customary terms in the ordinary course of business;

 

(o)           Guarantees permitted by Section 6.01;

 

(p)           to the extent permitted by Section 6.05, non-cash consideration
received in connection with sales or dispositions;

 

(q)           to the extent constituting an investment by such Person, the
payment, prepayment, redemption or acquisition for value of Indebtedness of such
Person permitted by Section 6.07;

 

(r)            investments to the extent made with (i) Equity Interests of the
Borrower or (ii) the cash proceeds of an Equity Issuance by the Borrower, so
long as such investment is consummated within 90 days of such Equity Issuance;

 

(s)            investments in Unrestricted Subsidiaries during any fiscal year
in an amount equal to the aggregate amount of dividends and other distributions
received by the Borrower or its Restricted Subsidiaries from Unrestricted
Subsidiaries during such fiscal year; and

 

(t)            additional investments (including in Unrestricted Subsidiaries)
during any fiscal year in an aggregate amount not exceeding the Annual
Investment Limitation for such fiscal year; provided that to the extent that (i)
subsequent to any such investment but not later than 90 days thereafter, the
Borrower consummates an Equity Issuance and (ii) the Borrower promptly (and in
any event within three Business Days following receipt thereof) repays the Loans
with the net cash proceeds of such Equity Issuance, the amount of such
investment (to the extent not in excess of the amount of such prepayment) shall
be deemed not to have reduced the Annual Investment Limitation for such fiscal
year.

 

For purposes of covenant compliance, the amount of any investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such investment, less any amount repaid, returned,
distributed or otherwise received in respect of any investment, in each case, in
cash.

 

SECTION 6.05.    Asset Sales.  The Borrower will not, and will not permit any
Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, and including, without
limitation, pursuant to a division or plan of division of any Restricted
Subsidiary under Delaware law (or any comparable event under a different
jurisdiction’s law), except:

 

(a)           any Excluded Disposition;

 

102

--------------------------------------------------------------------------------



 

(b)           sales, leases, transfers and dispositions of obsolete or worn-out
property, tools or equipment no longer used or useful in its business or real
property no longer used or useful in its business; provided, that the proceeds
thereof are used to repay the Obligations to the extent required by clauses (b)
or (c) of Section 2.11;

 

(c)           sales, leases, transfers and dispositions of assets (i) from a
Loan Party to another Loan Party and (ii) from any Specified Subsidiary to a
Loan Party or another Specified Subsidiary;

 

(d)           any sale of Transferred Assets by such Person to a Receivables
Financing SPC and subsequently to a Receivables Financier in connection with a
Permitted Receivables Financing;

 

(e)           sale and leaseback transactions permitted by Section 6.06;

 

(f)            to the extent constituting a sale, transfer, lease or other
disposition, including pursuant to a division or plan of division, the creation
of Liens, the consummation of fundamental changes, the making of investments and
the making of Restricted Payments permitted by Sections 6.02, 6.03, 6.04 and
6.07, respectively;

 

(g)           to the extent constituting a sale or disposition, the unwinding of
any Swap Agreement pursuant to its terms;

 

(h)           transfers of condemned property as a result of the exercise of
“eminent domain” or other similar policies to the respective Governmental
Authority or agency that has condemned same (whether by deed in lieu of
condemnation or otherwise), and transfers of properties that have been subject
to a casualty to the respective insurer of such property as part of an insurance
settlement; provided, that the proceeds thereof are used to repay the
Obligations to the extent required by clauses (b) or (c) of Section 2.11;

 

(i)            sales, transfers, leases and other dispositions of other assets
so long as the aggregate amount thereof sold or otherwise disposed of in any
single fiscal year by the Borrower and its Restricted Subsidiaries shall not
have a net book value in excess of $75,000,000; provided, that the proceeds
thereof are used to repay the Obligations to the extent required by clauses (b)
or (c) of Section 2.11; and

 

(j)            sales, leases, transfers and dispositions of any real property or
equipment included in the calculation of the Borrowing Base on the PP&E
Conditions Completion Date with Appraised Values as of the PP&E Conditions
Completion Date not to exceed $200,000,000 in the aggregate during the term of
this Agreement; provided that the Net Cash Proceeds thereof are used to repay
the Loans to the extent any such repayment is required by Section 2.11(c) after
giving effect to such sale or other disposition.

 

SECTION 6.06.    Sale and Leaseback Transactions.  The Borrower will not, and
will not permit any Restricted Subsidiary to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property

 

103

--------------------------------------------------------------------------------



 

sold or transferred, except for such transactions requiring payments not in
excess of $25,000,000 in the aggregate in any fiscal year.

 

SECTION 6.07.    Restricted Payments.  The Borrower will not, nor will it permit
any Restricted Subsidiary to, directly or indirectly, declare, order, make or
set apart any sum for or pay any Restricted Payment, except (a) to make
dividends payable solely in the same class of Equity Interests or Hybrid Equity
Securities of such Person, (b) to make dividends or other distributions payable
to any Loan Party (directly or indirectly through Subsidiaries, and, in the case
of dividends or other distributions paid by Subsidiaries, ratably to other
Persons that own the applicable class of Equity Interests in such Subsidiary),
(c) to make dividends to or repurchases from the Borrower or the holders of
ownership interests of such Restricted Subsidiary the proceeds of which shall be
used to pay taxes that are then due and payable and which relate to the business
of the Borrower and its Restricted Subsidiaries, (d) in the case of a
Receivables Financing SPC, to make Restricted Payments to its owners to the
extent of net income or other assets available therefor under applicable law,
(e) Subsidiaries that are not Loan Parties may make Restricted Payments to other
Subsidiaries that are not Loan Parties, (f) the Borrower may redeem or
repurchase Equity Interests or other stock-based awards under any stock option
plan, incentive plan, compensation plan or other benefit plan from officers,
employees and directors of any Loan Party or any of its Subsidiaries (or their
estates, spouses or former spouses) upon the death, permanent disability,
retirement or termination of employment of any such Person or otherwise, so long
as (i) no Default has occurred and is continuing or would immediately result
therefrom and (ii) the aggregate amount of cash used to effect Restricted
Payments pursuant to this clause (f) in any fiscal year of Borrower does not
exceed $5,000,000, (g) repurchases of Equity Interests or other stock-based
awards under any stock option plan, incentive plan, compensation plan or other
benefit plan that occur or are deemed to occur upon the exercise of any such
awards to the extent representing a portion of the exercise price of such award;
(h) to the extent constituting Restricted Payments, the Borrower and its
Subsidiaries may enter into and consummate transactions expressly permitted by
Section 6.04; (i) the Borrower may purchase fractional shares of its Equity
Interests arising out of stock dividends, splits, combinations or business
combinations (provided such transaction shall not be for the purpose of evading
this limitation); and (j) the Borrower and its Restricted Subsidiaries may make
other Restricted Payments in an aggregate amount (together with all Restricted
Debt Payments made pursuant to Section 6.08) not to exceed $35,000,000 in any
fiscal year, so long as at the time of the making thereof and after giving
effect thereto on a Pro Forma Basis, (i) no Event of Default shall have occurred
and/or be continuing or be directly or indirectly caused as a result thereof,
(ii) solely to the extent a Covenant Trigger Event has occurred as of the date
of the making of such Restricted Payment (determined on a Pro Forma Basis after
giving effect to such Restricted Payment), the Borrower is in compliance with
the financial covenant set forth in Section 6.12 and (iii) Liquidity at such
time shall not be less than $100,000,000.

 

SECTION 6.08.    Restricted Debt Payments.  The Borrower will not, nor will it
permit any Restricted Subsidiary to, directly or indirectly, declare, order,
make or set apart any sum for or pay any Restricted Debt Payment, except for
Restricted Debt Payments in an aggregate amount (together with all Restricted
Payments made pursuant to Section 6.07(j)) not to exceed $35,000,000 in any
fiscal year, so long as at the time of the making thereof and after giving
effect thereto on a Pro Forma Basis, (i) no Event of Default shall have occurred
and/or be continuing or be directly or indirectly caused as a result thereof,
(ii) solely to the extent a

 

104

--------------------------------------------------------------------------------



 

Covenant Trigger Event has occurred as of the date of the making of such
Restricted Debt Payment (determined on a Pro Forma Basis after giving effect to
such Restricted Debt Payment), the Borrower is in compliance with the financial
covenant set forth in Section 6.12 and (iii) the Liquidity at such time shall
not be less than $100,000,000

 

SECTION 6.09.    Transactions with Affiliates.  Except as expressly permitted by
this Agreement, the Borrower will not, nor will it permit any of its Restricted
Subsidiaries to, directly or indirectly:  (a) make any investment in an
Affiliate other than investments permitted hereunder; (b) transfer, sell, lease,
assign or otherwise dispose of any assets to an Affiliate other than transfers,
sales, leases, assignments or other dispositions permitted hereunder; (c) merge
into or consolidate with or purchase or acquire assets from an Affiliate other
than Permitted Acquisitions or other transactions permitted under Section 6.03
or 6.04; or (d) enter into any other transaction directly or indirectly with or
for the benefit of an Affiliate (including, without limitation, guarantees and
assumptions of obligations of an Affiliate); provided that (i) the Borrower and
its Restricted Subsidiaries may enter into one or more Permitted Receivables
Financings, (ii) any Affiliate who is an individual may serve as a director,
officer or employee of the Borrower or any of its Restricted Subsidiaries and
receive reasonable compensation for his or her services in such capacity, and
(iii) the Borrower and its Restricted Subsidiaries may enter into transactions
(other than extensions of credit by the Borrower or any of its Restricted
Subsidiaries to an Affiliate that are not investments permitted hereunder) if
the monetary or business consideration arising therefrom would be substantially
as advantageous to the Borrower and its Restricted Subsidiaries as the monetary
or business consideration that would be obtained in a comparable transaction
with a Person not an Affiliate.

 

SECTION 6.10.    Restrictive Agreements.

 

(a)           The Borrower will not, nor will it permit any Restricted
Subsidiary to, enter into, or permit to exist, any Contractual Obligation
(including Organization Documents) that encumbers or restricts the ability of
any such Person to (i) in the case of any Restricted Subsidiary pay dividends or
make any other distributions to any Loan Party on its Equity Interests or with
respect to any other interest or participation in, or measured by, its profits,
(ii) pay any Indebtedness or other obligation owed to any Loan Party, (iii) make
loans or advances to any Loan Party, (iv) sell, lease or transfer any of its
properties or assets to any Loan Party, or (v) act as a Subsidiary Guarantor
pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except (in respect of any of the matters
referred to in clauses (i)-(v) above) for such encumbrances or restrictions
existing under or by reason of (A) this Agreement and the other Loan Documents,
(B) applicable Law, (C) any document or instrument governing Indebtedness
incurred pursuant to Section 6.01(d); provided that any such restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith, (D) Indebtedness of a Subsidiary which is not a Loan Party
which is permitted by Section 6.01, so long as such restrictions do not impair
the ability of the Loan Parties to perform their obligations under this
Agreement or any other Loan Document, (E) any restrictions regarding licenses or
sublicenses by the Borrower and its Subsidiaries of intellectual property in the
ordinary course of business (in which case such restriction shall relate only to
such intellectual property), (F) customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary or assets pending such sale;
provided that such restrictions and conditions apply only to the Subsidiary or
assets that are to be sold and such sale is permitted hereunder, (G)
restrictions

 

105

--------------------------------------------------------------------------------



 

or conditions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement if such restrictions or conditions apply only to the
assets securing such Indebtedness, (H) customary provisions in leases and other
contracts restricting the assignment thereof, (I) customary restrictions
contained in documents executed in connection with any Permitted Receivables
Financing, (J) any Lien permitted hereunder or any document or instrument
governing any such Lien; provided that any such restriction contained therein
relates only to the asset or assets subject to such Lien, (K) any document or
instrument governing the Senior Notes as in effect on the Effective Date, (L)
any indenture agreement, instrument or other arrangement relating to the assets
or business of any Restricted Subsidiary and existing prior to the consummation
of the Permitted Acquisition in which such Subsidiary was acquired; (M)
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted under Section 6.04 and applicable solely
to such joint venture and are entered into in the ordinary course of business
and (N) any agreements existing on the Effective Date and set forth on Schedule
6.10.

 

(b)           The Borrower will not, nor will it permit any Restricted
Subsidiary to, enter into, assume or become subject to any agreement prohibiting
or otherwise restricting the creation or assumption of any Lien upon its
properties or assets to secure the Secured Obligations pursuant to the Loan
Documents, whether now owned or hereafter acquired, or requiring the grant of
any security for such obligation if security is given for the Secured
Obligations except (i) pursuant to this Agreement and the other Loan Documents,
(ii) pursuant to applicable Law, (iii) pursuant to any document or instrument
governing Indebtedness incurred pursuant to Section 6.01(d); provided that in
the case of Section 6.01(d) any such restriction contained therein relates only
to the asset or assets constructed or acquired in connection therewith, (iv)
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary or assets pending such sale; provided that such
restrictions and conditions apply only to the Subsidiary or assets that are to
be sold and such sale is permitted hereunder, (v) restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the assets securing
such Indebtedness, (vi) customary provisions in leases and other contracts
restricting the assignment thereof, (vii) pursuant to the documents executed in
connection with any Permitted Receivables Financing (but only to the extent that
the related prohibitions against other encumbrances pertain to the applicable
Transferred Assets actually sold, contributed, financed or otherwise conveyed or
pledged pursuant to such Permitted Receivables Financing), (viii) restrictions
in any document or instrument governing any Permitted Lien; provided that any
such restriction contained therein relates only to the asset or assets subject
to such Permitted Lien, (ix) any indenture agreement, instrument or other
arrangement relating to the assets or business of any Restricted Subsidiary and
existing prior to the consummation of the Permitted Acquisition in which such
Subsidiary was acquired, (x) software and other intellectual property licenses
pursuant to which the Borrower or Subsidiary is the licensee of the relevant
software or intellectual property, as the case may be, (in which case, any
prohibition or limitation shall relate only to the assets subject of the
applicable license), (xi) customary provisions in joint venture agreements and
other similar agreements applicable to joint ventures permitted under Section
6.04 and applicable solely to such joint venture and are entered into in the
ordinary course of business, (xii) any agreements existing on the Effective Date
and set forth on Schedule 6.10 and (xiii) restrictions or conditions contained
in any document or instrument governing the Senior Notes as in effect on the
Effective Date or restrictions or conditions (which are no more restrictive than
those contained in the Indenture described in clause (ii) of the

 

106

--------------------------------------------------------------------------------



 

definition of Senior Notes) contained in any document or instrument governing
unsecured notes issued by the Borrower and guaranteed by the Subsidiary
Guarantors in compliance with this Agreement.

 

SECTION 6.11.    Subordinated Indebtedness and Amendments to Subordinated
Indebtedness.  The Borrower will not, nor will it permit any Restricted
Subsidiary to, after the issuance thereof, amend or modify (or permit the
amendment or modification of) any of the terms of any Subordinated Indebtedness
in a manner materially adverse to the interests of the Lenders (including
specifically shortening the final maturity or average life to maturity or
requiring any payment to be made sooner than originally scheduled or increase
the interest rate or fees applicable thereto or change any subordination
provision thereof).  The Borrower will not, nor will it permit any Restricted
Subsidiary to make any optional or voluntary prepayment of Subordinated
Indebtedness.

 

SECTION 6.12.    Fixed Charge Coverage Ratio.  On the date on which a Covenant
Trigger Event shall have occurred, the Borrower shall not permit the Fixed
Charge Coverage Ratio, measured as of (i) the date of such Covenant Trigger
Event if such date is the last day of a fiscal quarter, or (ii) the end of the
fiscal quarter immediately preceding the date on which a Covenant Trigger Event
occurs if such date is not the last day of a fiscal quarter, to be less than
1.05 to 1.00.

 

SECTION 6.13.    Sanctions.  The Loan Parties will not, directly or indirectly,
use the proceeds of any Loan or Letter of Credit, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person, (a) to fund any activity or business of or with any Person, or
in any Designated Jurisdiction, that, at the time of such funding, is, or whose
government is, the target of any Sanctions, unless otherwise authorized by
applicable Laws; or (b) in any other manner that will result in any violation by
any Person participating in the Loans or Letters of Credit, whether as the
Administrative Agent, Arranger, Issuing Bank, Swingline Lender, Lender, or
Participant, of any Sanctions.

 

SECTION 6.14.    Anti-Corruption Laws.  The Loan Parties will not, directly or
indirectly, use the proceeds of any Loan or Letter of Credit for any purpose
which would breach, in any material respect, any Anti-Corruption Law.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)           Non-Payment of Principal.  The Borrower shall fail to pay any
principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)           Non-Payment of Other Amounts.  The Borrower shall fail to pay any
interest on any Loan or any fee or any other amount (other than an amount
referred to in

 

107

--------------------------------------------------------------------------------



 

paragraph (a) above) payable under this Agreement, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three (3) Business Days;

 

(c)           Representations and Warranties.  Any representation or warranty
made or deemed made by or on behalf of any Loan Party in or in connection with
this Agreement or any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been false or incorrect in any material respect when made or
deemed made (unless any such certification, representation or warranty is
qualified as to materiality or as to Material Adverse Effect, in which case such
certification, representation, or warranty shall prove to have been incorrect in
any respect);

 

(d)           Non-Compliance with Specific Covenants.  The Borrower (i) shall
fail to observe or perform any covenant, condition or agreement contained in
Section 5.02(a), 5.03 (with respect to the Borrower’s existence), 5.08, 5.11,
5.12 or in Article VI, or (ii) shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.01(f) within 5 Business Days of
the date required thereunder;

 

(e)           Other Non-Compliance.  Any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement or any
other Loan Document (other than those which constitute a default under another
Section of this Article VII), and such failure shall continue unremedied for a
period of thirty (30) days after the earlier of a Responsible Officer of the
Borrower having knowledge of such breach or notice thereof from the
Administrative Agent;

 

(f)            Payment Default of Material Indebtedness.  The Borrower or any
Restricted Subsidiary shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable beyond the period of grace, if any,
provided in the instrument or agreement under which such Material Indebtedness
was created;

 

(g)           Cross-Default to Material Indebtedness.  Any event or condition
(other than (i) any required prepayment of Indebtedness secured by a Permitted
Lien that becomes due as the result of the disposition of the assets subject to
such Lien so long as such disposition is permitted by this Agreement, (ii) any
required repurchase, repayment or redemption of (or offer to repurchase, repay
or redeem) any Indebtedness that was incurred for the specified purpose of
financing all or a portion of the consideration for a merger or acquisition,
provided that (x) such repurchase, repayment or redemption (or offer to
repurchase, repay or redeem) results solely from the failure of such merger or
acquisition to be consummated, (y) such Indebtedness is repurchased, repaid or
redeemed in accordance with its terms and (z) no proceeds of the Loans or
Letters of Credit are used to make such repayment, repurchase or redemption, or
(iii) for the avoidance of doubt, any voluntary offer to repurchase, repay or
redeem the Senior Notes or the delivery of a notice with respect thereto) occurs
that results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to

 

108

--------------------------------------------------------------------------------



 

require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity;

 

(h)           Involuntary Proceedings, Etc.  An involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of any Loan Party or any Material
Restricted Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar Debtor Relief Law now or hereafter in effect or (ii) the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Loan Party or any Material Restricted Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;

 

(i)            Voluntary Proceedings, Etc.  Any Loan Party or any Material
Restricted Subsidiary shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar Debtor Relief
Law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Loan Party or such Material Restricted Subsidiary or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

 

(j)            Inability to Pay Debts.  The Borrower or any Restricted
Subsidiary shall become unable, admit in writing its inability or fail generally
to pay its debts as they become due;

 

(k)           Judgments.  One or more judgments for the payment of money in an
aggregate amount in excess of $25,000,000 (to the extent not covered by
insurance or other creditworthy indemnitor) shall be rendered against the
Borrower or any Restricted Subsidiary or any combination thereof and the same
shall remain undischarged for a period of thirty (30) consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any material assets of the
Borrower or any Restricted Subsidiary to enforce any such judgment;

 

(l)            ERISA.  An ERISA Event shall have occurred that, when taken
together with all other ERISA Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect;

 

(m)          Change in Control.  A Change in Control shall occur; or

 

(n)           Invalidity of Loan Documents.  Any material provision of any Loan
Document for any reason ceases to be valid, binding and enforceable in
accordance with its terms (or any Loan Party shall challenge the enforceability
of any Loan Document or shall assert in writing, or engage in any action or
inaction based on any such assertion, that any provision of

 

109

--------------------------------------------------------------------------------



 

any of the Loan Documents has ceased to be or otherwise is not valid, binding
and enforceable in accordance with its terms);

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take one or
more of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Secured Obligations of the Borrower accrued hereunder and under
the other Loan Documents, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Secured
Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower and
(iii) exercise any rights and remedies provided to the Administrative Agent
under the Loan Documents or at law or equity, including all remedies provided
under the UCC.

 

ARTICLE VIII

 

The Administrative Agent and Issuing Banks

 

SECTION 8.01.    Authorization and Action.

 

(a)           Each of the Lenders and Issuing Banks hereby irrevocably appoints
the Administrative Agent to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to Administrative Agent by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto.  The provisions of
this Article VIII are solely for the benefit of the Administrative Agent, the
Lenders, and the Issuing Banks, and no Loan Party has rights as a third party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

(b)           The Administrative Agent shall also act as the collateral agent
under the Loan Documents, and each of the Lenders and Issuing Banks hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and Issuing Bank for purposes of acquiring, holding, and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Secured Obligations, together with such powers and

 

110

--------------------------------------------------------------------------------



 

discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as collateral agent and any co-agents, sub-agents, and
attorneys-in-fact appointed by Administrative Agent pursuant to Section 8.05 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of Articles VIII and IX as if set
forth in full herein with respect thereto.  The Administrative Agent is
authorized on behalf of all the Lenders, without the necessity of any notice to
or further consent from the Lenders or the Issuing Bank, from time to time to
take any action with respect to any Collateral or the Loan Documents which may
be necessary to perfect and maintain perfected the Liens upon any Collateral
granted pursuant to any Collateral Document.

 

SECTION 8.02.    Administrative Agent and its Affiliates.

 

(a)           The Person serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, own securities of, lend money to, act as the financial
advisor or in any advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if it
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

 

(b)           Each Lender and Issuing Bank understands that the Person serving
as the Administrative Agent, acting in its individual capacity, and its
Affiliates (collectively, the “Agent’s Group”) is engaged in a wide range of
financial services and businesses (including investment management, financing,
securities trading, corporate and investment banking and research) (such
services and businesses are collectively referred to in this Article VIII as
“Activities”) any may engage in the Activities with or on behalf of one or more
of the Loan Parties or their respective Affiliates.  Furthermore, the members of
the Agent’s Group may, in undertaking the Activities, engage in trading in
financial products or undertake other investment businesses for its own account
or on behalf of others (including the Loan Parties and their Affiliates and
including holding, for its own account or on behalf of others, equity, debt and
similar positions in the Borrower, another Loan Party or their respective
Affiliates), including trading in or holding long, short or derivative positions
in securities, loans, or other financial products of one or more of the Loan
parties or their Affiliates.  Each Lender and Issuing Bank understands and
agrees that in engaging in the Activities, the members of the Agent’s Group may
receive or otherwise obtain information concerning the Loan Parties or their
Affiliates (including information concerning the ability of the Loan Parties to
perform their respective obligations hereunder and under the other Loan
Documents) which information may not be available to any of the Lenders that are
not members of the Agent’s Group.  Neither the Administrative Agent nor any
other member of the Agent’s Group shall have any duty to disclose to any Lender
or Issuing Bank or use on behalf of any Lender or Issuing Bank, nor be liable
for the failure to so disclose or use, any information whatsoever about or
derived from the Activities or otherwise (including any information concerning
the business, prospects, operations, property, financial and other condition or
creditworthiness of any Loan Party or any Affiliate of any Loan Party) or to
account

 

111

--------------------------------------------------------------------------------



 

for any revenue or profits obtained in connection with the Activities, except
that the Administrative Agent shall deliver or otherwise make available to each
Lender such documents as are expressly required by any Loan Document to be
transmitted by the Administrative Agent to the Lenders.

 

(c)           Each Lender and Issuing Bank further understands that there may be
situations where members of the Agent’s Group or their respective customers
(including the Loan Parties and their Affiliates) either now have or may in the
future have interests or take actions that may conflict with the interests of
any one or more of the Lenders or Issuing Banks (including the interests of any
Lender or Issuing Bank hereunder and under the other Loan Documents).  Each
Lender and Issuing Bank agrees that no member of the Agent’s Group is or shall
be required to restrict its activities as a result of any Person serving as the
Administrative Agent being a member of the Agent’s Group, and that each member
of the Agent’s Group may undertake any Activities without further consultation
with or notification of any Lender or Issuing Bank.  None of (i) this Agreement
nor any other Loan Document, (ii) the receipt by the any members of the Agent’s
Group of information (including information concerning the ability of the Loan
Parties to perform their respective obligations hereunder and under the other
Loan Documents), or (iii) any other matter, shall give rise to any fiduciary,
equitable, or contractual duties (including any duty of trust, care or
confidence) owing by the Administrative Agent or any member of the Agent’s Group
to any Lender or Issuing Bank including any such duty that would prevent or
restrict any member of the Agent’s Group from acting on behalf of customers
(including the Loan Parties or their Affiliates) or for its own account.

 

SECTION 8.03.    Duties.  The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law;

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity; and

 

112

--------------------------------------------------------------------------------



 

(d)           shall not be liable for any damage or loss resulting from or
caused by events or circumstances beyond the Administrative Agent’s reasonable
control, including nationalization, expropriation, currency or funds transfer
restrictions, the interruption, disruption, or suspension of the normal
procedures and practices of any securities market, power, mechanical,
communications, or other technological failures or interruptions, computer
viruses or the like, fires, floods, earthquakes, or other natural disasters,
civil, and military disturbance, acts of war or terrorism, riots, revolution,
acts of God, work stoppages, strikes, national disasters of any kind, or other
similar events or acts, or errors by the Borrower in its instructions to the
Administrative Agent.

 

SECTION 8.04.    Administrative Agent’s Reliance, Etc.

 

(a)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Article VIII and Section 9.02)
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until a Loan Party, a Lender, or an
Issuing Bank has given written notice describing such Default or Event of
Default to the Administrative Agent.  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

(b)           The Administrative Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document, or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent, or otherwise
authenticated by the proper Person.  The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or Issuing Bank prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for a Loan Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

113

--------------------------------------------------------------------------------



 

(c)           Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

 

(i)            such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

 

(ii)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(d)           In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (c) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (c), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the

 

114

--------------------------------------------------------------------------------



 

reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).

 

SECTION 8.05.    Sub-Agents.  The Administrative Agent may perform any and all
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers by or through
their respective Related Parties.  The Administrative Agent is authorized on
behalf of all the Lenders, without the necessity of any notice to or further
consent from the Lenders or the Issuing Banks, from time to time to permit any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent to take any action with respect to any Collateral or the Loan Documents
which may be necessary to perfect and maintain perfected the Liens upon any
Collateral granted pursuant to any Collateral Document.  The exculpatory
provisions of this Article VIII, as well as all other indemnity and expense
reimbursement provisions of this Agreement (including, without limitation,
Section 9.03), shall apply to any such sub-agent and to the Related Parties of
the Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative Agent
and as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” under the Loan Documents.  The Administrative Agent shall not
be responsible for the negligence or misconduct of any sub-agent except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.

 

SECTION 8.06.    Resignation.

 

(a)           The Administrative Agent may resign at any time by giving notice
of its resignation to the Lenders, the Issuing Banks, and the Borrower.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with and, so long as no Event of Default then exists,
subject to the approval (not to be unreasonably withheld or delayed) of, the
Borrower, to appoint a successor, which shall be a financial institution with an
office in the United States, or an Affiliate of any such financial institution
with an office in the United States.  If no successor shall have been so
appointed by the Required Lenders and, if applicable, the Borrower and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders, the “Resignation Effective Date”), then the retiring
Administrative Agent may, on behalf of the Lenders and Issuing Banks, appoint a
successor Administrative Agent meeting the qualifications set forth above. 
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

 

(b)           With effect from the Resignation Effective Date (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
possessory Collateral held by the Administrative Agent on behalf of the Lenders
or Issuing Banks under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such Collateral until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity

 

115

--------------------------------------------------------------------------------



 

payments owed to the retiring Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each Issuing Bank directly,
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above.  Upon the acceptance of a successor’s appointment as the
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Administrative Agent (other than any rights to indemnity payments owed to the
retiring Administrative Agent) and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents.  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Section and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as the
Administrative Agent.

 

(c)           Any resignation by Rabobank as the Administrative Agent pursuant
to this Section shall also constitute its resignation as Issuing Bank and
Swingline Lender.  Upon the acceptance of a successor’s appointment as the
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank and Swingline Lender, (ii) the retiring Issuing Bank and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor Issuing
Bank shall issue letters of credit in substitution for the Letters of Credit, if
any, outstanding at the time of such succession or make other arrangements
reasonably satisfactory to the retiring Issuing Bank to effectively assume the
obligations of the retiring Issuing Bank with respect to such Letters of Credit.

 

SECTION 8.07.    Lender Credit Decision.  Each Lender and Issuing Bank
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.  In this
regard, each Lender further acknowledges that Greenberg Traurig, LLP is acting
in this transaction as special counsel to Rabobank only, except to the extent
otherwise expressly stated in any legal opinion or any Loan Document.  Each
other party hereto will consult with its own legal counsel to the extent that it
deems necessary in connection with the Loan Documents and the matters
contemplated therein.

 

SECTION 8.08.    Other Agent Titles.  Anything herein to the contrary
notwithstanding, none of the “Joint Bookrunners”, “Joint Lead Arrangers”, or
“Co-Syndication Agents” listed on the cover page hereof shall have any powers,
duties or responsibilities under

 

116

--------------------------------------------------------------------------------



 

this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Bank hereunder.

 

SECTION 8.09.    Agent May File Proofs of Claim; Bankruptcy Events.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party or any Subsidiary, the Administrative
Agent (irrespective of whether the principal of any Loan or LC Disbursement
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
any Loan Party or any other Person primarily or secondarily liable) shall be
entitled and empowered (but not obligated), by intervention in such proceeding
or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Secured Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Banks, and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Banks, and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Banks, and
the Administrative Agent under Article II and Section 9.03) allowed in such
judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same in accordance with
this Agreement;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Article II and
Section 9.03.

 

SECTION 8.10.    Collateral.

 

(a)           The Holders of Secured Obligations irrevocably authorize the
Administrative Agent, at its option and in its discretion:

 

(i)            to release any Lien (A) on all Collateral upon the Full
Satisfaction of all Secured Obligations, (B) with respect to any Collateral that
is sold or otherwise disposed of to a Person other than a Loan Party pursuant to
a disposition permitted by Section 6.05, or (C) subject to Section 9.02, as may
be approved, authorized, or ratified in writing by the Required Lenders;

 

(ii)           to subordinate any Lien on any Collateral to the holder of any
Lien on such property that is permitted by Section 6.01(g); and

 

117

--------------------------------------------------------------------------------



 

(iii)          to enter into any subordination agreement with respect to
Subordinated Indebtedness, and perform all obligations thereunder, respectively,
and to enter into any amendments of such subordination agreements which do not
materially modify the rights of the Holders of Secured Obligations thereunder,
and agree to be bound by the terms thereof;

 

(iv)          to confirm in writing whether specific items or types of Loan
Parties’ property are or are not included in the Collateral pursuant to the Loan
Documents;

 

(v)           to release any Subsidiary Guarantor from its obligations under the
Guaranty Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents; and

 

(vi)          to enter into the Intercreditor Agreement, and perform all
obligations thereunder, respectively, and to enter into any amendments of the
Intercreditor Agreement which do not materially modify the rights of the Holders
of the Secured Obligations thereunder, and the Holders of the Secured
Obligations agree to be bound by the terms thereof.

 

(b)           Upon request by the Administrative Agent at any time, the Holders
of Secured Obligations will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty pursuant to this Section 8.10.

 

(c)           The Administrative Agent, at the sole expense of the Loan Parties,
shall execute and deliver to the Loan Parties all releases or other documents
reasonably necessary or desirable to evidence or effect any release of Liens or
release of Guaranty Agreement authorized under Section 8.10(a); provided, that
(i) the Administrative Agent shall not be required to execute any document
necessary to evidence such release authorized under clause (i)(B) or (v) of
Section 8.10(a) unless a Responsible Officer of the Borrower shall certify in
writing to the Administrative Agent that the transaction requiring such release
is permitted under the Loan Documents (it being acknowledged that the
Administrative Agent may rely on any such certificate without further enquiry),
(ii) the Administrative Agent shall not be required to execute any document
necessary to evidence such release on terms that, in the Administrative Agent’s
opinion, would expose the Administrative Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (iii) no such release shall in any
manner discharge, affect, or impair the Secured Obligations or any Liens (other
than those expressly being released) upon (or obligations of any Loan Parties in
respect of) all interests retained by the Loan Parties, including, the proceeds
of any sale, all of which shall continue to constitute part of the Collateral. 
To the extent the Administrative Agent is required to execute any releases or
other documents in accordance with this Section 8.10(c), the Administrative
Agent shall do so promptly upon request of the Borrower without the consent or
further agreement of any Holder of Secured Obligations.

 

(d)           The Administrative Agent shall have no obligation whatsoever to
any of the Holders of Secured Obligations to assure that the Collateral exists
or is owned by any Loan Party or its Subsidiaries or is cared for, protected, or
insured or has been encumbered, or that the

 

118

--------------------------------------------------------------------------------



 

Administrative Agent’s Liens have been properly or sufficiently or lawfully
created, perfected, protected, or enforced or are entitled to any particular
priority, or to exercise at all or in any particular manner or to continue
exercising, any of the rights, authorities and powers granted or available to
the Administrative Agent pursuant to any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission,
or event related thereto, subject to the terms and conditions contained herein,
the Administrative Agent may act in any manner it may deem appropriate, in its
sole discretion given the Administrative Agent’s own interest in the Collateral
in its capacity as one of the Lenders and that the Administrative Agent shall
have no other duty or liability whatsoever to any Holders of Secured Obligations
as to any of the foregoing, except as otherwise provided herein.

 

(e)           The Holders of Secured Obligations hereby irrevocably authorize
the Administrative Agent, based upon the instruction of the Required Lenders, to
(i) consent to, credit bid or purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any sale thereof
conducted under the provisions of the Bankruptcy Code, including under Section
363 of the Bankruptcy Code, (ii) credit bid or purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
at any sale or other disposition thereof conducted under the provisions of the
UCC, including pursuant to Section 9-610 or 9-620 of the UCC, or (iii) credit
bid or purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral at any other sale or foreclosure conducted
by the Administrative Agent (whether by judicial action or otherwise) in
accordance with applicable law.  In connection with any such credit bid or
purchase, (A) the Secured Obligations owed to the Holders of Secured Obligations
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Secured Obligations with respect to contingent or unliquidated claims being
estimated for such purpose if the fixing or liquidation thereof would not unduly
delay the ability of Administrative Agent to credit bid or purchase at such sale
or other disposition of the Collateral and, if such claims cannot be estimated
without unduly delaying the ability of the Administrative Agent to credit bid,
then such claims shall be disregarded, not credit bid, and not entitled to any
interest in the asset or assets purchased by means of such credit bid) and the
Holders of Secured Obligations whose Secured Obligations are credit bid shall be
entitled to receive interests (ratably based upon the proportion of their
Secured Obligations credit bid in relation to the aggregate amount of Secured
Obligations so credit bid) in the asset or assets so purchased (or in the Equity
Interests of the acquisition vehicle or vehicles that are used to consummate
such purchase), and (B) the Administrative Agent, based upon the instruction of
the Required Lenders, may accept non-cash consideration, including debt and
equity securities issued by such acquisition vehicle or vehicles and in
connection therewith the Administrative Agent may reduce the Secured Obligations
owed to the Holders of Secured Obligations (ratably based upon the proportion of
their Secured Obligations credit bid in relation to the aggregate amount of
Obligations so credit bid) based upon the value of such non-cash consideration.

 

(f)            The Holders of the Secured Obligations acknowledge and agree
that, Rabobank or any of its Affiliates is, and may at any time be, the
Receivables Financier under the Permitted Receivables Financing.

 

SECTION 8.11.    Issuing Banks.  No Issuing Bank nor any of their respective
Related Parties shall be liable for any action taken or omitted to be taken by
any of them hereunder or otherwise in connection with any Loan Document except
for its or their own gross

 

119

--------------------------------------------------------------------------------



 

negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.  Without limiting the
generality of the preceding sentence, Issuing Banks (a) shall have no duties or
responsibilities except those expressly set forth in the Loan Documents, and
shall not by reason of any Loan Document be a trustee or fiduciary for any
Lender or for the Administrative Agent, (b) shall not be required to initiate
any litigation or collection proceedings under any Loan Document, (c) shall not
be responsible to any Lender or the Administrative Agent for any recitals,
statements, representations, or warranties contained in any Loan Document, or
any certificate or other documentation referred to or provided for in, or
received by any of them under, any Loan Document, or for the value, validity,
effectiveness, enforceability, or sufficiency of any Loan Document or any other
documentation referred to or provided for therein or for any failure by any
Person to perform any of its obligations thereunder, (d) may consult with legal
counsel (including counsel for the Loan Parties or the Administrative Agent),
independent public accountants, and other experts selected by it and shall not
be liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants, or experts, and
(e) shall incur no liability under or in respect of any Loan Document by acting
upon any notice, consent, certificate, or other instrument or writing believed
by it to be genuine and signed or sent by the proper party or parties.  As to
any matters not expressly provided for by any Loan Document, each Issuing Bank
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder in accordance with instructions signed by the Required Lenders, and
such instructions of the Required Lenders and any action taken or failure to act
pursuant thereto shall be binding on all of the Lenders and the Administrative
Agent; provided, however, that no Issuing Bank shall be required to take any
action which such Issuing Bank reasonably believes exposes it to personal
liability or which such Issuing Bank reasonably believes is contrary to any Loan
Document or applicable law.

 

SECTION 8.12.           Agency for Perfection.  The Administrative Agent hereby
appoints each other Lender as its agent (and each Lender hereby such
appointment) for the purpose of perfecting the Administrative Agent’s Liens in
assets which, in accordance with Article 8 or Article 9, as applicable, of the
UCC can be perfected by possession or control.  Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver possession or control of such Collateral to the
Administrative Agent or in accordance with the Administrative Agent’s
instructions.

 

SECTION 8.13.           Affiliates of Lenders; Banking Services Providers; Swap
Obligations.  By accepting the benefits of the Loan Documents, any Affiliate of
a Lender, or any Person providing Non-Lender Banking Services, that is owed any
Secured Obligation is bound by the terms of the Loan Documents.  Notwithstanding
the foregoing: (a) neither the Administrative Agent, any Lender nor any Loan
Party shall be obligated to deliver any notice or communication required to be
delivered to any Lender under any Loan Documents to any Affiliate of any Lender
or any Person providing Non-Lender Banking Services; and (b) no Affiliate of any
Lender or Person providing Non-Lender Banking Services that is owed any Secured
Obligation shall be included in the determination of the Required Lenders or
entitled to consent to, reject, or participate in any manner in any amendment,
waiver or other modification of any Loan Document.  The Administrative Agent
shall deal solely and directly with the related Lender of any such Affiliate in
connection with all matters relating to the Loan Documents.  The Secured
Obligation owed to such Affiliate shall be considered the Secured Obligations of
its

 

120

--------------------------------------------------------------------------------



 

related Lender for all purposes under the Loan Documents and such Lender shall
be solely responsible to the other parties hereto for all the obligations of
such Affiliate under any Loan Document.  It is understood and agreed that the
rights and benefits under this Agreement, the Collateral Documents, and the
Subsidiary Guaranties of each Lender or Affiliate of a Lender that provides
Lender Banking Services or is owed any Swap Obligations and each Person
providing Non-Lender Banking Services, in such capacity, consist exclusively of
such Lender’s, Affiliate’s or other Person’s right to share in payments and
collections of the Collateral and payments under the Subsidiary Guaranties;
provided that for the avoidance of doubt, (i) obligations of the Borrower or any
Subsidiary under any Banking Services Agreement or Swap Agreement shall be
secured and guaranteed pursuant to the Collateral Documents and Subsidiary
Guaranties, respectively, only to the extent that, and for so long as, the other
Secured Obligations are so secured and guaranteed and (ii) any release of
Collateral or any Subsidiary Guarantors effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under Banking
Services Agreements or Swap Agreements.  All Banking Services Obligations and
Swap Obligations shall be secured but on a silent basis, so that notwithstanding
any other provision, if any, in this Agreement or any Collateral Document or
Subsidiary Guaranty, no Lender or Affiliate of a Lender that provides Lender
Banking Services or is owed any Swap Obligations and no provider of Non-Lender
Banking Services shall be able to take any action in respect of the Collateral
or Subsidiary Guaranties nor instruct the Required Lenders or the Administrative
Agent to take any such action nor have any rights in connection with the
management or release of any Collateral or the obligations of any Subsidiary
Guarantor under any Subsidiary Guaranty.  By accepting the benefits of the
Collateral and the Subsidiary Guaranties, such Lender, Affiliate or other Person
shall be deemed to have appointed the Administrative Agent as its agent and
agreed to be bound by the Loan Documents as a Holder of Secured Obligations,
subject to the limitations set forth in this paragraph.  The Administrative
Agent shall not owe any fiduciary duty, duty of loyalty, duty of care, duty of
disclosure, or any other obligation whatsoever to any Lender or Affiliate of a
Lender that provides Banking Services or is owed any Swap Obligations or any
provider of Non-Lender Banking Services, in each case with respect to any
Banking Services Obligation or Swap Obligation.  The Administrative Agent shall
have no duty to determine the amount or the existence of any amounts owing under
any Banking Services Agreements or Swap Agreements.  In connection with any such
distribution of payments and collections or termination or release by the
Administrative Agent of any Liens or Subsidiary Guarantors thereunder, the
Administrative Agent shall be entitled to assume no amounts are due under any
Banking Services Agreement or Swap Agreement unless such Lender or Affiliate of
a Lender that provides Lender Banking Services or is owed any Swap Obligations
or such provider of Non-Lender Banking Services has notified the Administrative
Agent in writing of the amount of any such liability owed to it at least 5
Business Days prior to such distribution, termination, or release.

 

ARTICLE IX


Miscellaneous

 

SECTION 9.01.           Notices.

 

(a)                           Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other

 

121

--------------------------------------------------------------------------------



 

communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(i)                                     if to the Borrower, to Dean Foods
Corporation, 2711 N. Haskell Avenue, Suite 3400, Dallas, Texas 75204, Attention:
Office of the General Counsel;

 

(ii)                                  if to the Administrative Agent in
connection with any Borrowing Request, Interest Election Request, or any payment
or prepayment of the Obligations, or if to Swingline Lender, to it at c/o
Rabobank Corporate Banking Services, 245 Park Avenue 38th Floor, New York, NY
10167; Telecopy No (914) 304-9327; Telephone No. (212) 574-7325/(212) 574-7346;
Attention: Ann McDonough/Vivian Li; Email: fm.am.syndicatedloans@rabobank.com
and Vivian.Li@rabobank.com;

 

(iii)                               if to Rabobank as Issuing Bank, to it at c/o
Rabo Support Services, Inc., at Rabobank Corporate Banking Services, 245 Park
Avenue 38th Floor, New York, NY 10167; Attention:  Sandra Rodriguez; Telecopy
No. (914) 304-9329; Telephone No. (212) 574-7315; Email:
Sandra.L.Rodriguez@rabobank.com with a copy to:  RaboNYSBL@rabobank.com;

 

(iv)                              if to the Administrative Agent in connection
with any other matter (including deliveries under Section 5.01 and other
matters), to it at Rabobank Loan Syndications, 245 Park Avenue, 37th Floor, New
York, NY 10167, Attention: Loan Syndications; Telecopy No. (212) 808-2578;
Telephone No. (212) 808-6808; Email: syndications.ny@rabobank.com; and

 

(v)                                 if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)                           Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by using
Electronic Systems pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable Lender. 
The Administrative Agent, the Swingline Lender, the Issuing Banks, or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or

 

122

--------------------------------------------------------------------------------



 

communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice, email or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient.

 

(c)                            Each of the Borrower, the Administrative Agent,
the Issuing Banks and the Swingline Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the Issuing Banks and the Swingline Lender. 
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

 

(d)                           Electronic Systems.

 

(i)                                     The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make Communications (as
defined below) available to the Issuing Banks and the Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a substantially
similar Electronic System.

 

(ii)                                  Any Electronic System used by the
Administrative Agent is provided “as is” and “as available”.  The Agent Parties
(as defined below) do not warrant the adequacy of such Electronic Systems and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or any
Electronic System.  In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to any
Loan Party, any Lender, any Issuing Bank or any other Person or entity for
damages of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of communications or notices through IntraLinks, Syndtrak,
ClearPar, or a substantially similar electronic transmission system, any other
electronic platform or electronic messaging service, or through an Electronic
System.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or any
Issuing Bank by means of electronic communications pursuant to this Section,
including through an Electronic System.

 

123

--------------------------------------------------------------------------------



 

(e)                            Reliance by Administrative Agent, Issuing Bank
and Lenders.  The Administrative Agent, the Issuing Banks, the Swingline Lender
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices, Borrowing Requests and Interest Election Requests)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
The Borrower shall indemnify the Administrative Agent, the Issuing Banks, the
Swingline Lender, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

SECTION 9.02.           Waivers; Amendments.

 

(a)                           No failure or delay by the Administrative Agent,
any Issuing Bank or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Banks and the
Lenders hereunder and under any other Loan Document are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of any Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b)                           Neither this Agreement nor any other Loan Document
nor any provision hereof or thereof may be waived, amended or modified except
(x) in the case of this Agreement, pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders, or (y) in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent with the consent of the
Required Lenders and the Loan Party or Loan Parties that are parties thereto;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce or forgive the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon
(other than as a result of a change in the definition of Total Net Leverage
Ratio or any of the components thereof or the method of calculation thereof), or
reduce or forgive any interest or fees or other amounts payable hereunder,
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend Section 2.13(c), (iii) postpone any scheduled date of payment of the
principal amount of any Loan or LC Disbursement (other than any reduction of the
amount of, or any extension of the payment date for, the mandatory prepayments
required under Section 2.11, in each case which shall only require the approval
of the Required Lenders), or any date for the payment of any interest, fees or
other Obligations payable hereunder, or reduce the amount of,

 

124

--------------------------------------------------------------------------------



 

waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.18(b) or (c) in a manner that would alter the
manner in which payments are shared, without the written consent of each Lender,
(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number
or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender, (vi) release all or substantially all of the
Subsidiary Guarantors from their obligations under the Subsidiary Guaranty
(except as otherwise permitted herein or in the other Loan Documents), without
the written consent of each Lender, (vii) except as provided in Section 8.10 or
in any Collateral Document, release all or substantially all of the Collateral,
without the written consent of each Lender, (viii) except as provided in
Section 8.10, contractually subordinate the payment of all Obligations to any
other Indebtedness or contractually subordinate the priority of all of the Liens
in favor of the Administrative Agent securing the Secured Obligations to the
Liens securing any other Funded Indebtedness (other than Indebtedness permitted
by Section 6.01(d)), or (ix) amend the definition of “Borrowing Base” or any
defined term used therein in a manner that results in more credit being made
available to the Borrower based upon the Borrowing Base without the written
consent of the Super-Majority Required Lenders; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, such Issuing Bank or the
Swingline Lender, as the case may be (it being understood that any change to
Section 2.21 shall require the consent of the Administrative Agent, the Issuing
Banks and the Swingline Lender).  The Administrative Agent may also amend
Schedule 1.01 to reflect assignments entered into pursuant to Section 9.04. 
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of the first proviso of this
paragraph and then only in the event such Defaulting Lender shall be directly
affected by such amendment, waiver or other modification.

 

(c)                            Notwithstanding the foregoing (including
clause (v) of the proviso in Section 9.02(b) above, but no other clause of such
proviso), this Agreement and any other Loan Document may be amended (or amended
and restated) with the written consent of the Required Lenders, Lenders
providing one or more additional credit facilities, the Administrative Agent and
the Borrower (x) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans and other extensions of credit hereunder and the accrued
interest and fees in respect thereof, (y) to include reasonably appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders and (z) to make such other technical amendments as are reasonably deemed
appropriate by the Administrative Agent and the Borrower in connection with the
foregoing.

 

(d)                           Notwithstanding anything to the contrary herein
the Administrative Agent may, with the consent of the Borrower only, amend,
modify or supplement this Agreement or any of the other Loan Documents to cure
any ambiguity, omission, mistake, defect or inconsistency.

 

125

--------------------------------------------------------------------------------



 

SECTION 9.03.           Expenses; Indemnity; Damage Waiver.

 

(a)                           The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by each of the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, and of consultants, advisors, appraisers
and auditors, in connection with the syndication and distribution (including,
without limitation, via the internet or through a service such as Intralinks or
DebtDomain) of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated) (it being understood that the reimbursement of legal fees,
disbursement and other charges in connection with this Agreement on the
Effective Date and the satisfaction of the PP&E Conditions are subject to the
arrangements in certain letter agreements between the Borrower and the
Administrative Agent), (ii) all reasonable and documented out-of-pocket expenses
incurred by any Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder,
(iii) all out-of-pocket expenses incurred by the Administrative Agent, any
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Issuing Bank or any Lender, in
connection with the enforcement, collection or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit, and
(iv) all reasonable out-of-pocket expenses incurred by the Arrangers in
connection with the syndication of the credit facilities provided for herein.

 

(b)                           The Borrower shall indemnify the Administrative
Agent (and any sub-agent thereof), the Arrangers, each Issuing Bank and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, penalties, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated thereby, the performance
by the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned, leased or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses (1) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
gross negligence or willful misconduct of such Indemnitee or (y) the material
breach of any express

 

126

--------------------------------------------------------------------------------



 

obligation of an Indemnitee under this Agreement pursuant to a claim initiated
by the Borrower or (2) arise out of any investigation, litigation or proceeding
that does not involve an act or omission by the Borrower or any Subsidiary and
solely in connection with a dispute among Indemnitees (except when and to the
extent that one of the parties to such dispute was acting in its capacity as an
Agent, Swingline Lender, Issuing Bank or other agency capacity and, in such
case, excepting only such party).  This Section 9.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim.

 

(c)                            To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Issuing Bank or the Swingline Lender under paragraph (a) or (b) of
this Section, but without affecting the Borrower’s obligations to make such
payments, each Lender severally agrees to pay to the Administrative Agent, any
Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, penalty, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any sub-agent thereof), any Issuing Bank or the
Swingline Lender in its capacity as such.

 

(d)                           To the fullest extent permitted by applicable law,
the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof, other than, in
each case, for direct or actual damages resulting from such Indemnitee’s
(x) gross negligence, (y) willful misconduct or (z) material breach of express
obligations hereunder pursuant to a claim initiated by the Borrower, in each
case as determined by a final and non-appealable judgment of a court of
competent jurisdiction.  No Indemnitee shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

 

(e)                            All amounts due under this Section shall be
payable promptly after written demand therefor.

 

(f)                             The agreements of this Section and the indemnity
provision of Section 9.01(e) shall survive the resignation or replacement of the
Administrative Agent, the Issuing Banks and/or the Swingline Lender, the
replacement of any Lender, and the Full Satisfaction of the Secured Obligations.

 

SECTION 9.04.           Successors and Assigns.

 

(a)                           The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby

 

127

--------------------------------------------------------------------------------



 

(including any Affiliate of an Issuing Bank that issues any Letter of Credit),
except that (i) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Bank that issues any Letter of Credit), Participants (to
the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

(b)                           (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Persons (other
than an Ineligible Institution) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

 

(A)                               the Borrower (provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof); provided that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee;

 

(B)                               the Administrative Agent;

 

(C)                               each Issuing Bank; and

 

(D)                               the Swingline Lender.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund, an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 with integral multiples of $500,000 in excess
thereof unless each of the Borrower and the Administrative Agent otherwise
consent; provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided that this clause shall not be
construed to prohibit the

 

128

--------------------------------------------------------------------------------



 

assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Loans;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500, such fee to be paid by either
the assigning Lender or the assignee Lender or shared between such Lenders;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Borrower and its Affiliates, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Upon request, the Borrower (at
its expense) shall execute and deliver a promissory note in the form of
Exhibit E to the assignee Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)                              The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the
Borrower, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

129

--------------------------------------------------------------------------------



 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(b), 2.06(d) or (e), 2.07(b), 2.18(c) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c)                            (i) Any Lender may, without the consent of the
Borrower, the Administrative Agent, the Issuing Banks or the Swingline Lender,
sell participations to one or more banks or other entities (a “Participant”),
other than an Ineligible Institution, in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to have this Agreement enforced by the Administrative
Agent on its behalf, and to approve any amendment, modification or waiver of any
provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.  The Borrower and the Administrative Agent shall be entitled to
conclusively rely on information contained in notices delivered pursuant to this
paragraph.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the

 

130

--------------------------------------------------------------------------------



 

extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.15 or 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.

 

(iii)                               Notwithstanding anything in
Section 9.04(c) to the contrary, any Participant that is a Farm Credit Lender
that (i) has purchased a participation in a minimum amount of $10,000,000.00,
(ii) has been designated as a voting Participant (a “Voting Participant”) in a
notice (a “Voting Participant Notice”) sent by the relevant Lender or existing
Voting Participant to the Administrative Agent and (iii) receives, prior to
becoming a Voting Participant, the consent of the Administrative Agent (such
consent to be required only to the extent and under the circumstances it would
be required if such Voting Participant were to become a Lender pursuant to an
assignment in accordance with Section 9.04(b) and such consent is not required
for an assignment to an existing Voting Participant), shall be entitled to vote
as if such Voting Participant were a Lender on all matters subject to a vote by
the Lender, and the voting rights of the selling Lender or existing Voting
Participant shall be correspondingly reduced, on a dollar-for-dollar basis. 
Each Voting Participant Notice shall include, with respect to each Voting
Participant, the information that would be included by a prospective Lender in
an Assignment and Assumption. Notwithstanding the foregoing, each Farm Credit
Lender designated as a Voting Participant on Schedule 9.04 shall be a Voting
Participant without delivery of a Voting Participation Notification and without
the prior written consent of the Administrative Agent.  The Administrative Agent
and the Borrower shall be entitled to conclusively rely on information contained
in Voting Participant Notices and all other notices delivered pursuant hereto.
The voting rights of each Voting Participant are solely for the benefit of such
Voting Participant and shall not inure to any assignee or participant of such
Voting Participant that is not a Farm Credit Lender.

 

(d)                           Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or any other central
bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(e)                            Notwithstanding anything to the contrary
contained herein, if at any time Rabobank assigns all of its Commitments and
Loans pursuant to Section 9.04(b), Rabobank may,

 

131

--------------------------------------------------------------------------------



 

(i) upon 30 days’ notice to the Borrower and the Lenders, resign as an Issuing
Bank and/or (ii) upon 30 days’ notice to the Borrower, resign as Swingline
Lender.  In the event of any such resignation as an Issuing Bank or the
Swingline Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor Issuing Bank or Swingline Lender hereunder; provided that
such Lender consents in writing and in advance to becoming a successor Issuing
Bank or Swingline Lender hereunder; provided further, however, that no failure
by the Borrower to appoint any such successor shall affect the resignation of
Rabobank as an Issuing Bank or Swingline Lender, as the case may be.  If
Rabobank resigns as an Issuing Bank, it shall retain all the rights, powers,
privileges and duties of an Issuing Bank hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as an Issuing
Bank and all Obligations with respect thereto (including the right to require
the Lenders to make ABR Loans or fund risk participations pursuant to
Section 2.06(e)).  If Rabobank resigns as Swingline Lender, it shall retain all
the rights of the Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make ABR Loans or
fund risk participations in outstanding Swingline Loans pursuant to
Section 2.05(b).  Upon the appointment of a successor Issuing Bank and/or
Swingline Lender, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Bank or
Swingline Lender, as the case may be, and (b) the successor Issuing Bank shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Rabobank to effectively assume the obligations of Rabobank with
respect to such Letters of Credit.

 

SECTION 9.05.           Survival.  All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

 

SECTION 9.06.           Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in

 

132

--------------------------------------------------------------------------------



 

Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, e-mailed.pdf or any other electronic means
that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Agreement.  The
words “execute”, “execution”, “signed”, “signature”, “delivery”, and words of
like import in or relating to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including, without
limitation, Assignment and Assumptions, amendments, Borrowing Requests, waivers
and consents) shall be deemed to include Electronic Signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it.

 

SECTION 9.07.           Severability.  Any provision of any Loan Document held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08.           Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower or any Subsidiary Guarantor against any of and all the Secured
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under the Loan Documents and although such
obligations may be unmatured.  The applicable Lender shall notify the Borrower,
the Administrative Agent of such set-off or application; provided that any
failure to give or any delay in giving such notice shall not affect the validity
of any such set-off or application under this Section.  The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

SECTION 9.09.           Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)                           This Agreement and the other Loan Documents and
any claims, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon,

 

133

--------------------------------------------------------------------------------



 

arising out of or relating to this Agreement or any other Loan Document (except,
as to any other loan document, as expressly set forth therein) and the
Transactions contemplated hereby and thereby shall be governed by, and construed
in accordance with, the Law of the State of New York.

 

(b)                           Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County, Borough of Manhattan, and of the United States District Court for the
Southern District of New York, and any appellate court from any thereof in any
action or proceeding arising out of or relating to any Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

 

(c)                            Each of the parties hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(d)                           Each party to this Agreement irrevocably consents
to service of process in the manner provided for notices in Section 9.01. 
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.

 

SECTION 9.10.           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). 
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

134

--------------------------------------------------------------------------------



 

SECTION 9.11.           Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12.           Confidentiality.  Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and its and its Affiliates’ respective directors, trustees,
officers, employees and agents, including accountants, auditors, legal counsel
and other advisors who have a need to know such Information in connection with
the transactions contemplated by the Loan Documents (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by Requirement of Law or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower, its Subsidiaries and their
obligations, (g) with the prior consent of the Borrower, (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, an Issuing
Bank, the Swingline Lender or any Lender on a nonconfidential basis from a
source other than the Borrower (which source is not known by such recipient to
be in breach of confidentiality obligations to the Borrower or any Subsidiary),
(i) on a confidential basis to any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder, (j) on
a confidential basis to its insurers, reinsurers and insurance brokers, or
(k) on a confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers of other market
identifiers with respect to the credit facilities provided hereunder.  For the
purposes of this Section, “Information” means all information received from a
Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary
(other than any such information received from a source that is known by such
recipient to be in breach of confidentiality obligations to such Loan Party or
any Subsidiary).  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.  In addition, the Administrative
Agent and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Arrangers and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments, but only to the extent consistent with
information that has previously been publicly disclosed by the Borrower.

 

135

--------------------------------------------------------------------------------



 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS
AFFILIATES, THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES AND ITS SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE
BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

 

SECTION 9.13.           Several Obligations; Nonreliance; Violation of Law.  The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder.  Each Lender hereby represents that it is not relying on or looking
to any margin stock for the repayment of the Borrowings provided for herein. 
Anything contained in this Agreement to the contrary notwithstanding, neither
any Issuing Bank nor any Lender shall be obligated to extend credit to the
Borrower in violation of any Requirement of Law.

 

SECTION 9.14.           USA PATRIOT Act.  Each of the Administrative Agent, the
Issuing Bank, and each Lender that is subject to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) hereby notifies each Loan Party that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
such Loan Party, which information includes the name and address of such Loan
Party and other information that will allow such Lender to identify such Loan
Party in accordance with the Act.  The Borrower hereby agrees to provide, and
cause each other Loan Party to provide, such information promptly upon the
request of the Administrative Agent or any Lender.  Each Lender subject to the
Act acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants or assignees, may rely on the Administrative Agent to carry out
such Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any Loan Party, its

 

136

--------------------------------------------------------------------------------



 

Affiliates or its agents, this Agreement, the Loan Documents or the transactions
hereunder or contemplated hereby: (a) any identity verification procedures,
(b) any record-keeping, (c) comparisons with government lists, (d) customer
notices, or (e) other procedures required under the CIP Regulations or such
other law.

 

SECTION 9.15.           Disclosure.  The Borrower and each Lender hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with any of the Borrower, its Subsidiaries and their respective
Affiliates.

 

SECTION 9.16.           Appointment for Perfection.  Each Lender hereby appoints
each other Lender as its agent for the purpose of perfecting Liens, for the
benefit of the Administrative Agent and the Holders of Secured Obligations, in
assets which, in accordance with Article 9 of the UCC or any other applicable
law can be perfected only by possession.  Should any Lender (other than the
Administrative Agent) obtain possession of any such Collateral, such Lender
shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

 

SECTION 9.17.           Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.

 

SECTION 9.18.           No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees that:  (i) (A) the
arranging and other services regarding this Agreement provided by the Lenders
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Lenders and their Affiliates, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Lenders and their Affiliates is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) no Lender or any of its Affiliates has any obligation to the
Borrower

 

137

--------------------------------------------------------------------------------



 

or any of its Affiliates with respect to the transactions contemplated hereby
except, in the case of a Lender, those obligations expressly set forth herein
and in the other Loan Documents; and (iii) each of the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
no Lender or any of its Affiliates has any obligation to disclose any of such
interests to the Borrower or its Affiliates.  To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
each of the Lenders and their Affiliates with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

SECTION 9.19.           Release of Subsidiary Guarantors.

 

(a)                           A Subsidiary Guarantor shall automatically be
released from its obligations under the Subsidiary Guaranty upon the
consummation of any transaction permitted by this Agreement as a result of which
such Subsidiary Guarantor ceases to be a Restricted Subsidiary; provided that,
if so required by this Agreement, the Required Lenders shall have consented to
such transaction and the terms of such consent shall not have provided
otherwise.  In connection with any termination or release pursuant to this
Section, the Administrative Agent shall (and is hereby irrevocably authorized by
each Lender to) execute and deliver to any Loan Party, at such Loan Party’s
expense, all documents that such Loan Party shall reasonably request to evidence
such termination or release.  Any execution and delivery of documents pursuant
to this Section shall be without recourse to or warranty by the Administrative
Agent.

 

(b)                           Further, the Administrative Agent may (and is
hereby irrevocably authorized by each Lender to), upon the request of the
Borrower, release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Subsidiary Guarantor is no longer a Domestic
Subsidiary upon the consummation of a transaction permitted by this Agreement.

 

(c)                            At such time as the Secured Obligations (other
than Obligations expressly stated to survive such payment and termination) shall
have been Fully Satisfied, the Subsidiary Guaranty and all obligations (other
than those expressly stated to survive such termination) of each Subsidiary
Guarantor thereunder shall automatically terminate, all without delivery of any
instrument or performance of any act by any Person.

 

SECTION 9.20.           Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Solely to the extent any Lender or Issuing Bank that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or Issuing Bank that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a)                           the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEA Financial
Institution; and

 

138

--------------------------------------------------------------------------------



 

(b)                           the effects of any Bail-in Action on any such
liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

SECTION 9.21.           Construction; Independence of Covenants.

 

(a)                           The Borrower, each other Loan Party (by its
execution of the Loan Documents to which it is a party), the Administrative
Agent and each Lender acknowledges that each of them has had the benefit of
legal counsel of its own choice and has been afforded an opportunity to review
the Loan Documents with its legal counsel and that the Loan Documents shall be
construed as if jointly drafted by the parties thereto.

 

(b)                           All covenants and other agreements contained in
this Agreement or any other Loan Document shall be given independent effect so
that, if a particular action or condition is not permitted by any of such
covenants or other agreements, the fact that such action or condition would be
permitted by an exception to, or otherwise be within the limitations of, another
covenant or other agreement shall not avoid the occurrence of a Default if such
action is taken or such condition exists.

 

[Signature Pages Follow]

 

139

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:

 

DEAN FOODS COMPANY,

 

 

as the Borrower

 

 

 

 

 

 

 

 

 

 

By:

/s/ Edgar A. DeGuia

 

 

 

Name:

Edgar A. DeGuia

 

 

 

Title:

Vice President and Treasurer

 

Signature Page to

Credit Agreement

 

--------------------------------------------------------------------------------



 

SWINGLINE LENDER, ISSUING BANK AND ADMINISTRATIVE AGENT:

 

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Swingline Lender, an Issuing
Bank and Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Eric J. Rogowski

 

 

 

Name:

Eric J. Rogowski

 

 

 

Title:

Executive Director

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Pieter van der Werff

 

 

 

Name:

Pieter van der Werff

 

 

 

Title:

Vice President

 

Signature Page to

Credit Agreement

 

--------------------------------------------------------------------------------



 

LENDERS:

 

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bradley A Pierce

 

 

 

Name:

Bradley A Pierce

 

 

 

Title:

Executive Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy J Devane

 

 

 

Name:

Timothy J Devane

 

 

 

Title:

Executive Director

 

Signature Page to

Credit Agreement

 

--------------------------------------------------------------------------------



 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Chad Murray

 

 

 

Name:

Chad Murray

 

 

 

Title:

Vice President

 

Signature Page to

Credit Agreement

 

--------------------------------------------------------------------------------



 

 

 

ING CAPITAL LLC, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Gonzalo Sanchez

 

 

 

Name:

Gonzalo Sanchez

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Pamela Beal

 

 

 

Name:

Pamela Beal

 

 

 

Title:

Vice President

 

Signature Page to

Credit Agreement

 

--------------------------------------------------------------------------------



 

 

 

BMO HARRIS BANK N.A., as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Peter Flaherty

 

 

 

Name:

Peter Flaherty

 

 

 

Title:

Vice President

 

Signature Page to

Credit Agreement

 

--------------------------------------------------------------------------------



 

 

 

COBANK, ACB, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Zachary Carpenter

 

 

 

Name:

Zachary Carpenter

 

 

 

Title:

Vice President

 

Signature Page to

Credit Agreement

 

--------------------------------------------------------------------------------



 

Schedule 1.01 — Commitments

 

Lender

 

Commitment

 

Coöperatieve Rabobank U.A., New York Branch

 

$

45,000,000

 

CoBank, ACB

 

$

130,000,000

 

BMO Harris Bank N.A.

 

$

55,000,000

 

ING Capital LLC

 

$

25,000,000

 

PNC Bank, National Association

 

$

10,000,000

 

Total

 

$

265,000,000

 

 

--------------------------------------------------------------------------------



 

Schedule 1.01(b) — Closed Plants

 

1160 Broadway Avenue, Braselton, Georgia 30517

 

11713 Mill Street, Huntley, Illinois 60142

 

1700 N. Old US 31, Rochester, Indiana 46975

 

4420 Bishop Lane, Louisville, Kentucky 40218

 

1300 Baronne Street, New Orleans, Louisiana 70113

 

626 Lynnway, Lynn, Massachusetts 01905

 

31770 Enterprise Drive, Livonia, Michigan 48150

 

122 Main S., Thief River Falls, Minnesota 56701

 

2365 Buffalo Road, Erie, Pennsylvania 16510

 

1100 S. Church Street, Florence, South Carolina 29506

 

--------------------------------------------------------------------------------



 

Schedule 1.01(c) — Unrestricted Subsidiaries

 

Carnival Ice Cream, N.V.

 

Cascade Equity Realty, LLC

 

Dairy Information Systems Holdings, LLC

 

Dairy Information Systems, LLC

 

Dean Foods Foundation

 

Dean International Holding Company

 

Dean Puerto Rico Holdings, LLC

 

DF-AP, LLC

 

DF-AP #1 LLC

 

DFC Aviation Services, LLC

 

DFC Energy Partners, LLC

 

Franklin Holdings, Inc.

 

Franklin Plastics, Inc.

 

Good Karma Foods, Inc.

 

Importadora y Distribuidora Dean Foods, S.A. de C.V.

 

Tenedora Dean Foods Internacional, S.A. de C.V.

 

--------------------------------------------------------------------------------



 

Schedule 3.01 — Subsidiaries

 

Legal Name

 

Relationship 
to Borrower

 

Classes of Authorized Equity
Interests

 

Beneficial Owner of Equity Interests

 

Entity Type

Alta-Dena Certified Dairy, LLC

 

Indirect Subsidiary

 

Certificated Membership interest

 

Dean West II, LLC

 

Limited Liability Company

Berkeley Farms, LLC

 

Indirect Subsidiary

 

Certificated Membership interest

 

Dean West II, LLC

 

Limited Liability Company

Carnival Ice Cream N.V.

 

Indirect Subsidiary

 

Ordinary Shares, $500 par value

 

Dean Holding Company

 

Corporation

Cascade Equity Realty, LLC

 

Indirect Subsidiary

 

Uncertificated Membership interest

 

Suiza Dairy Group, LLC

 

Limited Liability Company

Country Fresh, LLC

 

Indirect Subsidiary

 

Certificated Membership interest

 

Dean East, LLC

 

Limited Liability Company

Dairy Group Receivables GP II, LLC

 

Indirect Subsidiary

 

Uncertificated Membership interest

 

Dean Dairy Holdings, LLC

 

Limited Liability Company

Dairy Group Receivables GP, LLC

 

Indirect Subsidiary

 

Uncertificated Membership interest

 

Suiza Dairy Group, LLC

 

Limited Liability Company

Dairy Group Receivables II, L.P.

 

Indirect Subsidiary

 

Uncertificated Partnership interest

 

Dean Dairy Holdings, LLC (99.9%); Dairy Group Receivables GP II, LLC (0.1%)

 

Limited Partnership

Dairy Group Receivables, L.P.

 

Indirect Subsidiary

 

Uncertificated Partnership interest

 

Suiza Dairy Group, LLC (99.9%); Dairy Group Receivables GP, LLC (0.1%)

 

Limited Partnership

Dairy Information Systems Holdings, LLC

 

Indirect Subsidiary

 

Certificated Membership interest

 

Suiza Dairy Group, LLC

 

Limited Liability Company

Dairy Information Systems, LLC

 

Indirect Subsidiary

 

Certificated Membership interest

 

Dairy Information Systems Holdings, LLC

 

Limited Liability Company

Dean Dairy Holdings, LLC

 

Indirect Subsidiary

 

Certificated Membership interest

 

Dean Holding Company

 

Limited Liability Company

 

--------------------------------------------------------------------------------



 

Legal Name

 

Relationship 
to Borrower

 

Classes of Authorized Equity
Interests

 

Beneficial Owner of Equity Interests

 

Entity Type

Dean East II, LLC

 

Indirect Subsidiary

 

Certificated Membership interest

 

Dean Dairy Holdings, LLC

 

Limited Liability Company

Dean East, LLC

 

Indirect Subsidiary

 

Certificated Membership interest

 

Suiza Dairy Group, LLC

 

Limited Liability Company

Dean Foods Foundation

 

Management Interest

 

N/A

 

Dean Management, LLC

 

Charitable Corporation

Dean Foods North Central, LLC

 

Indirect Subsidiary

 

Certificated Membership interest

 

Dean East II, LLC

 

Limited Liability Company

Dean Foods of Wisconsin, LLC

 

Indirect Subsidiary

 

Certificated Membership interest

 

Suiza Dairy Group, LLC

 

Limited Liability Company

Dean Holding Company

 

Direct Subsidiary

 

Class A Common Stock, $10 par value and Class B Common Stock, $10 par value

 

Dean Foods Company

 

Corporation

Dean Intellectual Property Services II, Inc.

 

Indirect Subsidiary

 

Common Stock, $.01 par value

 

DIPS Limited Partner II

 

Corporation

Dean International Holding Company

 

Direct Subsidiary

 

Common Stock, $.01 par value

 

Dean Foods Company

 

Corporation

Dean Management, LLC

 

Direct Subsidiary

 

Certificated Membership interest

 

Dean Foods Company

 

Limited Liability Company

Dean Puerto Rico Holdings, LLC

 

Direct Subsidiary

 

Certificated Membership interest

 

Dean Foods Company

 

Limited Liability Company

Dean Services, LLC

 

Indirect Subsidiary

 

Certificated Membership interest

 

Dean Management, LLC

 

Limited Liability Company

Dean Transportation, Inc.

 

Indirect Subsidiary

 

Common Stock, no par

 

Dean Dairy Holdings, LLC

 

Corporation

 

--------------------------------------------------------------------------------



 

Legal Name

 

Relationship 
to Borrower

 

Classes of Authorized Equity
Interests

 

Beneficial Owner of Equity Interests

 

Entity Type

Dean West II, LLC

 

Indirect Subsidiary

 

Certificated Membership interest

 

Dean Dairy Holdings, LLC

 

Limited Liability Company

Dean West, LLC

 

Indirect Subsidiary

 

Certificated Membership interest

 

Suiza Dairy Group, LLC

 

Limited Liability Company

DFC Ventures, LLC

 

Direct Subsidiary

 

Uncertificated Membership interest

 

Dean Foods Company

 

Corporation

DF-AP #1, LLC

 

Indirect Subsidiary

 

Uncertificated Membership interest

 

DFC Energy Partners, LLC (20%); DF-AP, LLC (80%)

 

Limited Liability Company

DF-AP, LLC

 

Indirect Subsidiary

 

Uncertificated Membership interest

 

DFC Energy Partners, LLC

 

Limited Liability Company

DFC Aviation Services, LLC

 

Indirect Subsidiary

 

Certificated Membership interest

 

Dean Management, LLC

 

Limited Liability Company

DFC Energy Partners, LLC

 

Direct Subsidiary

 

Certificated Membership interest

 

Dean Foods Company

 

Limited Liability Company

DGI Ventures, Inc.

 

Direct Subsidiary

 

Common Stock, $.01 par value

 

Dean Foods Company

 

Corporation

DIPS Limited Partner II

 

Indirect Subsidiary

 

N/A

 

Dean Holding Company

 

Trust

Franklin Holdings, Inc.

 

Direct Subsidiary

 

Common Stock, $.01 par value

 

Dean Foods Company

 

Corporation

Franklin Plastics, Inc.

 

Indirect Subsidiary

 

Common Stock, $.003 par value; Preferred Stock, $.003 par value

 

Franklin Holdings, Inc. (99.5%)

 

Corporation

Fresh Dairy Delivery, LLC

 

Indirect Subsidiary

 

Certificated Membership interest

 

Dean Transportation, Inc.

 

Limited Liability Company

Friendly’s Ice Cream Holdings Corp.

 

Direct Subsidiary

 

Common Stock, $.01 par value

 

Dean Foods Company

 

Corporation

 

--------------------------------------------------------------------------------



 

Legal Name

 

Relationship 
to Borrower

 

Classes of Authorized Equity
Interests

 

Beneficial Owner of Equity Interests

 

Entity Type

Friendly’s Manufacturing and Retail, LLC

 

Indirect Subsidiary

 

Uncertificated Membership Interest

 

Friendly’s Ice Cream Holdings Corp.

 

Limited Liability Company

Garelick Farms, LLC

 

Indirect Subsidiary

 

Certificated Membership interest

 

Dean East, LLC

 

Limited Liability Company

Good Karma Foods, Inc.

 

Indirect Subsidiary

 

Uncertificated Membership interest

 

DFC Ventures, LLC

 

Limited Liability Company

Importadora y Distribuidora Dean Foods, S.A. de C.V.

 

Indirect Subsidiary

 

Common Stock, Peso $10 par value

 

Tenedora Dean Foods Internacional, S.A. de C.V. (99.98%); Dean Dairy Holdings,
LLC (0.02%)

 

Corporation

Mayfield Dairy Farms, LLC

 

Indirect Subsidiary

 

Certificated Membership interest

 

Dean East II, LLC

 

Limited Liability Company

Midwest Ice Cream Company, LLC

 

Indirect Subsidiary

 

Certificated Membership interest

 

Dean East II, LLC

 

Limited Liability Company

Model Dairy, LLC

 

Indirect Subsidiary

 

Certificated Membership interest

 

Dean West, LLC

 

Limited Liability Company

Reiter Dairy, LLC

 

Indirect Subsidiary

 

Certificated Membership interest

 

Dean East II, LLC

 

Limited Liability Company

Sampson Ventures, LLC

 

Indirect Subsidiary

 

Certificated Membership interest

 

Suiza Dairy Group, LLC

 

Limited Liability Company

Shenandoah’s Pride, LLC

 

Indirect Subsidiary

 

Certificated Membership interest

 

Garelick Farms, LLC

 

Limited Liability Company

Southern Foods Group, LLC

 

Indirect Subsidiary

 

Certificated Membership interest

 

Dean West, LLC

 

Limited Liability Company

Steve’s Ice Cream, LLC

 

Direct Subsidiary

 

Membership interest

 

Dean Foods Company

 

Limited Liability Company

Suiza Dairy Group, LLC

 

Direct Subsidiary

 

Certificated Membership interest

 

Dean Foods Company

 

Limited Liability Company

 

--------------------------------------------------------------------------------



 

Legal Name

 

Relationship 
to Borrower

 

Classes of Authorized Equity
Interests

 

Beneficial Owner of Equity Interests

 

Entity Type

Tenedora Dean Foods Internacional, S.A. de C.V.

 

Indirect Subsidiary

 

Common Stock, Peso $10 par value

 

Dean West II, LLC (99.98%); Dean Holding Company (0.02%)

 

Corporation

Tuscan/Lehigh Dairies, Inc.

 

Indirect Subsidiary

 

Common Stock, $.01 par value

 

Garelick Farms, LLC

 

Corporation

Uncle Matt’s Organic, Inc.

 

Indirect Subsidiary

 

Common Stock, $.01 par value

 

DFC Ventures, LLC

 

Limited Liability Company

Verifine Dairy Products of Sheboygan, LLC

 

Indirect Subsidiary

 

Certificated Membership interest

 

Dean East II, LLC

 

Limited Liability Company

 

--------------------------------------------------------------------------------



 

Schedule 3.10 — ERISA

 

3.10(a)

 

MULTIEMPLOYERS PLANS

 

Automotive Industries Pension Plan

Central Pennsylvania Teamsters Defined Benefit Plan

Central Pension Fund of the IUOE & Participating Employers

Central States Southeast & Southwest Areas Pension Plan

Dairy Industry — Union Pension Plan for Philadelphia and Vicinity

Employer-Teamsters Local Nos. 175 & 505 Pension Trust Fund

IAM National Pension Fund

IUOE Stationary Engineers Local 39 Pension Plan

Local 584 Pension Trust Fund

Milk Wagon Drivers’ Union 753 and Milk Dealers’ Pension Trust Pension Plan

New England Teamsters & Trucking Industry Pension

Retail Wholesale & Department Store International Union and Industry Pension
Fund

Rockford Area Dairy Industry Local 754 IBT Retirement Pension Plan

Western Conference of Teamsters Pension Plan

Western States Office and Professional Employees Pension Fund

 

3.10(b)

 

The Central States Southeast & Southwest Areas Pension Plan has announced that
if nothing is done this plan is projected to be insolvent by 2025.

 

The Automotive Industries Pension Plan, Central States Southeast & Southwest
Areas Pension Plan, Local 584 Pension Trust Fund, New England Teamsters &
Trucking Industry Pension, and Western States Office and Professional Employees
Pension Fund are each in critical and declining status.

 

As of December 31, 2018, the present value of the Dean Foods Consolidated
Pension Plan’s benefit obligations exceeded the fair value of the plan’s assets.

 

--------------------------------------------------------------------------------



 

Schedule 3.17(a) — Locations of Tangible Personal Property

 

DEAN ENTITY

 

STATUS

 

LESSOR/LESSEE

 

STREET

 

CITY

 

STATE

 

OWN/LEASE

 

PRIMARY OCCUPANCY

Dean Dairy Holdings, LLC dba Purity Dairies, LLC

 

Owned Property

 

 

 

435 Mathis Mill Road

 

Albertville

 

AL

 

Owned

 

Distribution Depot

Dean Dairy Holdings, LLC dba Barber Milk, LLC

 

Lease (Dean is Tenant)

 

Regions Bank and Trust Real Estate

 

19 Greenbriar Road

 

Anniston

 

AL

 

Leased

 

Distribution Depot

Mayfield Dairy Farms, LLC

 

Owned Property

 

 

 

126 Barber Court

 

Birmingham

 

AL

 

Owned

 

Plant

Dean Dairy Holdings, LLC dba Barber’s Dairy

 

Owned Property

 

 

 

36 Barber Court

 

Birmingham

 

AL

 

Owned

 

Plant

Dean Dairy Holdings, LLC dba Barber’s Dairy

 

Lease (Dean is Tenant)

 

Butler Foods

 

1290 Hodgesville Road

 

Dothan

 

AL

 

Leased

 

Parking

Dean Dairy Holdings, LLC dba Barber Milk, LLC

 

Lease (Dean is Landlord)

 

Barber Milk, LLC

 

1290 Hodgesville Road

 

Dothan

 

AL

 

Leased

 

 

Dean Dairy Holdings, LLC dba Barber Milk, LLC

 

Owned Property

 

 

 

1290 Hodgesville Road

 

Dothan

 

AL

 

Owned

 

Distribution Depot

Dean Dairy Holdings, LLC

 

Lease (Dean is Tenant)

 

DL Properties of GA, LLC

 

1004 Crenshaw Avenue

 

Gadsden

 

AL

 

Leased

 

Cross Dock | Warehouse | Sales Office

Dean Dairy Holdings, LLC dba Barber Milk, LLC

 

Lease (Dean is Tenant)

 

Ben W. Dunn

 

424 So. Jackson Street

 

Grove Hill

 

AL

 

Leased

 

Distribution Depot

Dean Dairy Holdings, LLC

 

Lease (Dean is Tenant)

 

Westbury 3, LLC

 

19 West Oxmoor

 

Homewood

 

AL

 

Leased

 

Cooler

Mayfield Dairy Farms, LLC

 

Owned Property

 

 

 

2407 1st Avenue South

 

Irondale

 

AL

 

Owned

 

Distribution Depot

Dean Dairy Holdings, LLC dba Barber Milk, LLC

 

Lease (Dean is Tenant)

 

B & C Truck Service, Inc.

 

144 B & C Drive

 

Jasper

 

AL

 

Leased

 

Distribution Depot

Dean Dairy Holdings, LLC dba Purity Dairies, LLC

 

Owned Property

 

 

 

117 Jetplex Blvd SW

 

Madison

 

AL

 

Owned

 

Distribution Depot

Mayfield Dairy Farms, LLC

 

Owned Property

 

 

 

7960 Schillinger Park Road

 

Mobile

 

AL

 

Owned

 

Warehouse

Dean Dairy Holdings, LLC dba Barber Milk, LLC

 

Lease (Dean is Tenant)

 

K & S Enterprises, LLC

 

403 Paul Road - Unit B

 

Montgomery

 

AL

 

Leased

 

Distribution Depot

 

--------------------------------------------------------------------------------



 

Mayfield Dairy Farms, LLC

 

Owned Property

 

 

 

330 Industrial Drive

 

Rainsville

 

AL

 

Owned

 

Distribution Depot

Mayfield Dairy Farms, LLC

 

Lease (Dean is Tenant)

 

Terry Holdings, LLC

 

76 Lee Road 226

 

Smith Station

 

AL

 

Leased

 

Distribution Depot

Dean Dairy Holdings, LLC dba Barber Milk, LLC

 

Lease (Dean is Tenant)

 

Mary N Noles

 

1982 Gilmer Avenue

 

Tallassee

 

AL

 

Leased

 

Distribution Depot

Dean Dairy Holdings, LLC dba Barber Milk, LLC

 

Lease (Dean is Tenant)

 

Jeff Knox

 

300 S. Three Notch Street

 

Troy

 

AL

 

Leased

 

Distribution Depot

Dean Dairy Holdings, LLC dba Barber Milk, LLC

 

Lease (Dean is Tenant)

 

Penske truck leasing property

 

231 65th Street

 

Tuscaloosa

 

AL

 

Leased

 

Cross Dock | Parking

Dean Dairy Holdings, LLC dba Purity Dairies, LLC

 

Owned Property

 

 

 

2908 Denton Road

 

Tuscumbia

 

AL

 

Owned

 

Distribution Depot

Dean Foods Company

 

Lease (Dean is Tenant)

 

BH Property Ventures, LLC

 

902 McClain Road (Building P), Suite 60002

 

Bentonville

 

AR

 

Leased

 

Sales Office

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

Red River Trailer Services, Inc.

 

312 Eastland

 

Texarkana

 

AR

 

Leased

 

Distribution Depot

Alta-Dena Certified Dairy, LLC

 

Lease (Dean is Tenant)

 

Sioux Honey Association

 

511 E. Katella Avenue

 

Anaheim

 

CA

 

Leased

 

Distribution Depot

Berkeley Farms, LLC

 

Lease (Dean is Tenant)

 

Wayne Veatch

 

5201 District Boulevard

 

Bakersfield

 

CA

 

Leased

 

Distribution Depot

Berkeley Farms, LLC

 

Lease (Dean is Tenant)

 

Oak Road Investment Partners, LLC

 

Oak Road

 

Benicia

 

CA

 

Leased

 

Distribution Depot

Model Dairy, LLC

 

Lease (Dean is Tenant)

 

Brown 6 Properties - Jeannine Brown

 

219 Wye Road

 

Bishop

 

CA

 

Leased

 

Parking

Alta-Dena Certified Dairy, LLC

 

Lease (Dean is Landlord)

 

Santee Dairies, Inc.

 

17851 Railroad Street

 

City of Industry

 

CA

 

Leased

 

 

Alta-Dena Certified Dairy, LLC

 

Owned Property

 

 

 

17637 East Valley Boulevard

 

City of Industry

 

CA

 

Owned

 

Plant

Alta-Dena Certified Dairy, LLC

 

Owned Property

 

 

 

17851 East Railroad Street

 

City of Industry

 

CA

 

Owned

 

Plant

Berkeley Farms, LLC

 

Lease (Dean is Tenant)

 

Wer-Stan Associates, LP

 

3053 South Golden State Drive

 

Fresno

 

CA

 

Leased

 

Distribution Depot

 

--------------------------------------------------------------------------------



 

Berkeley Farms, LLC

 

Lease (Dean is Tenant)

 

Obata Way, LLC

 

365 Obata Court

 

Gilroy

 

CA

 

Leased

 

Parking

Berkeley Farms, LLC

 

Owned Property

 

 

 

25430 Clawiter Road

 

Hayward

 

CA

 

Owned

 

Parking

Berkeley Farms, LLC

 

Owned Property

 

 

 

25450 Clawiter Road

 

Hayward

 

CA

 

Owned

 

Parking

Berkeley Farms, LLC

 

Owned Property

 

 

 

25500 Clawiter Road

 

Hayward

 

CA

 

Owned

 

Plant

Alta-Dena Certified Dairy, LLC

 

Owned Property

 

 

 

7300 Central Avenue

 

Highland

 

CA

 

Owned

 

Distribution Depot

Alta-Dena Certified Dairy, LLC

 

Lease (Dean is Tenant)

 

Pioneer VNS, Inc.

 

520 West Aten Road

 

Imperial

 

CA

 

Leased

 

Parking

Berkeley Farms, LLC

 

Lease (Dean is Tenant)

 

Hammond Family of AZ, LLC

 

1443 Lone Palm Avenue

 

Modesto

 

CA

 

Leased

 

Distribution Depot

Alta-Dena Certified Dairy, LLC

 

Lease (Dean is Tenant)

 

Richard Hemphill

 

65355 Dillon Road, Unit B

 

North Palm Springs

 

CA

 

Leased

 

Distribution Depot

Berkeley Farms, LLC

 

Lease (Dean is Tenant)

 

YRC, Inc.

 

1403 Cortina Drive

 

Orland

 

CA

 

Leased

 

Cross Dock | Sales Office

Alta-Dena Certified Dairy, LLC

 

Lease (Dean is Tenant)

 

Patti Rosenmund

 

700 Maulhardt Avenue

 

Oxnard

 

CA

 

Leased

 

Distribution Depot

Alta-Dena Certified Dairy, LLC

 

Lease (Dean is Landlord)

 

Alta Dena Certified Dairy (sublessor)

 

700 Maulhardt Avenue

 

Oxnard

 

CA

 

Leased

 

Distribution Depot

Alta-Dena Certified Dairy, LLC

 

Lease (Dean is Landlord)

 

Alta Dena Certified Dairy (sublessor)

 

700 Maulhardt Avenue

 

Oxnard

 

CA

 

Leased

 

Distribution Depot

Berkeley Farms, LLC

 

Lease (Dean is Tenant)

 

Reese Road Properties

 

7444 Reese Road

 

Sacramento

 

CA

 

Leased

 

Distribution Depot

Alta-Dena Certified Dairy, LLC

 

Owned Property

 

 

 

4656 Cardin Street

 

San Diego

 

CA

 

Owned

 

Distribution Depot

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Lease (Dean is Tenant)

 

Richard Martinez

 

2201 State Street

 

Alamosa

 

CO

 

Leased

 

Cross Dock

Dean Foods Company

 

Lease (Dean is Tenant)

 

Silverwood Investments LP

 

295 Interlocken Blvd.

 

Broomfield

 

CO

 

Leased

 

R&D Facility

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

4810 & 4820 Forge Road

 

Colorado Springs

 

CO

 

Owned

 

Warehouse

 

--------------------------------------------------------------------------------



 

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Lease (Dean is Tenant)

 

Michael F. McGechie

 

10285 US Highway 491

 

Cortez

 

CO

 

Leased

 

Cross Dock | Parking | Sales Office

Suiza Dairy Group, LLC dba Robinson Dairy, LLC

 

Lease (Dean is Tenant)

 

Robinson Marketplace, LLC

 

2401 W. 6th Avenue

 

Denver

 

CO

 

Leased

 

Plant

Suiza Dairy Group, LLC

 

Lease (Dean is Landlord)

 

Suiza Dairy Group, LLC (sublessor)

 

2401 W. Sixth Avenue

 

Denver

 

CO

 

Leased

 

Warehouse

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

Robinson Marketplace, LLC

 

2500 W. 7th Street

 

Denver

 

CO

 

Leased

 

Warehouse

Suiza Dairy Group, LLC dba Robinson Dairy, LLC

 

Lease (Dean is Tenant)

 

Robinson Marketplace, LLC

 

2535 W. 6th Avenue

 

Denver

 

CO

 

Leased

 

Warehouse

Dean Foods Company

 

Lease (Dean is Tenant)

 

Yosemite SPE, LLC

 

3600 South Yosemite Street, Ste 520

 

Denver

 

CO

 

Leased

 

Sales Office

Suiza Dairy Group, LLC dba Robinson Dairy, LLC

 

Lease (Dean is Tenant)

 

Robinson Marketplace, LLC

 

624 Bryant Street

 

Denver

 

CO

 

Leased

 

Parking

Suiza Dairy Group, LLC dba Robinson Dairy, LLC

 

Lease (Dean is Tenant)

 

Robinson Marketplace, LLC

 

624 Bryant Street

 

Denver

 

CO

 

Leased

 

Sales Office

Suiza Dairy Group, LLC

 

Lease (Dean is Landlord)

 

Suiza Dairy Group, LLC (sublessor)

 

646 Bryant Street

 

Denver

 

CO

 

Leased

 

Warehouse

Suiza Dairy Group, LLC dba Robinson Dairy, LLC

 

Lease (Dean is Tenant)

 

Robinson Marketplace, LLC

 

652 & 666 Alcott St.

 

Denver

 

CO

 

Leased

 

Parking

Suiza Dairy Group, LLC dba Robinson Dairy, LLC

 

Lease (Dean is Tenant)

 

Robinson Marketplace, LLC

 

672 Alcott Street

 

Denver

 

CO

 

Leased

 

Parking

Suiza Dairy Group, LLC dba Robinson Dairy, LLC

 

Lease (Dean is Tenant)

 

Robinson Marketplace, LLC

 

677 Alcott Street

 

Denver

 

CO

 

Leased

 

Warehouse

Suiza Dairy Group, LLC

 

Lease (Dean is Landlord)

 

Suiza Dairy Group, LLC (sublessor)

 

677 Alcott Street

 

Denver

 

CO

 

Leased

 

Warehouse

 

--------------------------------------------------------------------------------



 

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

Durango Rose LLC

 

1212 Hwy 3

 

Durango

 

CO

 

Leased

 

Parking

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

New West South Kalamath Investments II, LLC

 

3801 S. Kalamath Street

 

Englewood

 

CO

 

Leased

 

Parking

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

1325 W. Oxford Avenue

 

Englewood

 

CO

 

Owned

 

Plant

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

563 Sandhill Lane

 

Grand Junction

 

CO

 

Owned

 

Warehouse

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

2400 5th Avenue

 

Greeley

 

CO

 

Owned

 

Warehouse

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

2508 6th Ave.

 

Greeley

 

CO

 

Owned

 

Warehouse

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

408 26th Street

 

Greeley

 

CO

 

Owned

 

Garage

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

450 25th Street

 

Greeley

 

CO

 

Owned

 

Plant

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Lease (Dean is Tenant)

 

Angelo & Angelo Holdings, LLC

 

11190 West US Highway 50

 

Poncha Springs

 

CO

 

Leased

 

Distribution Depot

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Lease (Dean is Tenant)

 

Steir Fuel & Oil

 

100 South 12th Street

 

Rocky Ford

 

CO

 

Leased

 

Parking

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Lease (Dean is Tenant)

 

Intermountain Holdings, LLC

 

1405 Main Street

 

Silt

 

CO

 

Leased

 

Distribution Depot

Midwest Ice Cream Company, LLC

 

Lease (Dean is Tenant)

 

150 Park, LLC

 

150 Park Avenue

 

East Hartford

 

CT

 

Leased

 

Parking

Garelick Farms, LLC

 

Lease (Dean is Tenant)

 

10 DRD LLC

 

10 DiNunzio Road

 

Watertown

 

CT

 

Leased

 

Cross Dock | Warehouse

Tuscan/Lehigh Dairies, Inc.

 

Lease (Dean is Tenant)

 

Hughes Real Estate, LLC

 

17267 S. DuPont Hwy.

 

Harrington

 

DE

 

Leased

 

Distribution Depot

Dean Dairy Holdings, LLC dba T.G. Lee Foods, LLC

 

Lease (Dean is Tenant)

 

Commercial Warehousing, Inc.

 

350 Progress Road

 

Auburndale

 

FL

 

Leased

 

Distribution Depot

Dean Dairy Holdings, LLC dba T.G. Lee Foods, LLC

 

Lease (Dean is Tenant)

 

Regal Oaks Development Group, Inc.

 

16235 Aviation Loop Drive

 

Brooksville

 

FL

 

Leased

 

Distribution Depot

 

--------------------------------------------------------------------------------



 

Dean Dairy Holdings, LLC dba Barber’s Dairy

 

Lease (Dean is Tenant)

 

Butler Foods

 

3311 Highway 29 South

 

Cantonment

 

FL

 

Leased

 

Parking

Uncle Matts Organic, Inc.

 

Lease (Dean is Tenant)

 

1645, Inc.

 

1645 East Hwy 50

 

Clermont

 

FL

 

Leased

 

Sales Office

Dean Dairy Holdings, LLC dba T.G. Lee Foods, LLC

 

Owned Property

 

 

 

1665 State Road 472

 

Deland

 

FL

 

Owned

 

Distribution Depot

Dean Dairy Holdings, LLC dba T.G. Lee Foods, LLC

 

Owned Property

 

 

 

1675 State Road 472

 

Deland

 

FL

 

Owned

 

Plant

Dean Dairy Holdings, LLC | Dean Transportation, Inc.

 

Lease (Dean is Landlord)

 

Dean Dairy Holdings, LLC; Dean Transporation, Inc.

 

1665 State Road 472

 

Deland (aka) Orange City

 

FL

 

Leased

 

Garage

Dean Dairy Holdings, LLC dba T.G. Lee Foods, LLC

 

Lease (Dean is Landlord)

 

Dean Dairy Holdings, LLC

 

3579 Work Drive

 

Fort Myers

 

FL

 

Leased

 

 

Dean Dairy Holdings, LLC dba T.G. Lee Foods, LLC

 

Owned Property

 

 

 

3579 Work Drive

 

Fort Myers

 

FL

 

Owned

 

Distribution Depot

Dean Dairy Holdings, LLC dba Barber Milk, LLC

 

Owned Property

 

 

 

65 Choctaw

 

Havana

 

FL

 

Owned

 

Distribution Depot

Dean Dairy Holdings, LLC dba T.G. Lee Foods, LLC

 

Lease (Dean is Tenant)

 

Jensen Civil Construction, Inc

 

11231 Philips Industrial Boulevard

 

Jacksonville

 

FL

 

Leased

 

Parking

Dean Dairy Holdings, LLC dba T.G. Lee Foods, LLC

 

Owned Property

 

 

 

650 S. Wickham Road

 

Melbourne

 

FL

 

Owned

 

Distribution Depot

Dean Dairy Holdings, LLC

 

Lease (Dean is Landlord)

 

Dean Dairy Holdings, LLC

 

240 NE 71st Street

 

Miami

 

FL

 

Leased

 

 

Dean Dairy Holdings, LLC | Dean Transportation, Inc.

 

Lease (Dean is Landlord)

 

Dean Dairy Holdings, LLC; Dean Transporation, Inc.

 

240 NE 71st Street

 

Miami

 

FL

 

Leased

 

Garage

Dean Dairy Holdings, LLC dba McArthur Dairy, LLC

 

Lease (Dean is Tenant)

 

ZSF/WD Opa Locka, LLC

 

3000 NW 123rd Street

 

Miami

 

FL

 

Leased

 

Plant

Dean Dairy Holdings, LLC dba McArthur Dairy, LLC

 

Owned Property

 

 

 

240 NE 71ST Street

 

Miami

 

FL

 

Owned

 

Distribution Depot

Dean Dairy Holdings, LLC dba McArthur Dairy, LLC

 

Owned Property

 

 

 

249 NE 69th Street

 

Miami

 

FL

 

Owned

 

Parking

 

--------------------------------------------------------------------------------



 

Dean Dairy Holdings, LLC dba McArthur Dairy, LLC

 

Owned Property

 

 

 

250 NE 72 Street

 

Miami

 

FL

 

Owned

 

Parking

Dean Dairy Holdings, LLC dba McArthur Dairy, LLC

 

Owned Property

 

 

 

295 NE 70 Street

 

Miami

 

FL

 

Owned

 

Parking

Dean Dairy Holdings, LLC dba McArthur Dairy, LLC

 

Owned Property

 

 

 

6851 NE 2nd Avenue

 

Miami

 

FL

 

Owned

 

Plant

Dean Dairy Holdings, LLC dba McArthur Dairy, LLC

 

Owned Property

 

 

 

6999 NE 2nd Avenue

 

Miami

 

FL

 

Owned

 

Parking

Dean Dairy Holdings, LLC dba T.G. Lee Foods, LLC

 

Lease (Dean is Tenant)

 

Southeast Milk, Inc.

 

2205 NW Pine Avenue

 

Ocala

 

FL

 

Leased

 

Distribution Depot

Dean Dairy Holdings, LLC dba T.G. Lee Foods, LLC

 

Lease (Dean is Tenant)

 

Central FL Lumber and Supply Co.

 

340 N. Primrose Drive

 

Orlando

 

FL

 

Leased

 

Warehouse

Dean Dairy Holdings, LLC dba T.G. Lee Foods, LLC

 

Lease (Dean is Tenant)

 

Greater Orlando Aviation Authority

 

4003 East Concord Street

 

Orlando

 

FL

 

Leased

 

Parking

Dean Dairy Holdings, LLC dba T.G. Lee Foods, LLC

 

Owned Property

 

 

 

2731 E. Robinson Street

 

Orlando

 

FL

 

Owned

 

Distribution Depot

Dean Dairy Holdings, LLC dba T.G. Lee Foods, LLC

 

Owned Property

 

 

 

315 N. Bumby Avenue

 

Orlando

 

FL

 

Owned

 

Plant

Dean Dairy Holdings, LLC dba T.G. Lee Foods, LLC

 

Lease (Dean is Tenant)

 

Hucke Enterprises, Inc.

 

2920 Kenilworth Blvd.

 

Sebring

 

FL

 

Leased

 

Parking

Dean Dairy Holdings, LLC dba T.G. Lee Foods, LLC

 

Lease (Dean is Tenant)

 

Linda Davis Laskin and Nancy J. Davis

 

4219 E. 19th Avenue

 

Tampa

 

FL

 

Leased

 

Distribution Depot

Dean Dairy Holdings, LLC dba McArthur Dairy, LLC

 

Lease (Dean is Tenant)

 

6827 Leland Way, LLC

 

456 Flamingo Drive

 

West Palm Beach

 

FL

 

Leased

 

Distribution Depot

Suiza Dairy Group, LLC

 

Owned Property

 

 

 

1805 Gordon Highway

 

Augusta

 

GA

 

Owned

 

Distribution Depot

Mayfield Dairy Farms, LLC

 

Owned Property

 

 

 

132 Derrick Whittle Road

 

Blairsville

 

GA

 

Owned

 

Distribution Depot

Mayfield Dairy Farms, LLC

 

Owned Property

 

 

 

1160 Broadway Avenue

 

Braselton

 

GA

 

Owned

 

Pretreatment Facility

Mayfield Dairy Farms, LLC

 

Owned Property

 

 

 

1160 Broadway Avenue

 

Braselton

 

GA

 

Owned

 

Plant

Mayfield Dairy Farms, LLC

 

Owned Property

 

 

 

145 W. GA Industrial Blvd.

 

Carrollton

 

GA

 

Owned

 

Distribution Depot

 

--------------------------------------------------------------------------------



 

Suiza Dairy Group, LLC

 

Lease (Dean is Tenant)

 

Country Store

 

1335 GA Highway 257 North

 

Cordele

 

GA

 

Leased

 

Parking

Mayfield Dairy Farms, LLC

 

Lease (Dean is Tenant)

 

9488 Jackson Trail, LLC

 

9488 Jackson Trail Road, Suite B

 

Hoschton

 

GA

 

Leased

 

Warehouse

Mayfield Dairy Farms, LLC

 

Lease (Dean is Tenant)

 

Gary Underwood

 

1386 Foster Mill Drive

 

LaFayette

 

GA

 

Leased

 

Parking

Mayfield Dairy Farms, LLC

 

Lease (Dean is Tenant)

 

Dairyland, Inc

 

2255 Gray Highway

 

Macon

 

GA

 

Leased

 

Distribution Depot

Mayfield Dairy Farms, LLC

 

Owned Property

 

 

 

1971 Delk Industrial. Blvd. SE

 

Marietta

 

GA

 

Owned

 

Distribution Depot

Mayfield Dairy Farms, LLC

 

Lease (Dean is Tenant)

 

J.B. White

 

1660 South Zack Hinton Parkway

 

McDonough

 

GA

 

Leased

 

Cross Dock | Parking | Sales Office | Storage

Suiza Dairy Group, LLC

 

Lease (Dean is Tenant)

 

Phillip Clifton - Repete Properties, LLC

 

1735 Old Dean Forest Dr.

 

Pooler

 

GA

 

Leased

 

Distribution Depot

Mayfield Dairy Farms, LLC

 

Owned Property

 

 

 

15 Eden Valley Road SE

 

Rome

 

GA

 

Owned

 

Distribution Depot

Mayfield Dairy Farms, LLC

 

Lease (Dean is Tenant)

 

Dairyland, Inc.

 

121 Ridge Avenue

 

Tifton

 

GA

 

Leased

 

Distribution Depot

Mayfield Dairy Farms, LLC

 

Owned Property

 

 

 

312 South Oak Street

 

Valdosta

 

GA

 

Owned

 

Cross Dock

Suiza Dairy Group, LLC

 

Lease (Dean is Tenant)

 

Sago Investments

 

406 St. Mary’s Drive

 

Waycross

 

GA

 

Leased

 

Distribution Depot

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Lease (Dean is Tenant)

 

State of HI

 

11 Railroad Avenue

 

Hilo

 

HI

 

Leased

 

Plant

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Lease (Dean is Tenant)

 

Yamada and Sons, Inc.

 

169 Railroad Ave.

 

Hilo

 

HI

 

Leased

 

Distribution Depot

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Lease (Dean is Tenant)

 

Mercentile Truck Services

 

2280 Alahao Street

 

Honolulu

 

HI

 

Leased

 

Warehouse

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Lease (Dean is Tenant)

 

Unicold Corporation

 

3140 Ualena Street

 

Honolulu

 

HI

 

Leased

 

Warehouse

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Lease (Dean is Tenant)

 

Walmart Real Estate Business Trust

 

700 Keeaumoku Street

 

Honolulu

 

HI

 

Leased

 

Parking

 

--------------------------------------------------------------------------------



 

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Lease (Dean is Tenant)

 

State of HI

 

79 South Nimitz Highway

 

Honolulu

 

HI

 

Leased

 

Parking

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Lease (Dean is Tenant)

 

Shingonshu HI Betsun

 

915 Sheridan Street

 

Honolulu

 

HI

 

Leased

 

Parking

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

1302 Elm Street

 

Honolulu

 

HI

 

Owned

 

Plant

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

824 - 826 Sheridan St.

 

Honolulu

 

HI

 

Owned

 

Garage

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

925 Cedar St.

 

Honolulu

 

HI

 

Owned

 

Warehouse

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

55 S. Wakea Ave.

 

Kahului

 

HI

 

Owned

 

Distribution Depot

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Lease (Dean is Tenant)

 

Matsuyama Development Company

 

73-4040 Hulikoa Drive

 

Kailua-Kona

 

HI

 

Leased

 

Distribution Depot

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

1841 Leleiona St.

 

Lihue

 

HI

 

Owned

 

Distribution Depot

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

O’Halloran International

 

21064 180th Street

 

Carroll

 

IA

 

Leased

 

Parking

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

Penske Truck Rental

 

4101 Northeast 14th

 

Des Moines

 

IA

 

Leased

 

Parking

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

Freezer Folks, LLC

 

1101 Prospect St. SW

 

Le Mars

 

IA

 

Leased

 

Warehouse

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

Orville Schuster Estate

 

1345 12th Avenue SW

 

Le Mars

 

IA

 

Leased

 

Sales Office

Dean Foods North Central, LLC

 

Owned Property

 

 

 

1188 Lincoln Street

 

Le Mars

 

IA

 

Owned

 

Plant

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

Paul Van Kekerix

 

1210 14th Street

 

Rock Valley

 

IA

 

Leased

 

Distribution Depot

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Lease (Dean is Tenant)

 

Boise Scottish Rite Bodies

 

1407 W. Bannock

 

Boise

 

ID

 

Leased

 

Parking

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Lease (Dean is Tenant)

 

ID United Credit Union

 

333 N. 13th Street

 

Boise

 

ID

 

Leased

 

Parking

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Lease (Dean is Tenant)

 

The Car Park, LLC

 

702 W. ID Street, Suite 400

 

Boise

 

ID

 

Leased

 

Parking

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

1301 W. Bannock Street

 

Boise

 

ID

 

Owned

 

Plant

 

--------------------------------------------------------------------------------



 

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

1312 W. ID St.

 

Boise

 

ID

 

Owned

 

Blow Mold Facility

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

1322 W. ID St.

 

Boise

 

ID

 

Owned

 

Warehouse

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

208 N. 17th St.

 

Boise

 

ID

 

Owned

 

Distribution Depot

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

828 S. 17th St.

 

Boise

 

ID

 

Owned

 

Warehouse

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

Part of 1322 and 1324 E. ID St.

 

Boise

 

ID

 

Owned

 

Receiving Bay

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Lease (Dean is Tenant)

 

Treasure Valley Manufacturing & Recycling, Inc.

 

205 W. 41st Street

 

Garden City

 

ID

 

Leased

 

Cooler

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

101 S. Eastern Ave

 

ID Falls

 

ID

 

Owned

 

Distribution Depot

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

Port of Lewiston

 

512 18th st. N.

 

Lewiston

 

ID

 

Leased

 

Distribution Depot

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Lease (Dean is Tenant)

 

Rowland’s, Inc.

 

1131 Rowland Rd.

 

Pocatello

 

ID

 

Leased

 

Distribution Depot

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Lease (Dean is Tenant)

 

Covenant Holdings Limited Partnership

 

254 4th Avenue

 

Twin Falls

 

ID

 

Leased

 

Parking

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

227 3rd Ave W

 

Twin Falls

 

ID

 

Owned

 

Distribution Depot

Midwest Ice Cream Company, LLC

 

Lease (Dean is Tenant)

 

The City of Belvidere

 

400 Meadow Street

 

Belvidere

 

IL

 

Leased

 

Parking

Midwest Ice Cream Company, LLC

 

Owned Property

 

 

 

210 Gilman St.

 

Belvidere

 

IL

 

Owned

 

Parking

Midwest Ice Cream Company, LLC

 

Owned Property

 

 

 

214 Gilman St.

 

Belvidere

 

IL

 

Owned

 

Parking

Midwest Ice Cream Company, LLC

 

Owned Property

 

 

 

621 Meadow St.

 

Belvidere

 

IL

 

Owned

 

Parking

Midwest Ice Cream Company, LLC

 

Owned Property

 

 

 

630 Meadow Street

 

Belvidere

 

IL

 

Owned

 

Plant

Midwest Ice Cream Company, LLC

 

Owned Property

 

 

 

633 Meadow St.

 

Belvidere

 

IL

 

Owned

 

Parking

 

--------------------------------------------------------------------------------



 

Midwest Ice Cream Company, LLC

 

Owned Property

 

 

 

713 Meadow St.

 

Belvidere

 

IL

 

Owned

 

Warehouse

Midwest Ice Cream Company, LLC

 

Owned Property

 

 

 

716 Meadow St.

 

Belvidere

 

IL

 

Owned

 

Parking

Midwest Ice Cream Company, LLC

 

Owned Property

 

 

 

718 Meadow St.

 

Belvidere

 

IL

 

Owned

 

Parking

Midwest Ice Cream Company, LLC

 

Owned Property

 

 

 

Lots from City of Belvidere

 

Belvidere

 

IL

 

Owned

 

Part of Plant

Midwest Ice Cream Company, LLC

 

Owned Property

 

 

 

Meadow St. Roadway East of Gilman St.

 

Belvidere

 

IL

 

Owned

 

Part of Plant

Dean Dairy Holdings, LLC dba Dean IL Dairies, LLC

 

Lease (Dean is Tenant)

 

George A. Meisenhelter IV

 

965 S. Wyckles Road

 

Decatur

 

IL

 

Leased

 

Distribution Depot

Dean Dairy Holdings, LLC dba Dean IL Dairies, LLC

 

Owned Property

 

 

 

3600 River Road

 

Franklin Park

 

IL

 

Owned

 

Sales Office

Dean Dairy Holdings, LLC dba Dean IL Dairies, LLC

 

Lease (Dean is Tenant)

 

Stricker Trust One; Mark Stricker

 

450 Comanche Circle

 

Harvard

 

IL

 

Leased

 

Warehouse

Dean Dairy Holdings, LLC dba Dean IL Dairies, LLC

 

Lease (Dean is Tenant)

 

Chuck Weeks

 

Sludge Site (digester sludge)

 

Harvard

 

IL

 

Leased

 

Part of Plant

Dean Dairy Holdings, LLC dba Dean IL Dairies, LLC

 

Lease (Dean is Tenant)

 

MGA (Alders) - Alco of WI Inc.

 

Alco (Alders) Storage Area

 

Harvard

 

IL

 

Leased

 

Storage

Dean Dairy Holdings, LLC dba Dean IL Dairies, LLC

 

Lease (Dean is Tenant)

 

Chicago Chemung Railroad Corp.

 

Railroad Encroachment Area

 

Harvard

 

IL

 

Leased

 

Part of Plant

Dean Dairy Holdings, LLC dba Dean IL Dairies, LLC

 

Owned Property

 

 

 

23914 Center St

 

Harvard

 

IL

 

Owned

 

Part of Plant

Dean Dairy Holdings, LLC dba Dean IL Dairies, LLC

 

Owned Property

 

 

 

23916 Center

 

Harvard

 

IL

 

Owned

 

Parking

Dean Dairy Holdings, LLC dba Dean IL Dairies, LLC

 

Owned Property

 

 

 

24114 Rt 173

 

Harvard

 

IL

 

Owned

 

Part of Plant

Dean Dairy Holdings, LLC dba Dean IL Dairies, LLC

 

Owned Property

 

 

 

6230 1/2 Oak Drive

 

Harvard

 

IL

 

Owned

 

Part of Plant

Dean Dairy Holdings, LLC dba Dean IL Dairies, LLC

 

Owned Property

 

 

 

6303 Maxon Road

 

Harvard

 

IL

 

Owned

 

Plant

Dean Dairy Holdings, LLC dba Dean IL Dairies, LLC

 

Owned Property

 

 

 

6306 Maxon Street

 

Harvard

 

IL

 

Owned

 

Part of Plant

 

--------------------------------------------------------------------------------



 

Dean Dairy Holdings, LLC dba Dean IL Dairies, LLC

 

Owned Property

 

 

 

6313 Maxon Road

 

Harvard

 

IL

 

Owned

 

Part of Plant

Dean Dairy Holdings, LLC dba Dean IL Dairies, LLC

 

Owned Property

 

 

 

Maxon Road

 

Harvard

 

IL

 

Owned

 

Part of Plant

Dean Dairy Holdings, LLC dba Dean IL Dairies, LLC

 

Lease (Dean is Tenant)

 

Union Pacific Railroad Company

 

11713 Mill Street

 

Huntley

 

IL

 

Leased

 

Parking

Dean Dairy Holdings, LLC dba Dean IL Dairies, LLC

 

Owned Property

 

 

 

11112 S Rte 47

 

Huntley

 

IL

 

Owned

 

Parking

Dean Dairy Holdings, LLC

 

Owned Property

 

 

 

11710 Mill Street

 

Huntley

 

IL

 

Owned

 

Distribution Depot

Dean Dairy Holdings, LLC dba Dean IL Dairies, LLC

 

Owned Property

 

 

 

11712 Mill Street

 

Huntley

 

IL

 

Owned

 

Parking

Dean Dairy Holdings, LLC dba Dean IL Dairies, LLC

 

Owned Property

 

 

 

11713 Mill Street

 

Huntley

 

IL

 

Owned

 

Plant

Dean Dairy Holdings, LLC dba Dean IL Dairies, LLC

 

Owned Property

 

 

 

11716 Mill Street

 

Huntley

 

IL

 

Owned

 

Part of Plant

Dean Dairy Holdings, LLC dba Dean IL Dairies, LLC

 

Owned Property

 

 

 

11718 Mill Street

 

Huntley

 

IL

 

Owned

 

Part of Plant

Dean Dairy Holdings, LLC dba Dean IL Dairies, LLC

 

Owned Property

 

 

 

11817 E. Main Street

 

Huntley

 

IL

 

Owned

 

Parking

Dean Dairy Holdings, LLC dba Dean IL Dairies, LLC

 

Owned Property

 

 

 

1606 S. Rte 47

 

Huntley

 

IL

 

Owned

 

Part of Plant

Dean Dairy Holdings, LLC dba Dean IL Dairies, LLC

 

Owned Property

 

 

 

Dean Street (Parcel # 18-33- 177-003)

 

Huntley

 

IL

 

Owned

 

Parking

Suiza Dairy Group, LLC dba Pet O’Fallon, LLC

 

Owned Property

 

 

 

601 E. Adams Street

 

O’Fallon

 

IL

 

Owned

 

Part of Plant

Suiza Dairy Group, LLC dba Pet O’Fallon, LLC

 

Owned Property

 

 

 

601 East State Street

 

O’Fallon

 

IL

 

Owned

 

Parking

Suiza Dairy Group, LLC dba Pet O’Fallon, LLC

 

Owned Property

 

 

 

602 E. Washington St.

 

O’Fallon

 

IL

 

Owned

 

Parking

Suiza Dairy Group, LLC dba Pet O’Fallon, LLC

 

Owned Property

 

 

 

605 East State Street

 

O’Fallon

 

IL

 

Owned

 

Parking

Suiza Dairy Group, LLC dba Pet O’Fallon, LLC

 

Owned Property

 

 

 

610 East State Street

 

O’Fallon

 

IL

 

Owned

 

Plant

Dean Dairy Holdings, LLC dba Dean IL Dairies, LLC

 

Lease (Dean is Tenant)

 

500 Line Rail Company

 

1001 Fairview

 

Rockford

 

IL

 

Leased

 

Part of Plant

 

--------------------------------------------------------------------------------



 

Dean Dairy Holdings, LLC dba Dean IL Dairies, LLC

 

Lease (Dean is Tenant)

 

500 Line Rail Company

 

1100 Kilburn Ave

 

Rockford

 

IL

 

Leased

 

Parking

Dean Dairy Holdings, LLC dba Dean IL Dairies, LLC

 

Lease (Dean is Tenant)

 

500 Line Rail Company

 

923 Fairview Ct.

 

Rockford

 

IL

 

Leased

 

Storage

Dean Dairy Holdings, LLC dba Dean IL Dairies, LLC

 

Owned Property

 

 

 

1126 Kilburn Avenue

 

Rockford

 

IL

 

Owned

 

Plant

Dean Dairy Holdings, LLC dba Dean IL Dairies, LLC

 

Owned Property

 

 

 

1205 Kilburn Avenue

 

Rockford

 

IL

 

Owned

 

Parking

Dean Dairy Holdings, LLC dba Dean IL Dairies, LLC

 

Owned Property

 

 

 

1212 Kilburn Avenue

 

Rockford

 

IL

 

Owned

 

Parking

Dean Dairy Holdings, LLC dba Dean IL Dairies, LLC

 

Owned Property

 

 

 

920 Taylor Street

 

Rockford

 

IL

 

Owned

 

Warehouse

Dean Dairy Holdings, LLC dba Dean Foods Company of IN, LLC

 

Lease (Dean is Tenant)

 

TNHYIF REIV SIERRA, LLC

 

11555 N. Meridian Suite 140

 

Carmel

 

IN

 

Leased

 

Sales Office

Suiza Dairy Group, LLC dba Dean Foods of Decatur

 

Lease (Dean is Tenant)

 

P & B Trucking, Inc.

 

2203 W. Patterson

 

Decatur

 

IN

 

Leased

 

Dry Ingred. Pack Supply Storage

Suiza Dairy Group, LLC dba Dean Foods of Decatur

 

Lease (Dean is Tenant)

 

Handee-Spot Mini Storage

 

2221 Guy Brown Drive, Space 3A

 

Decatur

 

IN

 

Leased

 

Dry Ingred. Pack Supply Storage

Suiza Dairy Group, LLC dba Dean Foods of Decatur

 

Lease (Dean is Landlord)

 

Suiza Dairy Group, LLC

 

N 100 W

 

Decatur

 

IN

 

Leased

 

Part of Plant

Dean Transportation, Inc.

 

Lease (Dean is Tenant)

 

Ryder Truck Rental, Inc.

 

225 North 29 Street

 

Elwood

 

IN

 

Leased

 

Parking

Suiza Dairy Group, LLC dba Dean Foods of Decatur

 

Owned Property

 

 

 

14 acres

 

Decatur

 

Indiana

 

Owned

 

Part of Plant

Suiza Dairy Group, LLC dba Dean Foods of Decatur

 

Owned Property

 

 

 

300 South Chamber Drive

 

Decatur

 

Indiana

 

Owned

 

Part of Plant

Suiza Dairy Group, LLC dba Dean Foods of Decatur

 

Owned Property

 

 

 

400 South Chamber Drive

 

Decatur

 

Indiana

 

Owned

 

Plant

Suiza Dairy Group, LLC dba Dean Foods of Decatur

 

Owned Property

 

 

 

N 100 W

 

Decatur

 

Indiana

 

Owned

 

Part of Plant

Suiza Dairy Group, LLC dba Schenkel’s All-Star Dairy, LLC

 

Owned Property

 

 

 

1019 Flaxmill Road

 

Huntington

 

Indiana

 

Owned

 

Plant

Dean Dairy Holdings, LLC dba Dean Foods Company of Indiana, LLC

 

Owned Property

 

 

 

1700 N. Old US 31

 

Rochester

 

Indiana

 

Owned

 

Plant

 

--------------------------------------------------------------------------------



 

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

Midwest Concrete Materials, Inc.

 

3645 E 23rd Street

 

Lawrence

 

KS

 

Leased

 

Distribution Depot

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

Bayer Realty & Land

 

579 South 5th Street

 

Manhattan

 

KS

 

Leased

 

Parking

Southern Foods Group, LLC

 

Owned Property

 

 

 

216 N. HANDLEY

 

Wichita

 

KS

 

Owned

 

Distribution Depot

Southern Foods Group, LLC

 

Owned Property

 

 

 

236 N. HANDLEY

 

Wichita

 

KS

 

Owned

 

Distribution Depot

Southern Foods Group, LLC

 

Owned Property

 

 

 

240 N. Handley Dr.

 

Wichita

 

KS

 

Owned

 

Distribution Depot

Southern Foods Group, LLC

 

Owned Property

 

 

 

HANDLEY AVE. LOTS 62, 64

 

Wichita

 

KS

 

Owned

 

Distribution Depot

Southern Foods Group, LLC

 

Owned Property

 

 

 

OSAGE STREETS, LOTS 53, 55, 57, 59

 

Wichita

 

KS

 

Owned

 

Distribution Depot

Suiza Dairy Group, LLC

 

Lease (Dean is Tenant)

 

Tiger Cat, LLC

 

7416 AA Highway

 

Alexandria

 

KY

 

Leased

 

Parking

Dean Dairy Holdings, LLC dba Purity Dairies, LLC

 

Owned Property

 

 

 

432 Dishman Lane

 

Bowling Green

 

KY

 

Owned

 

Distribution Depot

Dean Dairy Holdings, LLC dba Dean Milk Company, LLC

 

Owned Property

 

 

 

4420 Bishop Lane

 

Louisville

 

KY

 

Owned

 

Distribution Depot | Cooler

Dean Dairy Holdings, LLC dba Purity Dairies, LLC

 

Lease (Dean is Tenant)

 

Murray Industrial Warehousing Inc. fna Mark Waldrop

 

1937 Melvin Henley Drive

 

Murray

 

KY

 

Leased

 

Sales Office

Mayfield Dairy Farms, LLC

 

Lease (Dean is Tenant)

 

Enterprise Drive Storage

 

633 Enterprise Drive

 

Somerset

 

KY

 

Leased

 

Parking

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

Golden Years Properties, LLC

 

1603 Plantation Dr.

 

Alexandria

 

LA

 

Leased

 

Parking | Sales Office | Storage

Southern Foods Group, LLC

 

Owned Property

 

 

 

3927 Lakeside Dr.

 

Alexandria

 

LA

 

Owned

 

Distribution Depot

Southern Foods Group, LLC dba Brown’s Dairy

 

Lease (Dean is Tenant)

 

People’s Bank and Trust Company

 

16825 FL Blvd

 

Baton Rouge

 

LA

 

Leased

 

Distribution Depot

Southern Foods Group, LLC

 

Owned Property

 

 

 

1328 Hwy 171 N.

 

De Ridder

 

LA

 

Owned

 

Distribution Depot

 

--------------------------------------------------------------------------------



 

Southern Foods Group, LLC dba Brown’s Dairy

 

Lease (Dean is Tenant)

 

IMAC International Media and Cultures

 

21155 Highway 16, Building #1

 

Franklinton

 

LA

 

Leased

 

Parking

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

Winn Dixie

 

3925 Hwy 190 West

 

Hammond

 

LA

 

Leased

 

Plant

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

Don’t Fuss Call Gus, LLC

 

47178 Conrad Anderson Drive

 

Hammond

 

LA

 

Leased

 

Parking

Southern Foods Group, LLC

 

Owned Property

 

 

 

47081 Conrad E. Anderson

 

Hammond

 

LA

 

Owned

 

Warehouse

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

MHI Investments, L.L.C.

 

212 E. Airline Hwy

 

Kenner

 

LA

 

Leased

 

Cross Dock | Parking | Sales Office | Storage

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

Guzzino Land, LLC

 

315 BJ Cement Road

 

Lake Charles

 

LA

 

Leased

 

Distribution Depot

Dean Transportation, Inc.

 

Lease (Dean is Tenant)

 

Ryder Truck Rental, Inc.

 

1900 Ruffin Drive

 

Monroe

 

LA

 

Leased

 

Distribution Depot

Southern Foods Group, LLC dba Brown’s Dairy

 

Owned Property

 

 

 

1214-1220 Oretha C. Haley Boulevard

 

New Orleans

 

LA

 

Owned

 

Parking

Southern Foods Group, LLC dba Brown’s Dairy

 

Owned Property

 

 

 

1300 Baronne Street

 

New Orleans

 

LA

 

Owned

 

Plant

Southern Foods Group, LLC dba Brown’s Dairy

 

Owned Property

 

 

 

1301 Carondelet Street

 

New Orleans

 

LA

 

Owned

 

Parking

Southern Foods Group, LLC dba Brown’s Dairy

 

Owned Property

 

 

 

1322-26 Oretha C. Haley Boulevard (Lot A)

 

New Orleans

 

LA

 

Owned

 

Part of Plant

Southern Foods Group, LLC dba Brown’s Dairy

 

Owned Property

 

 

 

1400 Baronne Street

 

New Orleans

 

LA

 

Owned

 

Part of Plant

Southern Foods Group, LLC dba Brown’s Dairy

 

Owned Property

 

 

 

1401 Carondelet Street

 

New Orleans

 

LA

 

Owned

 

Part of Plant

Southern Foods Group, LLC dba Brown’s Dairy

 

Owned Property

 

 

 

1404 Barrone Street

 

New Orleans

 

LA

 

Owned

 

Part of Plant

Southern Foods Group, LLC dba Brown’s Dairy

 

Owned Property

 

 

 

1408 Baronne Street

 

New Orleans

 

LA

 

Owned

 

Part of Plant

 

--------------------------------------------------------------------------------



 

Southern Foods Group, LLC dba Brown’s Dairy

 

Owned Property

 

 

 

1408-1410 Carondelet Street

 

New Orleans

 

LA

 

Owned

 

Part of Plant

Southern Foods Group, LLC dba Brown’s Dairy

 

Owned Property

 

 

 

1414 Baronne Street

 

New Orleans

 

LA

 

Owned

 

Part of Plant

Southern Foods Group, LLC dba Brown’s Dairy

 

Owned Property

 

 

 

1417 Carondelet Street

 

New Orleans

 

LA

 

Owned

 

Part of Plant

Southern Foods Group, LLC dba Brown’s Dairy

 

Owned Property

 

 

 

1419 Carondelet Street

 

New Orleans

 

LA

 

Owned

 

Part of Plant

Southern Foods Group, LLC dba Brown’s Dairy

 

Owned Property

 

 

 

1423-1427 Carondelet Street

 

New Orleans

 

LA

 

Owned

 

Part of Plant

Southern Foods Group, LLC dba Brown’s Dairy

 

Owned Property

 

 

 

1429 Carondelet Street

 

New Orleans

 

LA

 

Owned

 

Part of Plant

Southern Foods Group, LLC dba Brown’s Dairy

 

Owned Property

 

 

 

1712 Erato Street

 

New Orleans

 

LA

 

Owned

 

Part of Plant

Southern Foods Group, LLC dba Brown’s Dairy

 

Owned Property

 

 

 

1713 Erato Street

 

New Orleans

 

LA

 

Owned

 

Part of Plant

Southern Foods Group, LLC dba Brown’s Dairy

 

Owned Property

 

 

 

1715 Thalia Street

 

New Orleans

 

LA

 

Owned

 

Part of Plant

Southern Foods Group, LLC dba Brown’s Dairy

 

Owned Property

 

 

 

1722 Thalia Street

 

New Orleans

 

LA

 

Owned

 

Part of Plant

Southern Foods Group, LLC dba Brown’s Dairy

 

Owned Property

 

 

 

1723-25 Martin Luther King Jr

 

New Orleans

 

LA

 

Owned

 

Part of Plant

Southern Foods Group, LLC dba Brown’s Dairy

 

Owned Property

 

 

 

1725 Erato Street

 

New Orleans

 

LA

 

Owned

 

Part of Plant

Southern Foods Group, LLC dba Brown’s Dairy

 

Owned Property

 

 

 

1726 Thalia Street

 

New Orleans

 

LA

 

Owned

 

Part of Plant

Southern Foods Group, LLC dba Brown’s Dairy

 

Owned Property

 

 

 

1727-29 Erato Street

 

New Orleans

 

LA

 

Owned

 

Part of Plant

Southern Foods Group, LLC dba Brown’s Dairy

 

Owned Property

 

 

 

1727-29 Martin Luther King Jr

 

New Orleans

 

LA

 

Owned

 

Part of Plant

Southern Foods Group, LLC dba Brown’s Dairy

 

Owned Property

 

 

 

1730 Thalia Street

 

New Orleans

 

LA

 

Owned

 

Part of Plant

Southern Foods Group, LLC dba Brown’s Dairy

 

Owned Property

 

 

 

1731 Melphomene Street

 

New Orleans

 

LA

 

Owned

 

Part of Plant

 

--------------------------------------------------------------------------------



 

Southern Foods Group, LLC dba Brown’s Dairy

 

Owned Property

 

 

 

1735-39 Erato Street

 

New Orleans

 

LA

 

Owned

 

Part of Plant

Southern Foods Group, LLC dba Brown’s Dairy

 

Owned Property

 

 

 

1738 Thalia Street

 

New Orleans

 

LA

 

Owned

 

Part of Plant

Southern Foods Group, LLC dba Brown’s Dairy

 

Owned Property

 

 

 

1825 & 1834 Erato St.

 

New Orleans

 

LA

 

Owned

 

Part of Plant

Southern Foods Group, LLC dba Brown’s Dairy

 

Owned Property

 

 

 

1831 - 1837 Thalia Street

 

New Orleans

 

LA

 

Owned

 

Part of Plant

Southern Foods Group, LLC dba Brown’s Dairy

 

Owned Property

 

 

 

28754 Martin Luther King Jr.

 

New Orleans

 

LA

 

Owned

 

Part of Plant

Southern Foods Group, LLC dba Brown’s Dairy

 

Owned Property

 

 

 

Lot 3A SQ 241

 

New Orleans

 

LA

 

Owned

 

Part of Plant

Dean Transportation, Inc.

 

Lease (Dean is Tenant)

 

Ryder Truck Rental, Inc.

 

133 N. Ambassador Caffrey Pky.

 

Scott

 

LA

 

Leased

 

Parking

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

Lloyds Towing Services

 

835 Aero Drive

 

Shreveport

 

LA

 

Leased

 

Distribution Depot

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

Mary R. Deville

 

2144 West Main Street

 

Ville Platte

 

LA

 

Leased

 

Parking

Garelick Farms, LLC

 

Lease (Dean is Tenant)

 

Bernon Land Trust

 

1199 W Central Street

 

Franklin

 

MA

 

Leased

 

Plant

Garelick Farms, LLC

 

Lease (Dean is Landlord)

 

Garelick Farms, LLC

 

1253 West Central

 

Franklin

 

MA

 

Leased

 

Plastic Jug Supplier

Garelick Farms, LLC

 

Owned Property

 

 

 

626 Lynnway

 

Lynn

 

MA

 

Owned

 

Plant

Garelick Farms, LLC

 

Owned Property

 

 

 

680 Lynnway

 

Lynn

 

MA

 

Owned

 

Warehouse

Garelick Farms, LLC

 

Lease (Dean is Tenant)

 

C&A Partners LLC

 

725 Main Street

 

Millis

 

MA

 

Leased

 

Storage

Friendlys Manufacturing and Retail, LLC

 

Lease (Dean is Tenant)

 

Boston Road Retail, Inc.

 

1655 Boston Road

 

Springfield

 

MA

 

Leased

 

Dry Ingred. Pack Supply Storage

Friendlys Manufacturing and Retail, LLC

 

Lease (Dean is Landlord)

 

Friendly’s Manufacturing and Retail, LLC

 

1855 Boston Road

 

Wilbraham

 

MA

 

Leased

 

Sales Office

Friendlys Manufacturing and Retail, LLC

 

Lease (Dean is Tenant)

 

O Ice, LLC

 

1855 Boston Road

 

Wilbraham

 

MA

 

Leased

 

Plant

 

--------------------------------------------------------------------------------



 

Friendlys Manufacturing and Retail, LLC

 

Lease (Dean is Landlord)

 

Friendly’s Manufacturing and Retail, LLC

 

1855 Boston Road

 

Wilbraham

 

MA

 

Leased

 

 

Tuscan/Lehigh Dairies, Inc.

 

Owned Property

 

 

 

1433 Oakmont Dr.

 

Hagerstown

 

MD

 

Owned

 

Distribution Depot

Tuscan/Lehigh Dairies, Inc.

 

Lease (Dean is Tenant)

 

Terminal Properties, LLC

 

7631 Jefferson Avenue

 

Hyattsville (Landover)

 

MD

 

Leased

 

Distribution Depot

Garelick Farms, LLC

 

Lease (Dean is Tenant)

 

Greenway Holdings, LLC

 

1701 Hammond Street

 

Hermon

 

ME

 

Leased

 

Distribution Depot

Dean Transportation, Inc.

 

Lease (Dean is Tenant)

 

Ryder Truck Rental, Inc.

 

131 Rand Road

 

Portland

 

ME

 

Leased

 

Parking

Country Fresh, LLC

 

Owned Property

 

 

 

4249 US Hwy 23 S.

 

Alpena

 

MI

 

Owned

 

Cooler

Country Fresh, LLC

 

Owned Property

 

 

 

4250 US Hwy 23 S.

 

Alpena

 

MI

 

Owned

 

Cooler

Country Fresh, LLC

 

Owned Property

 

 

 

4251 US Hwy 23 South

 

Alpena

 

MI

 

Owned

 

Sales Office

Country Fresh, LLC

 

Lease (Dean is Tenant)

 

Star Truck Rental

 

4417 W Columbia

 

Battle Creek

 

MI

 

Leased

 

Parking

Country Fresh, LLC

 

Lease (Dean is Tenant)

 

McLachlan Drilling Company

 

815 W. 7th Street

 

Evart

 

MI

 

Leased

 

Parking

Country Fresh, LLC

 

Owned Property

 

 

 

2437 Buchanan Ave. SW

 

Grand Rapids

 

MI

 

Owned

 

Part of Plant

Country Fresh, LLC

 

Owned Property

 

 

 

2449 Buchanan Ave. SW

 

Grand Rapids

 

MI

 

Owned

 

Part of Plant

Country Fresh, LLC

 

Owned Property

 

 

 

2555 Buchanan Ave. SW

 

Grand Rapids

 

MI

 

Owned

 

Plant

Country Fresh, LLC

 

Lease (Dean is Tenant)

 

Trinity Realty Group, LLC

 

11940 & 11942 Merriman

 

Livonia

 

MI

 

Leased

 

Distribution Depot

Country Fresh, LLC

 

Owned Property

 

 

 

31770 Enterprise Drive

 

Livonia

 

MI

 

Owned

 

Plant

Country Fresh, LLC

 

Owned Property

 

 

 

107 Meeske Avenue

 

Marquette

 

MI

 

Owned

 

Part of Plant

Country Fresh, LLC

 

Owned Property

 

 

 

198 Meeske Avenue

 

Marquette

 

MI

 

Owned

 

Storage

Country Fresh, LLC

 

Owned Property

 

 

 

200 Meeske Avenue

 

Marquette

 

MI

 

Owned

 

Plant

 

--------------------------------------------------------------------------------



 

Country Fresh, LLC

 

Owned Property

 

 

 

5337 13 Mile Rd. NE

 

Rockford

 

MI

 

Owned

 

Parking

Country Fresh, LLC

 

Lease (Dean is Tenant)

 

Star Truck Rentals #1

 

3203 West Sawyer

 

Saginaw

 

MI

 

Leased

 

Distribution Depot

Country Fresh, LLC

 

Owned Property

 

 

 

325 W. S. Airport Road

 

Traverse City

 

MI

 

Owned

 

Distribution Depot

Country Fresh, LLC

 

Lease (Dean is Tenant)

 

Robert Stouten

 

397 Mart Street

 

Wyoming

 

MI

 

Leased

 

Garage

Country Fresh, LLC

 

Owned Property

 

 

 

263 Mart Street SW

 

Wyoming

 

MI

 

Owned

 

Sales Office

Country Fresh, LLC

 

Owned Property

 

 

 

285 Mart Street SW

 

Wyoming

 

MI

 

Owned

 

Distribution Depot

Country Fresh, LLC

 

Owned Property

 

 

 

301 Mart Street

 

Wyoming

 

MI

 

Owned

 

Part of Plant

Country Fresh, LLC

 

Owned Property

 

 

 

321 Mart Street

 

Wyoming

 

MI

 

Owned

 

Garage

Country Fresh, LLC

 

Owned Property

 

 

 

355 Mart Street

 

Wyoming

 

MI

 

Owned

 

Warehouse | Dry Ingred. Pack Supply Storage

Country Fresh, LLC

 

Owned Property

 

 

 

End of Mart St.

 

Wyoming

 

MI

 

Owned

 

Parking

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

Pete’s Place South

 

179 Convenience Lane

 

Bemidji

 

MN

 

Leased

 

Parking

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

Mark Sand and Gravel Co.

 

525 Kennedy Park Road

 

Fergus Falls

 

MN

 

Leased

 

Parking

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

Mark Sand and Gravel Company

 

Highway 210 East

 

Fergus Falls

 

MN

 

Leased

 

Parking

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

Ben Steensma

 

511 S. MN Avenue

 

Luverne

 

MN

 

Leased

 

Parking

Dean Foods North Central, LLC

 

Owned Property

 

 

 

2103 5th Avenue N

 

Moorhead

 

MN

 

Owned

 

Distribution Depot

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

JR Anstine’s Warehouse Leasing

 

203 Airport Loop West

 

Park Rapids

 

MN

 

Leased

 

Parking

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

AMNAKA Todd Bottem

 

2020 East Greenwood Street

 

Thief River Falls

 

MN

 

Leased

 

Warehouse

 

--------------------------------------------------------------------------------



 

Dean Foods North Central, LLC

 

Owned Property

 

 

 

122 Main S.

 

Thief River Falls

 

MN

 

Owned

 

Plant

Dean Foods North Central, LLC

 

Owned Property

 

 

 

1220 Hwy 32 S.

 

Thief River Falls

 

MN

 

Owned

 

Distribution Depot

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

CNT Properties, LLC

 

746 Craig Avenue

 

Tracy

 

MN

 

Leased

 

Parking

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

GDF Enterprises, Inc.

 

29 24th Street

 

Windom

 

MN

 

Leased

 

Parking

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

Eastwood Professional Partners LLC

 

2042 Wooddale Drive, Ste. 190

 

Woodbury

 

MN

 

Leased

 

Sales Office

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

CSM Properties, Inc.

 

2300 Ventura Drive

 

Woodbury

 

MN

 

Leased

 

Cooler

Dean Foods North Central, LLC

 

Owned Property

 

 

 

1930 Wooddale Drive

 

Woodbury

 

MN

 

Owned

 

Plant

Dean Foods North Central, LLC

 

Owned Property

 

 

 

2351 Ventura Drive

 

Woodbury

 

MN

 

Owned

 

Parking

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

DD&L Investments and Curtis Deck

 

3440 W. Division St. Unit 4

 

Springfiled

 

MO

 

Leased

 

Distribution Depot

Southern Foods Group, LLC

 

Owned Property

 

 

 

11100 Three Rivers Road

 

Gulfport

 

MS

 

Owned

 

Distribution Depot

Dean Transportation, Inc.

 

Lease (Dean is Tenant)

 

Ryder Truck Rental, Inc.

 

425 New Hwy 49 S

 

Jackson

 

MS

 

Leased

 

Parking

Dean Transportation, Inc.

 

Lease (Dean is Tenant)

 

Ryder Truck Rental

 

2519 Sellers Drive

 

Meridian

 

MS

 

Leased

 

Distribution Depot

Dean Dairy Holdings, LLC dba Barber Milk, LLC

 

Lease (Dean is Tenant)

 

James R. Williams

 

2821 Mattox Street

 

Tupelo

 

MS

 

Leased

 

Distribution Depot

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

Schwan’s Home Service, Inc.

 

249 Andrea Drive

 

Belgrade

 

MT

 

Leased

 

Cross Dock | Warehouse | Parking | Storage

Southern Foods Group, LLC

 

Owned Property

 

 

 

102 S. 27TH ST.

 

Billings

 

MT

 

Owned

 

Blow Mold Facility

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

109 S. Broadway

 

Billings

 

MT

 

Owned

 

Plant

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

406 Sugar Avenue

 

Billings

 

MT

 

Owned

 

Parking

 

--------------------------------------------------------------------------------



 

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

Corner of State Ave. & Sugar Ave

 

Billings

 

MT

 

Owned

 

Parking

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

2401 Cobban St.

 

Butte

 

MT

 

Owned

 

Distribution Depot

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Lease (Dean is Tenant)

 

P and D Enterprises

 

1401 Front Street

 

Forsyth

 

MT

 

Leased

 

Parking

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

CHS, Inc. (Centex Harvest States Transport)

 

2415 West Towne Street

 

Glendive

 

MT

 

Leased

 

Parking

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

218 4rd Street South

 

Great Falls

 

MT

 

Owned

 

Storage

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

300 3rd Avenue South

 

Great Falls

 

MT

 

Owned

 

Part of Plant

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

301 3rd Avenue South

 

Great Falls

 

MT

 

Owned

 

Parking

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

301 4th Avenue South

 

Great Falls

 

MT

 

Owned

 

Part of Plant

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

307 3rd Avenue South

 

Great Falls

 

MT

 

Owned

 

Part of Plant

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

312 3rd Ave South

 

Great Falls

 

MT

 

Owned

 

Plant

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

320 4th Street

 

Great Falls

 

MT

 

Owned

 

Garage

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Lease (Dean is Tenant)

 

Hanser’s Holdings

 

23 East 3rd Street

 

Hardin

 

MT

 

Leased

 

Distribution Depot

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Lease (Dean is Tenant)

 

Jim Verploegen

 

2120 Hwy 2 E.

 

Havre

 

MT

 

Leased

 

Distribution Depot

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

1624 Lewis St.

 

Helena

 

MT

 

Owned

 

Distribution Depot

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

1300 Two Mile Drive

 

Kalispell

 

MT

 

Owned

 

Distribution Depot

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Lease (Dean is Tenant)

 

Century Warehousing, Inc.

 

110 N. Main Street

 

Livingston

 

MT

 

Leased

 

Distribution Depot

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

Simpson Honey Farm

 

702 Pacific Avenue

 

Miles City

 

MT

 

Leased

 

Parking

 

--------------------------------------------------------------------------------



 

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

5920 Sandpiper Drive

 

Missoula

 

MT

 

Owned

 

Distribution Depot

Suiza Dairy Group, LLC

 

Owned Property

 

 

 

10 Trident Dr.

 

Arden

 

NC

 

Owned

 

Distribution Depot

Suiza Dairy Group, LLC

 

Owned Property

 

 

 

826 Plantation Drive

 

Burlington

 

NC

 

Owned

 

Vacant

Dean Foods Company

 

Lease (Dean is Tenant)

 

Toringdon Office Owner, LLC

 

3436 Toringdon Way

 

Charlotte

 

NC

 

Leased

 

Sales Office

Suiza Dairy Group, LLC

 

Owned Property

 

 

 

3300 The Plaza

 

Charlotte

 

NC

 

Owned

 

Distribution Depot

Suiza Dairy Group, LLC

 

Owned Property

 

 

 

1105 N. Williams St.

 

Goldsboro

 

NC

 

Owned

 

Distribution Depot

Suiza Dairy Group, LLC dba Dairy Fresh, LLC

 

Owned Property

 

 

 

1350 West Fairfield Road

 

High Point

 

NC

 

Owned

 

Plant

Suiza Dairy Group, LLC

 

Owned Property

 

 

 

210 Fairway Road

 

Jacksonville

 

NC

 

Owned

 

Distribution Depot

Suiza Dairy Group, LLC

 

Lease (Dean is Tenant)

 

Midtown Amoco

 

671 South Main Street

 

Jefferson

 

NC

 

Leased

 

Distribution Depot

Suiza Dairy Group, LLC dba Pet Dairy

 

Lease (Dean is Tenant)

 

Southeastern Development, LLC

 

1355 VA Str. SW

 

Lenoir

 

NC

 

Leased

 

Distribution Depot

Suiza Dairy Group, LLC

 

Owned Property

 

 

 

1601 N. Roberts Ave.

 

Lumberton

 

NC

 

Owned

 

Distribution Depot

Suiza Dairy Group, LLC

 

Owned Property

 

 

 

1050 N US Highway 52N

 

Mt. Airy

 

NC

 

Owned

 

Distribution Depot

Suiza Dairy Group, LLC

 

Owned Property

 

 

 

8816 Midway West Rd.

 

Raleigh

 

NC

 

Owned

 

Distribution Depot

Suiza Dairy Group, LLC

 

Owned Property

 

 

 

774 E. US Highway 74

 

Rockingham

 

NC

 

Owned

 

Distribution Depot

Suiza Dairy Group, LLC

 

Lease (Dean is Tenant)

 

Jack In The Box, Inc.

 

51 Industrial Loop

 

Sylva

 

NC

 

Leased

 

Distribution Depot

Suiza Dairy Group, LLC

 

Lease (Dean is Tenant)

 

Marvin V. Horton & Sharon L. Horton

 

1079 W. St. James Street

 

Tarboro

 

NC

 

Leased

 

Distribution Depot

Suiza Dairy Group, LLC dba Pet Dairy

 

Lease (Dean is Tenant)

 

Harry Rimel

 

401 Cornelius Harnett Drive

 

Wilmington

 

NC

 

Leased

 

Distribution Depot

 

--------------------------------------------------------------------------------



 

Suiza Dairy Group, LLC dba Dairy Fresh, LLC

 

Lease (Dean is Tenant)

 

Plant 1325, LLC

 

1325 Ivy Avenue

 

Winston- Salem

 

NC

 

Leased

 

Parking

Suiza Dairy Group, LLC

 

Lease (Dean is Tenant)

 

L.E. Pope Building Co., Inc.

 

816 E. 24th Street

 

Winston- Salem

 

NC

 

Leased

 

Parking

Suiza Dairy Group, LLC dba Dairy Fresh, LLC

 

Owned Property

 

 

 

2221 N. Patterson Avenue

 

Winston- Salem

 

NC

 

Owned

 

Plant

Suiza Dairy Group, LLC dba Dairy Fresh, LLC

 

Owned Property

 

 

 

2237 Patterson Avenue

 

Winston- Salem

 

NC

 

Owned

 

Parking

Suiza Dairy Group, LLC

 

Owned Property

 

 

 

800 E. 21st St.

 

Winston- Salem

 

NC

 

Owned

 

Warehouse

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

Conlin-Gunville Leaseback LLP

 

1202 E. Front Ave.

 

Bismarck

 

ND

 

Leased

 

Warehouse

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

Tom Wilhite

 

1205 East Front Avenue

 

Bismarck

 

ND

 

Leased

 

Parking

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

GCC of America

 

1316 East Front Avenue

 

Bismarck

 

ND

 

Leased

 

Parking

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

FSM Properties, LLC

 

1411 E. Front Avenue

 

Bismarck

 

ND

 

Leased

 

Parking

Dean Foods North Central, LLC

 

Owned Property

 

 

 

1106 East Front Avenue

 

Bismarck

 

ND

 

Owned

 

Parking

Dean Foods North Central, LLC

 

Owned Property

 

 

 

1207 E. Main Avenue

 

Bismarck

 

ND

 

Owned

 

Plant

Dean Foods North Central, LLC

 

Owned Property

 

 

 

1214 E. Front Ave

 

Bismarck

 

ND

 

Owned

 

Parking

Dean Foods North Central, LLC

 

Owned Property

 

 

 

1301 E. East Main Ave.

 

Bismarck

 

ND

 

Owned

 

Sales Office

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

Cenex Harvest States Transport

 

306 Industrial Park

 

Cavalier

 

ND

 

Leased

 

Parking

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

Tiger Discount

 

2955/94 Business Loop East

 

Dickinson

 

ND

 

Leased

 

Parking

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

Sysco ND

 

3225 12th Avenue

 

Fargo

 

ND

 

Leased

 

Parking

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

Midwest Motor Express

 

2215 NW Street

 

Grand Forks

 

ND

 

Leased

 

Parking

 

--------------------------------------------------------------------------------



 

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

B&D Rentals

 

7210 Hwy 2 East

 

Minot

 

ND

 

Leased

 

Distribution Depot

Dean Foods North Central, LLC

 

Owned Property

 

 

 

506 1st Street West

 

Williston

 

ND

 

Owned

 

Distribution Depot

Dean Transportation, Inc.

 

Lease (Dean is Tenant)

 

Ryder Truck Rental, Inc.

 

4039 Strauss

 

Grand Island

 

NE

 

Leased

 

Parking

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

Plumbing & Electric, Inc.

 

320 South Robinson

 

Hartington

 

NE

 

Leased

 

Parking

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

Sundquist Roger

 

305 High Street

 

Holdredge

 

NE

 

Leased

 

Parking

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

Placzek Properties, LLC

 

220 SW 32nd & 225 SW 31st

 

Lincoln

 

NE

 

Leased

 

Cross Dock | Cooler | Parking

Dean Transportation, Inc.

 

Lease (Dean is Tenant)

 

Ryder Truck Rental, Inc.

 

900 W. Upland Avenue

 

Lincoln

 

NE

 

Leased

 

Parking

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

NTB Leasing, Inc.

 

84650 N. Hwy 81

 

Norfolk

 

NE

 

Leased

 

Parking

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

Cornhusker International

 

502 East Walker Road

 

North Platte

 

NE

 

Leased

 

Parking

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

Penske Truck Rental

 

1150 Ellison Avenue

 

Omaha

 

NE

 

Leased

 

Parking

Garelick Farms, LLC

 

Lease (Dean is Tenant)

 

Stiles Fuel

 

Riverside Drive

 

Littleton

 

NH

 

Leased

 

Parking

Garelick Farms, LLC

 

Lease (Dean is Tenant)

 

Heller Industrial Parks, Inc.

 

10 Executive Avenue

 

Edison

 

NJ

 

Leased

 

Warehouse

Garelick Farms, LLC

 

Lease (Dean is Tenant)

 

Heller Industrial Parks, Inc.

 

215 Mill Road

 

Edison

 

NJ

 

Leased

 

Parking

Garelick Farms, LLC

 

Lease (Dean is Tenant)

 

Route 130 Truck Plaza, LLC

 

2013 Highway 130 S.

 

Florence

 

NJ

 

Leased

 

Parking

Garelick Farms, LLC

 

Lease (Dean is Tenant)

 

Florence 130 Plaza, LLC

 

2071 Route 130

 

Florence

 

NJ

 

Leased

 

Distribution Depot

Garelick Farms, LLC

 

Owned Property

 

 

 

117 Cumberland Boulevard

 

Florence

 

NJ

 

Owned

 

Plant

Garelick Farms, LLC

 

Lease (Dean is Tenant)

 

Salson Logistics, Inc.

 

672-696 Doremus Avenue

 

Newark

 

NJ

 

Leased

 

Parking

Tuscan/Lehigh Dairies, Inc.

 

Owned Property

 

 

 

100 W. Spicer Ave.

 

Wildwood

 

NJ

 

Owned

 

Distribution Depot

 

--------------------------------------------------------------------------------



 

Dean Dairy Holdings, LLC dba Price’s Creameries

 

Lease (Dean is Tenant)

 

Magdalena J. Barnwell

 

2400 B. Lawrence Boulevard., Bay 19

 

Alamogordo

 

NM

 

Leased

 

Distribution Depot

Dean Dairy Holdings, LLC dba Creamland Dairies, LLC

 

Lease (Dean is Tenant)

 

G.S. Enterprises

 

500 Broadway SE Boulevard

 

Albuquerque

 

NM

 

Leased

 

Warehouse

Dean Dairy Holdings, LLC dba Creamland Dairies, LLC

 

Owned Property

 

 

 

010 Indian School Rd. N.E.

 

Albuquerque

 

NM

 

Owned

 

Sales Office

Dean Dairy Holdings, LLC dba Creamland Dairies, LLC

 

Owned Property

 

 

 

1700 2nd Street NW

 

Albuquerque

 

NM

 

Owned

 

Distribution Depot

Dean Dairy Holdings, LLC dba Creamland Dairies, LLC

 

Owned Property

 

 

 

1716 Second NW

 

Albuquerque

 

NM

 

Owned

 

Warehouse

Dean Dairy Holdings, LLC dba Creamland Dairies, LLC

 

Owned Property

 

 

 

1800 2nd Street NW

 

Albuquerque

 

NM

 

Owned

 

Warehouse

Dean Dairy Holdings, LLC dba Creamland Dairies, LLC

 

Owned Property

 

 

 

1801 Second NW

 

Albuquerque

 

NM

 

Owned

 

Warehouse

Dean Dairy Holdings, LLC dba Creamland Dairies, LLC

 

Owned Property

 

 

 

1911 2nd Street NW

 

Albuquerque

 

NM

 

Owned

 

Plant

Dean Dairy Holdings, LLC dba Creamland Dairies, LLC

 

Owned Property

 

 

 

1930 1st St. NW

 

Albuquerque

 

NM

 

Owned

 

Warehouse

Dean Dairy Holdings, LLC dba Creamland Dairies, LLC

 

Owned Property

 

 

 

301 Haines

 

Albuquerque

 

NM

 

Owned

 

Warehouse

Dean Dairy Holdings, LLC dba Creamland Dairies, LLC

 

Owned Property

 

 

 

333 Aspen NW

 

Albuquerque

 

NM

 

Owned

 

Part of Plant

Dean Dairy Holdings, LLC dba Creamland Dairies, LLC

 

Lease (Dean is Tenant)

 

City of Clovis

 

400 S. Norris

 

Clovis

 

NM

 

Leased

 

Parking

Dean Dairy Holdings, LLC dba Creamland Dairies, LLC

 

Owned Property

 

 

 

1201 W. Apache Street

 

Farmington

 

NM

 

Owned

 

Distribution Depot

Dean Dairy Holdings, LLC

 

Lease (Dean is Tenant)

 

The Community Pantry

 

1130 E. Hasler Valley Rd.

 

Galup

 

NM

 

Leased

 

Cross Dock | Storage

Dean Dairy Holdings, LLC dba Creamland Dairies, LLC

 

Lease (Dean is Tenant)

 

Sanco Oil Company

 

2855 W. Picacho

 

Las Cruces

 

NM

 

Leased

 

Distribution Depot

Dean Dairy Holdings, LLC dba Price’s Creameries

 

Lease (Dean is Tenant)

 

Ray Bell Realty - Cortez Gas Company Inc.

 

1006 1/2 Hobbs West

 

Roswell

 

NM

 

Leased

 

Parking

Model Dairy, LLC

 

Lease (Dean is Tenant)

 

MC Investments

 

935 Stillwater Rd

 

Fallon

 

NV

 

Leased

 

Parking

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

6350 East Centennial Pkwy.

 

North Las Vegas

 

NV

 

Owned

 

Plant

 

--------------------------------------------------------------------------------



 

Model Dairy, LLC

 

Lease (Dean is Tenant)

 

South Kietzke Partners, LLC

 

435 Kietzke Lane

 

Reno

 

NV

 

Leased

 

 

Model Dairy, LLC

 

Lease (Dean is Landlord)

 

Model Dairy, LLC

 

435 Kietzke Lane

 

Reno

 

NV

 

Leased

 

Sales Office

Model Dairy, LLC

 

Lease (Dean is Landlord)

 

Model Dairy, LLC

 

435 Kietzke Lane

 

Reno

 

NV

 

Leased

 

 

Model Dairy, LLC

 

Lease (Dean is Landlord)

 

Model Dairy, LLC

 

515 Kietzke Lane portion of 495 Kietzke Lane

 

Reno

 

NV

 

Leased

 

Sales Office

Model Dairy, LLC

 

Owned Property

 

 

 

1675 Mill St

 

Reno

 

NV

 

Owned

 

Warehouse

Model Dairy, LLC

 

Owned Property

 

 

 

485 Kietzke Lane

 

Reno

 

NV

 

Owned

 

 

Model Dairy, LLC

 

Owned Property

 

 

 

495 Kietzke Lane

 

Reno

 

NV

 

Owned

 

 

Model Dairy, LLC

 

Owned Property

 

 

 

500 Gould St.

 

Reno

 

NV

 

Owned

 

Plant

Model Dairy, LLC

 

Owned Property

 

 

 

525 Kietzke Lane

 

Reno

 

NV

 

Owned

 

Parking

Model Dairy, LLC

 

Lease (Dean is Tenant)

 

Peri Family Ranch, LLC

 

123 McKenzie Lane

 

Yerington

 

NV

 

Leased

 

Parking

Dean Dairy Holdings, LLC dba Meadow Brook Dairy Company

 

Lease (Dean is Tenant)

 

6867 Schuyler Road ,LLC

 

6867 Schuyler Road

 

East Syracuse

 

NY

 

Leased

 

Distribution Depot

Dean Dairy Holdings, LLC dba Meadow Brook Dairy Company

 

Lease (Dean is Tenant)

 

Elmira Terminal & Warehouse Corp.

 

1620 East Grand Central Ave.

 

Elmira

 

NY

 

Leased

 

Distribution Depot

Garelick Farms, LLC

 

Lease (Dean is Tenant)

 

Westport Management, LLC

 

163 Brookside Farms Road

 

Newburgh

 

NY

 

Leased

 

Parking

Garelick Farms, LLC

 

Owned Property

 

 

 

504 3rd Ave. Ext.

 

Rensselaer

 

NY

 

Owned

 

Plant

Dean Dairy Holdings, LLC

 

Lease (Dean is Tenant)

 

Aromet Properties, LLC

 

270 Buell Road

 

Rochester

 

NY

 

Leased

 

Distribution Depot

Dean Dairy Holdings, LLC

 

Lease (Dean is Tenant)

 

Uniland Partnership of Delaware, LP

 

2221 Kenmore Avenue

 

Tonawanda

 

NY

 

Leased

 

Distribution Depot

Garelick Farms, LLC

 

Lease (Dean is Tenant)

 

NKP Properties, LLC

 

65 Cabot Street

 

West Babylon

 

NY

 

Leased

 

Distribution Depot

 

--------------------------------------------------------------------------------



 

Reiter Dairy, LLC

 

Lease (Dean is Tenant)

 

Consolidated Rail Corporation

 

1415 W. WATERLOO RD.

 

Akron

 

OH

 

Leased

 

 

Reiter Dairy, LLC

 

Owned Property

 

 

 

1415 W. WATERLOO RD.

 

Akron

 

OH

 

Owned

 

Sales Office

Reiter Dairy, LLC

 

Owned Property

 

 

 

1439 W. WATERLOO RD.

 

Akron

 

OH

 

Owned

 

Cooler

Reiter Dairy, LLC

 

Owned Property

 

 

 

KOHLER AVE

 

Akron

 

OH

 

Owned

 

Parking

Reiter Dairy, LLC

 

Lease (Dean is Tenant)

 

French’s, Inc.

 

1451 E. 21ST STREET

 

Ashtabula

 

OH

 

Leased

 

Distribution Depot

Reiter Dairy, LLC

 

Lease (Dean is Tenant)

 

RLF 1-B, SPE LLC

 

9991 Commerce Park Drive

 

Cincinnati

 

OH

 

Leased

 

Cross Dock | Parking

Reiter Dairy, LLC

 

Lease (Dean is Tenant)

 

Strive, LLC

 

16843 State Route 12 East

 

Findlay

 

OH

 

Leased

 

Distribution Depot

Suiza Dairy Group, LLC dba Broughton Foods, LLC

 

Owned Property

 

 

 

1701 Greene Street (St Rd 26)

 

Marietta

 

OH

 

Owned

 

Plant

Suiza Dairy Group, LLC

 

Lease (Dean is Tenant)

 

CJF Property Holdings, LLC

 

64216 Wintergreen Road

 

Old Washinton

 

OH

 

Leased

 

Distribution Depot

Suiza Dairy Group, LLC

 

Lease (Dean is Tenant)

 

Paul, Beverly & Scott Hart dba OH Valley Industrial Park

 

8099 Cty. Road #1, Suite #1

 

South Port

 

OH

 

Leased

 

Cross Dock | Warehouse | Parking | Storage

Reiter Dairy, LLC

 

Lease (Dean is Tenant)

 

Airetool Yost Superior Realty, Inc.

 

300 Center Street

 

Springfield

 

OH

 

Leased

 

Storage

Reiter Dairy, LLC

 

Owned Property

 

 

 

1940 Commerce Circle

 

Springfield

 

OH

 

Owned

 

Storage

Reiter Dairy, LLC

 

Owned Property

 

 

 

1941 Commerce Circle

 

Springfield

 

OH

 

Owned

 

Sales Office

Reiter Dairy, LLC

 

Owned Property

 

 

 

1961 Commerce Circle

 

Springfield

 

OH

 

Owned

 

Plant

Reiter Dairy, LLC

 

Owned Property

 

 

 

1980 Commerce Circle

 

Springfield

 

OH

 

Owned

 

 

Suiza Dairy Group, LLC dba Frostbite Brands

 

Owned Property

 

 

 

4014 Fitch Rd.

 

Toledo

 

OH

 

Owned

 

Storage

 

--------------------------------------------------------------------------------



 

Suiza Dairy Group, LLC dba Frostbite Brands

 

Owned Property

 

 

 

4035 Upton Avenue

 

Toledo

 

OH

 

Owned

 

Storage

Suiza Dairy Group, LLC dba Frostbite Brands

 

Owned Property

 

 

 

4054 Fitch Rd

 

Toledo

 

OH

 

Owned

 

Storage

Suiza Dairy Group, LLC dba Frostbite Brands

 

Owned Property

 

 

 

4057-63 Fitch

 

Toledo

 

OH

 

Owned

 

Part of Plant

Suiza Dairy Group, LLC dba Frostbite Brands

 

Owned Property

 

 

 

4060 Fitch Rd.

 

Toledo

 

OH

 

Owned

 

Warehouse

Suiza Dairy Group, LLC dba Frostbite Brands

 

Owned Property

 

 

 

4117 Fitch Road

 

Toledo

 

OH

 

Owned

 

Plant

Suiza Dairy Group, LLC dba Broughton Foods, LLC

 

Lease (Dean is Tenant)

 

Penske Truck Leasing

 

23 Industrial Blvd.

 

Zanesville

 

OH

 

Leased

 

Parking

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

Ameristate Bank

 

1307 S. MISSISSIPPI

 

Atoka

 

OK

 

Leased

 

Parking

Southern Foods Group, LLC dba Borden Dairy Products

 

Owned Property

 

 

 

316 1/2 Northwestern

 

OK City

 

OK

 

Owned

 

Distribution Depot

Southern Foods Group, LLC dba Borden Dairy Products

 

Owned Property

 

 

 

316 N. Western Ave.

 

OK City

 

OK

 

Owned

 

Distribution Depot

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

Interak Corp.

 

112-124 North Cheyenne Avenue

 

Tulsa

 

OK

 

Leased

 

Parking

Southern Foods Group, LLC dba Borden Dairy Products

 

Lease (Dean is Tenant)

 

WRT Realty, Inc.

 

115 W. Cameron

 

Tulsa

 

OK

 

Leased

 

Warehouse

Southern Foods Group, LLC dba Borden Dairy Products

 

Lease (Dean is Tenant)

 

WRT Realty Group, Inc.

 

211 & 213 W. Archer

 

Tulsa

 

OK

 

Leased

 

Sales Office

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

Douglas & Victoria Peterson, Bank of America as Trustee-Barbara Mullins Trust

 

215 N. Denver Avenue

 

Tulsa

 

OK

 

Leased

 

Plant

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

John Sharp

 

2500 N. Sheridan

 

Tulsa

 

OK

 

Leased

 

Sales Office

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

117 W. Cameron

 

Tulsa

 

OK

 

Owned

 

Parking

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

119 W. Cameron

 

Tulsa

 

OK

 

Owned

 

Part of Plant

 

--------------------------------------------------------------------------------



 

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

211 W. Brady

 

Tulsa

 

OK

 

Owned

 

Part of Plant

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

211 W. Cameron

 

Tulsa

 

OK

 

Owned

 

Parking

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

213 W. Brady

 

Tulsa

 

OK

 

Owned

 

Part of Plant

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

213 W. Cameron

 

Tulsa

 

OK

 

Owned

 

Part of Plant

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

215 W. Brady

 

Tulsa

 

OK

 

Owned

 

Part of Plant

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

215 W. Cameron

 

Tulsa

 

OK

 

Owned

 

Parking

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

219 N. Denver St.

 

Tulsa

 

OK

 

Owned

 

Parking

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

303 N. Cheyenne

 

Tulsa

 

OK

 

Owned

 

Parking

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

305 N. Denver St.

 

Tulsa

 

OK

 

Owned

 

Parking

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

310 N. Cheyenne

 

Tulsa

 

OK

 

Owned

 

Parking

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

312 N. Cheyenne

 

Tulsa

 

OK

 

Owned

 

Cooler

Southern Foods Group, LLC

 

Owned Property

 

 

 

2408 E. H Ave.

 

La Grande

 

OR

 

Owned

 

Distribution Depot

Dean Dairy Holdings, LLC dba Meadow Brook Dairy Company

 

Owned Property

 

 

 

2051 McClelland

 

Erie

 

PA

 

Owned

 

Parking

Dean Dairy Holdings, LLC dba Meadow Brook Dairy Company

 

Owned Property

 

 

 

2304 Prospect Ave.

 

Erie

 

PA

 

Owned

 

Parking

Dean Dairy Holdings, LLC dba Meadow Brook Dairy Company

 

Owned Property

 

 

 

2305 Buffalo Road

 

Erie

 

PA

 

Owned

 

Parking

Dean Dairy Holdings, LLC dba Meadow Brook Dairy Company

 

Owned Property

 

 

 

2312 Prospect Ave.

 

Erie

 

PA

 

Owned

 

Parking

Dean Dairy Holdings, LLC dba Meadow Brook Dairy Company

 

Owned Property

 

 

 

2318 Prospect Ave.

 

Erie

 

PA

 

Owned

 

Parking

Dean Dairy Holdings, LLC dba Meadow Brook Dairy Company

 

Owned Property

 

 

 

2322 Prospect Ave.

 

Erie

 

PA

 

Owned

 

Parking

Dean Dairy Holdings, LLC dba Meadow Brook Dairy Company

 

Owned Property

 

 

 

2328 Prospect Ave.

 

Erie

 

PA

 

Owned

 

Parking

 

--------------------------------------------------------------------------------



 

Dean Dairy Holdings, LLC dba Meadow Brook Dairy Company

 

Owned Property

 

 

 

2332 Prospect Ave.

 

Erie

 

PA

 

Owned

 

Parking

Dean Dairy Holdings, LLC dba Meadow Brook Dairy Company

 

Owned Property

 

 

 

2336 Prospect Ave.

 

Erie

 

PA

 

Owned

 

Parking

Dean Dairy Holdings, LLC dba Meadow Brook Dairy Company

 

Owned Property

 

 

 

2365 Buffalo Road

 

Erie

 

PA

 

Owned

 

Plant

Dean Dairy Holdings, LLC dba Meadow Brook Dairy Company

 

Owned Property

 

 

 

2401 Buffalo Road

 

Erie

 

PA

 

Owned

 

Parking

Dean Dairy Holdings, LLC dba Meadow Brook Dairy Company

 

Owned Property

 

 

 

2405 Buffalo Road

 

Erie

 

PA

 

Owned

 

Parking

Dean Dairy Holdings, LLC dba Meadow Brook Dairy Company

 

Owned Property

 

 

 

2413 - 2415 Buffalo Road

 

Erie

 

PA

 

Owned

 

Parking

Dean Dairy Holdings, LLC dba Meadow Brook Dairy Company

 

Owned Property

 

 

 

ES MCCLELL, S. OF BLUFF

 

Erie

 

PA

 

Owned

 

Parking

Dean Dairy Holdings, LLC dba Meadow Brook Dairy Company

 

Owned Property

 

 

 

F.A. WAGNER SUB- LOT

 

Erie

 

PA

 

Owned

 

Parking

Dean Dairy Holdings, LLC dba Meadow Brook Dairy Company

 

Owned Property

 

 

 

PROSPECT AVE - LOTS 8 - 19

 

Erie

 

PA

 

Owned

 

Parking

Dean Dairy Holdings, LLC dba Meadow Brook Dairy Company

 

Owned Property

 

 

 

SS PROSPECT AVE.

 

Erie

 

PA

 

Owned

 

Parking

Dean Dairy Holdings, LLC dba Dean Dairy Products Company, LLC

 

Lease (Dean is Tenant)

 

Grettler Properties

 

825 Old Highway 119

 

IN

 

PA

 

Leased

 

Distribution Depot

Tuscan/Lehigh Dairies, Inc.

 

Owned Property

 

 

 

880 Allentown Road

 

Lansdale

 

PA

 

Owned

 

Plant

Dean Dairy Holdings, LLC dba Swiss Premium Dairy, LLC

 

Lease (Dean is Tenant)

 

Lesher Real Estate

 

2700 Cumberland Street

 

Lebanon

 

PA

 

Leased

 

Storage

Dean Dairy Holdings, LLC dba Swiss Premium Dairy, LLC

 

Owned Property

 

 

 

2401 Walnut Street

 

Lebanon

 

PA

 

Owned

 

Plant

Dean Dairy Holdings, LLC dba Swiss Premium Dairy, LLC

 

Owned Property

 

 

 

Lot G & H - Chestnut Street

 

Lebanon

 

PA

 

Owned

 

Part of Plant

Dean Dairy Holdings, LLC dba Swiss Premium Dairy, LLC

 

Owned Property

 

 

 

Lot E - Walnut Street

 

Lebanon

 

PA

 

Owned

 

Part of Plant

Dean Dairy Holdings, LLC

 

Owned Property

 

 

 

 

 

S. Pymatuning Township

 

PA

 

Owned

 

Part of Plant

 

--------------------------------------------------------------------------------



 

Tuscan/Lehigh Dairies, Inc.

 

Owned Property

 

 

 

Rd 1, 110 Manheim Road

 

Schuylkill Haven

 

PA

 

Owned

 

Plant

Dean Dairy Holdings, LLC dba Dean Dairy Products Company, LLC

 

Owned Property

 

 

 

1690 Oneida Lane

 

Sharpsville

 

PA

 

Owned

 

Sales Office

Dean Dairy Holdings, LLC dba Dean Dairy Products Company, LLC

 

Owned Property

 

 

 

1858 Oneida Lane

 

Sharpsville

 

PA

 

Owned

 

Plant

Suiza Dairy Group, LLC dba Pet Dairy

 

Owned Property

 

 

 

116 N. Montague Road

 

Columbia

 

SC

 

Owned

 

Distribution Depot

Suiza Dairy Group, LLC dba Pet Dairy

 

Owned Property

 

 

 

911 BERRY SHOALS RD

 

Duncan

 

SC

 

Owned

 

Distribution Depot

Suiza Dairy Group, LLC dba Pet Dairy

 

Owned Property

 

 

 

1090 S. Church Street

 

Florence

 

SC

 

Owned

 

Warehouse

Suiza Dairy Group, LLC

 

Owned Property

 

 

 

1100 S. Church Street

 

Florence

 

SC

 

Owned

 

Plant

Suiza Dairy Group, LLC dba Pet Dairy

 

Owned Property

 

 

 

4601 Dairy Drive

 

Greenville

 

SC

 

Owned

 

Sales Office

Suiza Dairy Group, LLC dba Pet Dairy

 

Owned Property

 

 

 

4613 Dairy Drive

 

Greenville

 

SC

 

Owned

 

Distribution Depot

Suiza Dairy Group, LLC dba Pet Dairy

 

Lease (Dean is Tenant)

 

Averill Auto and Service

 

2002 Executive Ave

 

Myrtle Beach

 

SC

 

Leased

 

Distribution Depot

Suiza Dairy Group, LLC dba Pet Dairy

 

Owned Property

 

 

 

7153 Cross County Rd.

 

North Charleston

 

SC

 

Owned

 

Distribution Depot

Suiza Dairy Group, LLC dba Pet Dairy

 

Lease (Dean is Tenant)

 

Penske Truck Leasing

 

747 B Simuel Rd.

 

Spartanburg

 

SC

 

Leased

 

Sales Office

Suiza Dairy Group, LLC

 

Owned Property

 

 

 

1291 New Cut Road

 

Spartanburg

 

SC

 

Owned

 

Plant

Suiza Dairy Group, LLC dba Pet Dairy

 

Owned Property

 

 

 

8660 Fairforest Road

 

Spartanburg

 

SC

 

Owned

 

Parking

Suiza Dairy Group, LLC dba Pet Dairy

 

Owned Property

 

 

 

8690 Fair Forest Road

 

Spartanburg

 

SC

 

Owned

 

Parking

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

Magnum LTL, Inc.

 

504 N. Corporation Street

 

Aberdeen

 

SD

 

Leased

 

Parking

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

Western SD Properties

 

210 North Ellsworth Road

 

Box Elder

 

SD

 

Leased

 

Cross Dock

 

--------------------------------------------------------------------------------



 

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

Maize Properties, Inc.

 

270 32nd Avenue

 

Brookings

 

SD

 

Leased

 

Parking

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

Eddie’s Truck Center

 

515 West Hwy 14 & 34

 

Fort Pierre

 

SD

 

Leased

 

Parking

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

Overweg Repair, LLC

 

1100 S. Main Street

 

Kimball

 

SD

 

Leased

 

Parking

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

 

 

1700 W. Haven

 

Mitchell

 

SD

 

Leased

 

Parking

Dean Foods North Central, LLC

 

Owned Property

 

 

 

1200 W. Russell Street

 

Sioux Falls

 

SD

 

Owned

 

Plant

Dean Foods North Central, LLC

 

Owned Property

 

 

 

1304 West Russell Street

 

Sioux Falls

 

SD

 

Owned

 

Parking

Dean Foods North Central, LLC

 

Owned Property

 

 

 

1500 N. A Ave.

 

Sioux Falls

 

SD

 

Owned

 

Garage

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

Johnson Feed, Inc.

 

1218 Compton Court

 

Vermillion

 

SD

 

Leased

 

Parking

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

Wayne Weelborg

 

3945 9th Avenue SE

 

Watertown

 

SD

 

Leased

 

Parking

Dean Foods North Central, LLC

 

Lease (Dean is Tenant)

 

B&J Cycle

 

1117 W Hwy 18

 

Winner

 

SD

 

Leased

 

Parking

Mayfield Dairy Farms, LLC

 

Lease (Dean is Tenant)

 

Assured Storage of Athens, LLC

 

511 Old Riceville Road

 

Athens

 

TN

 

Leased

 

Storage

Mayfield Dairy Farms, LLC

 

Lease (Dean is Tenant)

 

David N. Seaton

 

OLD NIOTA RD - 1509 Ingleside Avenue

 

ATHENS

 

TN

 

Leased

 

Storage

Mayfield Dairy Farms, LLC

 

Owned Property

 

 

 

1001 JONES STREET

 

Athens

 

TN

 

Owned

 

Parking

Mayfield Dairy Farms, LLC

 

Owned Property

 

 

 

1003 Jones Street

 

Athens

 

TN

 

Owned

 

Parking

Mayfield Dairy Farms, LLC

 

Owned Property

 

 

 

1005 Jones Street

 

Athens

 

TN

 

Owned

 

Parking

Mayfield Dairy Farms, LLC

 

Owned Property

 

 

 

2819 NORTHRIDGE DR

 

Athens

 

TN

 

Owned

 

Warehouse

Mayfield Dairy Farms, LLC

 

Owned Property

 

 

 

806-808 E. Madison Ave.

 

Athens

 

TN

 

Owned

 

Sales Office

Mayfield Dairy Farms, LLC

 

Owned Property

 

 

 

813 Madison Avenue

 

Athens

 

TN

 

Owned

 

Plant

 

--------------------------------------------------------------------------------



 

Mayfield Dairy Farms, LLC

 

Owned Property

 

 

 

902 MOORE STREET

 

Athens

 

TN

 

Owned

 

Parking

Mayfield Dairy Farms, LLC

 

Owned Property

 

 

 

904 MOORE STREET

 

Athens

 

TN

 

Owned

 

Parking

Mayfield Dairy Farms, LLC

 

Owned Property

 

 

 

911 INGLESIDE AVE

 

Athens

 

TN

 

Owned

 

Garage

Mayfield Dairy Farms, LLC

 

Owned Property

 

 

 

Ingleside Avenue

 

Athens

 

TN

 

Owned

 

Part of Plant

Mayfield Dairy Farms, LLC

 

Owned Property

 

 

 

Slack Road

 

Athens

 

TN

 

Owned

 

Parking

Mayfield Dairy Farms, LLC

 

Owned Property

 

 

 

THOMPSON & SHOEMAKER

 

Athens

 

TN

 

Owned

 

Warehouse

Mayfield Dairy Farms, LLC

 

Owned Property

 

 

 

2121 S. POLYMER DR

 

Chattanooga

 

TN

 

Owned

 

Distribution Depot

Dean Dairy Holdings, LLC dba Purity Dairies, LLC

 

Owned Property

 

 

 

70 Quail Hollow Rd

 

Clarksville

 

TN

 

Owned

 

Distribution Depot

Dean Dairy Holdings, LLC dba Purity Dairies, LLC

 

Lease (Dean is Tenant)

 

Yogie Spears

 

1900B Carmack Blvd

 

Columbia

 

TN

 

Leased

 

Sales Office

Mayfield Dairy Farms, LLC

 

Owned Property

 

 

 

210 WOODLAWN RD

 

Crossville

 

TN

 

Owned

 

Distribution Depot

Dean Dairy Holdings, LLC dba Purity Dairies, LLC

 

Lease (Dean is Tenant)

 

Barber Rental Properties

 

200 Dabbs Street

 

Hohenwald

 

TN

 

Leased

 

Parking

Dean Dairy Holdings, LLC

 

Lease (Dean is Tenant)

 

Barber Oil

 

320 SUMMERTOWN HWY

 

Hohenwald

 

TN

 

Leased

 

Sales Office

Dean Dairy Holdings, LLC

 

Lease (Dean is Tenant)

 

Milan Express Co.

 

31 E. L. Morgan Drive

 

Jackson

 

TN

 

Leased

 

Parking

Mayfield Dairy Farms, LLC

 

Lease (Dean is Tenant)

 

Cooper’s Service Center

 

4780 Main Street

 

Jasper

 

TN

 

Leased

 

Parking

Suiza Dairy Group, LLC

 

Owned Property

 

 

 

2900 Bristol Hiwy.

 

Johnson City

 

TN

 

Owned

 

Sales Office

Dean Dairy Holdings, LLC

 

Lease (Dean is Tenant)

 

Brooks Family, GP

 

979 Wilcox Court

 

Kingsport

 

TN

 

Leased

 

Sales Office

Suiza Dairy Group, LLC

 

Owned Property

 

 

 

1025 Konnarock Rd.

 

Kingsport

 

TN

 

Owned

 

Distribution Depot

Mayfield Dairy Farms, LLC

 

Owned Property

 

 

 

1048 Ford Town Rd.

 

Kingsport

 

TN

 

Owned

 

Distribution Depot

 

--------------------------------------------------------------------------------



 

Mayfield Dairy Farms, LLC

 

Owned Property

 

 

 

9725 Parkside Drive

 

Knoxville

 

TN

 

Owned

 

Distribution Depot

Dean Dairy Holdings, LLC dba Purity Dairies, LLC

 

Owned Property

 

 

 

921 E. Baddour Parkway

 

Lebanon

 

TN

 

Owned

 

Distribution Depot

Dean Dairy Holdings, LLC

 

Lease (Dean is Tenant)

 

Nestle Dreyer’s Ice Cream Co.

 

1691 Shelby Oaks Drive

 

Memphis

 

TN

 

Leased

 

Parking

Mayfield Dairy Farms, LLC

 

Owned Property

 

 

 

328 Industrial Ave.

 

Morristown

 

TN

 

Owned

 

Distribution Depot

Suiza Dairy Group, LLC dba Country Delite Farms, LLC

 

Lease (Dean is Tenant)

 

Charles M. Stone, Jr.

 

120-124 15th Avenue N

 

Nashville

 

TN

 

Leased

 

Warehouse

Dean Dairy Holdings, LLC

 

Lease (Dean is Tenant)

 

Estate of Kathleen Horrell

 

1416 Church Street

 

Nashville

 

TN

 

Leased

 

Parking

Suiza Dairy Group, LLC dba Country Delite Farms, LLC

 

Lease (Dean is Tenant)

 

Charles M. Stone, Jr.

 

15TH AVE. N. (STONE PROP)

 

Nashville

 

TN

 

Leased

 

Storage

Suiza Dairy Group, LLC dba Country Delite Farms, LLC

 

Lease (Dean is Tenant)

 

Henry Horrell

 

Church Street & Hynes

 

Nashville

 

TN

 

Leased

 

Parking

Suiza Dairy Group, LLC dba Country Delite Farms, LLC

 

Owned Property

 

 

 

112 15TH AVE. N.

 

Nashville

 

TN

 

Owned

 

Parking

Suiza Dairy Group, LLC

 

Owned Property

 

 

 

128 15th Avenue

 

Nashville

 

TN

 

Owned

 

Warehouse

Suiza Dairy Group, LLC dba Country Delite Farms, LLC

 

Owned Property

 

 

 

130 15th Avenue N

 

Nashville

 

TN

 

Owned

 

Warehouse

Suiza Dairy Group, LLC dba Country Delite Farms, LLC

 

Owned Property

 

 

 

1401 Church Street

 

Nashville

 

TN

 

Owned

 

Plant

Dean Dairy Holdings, LLC dba Purity Dairies, LLC

 

Owned Property

 

 

 

320 - 324 Murfreesboro Pike

 

Nashville

 

TN

 

Owned

 

Part of Plant

Dean Dairy Holdings, LLC dba Purity Dairies, LLC

 

Owned Property

 

 

 

354 Murfreesboro Pike

 

Nashville

 

TN

 

Owned

 

Part of Plant

Dean Dairy Holdings, LLC dba Purity Dairies, LLC

 

Owned Property

 

 

 

360-363 Murfreesboro Road

 

Nashville

 

TN

 

Owned

 

Plant

Dean Dairy Holdings, LLC dba Purity Dairies, LLC

 

Owned Property

 

 

 

366 Murfreesboro Pike

 

Nashville

 

TN

 

Owned

 

Part of Plant

 

--------------------------------------------------------------------------------



 

Dean Dairy Holdings, LLC dba Purity Dairies, LLC

 

Owned Property

 

 

 

384 Murfreesboro Pike

 

Nashville

 

TN

 

Owned

 

Part of Plant

Dean Dairy Holdings, LLC dba Purity Dairies, LLC

 

Owned Property

 

 

 

502 & 504 EXPRESSWAY PK DR

 

Nashville

 

TN

 

Owned

 

Part of Plant

Dean Dairy Holdings, LLC dba Purity Dairies, LLC

 

Owned Property

 

 

 

508 & 512 EXPRESSWAY PK DR

 

Nashville

 

TN

 

Owned

 

Warehouse

Dean Dairy Holdings, LLC dba Purity Dairies, LLC

 

Owned Property

 

 

 

516 & 530 EXPRESSWAY PK DR

 

Nashville

 

TN

 

Owned

 

Distribution Depot

Suiza Dairy Group, LLC dba Country Delite Farms, LLC

 

Owned Property

 

 

 

Hynes Ave.

 

Nashville

 

TN

 

Owned

 

Parking

Dean Dairy Holdings, LLC dba Purity Dairies, LLC

 

Owned Property

 

 

 

1644 Robert Matthews Parkway

 

Sparta

 

TN

 

Owned

 

Distribution Depot

Mayfield Dairy Farms, LLC

 

Lease (Dean is Tenant)

 

Dwight Murphy

 

24593 Scott Highway (Hwy 27 North )

 

Winfield

 

TN

 

Leased

 

Distribution Depot

Dean Dairy Holdings, LLC dba Gandy’s Dairies

 

Lease (Dean is Tenant)

 

Lee Dill & Debbie Dill

 

1402 East Highway 80

 

Abilene

 

TX

 

Leased

 

Distribution Depot

Dean Dairy Holdings, LLC dba Gandy’s Dairies

 

Lease (Dean is Tenant)

 

Darin Davis

 

12401 Interstate 27 South

 

Amarillo

 

TX

 

Leased

 

Distribution Depot

Southern Foods Group, LLC

 

Owned Property

 

 

 

1819 Rutland

 

Austin

 

TX

 

Owned

 

Sales Office

Southern Foods Group, LLC

 

Owned Property

 

 

 

1901 Rutland Dr.

 

Austin

 

TX

 

Owned

 

Distribution Depot

Southern Foods Group, LLC

 

Owned Property

 

 

 

490 IH 10 S.

 

Beaumont

 

TX

 

Owned

 

Distribution Depot

Dean Dairy Holdings, LLC dba Gandy’s Dairies

 

Lease (Dean is Tenant)

 

City of Big Spring

 

1705 Front Street

 

Big Spring

 

TX

 

Leased

 

Distribution Depot

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

LSBA Star Travel

 

2606 FM 174

 

Bowie

 

TX

 

Leased

 

Parking

Dean Dairy Holdings, LLC dba Gandy’s Dairies

 

Lease (Dean is Tenant)

 

Cowboy Star, Inc.

 

2340 South Bridge

 

Brady

 

TX

 

Leased

 

Parking

Southern Foods Group, LLC

 

Owned Property

 

 

 

Woodruff Ave,

 

Brownsville

 

TX

 

Owned

 

Parking

 

--------------------------------------------------------------------------------



 

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

Linda Carter

 

2403 Belle Plain

 

Brownwood

 

TX

 

Leased

 

Distribution Depot

Dean Transportation, Inc.

 

Lease (Dean is Tenant)

 

Ryder Truck Rental, Inc.

 

632 West Carson

 

Bryan

 

TX

 

Leased

 

Parking

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

Lundquist Family Real Estate, LLC

 

5330 Ayers Street

 

Corpus Christi

 

TX

 

Leased

 

Distribution Depot | Storage

Dean Foods Company

 

Lease (Dean is Landlord)

 

Dean Foods Company

 

2711 N. Haskell Avenue

 

Dallas

 

TX

 

Leased

 

 

Dean Foods Company

 

Lease (Dean is Landlord)

 

Dean Foods Company

 

2711 N. Haskell Avenue

 

Dallas

 

TX

 

Leased

 

 

Dean Foods Company

 

Lease (Dean is Tenant)

 

CPT Tower Owner, LLC

 

2711 N. Haskell Avenue

 

Dallas

 

TX

 

Leased

 

Sales Office

Dean Transportation, Inc.

 

Lease (Dean is Tenant)

 

Ryder Truck Rental, Inc.

 

3200 Halifax Street

 

Dallas

 

TX

 

Leased

 

Parking

Southern Foods Group, LLC

 

Lease (Dean is Landlord)

 

Southern Foods Group, LLC

 

4727 Sapphire Street

 

Dallas

 

TX

 

Leased

 

 

Southern Foods Group, LLC dba Schepps Dairy

 

Owned Property

 

 

 

3020 South Haskell Avenue

 

Dallas

 

TX

 

Owned

 

Warehouse

Southern Foods Group, LLC dba Schepps Dairy

 

Owned Property

 

 

 

3114 South Haskell Avenue

 

Dallas

 

TX

 

Owned

 

Plant

Southern Foods Group, LLC dba Schepps Dairy

 

Owned Property

 

 

 

3214 S. Haskell Ave.

 

Dallas

 

TX

 

Owned

 

Sales Office

Southern Foods Group, LLC dba Schepps Dairy

 

Owned Property

 

 

 

3301 South Haskell Avenue

 

Dallas

 

TX

 

Owned

 

Parking

Southern Foods Group, LLC

 

Owned Property

 

 

 

3233-35 Alpine

 

Dallas

 

TX

 

Owned

 

Parking

Southern Foods Group, LLC

 

Owned Property

 

 

 

3303, 07, 11, 19, 23, 27 Alpine

 

Dallas

 

TX

 

Owned

 

Part of Plant

Southern Foods Group, LLC

 

Owned Property

 

 

 

4615, 4619 & 4629 Silver

 

Dallas

 

TX

 

Owned

 

Parking

Southern Foods Group, LLC

 

Owned Property

 

 

 

4820 Sapphire St.

 

Dallas

 

TX

 

Owned

 

Cooler

Southern Foods Group, LLC

 

Owned Property

 

 

 

Hobbs Cul-De-Sac

 

Dallas

 

TX

 

Owned

 

Warehouse

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

Don Montgomery

 

4814 Texoma Parkway

 

Denison

 

TX

 

Leased

 

Distribution Depot

 

--------------------------------------------------------------------------------



 

Dean Dairy Holdings, LLC dba Price’s Creameries

 

Lease (Dean is Tenant)

 

Union Pacific Railroad Company

 

2600 Gateway Boulevard East

 

El Paso

 

TX

 

Leased

 

Storage

Dean Dairy Holdings, LLC

 

Lease (Dean is Tenant)

 

Boyles Realty, Inc.

 

2900 Wyoming Avenue

 

El Paso

 

TX

 

Leased

 

Parking

Dean Dairy Holdings, LLC dba Creamland Dairies, LLC

 

Lease (Dean is Tenant)

 

Chris Lane

 

310 North Concepcion

 

El Paso

 

TX

 

Leased

 

Parking

Dean Dairy Holdings, LLC dba Price’s Creameries

 

Owned Property

 

 

 

2914 Wyoming Avenue

 

El Paso

 

TX

 

Owned

 

Warehouse

Dean Dairy Holdings, LLC dba Price’s Creameries

 

Owned Property

 

 

 

2920 East Missouri Steet

 

El Paso

 

TX

 

Owned

 

Blow Mold Facility

Dean Dairy Holdings, LLC dba Price’s Creameries

 

Owned Property

 

 

 

511 Raynor Street

 

El Paso

 

TX

 

Owned

 

Distribution Depot

Dean Dairy Holdings, LLC dba Price’s Creameries

 

Owned Property

 

 

 

513 North Raynor Street

 

El Paso

 

TX

 

Owned

 

Parking

Dean Dairy Holdings, LLC

 

Owned Property

 

 

 

600 North Piedras Street

 

El Paso

 

TX

 

Owned

 

Plant

Dean Dairy Holdings, LLC dba Price’s Creameries

 

Owned Property

 

 

 

615 Raynor

 

El Paso

 

TX

 

Owned

 

Parking

Dean Dairy Holdings, LLC dba Price’s Creameries

 

Owned Property

 

 

 

617 North Raynor Street

 

El Paso

 

TX

 

Owned

 

Parking

Dean Dairy Holdings, LLC dba Price’s Creameries

 

Owned Property

 

 

 

619 North Raynor Street

 

El Paso

 

TX

 

Owned

 

Parking

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

The Realty Associates Fund

 

4535 Simonton Rd

 

Farmers Branch

 

TX

 

Leased

 

Warehouse

Dean Dairy Holdings, LLC dba Gandy’s Dairies

 

Lease (Dean is Tenant)

 

Kurt Ezell

 

300 North Butz

 

Fort Stockton

 

TX

 

Leased

 

Parking

Dean Services, LLC

 

Lease (Dean is Tenant)

 

Centreport Trinity, LTD.

 

14760 Trinity Boulevard

 

Fort Worth

 

TX

 

Leased

 

Sales Office

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

Cidema Three Limited Partnership

 

5250 Campus Drive

 

Fort Worth

 

TX

 

Leased

 

Distribution Depot | Parking | Sales Office

Southern Foods Group, LLC dba Oak Farms Dairy

 

Owned Property

 

 

 

1502 & 1510 Scott

 

Houston

 

TX

 

Owned

 

Part of Plant

Southern Foods Group, LLC dba Oak Farms Dairy

 

Owned Property

 

 

 

1603 Roberts

 

Houston

 

TX

 

Owned

 

Part of Plant

 

--------------------------------------------------------------------------------



 

Southern Foods Group, LLC dba Oak Farms Dairy

 

Owned Property

 

 

 

3312 Leeland Street

 

Houston

 

TX

 

Owned

 

Part of Plant

Southern Foods Group, LLC dba Oak Farms Dairy

 

Owned Property

 

 

 

3417 Leeland Street

 

Houston

 

TX

 

Owned

 

Plant

Southern Foods Group, LLC dba Oak Farms Dairy

 

Owned Property

 

 

 

Top Dog Site

 

Houston

 

TX

 

Owned

 

Parking

Dean Dairy Holdings, LLC dba Gandy’s Dairies

 

Lease (Dean is Tenant)

 

David Huckert

 

Hwy 87

 

Lamesa

 

TX

 

Leased

 

Cross Dock

Southern Foods Group, LLC

 

Owned Property

 

 

 

8119 San Dario

 

Laredo

 

TX

 

Owned

 

Cross Dock

Dean Transportation, Inc.

 

Lease (Dean is Tenant)

 

Ryder Truck Rental, Inc.

 

405 Ambassador Row

 

Longview

 

TX

 

Leased

 

Parking

Dean Dairy Holdings, LLC dba Gandy’s Dairies

 

Owned Property

 

 

 

201 University Avenue

 

Lubbock

 

TX

 

Owned

 

Plant

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

Lufkin Distribution & Supply, Inc.

 

500 Abney Avenue

 

Lufkin

 

TX

 

Leased

 

Distribution Depot

Southern Foods Group, LLC dba Hygeia Dairy

 

Lease (Dean is Tenant)

 

South J Rentals

 

201 S. J. Street

 

McAllen

 

TX

 

Leased

 

Storage

Southern Foods Group, LLC

 

Owned Property

 

 

 

217 South 6th Street

 

McAllen

 

TX

 

Owned

 

Parking

Southern Foods Group, LLC

 

Owned Property

 

 

 

525 Beaumont Avenue

 

McAllen

 

TX

 

Owned

 

Cross Dock

Southern Foods Group, LLC dba Southwest Ice Cream Specialties

 

Owned Property

 

 

 

100 Throckmorton St.

 

McKinney

 

TX

 

Owned

 

Warehouse

Southern Foods Group, LLC dba Southwest Ice Cream Specialties

 

Owned Property

 

 

 

1220 North TN Street

 

McKinney

 

TX

 

Owned

 

Plant

Dean Dairy Holdings, LLC dba Gandy’s Dairies

 

Owned Property

 

 

 

11818 West Highway 80

 

Midland

 

TX

 

Owned

 

Distribution Depot

Southern Foods Group, LLC dba Oak Farms Dairy

 

Lease (Dean is Tenant)

 

Robert and Louise Moseley

 

1606 Lamar Avenue

 

Paris

 

TX

 

Leased

 

Distribution Depot

Dean Dairy Holdings, LLC dba Gandy’s Dairies

 

Lease (Dean is Tenant)

 

Amigo Properties

 

322 Pullium Street

 

San Angelo

 

TX

 

Leased

 

Distribution Depot

Dean Dairy Holdings, LLC dba Gandy’s Dairies

 

Owned Property

 

 

 

426 Pulliam

 

San Angelo

 

TX

 

Owned

 

Distribution Depot

 

--------------------------------------------------------------------------------



 

Southern Foods Group, LLC dba Oak Farms Dairy

 

Lease (Dean is Tenant)

 

Huisache Avenue Baptist Church

 

1339 W. Huisache Avenue

 

San Antonio

 

TX

 

Leased

 

Parking

Southern Foods Group, LLC dba Oak Farms Dairy

 

Lease (Dean is Tenant)

 

RightSpace Storage

 

3567 Fredericksburg Road

 

San Antonio

 

TX

 

Leased

 

Storage

Southern Foods Group, LLC dba Oak Farms Dairy

 

Owned Property

 

 

 

1314 Fredericksburg Road

 

San Antonio

 

TX

 

Owned

 

Plant

Southern Foods Group, LLC dba Oak Farms Dairy

 

Owned Property

 

 

 

1418 Summit Ave.

 

San Antonio

 

TX

 

Owned

 

Parking

Southern Foods Group, LLC dba Oak Farms Dairy

 

Owned Property

 

 

 

211 Moberly Street

 

San Antonio

 

TX

 

Owned

 

Parking

Southern Foods Group, LLC dba Oak Farms Dairy

 

Owned Property

 

 

 

215 Moberly Street

 

San Antonio

 

TX

 

Owned

 

Parking

Southern Foods Group, LLC dba Oak Farms Dairy

 

Owned Property

 

 

 

217 Moberly Street

 

San Antonio

 

TX

 

Owned

 

Parking

Southern Foods Group, LLC dba Oak Farms Dairy

 

Owned Property

 

 

 

219 Moberly Street

 

San Antonio

 

TX

 

Owned

 

Parking

Southern Foods Group, LLC dba Oak Farms Dairy

 

Owned Property

 

 

 

223 Moberly Street

 

San Antonio

 

TX

 

Owned

 

Parking

Southern Foods Group, LLC dba Oak Farms Dairy

 

Owned Property

 

 

 

225 Moberly Street

 

San Antonio

 

TX

 

Owned

 

Parking

Southern Foods Group, LLC dba Oak Farms Dairy

 

Owned Property

 

 

 

Lots 14, 15, 16 & 17 Block 1 Moberly Street

 

San Antonio

 

TX

 

Owned

 

 

Southern Foods Group, LLC dba Oak Farms Dairy

 

Lease (Dean is Tenant)

 

WWST Investments

 

1407 East Northeast Loop 323

 

Tyler

 

TX

 

Leased

 

Sales Office

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

Dos Romines Investments

 

5537 Shirley Drive

 

Tyler

 

TX

 

Leased

 

Warehouse | Storage

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

Billington National Joint Venture

 

7727 Central Park Drive

 

Waco

 

TX

 

Leased

 

Cross Dock

Southern Foods Group, LLC dba Oak Farms Dairy

 

Lease (Dean is Tenant)

 

Joe W. Harris, Sr.

 

2353 Tin Top Road

 

Weatherford

 

TX

 

Leased

 

Distribution Depot

Southern Foods Group, LLC

 

Owned Property

 

 

 

323 Indiana Avenue

 

Wichita Falls

 

TX

 

Owned

 

Distribution Depot

 

--------------------------------------------------------------------------------



 

Southern Foods Group, LLC

 

Owned Property

 

 

 

325 Indiana Avenue

 

Wichita Falls

 

TX

 

Owned

 

Distribution Depot | Parking

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

Central Park Holdings, LLC

 

7725 Park Drive

 

Woodway

 

TX

 

Leased

 

Storage

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Lease (Dean is Tenant)

 

Jeff White

 

412 West 1000 North

 

Logan

 

UT

 

Leased

 

Distribution Depot

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

Theobald NorthEast, LLC

 

944/942 N. Industrial Park Rd.

 

Orem

 

UT

 

Leased

 

Sales Office

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

395 East 900 South

 

Orem

 

UT

 

Owned

 

Sales Office

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Lease (Dean is Tenant)

 

Frank Mathis

 

823 N. 750 W.

 

Price

 

UT

 

Leased

 

Distribution Depot

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Lease (Dean is Tenant)

 

Forsey Family Irrevocable Property

 

104 East Center St.

 

Richfield

 

UT

 

Leased

 

Distribution Depot

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Lease (Dean is Tenant)

 

John Good Company, LLC

 

3752 W, 1820 S.

 

Salt Lake City

 

UT

 

Leased

 

Warehouse

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

3730 W. 1820 S.

 

Salt Lake City

 

UT

 

Owned

 

Plant

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

3756 W. 1820 South

 

Salt Lake City

 

UT

 

Owned

 

Warehouse

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

HSP Holdings, LLC

 

4160 South River Road

 

St. George

 

UT

 

Leased

 

Distribution Depot | Cross Dock | Warehouse | Parking | Storage

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

Beehive Investments, LLC

 

4616 South Beehive Drive, Units 6,7,8

 

St. George

 

UT

 

Leased

 

Cross Dock | Warehouse | Parking | Storage

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Lease (Dean is Tenant)

 

St. George Dist.

 

677 N. Bluff

 

St. George

 

UT

 

Leased

 

Distribution Depot

Southern Foods Group, LLC

 

Owned Property

 

 

 

1310 East Commerce St.

 

St. George

 

UT

 

Owned

 

Plant

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Owned Property

 

 

 

570 N. 2500 W.

 

Vernal

 

UT

 

Owned

 

Distribution Depot

Dean Management, LLC

 

Lease (Dean is Tenant)

 

Source Office Suites of Arlington, Inc.

 

2111 Wilson Boulevard, Suite 700

 

Arlington

 

VA

 

Leased

 

Sales Office

 

--------------------------------------------------------------------------------



 

Suiza Dairy Group, LLC

 

Lease (Dean is Tenant)

 

Carol’s Properties, LLC

 

U.S. Route 460

 

Bedford County

 

VA

 

Leased

 

Distribution Depot | Cross Dock | Storage

Suiza Dairy Group, LLC

 

Owned Property

 

 

 

1st Ave. & 4th Street

 

Big Stone Gap

 

VA

 

Owned

 

Vacant

Suiza Dairy Group, LLC

 

Owned Property

 

 

 

37306 Gov. G. C. Perry Hwy

 

Bluefield

 

VA

 

Owned

 

Distribution Depot

Suiza Dairy Group, LLC

 

Owned Property

 

 

 

1821 Ware Bottom Springs Road

 

Chester

 

VA

 

Owned

 

Distribution Depot

Suiza Dairy Group, LLC

 

Lease (Dean is Tenant)

 

Carol’s Properties, LLC

 

12572 E Lynchburg-Salem Tpke.

 

Forest

 

VA

 

Leased

 

Distribution Depot

Suiza Dairy Group, LLC

 

Owned Property

 

 

 

168 Dinkle Avenue

 

Mount Crawford

 

VA

 

Owned

 

Distribution Depot

Suiza Dairy Group, LLC dba Pet Dairy

 

Lease (Dean is Tenant)

 

Port City Properties, LLC

 

2229 County Street

 

Portsmouth

 

VA

 

Leased

 

Cross Dock

Suiza Dairy Group, LLC

 

Lease (Dean is Tenant)

 

Port City Properties, LLC

 

2320 Turnpike Road

 

Portsmouth

 

VA

 

Leased

 

Distribution Depot | Parking | Storage

Suiza Dairy Group, LLC

 

Lease (Dean is Tenant)

 

Roanoke Property Co, LC

 

540 Mohawk Drive

 

Roanoke

 

VA

 

Leased

 

Distribution Depot

Suiza Dairy Group, LLC

 

Lease (Dean is Tenant)

 

Penske Truck Leasing

 

1170 Fulp Industrial Road

 

South Boston

 

VA

 

Leased

 

Distribution Depot

Suiza Dairy Group, LLC

 

Lease (Dean is Tenant)

 

Huggins and Kent, LLC

 

15683 History Land Highway

 

Warsaw

 

VA

 

Leased

 

Sales Office

Garelick Farms, LLC

 

Lease (Dean is Tenant)

 

Randbury Holdings, LLC

 

5 Randbury Road

 

Rutland

 

VT

 

Leased

 

Warehouse

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

Desert Cold Storage

 

3904 Stinson

 

Pasco

 

WA

 

Leased

 

Distribution Depot

Southern Foods Group, LLC dba Meadow Gold Dairies

 

Lease (Dean is Tenant)

 

Hoppen Properties

 

65 George

 

Walla Walla

 

WA

 

Leased

 

Distribution Depot

Suiza Dairy Group, LLC dba Broughton Foods, LLC

 

Owned Property

 

 

 

1931 Washington Street W.

 

Charleston

 

West VA

 

Owned

 

Distribution Depot

Suiza Dairy Group, LLC dba Broughton Foods, LLC

 

Owned Property

 

 

 

1935 W. Washington Street

 

Charleston

 

West VA

 

Owned

 

Distribution Depot

Suiza Dairy Group, LLC dba Broughton Foods, LLC

 

Owned Property

 

 

 

Route 2, Box 354

 

Clarksburg

 

West VA

 

Owned

 

Distribution Depot

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dean Foods of WI, LLC

 

Lease (Dean is Tenant)

 

Bero Company, LLC, Thomas Gilling

 

1233 Contract Drive

 

Ashwaubenon

 

WI

 

Leased

 

Warehouse

Dean Foods of WI, LLC

 

Owned Property

 

 

 

3399 South Ridge Road

 

Ashwaubenon

 

WI

 

Owned

 

Plant

Verifine Dairy Products of Sheboygan, LLC

 

Owned Property

 

 

 

1118 N. 17th Street

 

Sheboygan

 

WI

 

Owned

 

Garage

Verifine Dairy Products of Sheboygan, LLC

 

Owned Property

 

 

 

1128 N. 17th Street

 

Sheboygan

 

WI

 

Owned

 

Parking

 

--------------------------------------------------------------------------------



 

Verifine Dairy Products of Sheboygan, LLC

 

Owned Property

 

 

 

1132 N. 17th Street

 

Sheboygan

 

WI

 

Owned

 

Parking

Verifine Dairy Products of Sheboygan, LLC

 

Owned Property

 

 

 

S. 19TH & Jersey Street

 

Sheboygan

 

WI

 

Owned

 

Parking

Suiza Dairy Group, LLC dba Broughton Foods, LLC

 

Lease (Dean is Tenant)

 

Whitney Enterprises, LLC

 

704 Lochgelly Road

 

Oak Hill

 

WV

 

Leased

 

Cross Dock | Parking

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

Jokur LLC

 

3401 East 2nd Street

 

Gillette

 

WY

 

Leased

 

Distribution Depot

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

Ron Schreibes

 

119 Baker Street

 

Laramie

 

WY

 

Leased

 

Parking

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

Jim Woodward

 

113 North 1st

 

Riverton

 

WY

 

Leased

 

Distribution Depot

Southern Foods Group, LLC

 

Lease (Dean is Tenant)

 

Wayne W. Baumann and Eidella M. Baumann

 

2074 East Side 2nd Street

 

Sheridan

 

WY

 

Leased

 

Distribution Depot

Southern Foods Group, LLC

 

Owned Property

 

 

 

823 E. 21st St.

 

Cheyenne

 

Wyomi ng

 

Owned

 

Distribution Depot

Southern Foods Group, LLC

 

Owned Property

 

 

 

1221 Beck St.

 

Cody

 

Wyomi ng

 

Owned

 

Distribution Depot

Southern Foods Group, LLC

 

Owned Property

 

 

 

480 Iron Street

 

Evansville

 

Wyomi ng

 

Owned

 

Distribution Depot

Southern Foods Group, LLC

 

Owned Property

 

 

 

322 19 st

 

Rawlins

 

Wyomi ng

 

Owned

 

Distribution Depot

Southern Foods Group, LLC

 

Owned Property

 

 

 

66 Center St.

 

Rock Springs

 

Wyomi ng

 

Owned

 

Distribution Depot

 

--------------------------------------------------------------------------------



 

Schedule 3.17(b) — Location of Chief Executive Office, Taxpayer Identification
Number, Etc.

 

Loan Party

 

Chief Executive Office

 

U.S. Tax Payer
Identification
Number

 

Organizational
Identification
Number

Alta-Dena Certified Dairy, LLC

 

2711 North Haskell Avenue,
Suite 3400
Dallas, Texas 75204

 

 

 

2964500

Berkeley Farms, LLC

 

2711 North Haskell Avenue,
Suite 3400
Dallas, Texas 75204

 

 

 

200612510201

Country Fresh, LLC

 

2711 North Haskell Avenue,
Suite 3400
Dallas, Texas 75204

 

 

 

B58-237

Dean Dairy Holdings, LLC

 

2711 North Haskell Avenue,
Suite 3400
Dallas, Texas 75204

 

 

 

3469364

Dean East, LLC

 

2711 North Haskell Avenue,
Suite 3400
Dallas, Texas 75204

 

 

 

3139100

Dean East II, LLC

 

2711 North Haskell Avenue,
Suite 3400
Dallas, Texas 75204

 

 

 

3470598

Dean Foods Company

 

2711 North Haskell Avenue,
Suite 3400
Dallas, Texas 75204

 

 

 

2434587

Dean Foods North Central, LLC

 

2711 North Haskell Avenue,
Suite 3400
Dallas, Texas 75204

 

 

 

2996385

Dean Foods of Wisconsin, LLC

 

2711 North Haskell Avenue,
Suite 3400
Dallas, Texas 75204

 

 

 

4670171

Dean Holding Company

 

2711 North Haskell Avenue,
Suite 3400
Dallas, Texas 75204

 

 

 

1G02118

 

--------------------------------------------------------------------------------



 

Loan Party

 

Chief Executive Office

 

U.S. Tax Payer
Identification
Number

 

Organizational
Identification
Number

Dean Intellectual Property Services II, Inc.

 

2711 North Haskell Avenue,
Suite 3400
Dallas, Texas 75204

 

 

 

3572551

Dean Management, LLC

 

2711 North Haskell Avenue,
Suite 3400
Dallas, Texas 75204

 

 

 

2492741

Dean Services, LLC

 

2711 North Haskell Avenue,
Suite 3400
Dallas, Texas 75204

 

 

 

4198170

Dean Transportation, Inc.

 

2711 North Haskell Avenue,
Suite 3400
Dallas, Texas 75204

 

 

 

995251

Dean West, LLC

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

 

 

3122616

Dean West II, LLC

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

 

 

3469371

DFC Ventures, LLC

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

 

 

6383079

DGI Ventures, Inc.

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

 

 

4354069

DIPS Limited Partner II

 

2711 North Haskell Avenue,
Suite 3400
Dallas, Texas 75204

 

 

 

3107354

Fresh Dairy Delivery, LLC

 

2711 North Haskell Avenue,
Suite 3400
Dallas, Texas 75204

 

 

 

4755054

Friendly’s Ice Cream Holdings Corp.

 

2711 North Haskell Avenue,
Suite 3400
Dallas, Texas 75204

 

 

 

5452880

 

--------------------------------------------------------------------------------



 

Loan Party

 

Chief Executive Office

 

U.S. Tax Payer
Identification
Number

 

Organizational
Identification
Number

Friendly’s Manufacturing and Retail, LLC

 

2711 North Haskell Avenue,
Suite 3400
Dallas, Texas 75204

 

 

 

5089571

Garelick Farms, LLC

 

2711 North Haskell Avenue,
Suite 3400
Dallas, Texas 75204

 

 

 

2972968

Mayfield Dairy Farms, LLC

 

2711 North Haskell Avenue,
Suite 3400
Dallas, Texas 75204

 

 

 

3469476

Midwest Ice Cream Company, LLC

 

2711 North Haskell Avenue,
Suite 3400
Dallas, Texas 75204

 

 

 

3300351

Model Dairy, LLC

 

2711 North Haskell Avenue,
Suite 3400
Dallas, Texas 75204

 

 

 

3140213

Reiter Dairy, LLC

 

2711 North Haskell Avenue,
Suite 3400
Dallas, Texas 75204

 

 

 

3528456

Sampson Ventures, LLC

 

2711 North Haskell Avenue,
Suite 3400
Dallas, Texas 75204

 

 

 

4313647

Shenandoah’s Pride, LLC

 

2711 North Haskell Avenue,
Suite 3400
Dallas, Texas 75204

 

 

 

3203661

Southern Foods Group, LLC

 

2711 North Haskell Avenue,
Suite 3400
Dallas, Texas 75204

 

 

 

4380273

Steve’s Ice Cream, LLC

 

2711 North Haskell Avenue,
Suite 3400
Dallas, Texas 75204

 

 

 

6446645

Suiza Dairy Group, LLC

 

2711 North Haskell Avenue,
Suite 3400
Dallas, Texas 75204

 

 

 

3098889

 

--------------------------------------------------------------------------------



 

Loan Party

 

Chief Executive Office

 

U.S. Tax Payer
Identification
Number

 

Organizational
Identification
Number

Tuscan/Lehigh Dairies, Inc.

 

2711 North Haskell Avenue,
Suite 3400
Dallas, Texas 75204

 

 

 

2741400

Uncle Matt’s Organic, Inc.

 

2711 North Haskell Avenue,
Suite 3400
Dallas, Texas 75204

 

 

 

5243658

Verifine Dairy Products of Sheboygan, LLC

 

2711 North Haskell Avenue,
Suite 3400
Dallas, Texas 75204

 

 

 

1V00632

 

--------------------------------------------------------------------------------



 

Schedule 3.19(a) — Real Property

 

Short Matter Name

 

Dean Entity

 

Property Status

 

Primary Occupancy

 

Secondary Occupancy

 

Street

 

City

 

State

 

Zip

AL:Albertville-435 Mathis Mill Road

 

DDH, LLC dba Purity Dairies, LLC

 

Owned Property

 

Distribution Depot

 

With Washer Bay & Storage

 

435 Mathis Mill Road

 

Albertville

 

Alabama

 

35951

CO:Denver-2401 W. Sixth Avenue - Pressery

 

Suiza Dairy Group, LLC

 

 

 

Warehouse

 

 

 

2401 W. Sixth Avenue

 

Denver

 

Colorado

 

 

AL:Dothan-1290 Hodgesville Road

 

DDH, LLC dba Barber Milk, LLC

 

Owned Property

 

Distribution Depot

 

Building, Dock

 

1290 Hodgesville Road

 

Dothan

 

Alabama

 

36301

AL:Homewood (Birmingham)-126 Barber Court (IC Plant)

 

Mayfield Dairy Farms, LLC

 

Owned Property

 

Plant

 

 

 

126 Barber Court

 

Birmingham

 

Alabama

 

35209

AL:Homewood (Birmingham)-36 Barber Court (Plant)

 

DDH, LLC dba Barber’s Dairy

 

Owned Property

 

Plant

 

Fluid Milk, Fruit Drinks, Bottled

 

36 Barber Court

 

Birmingham

 

Alabama

 

35209

AL:Irondale-2407 Commerce Avenue

 

Mayfield Dairy Farms, LLC

 

Owned Property

 

Distribution Depot

 

 

 

2407 1st Avenue South

 

Irondale

 

Alabama

 

35210

AL:Madison-117 Jetplex Blvd. SW

 

DDH, LLC dba Purity Dairies, LLC

 

Owned Property

 

Distribution Depot

 

 

 

117 Jetplex Blvd SW

 

Madison

 

Alabama

 

35758

AL:Mobile-7960 Schillinger Park Road

 

Mayfield Dairy Farms, LLC

 

Owned Property

 

Warehouse

 

With Office

 

7960 Schillinger Park Road

 

Mobile

 

Alabama

 

36608

AL:Rainsville-330 Industrial Drive

 

Mayfield Dairy Farms, LLC

 

Owned Property

 

Distribution Depot

 

With Office

 

330 Industrial Drive

 

Rainsville

 

Alabama

 

35986

AL:Tuscumbia-2908 Denton Road

 

DDH, LLC dba Purity Dairies, LLC

 

Owned Property

 

Distribution Depot

 

Building, Dock

 

2908 Denton Road

 

Tuscumbia

 

Alabama

 

35674

CA:City of Industry-17637 East Valley Boulevard (Plant)

 

Alta-Dena Certified Dairy, LLC

 

Owned Property

 

Plant

 

Fluid Milk | Office

 

17637 East Valley Boulevard

 

City of Industry

 

California

 

91744

CA:City of Industry-17851 Railroad Street (Plant)

 

Alta-Dena Certified Dairy, LLC

 

Owned Property

 

Plant

 

Fluid Milk

 

17851 East Railroad Street

 

City of Industry

 

California

 

91748

CA:Hayward-25430 Clawiter Road

 

Berkeley Farms, LLC

 

Owned Property

 

Parking

 

 

 

25430 Clawiter Road

 

Hayward

 

California

 

94545

CA:Hayward-25450 Clawiter Road

 

Berkeley Farms, LLC

 

Owned Property

 

Parking

 

 

 

25450 Clawiter Road

 

Hayward

 

California

 

94545

CA:Hayward-25500 Clawiter Road (Plant)

 

Berkeley Farms, LLC

 

Owned Property

 

Plant

 

Fluid Milk, Fruit Drinks, Bottled

 

25500 Clawiter Road

 

Hayward

 

California

 

94545

CA:Highland-7300 Central Avenue

 

Alta-Dena Certified Dairy, LLC

 

Owned Property

 

Distribution Depot

 

Building, Dock

 

7300 Central Avenue

 

Highland

 

California

 

92346

CA:San Diego-4656 Cardin Street

 

Alta-Dena Certified Dairy, LLC

 

Owned Property

 

Distribution Depot

 

Office

 

4656 Cardin Street

 

San Diego

 

California

 

92110

CO:Colorado Springs-4810 & 4820 Forge Road

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Warehouse

 

 

 

4810 & 4820 Forge Road

 

Colorado Springs

 

Colorado

 

80907

CO:Englewood-1325 W. Oxford Avenue (Plant)

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Plant

 

Fluid Milk, Fruit Drinks, Bottled

 

1325 W. Oxford Avenue

 

Englewood

 

Colorado

 

80110

CO:Grand Junction-563 Sandhill Lane

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Warehouse

 

Cooler

 

563 Sandhill Lane

 

Grand Junction

 

Colorado

 

81505

CO:Greeley-2400 5th Avenue

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Warehouse

 

Equipment & Parts Storage

 

2400 5th Avenue

 

Greeley

 

Colorado

 

80631

CO:Greeley-2508 6th Avenue

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Warehouse

 

 

 

2508 6th Ave.

 

Greeley

 

Colorado

 

80631

CO:Greeley-408 26th Street

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Garage

 

 

 

408 26th Street

 

Greeley

 

Colorado

 

80631

CO:Greeley-450 25th Street (Plant)

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Plant

 

Fluid Milk

 

450 25th Street

 

Greeley

 

Colorado

 

80631

FL:Deland-1665 State Road 472 (a/k/a Orange City)

 

DDH, LLC dba T.G. Lee Foods, LLC

 

Owned Property

 

Distribution Depot

 

 

 

1665 State Road 472

 

Deland

 

Florida

 

32673

FL:Deland-1675 State Road 472 (Plant)

 

DDH, LLC dba T.G. Lee Foods, LLC

 

Owned Property

 

Plant

 

Fluid Milk, Fruit Drinks, Bottled

 

1675 State Road 472

 

Deland

 

Florida

 

32763

FL:Fort Myers-3579 Work Drive

 

DDH, LLC dba T.G. Lee Foods, LLC

 

Owned Property

 

Distribution Depot

 

 

 

3579 Work Drive

 

Fort Myers

 

Florida

 

 

FL:Havana-65 Choctaw

 

DDH, LLC dba Barber Milk, LLC

 

Owned Property

 

Distribution Depot

 

 

 

65 Choctaw

 

Havana

 

Florida

 

32333

FL:Melbourne-650 S. Wickham Road

 

DDH, LLC dba T.G. Lee Foods, LLC

 

Owned Property

 

Distribution Depot

 

Cooler

 

650 S. Wickham Road

 

Melbourne

 

Florida

 

32904

FL:Miami-240 NE 71st Street

 

DDH, LLC dba McArthur Dairy, LLC

 

Owned Property

 

Distribution Depot

 

Parking

 

240 NE 71ST Street

 

Miami

 

Florida

 

33138

FL:Miami-249 NE 69th Street

 

DDH, LLC dba McArthur Dairy, LLC

 

Owned Property

 

Parking

 

 

 

249 NE 69th Street

 

Miami

 

Florida

 

33138

FL:Miami-250 NE 72nd Street

 

DDH, LLC dba McArthur Dairy, LLC

 

Owned Property

 

Parking

 

Fluid Milk, Fruit Drinks, Bottled

 

250 NE 72 Street

 

Miami

 

Florida

 

33138

FL:Miami-295 NE 70th Street

 

DDH, LLC dba McArthur Dairy, LLC

 

Owned Property

 

Parking

 

 

 

295 NE 70 Street

 

Miami

 

Florida

 

33138

FL:Miami-6851 NE 2nd Avenue (Plant)

 

DDH, LLC dba McArthur Dairy, LLC

 

Owned Property

 

Plant

 

Cooler

 

6851 NE 2nd Avenue

 

Miami

 

Florida

 

33138

CO:Delta-Parcel 345724200049

 

Southern Foods Group, LLC

 

Owned Property

 

Warehouse

 

Cross Dock & Facilities

 

Parcel 345724200049

 

Delta

 

Colorado

 

81416

FL:Miami-6999 NE 2nd Avenue

 

DDH, LLC dba McArthur Dairy, LLC

 

Owned Property

 

Parking

 

Fluid Milk

 

6999 NE 2nd Avenue

 

Miami

 

Florida

 

33138

FL:Orlando-2731 E. Robinson Street

 

DDH, LLC dba T.G. Lee Foods, LLC

 

Owned Property

 

Distribution Depot

 

 

 

2731 E. Robinson Street

 

Orlando

 

Florida

 

32803

FL:Orlando-315 N. Bumby Avenue (Plant)

 

DDH, LLC dba T.G. Lee Foods, LLC

 

Owned Property

 

Plant

 

 

 

315 N. Bumby Avenue

 

Orlando

 

Florida

 

32803

GA:Augusta-1805 Gordon Highway

 

Suiza Dairy Group, LLC

 

Owned Property

 

Distribution Depot

 

With Office

 

1805 Gordon Highway

 

Augusta

 

Georgia

 

30904

GA:Blairsville-132 Derrick Whittle Road (formerly 818 Beasley)

 

Mayfield Dairy Farms, LLC

 

Owned Property

 

Distribution Depot

 

Fluid Milk, Fruit Drinks, Bottled

 

132 Derrick Whittle Road

 

Blairsville

 

Georgia

 

30512

GA:Braselton-1160 Broadway (Pretreatment Plant)

 

Mayfield Dairy Farms, LLC

 

Owned Property

 

Pretreatment Facility

 

 

 

1160 Broadway Avenue

 

Braselton

 

Georgia

 

30517

GA:Braselton-1160 Broadway Avenue (Closed Plant)

 

Mayfield Dairy Farms, LLC

 

Owned Property

 

Plant

 

 

 

1160 Broadway Avenue

 

Braselton

 

Georgia

 

30517

GA:Carrollton-145 W. Georgia Industrial Blvd.

 

Mayfield Dairy Farms, LLC

 

Owned Property

 

Distribution Depot

 

With Office

 

145 W. Georgia Industrial Blvd.

 

Carrollton

 

Georgia

 

30117

GA:Marietta-1971 Delk Industrial Blvd. SE

 

Mayfield Dairy Farms, LLC

 

Owned Property

 

Distribution Depot

 

 

 

1971 Delk Industrial. Blvd. SE

 

Marietta

 

Georgia

 

30067

GA:Rome-15 Eden Valley Road SE

 

Mayfield Dairy Farms, LLC

 

Owned Property

 

Distribution Depot

 

 

 

15 Eden Valley Road SE

 

Rome

 

Georgia

 

30161

IL:O’Fallon-612 East State Street

 

SDG, LLC dba Pet O’Fallon, LLC

 

Owned Property

 

Warehouse

 

 

 

612 East State Street

 

O’Fallon

 

Illinois

 

62269

GA:Valdosta-312 South Oak Street

 

Mayfield Dairy Farms, LLC

 

Owned Property

 

Cross Dock

 

 

 

312 South Oak Street

 

Valdosta

 

Georgia

 

31601

HI:Honolulu-1302 Elm Street (Plant)

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Plant

 

 

 

1302 Elm Street

 

Honolulu

 

Hawaii

 

96814

HI:Honolulu-824-826 Sheridan Street

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Garage

 

 

 

824 - 826 Sheridan St.

 

Honolulu

 

Hawaii

 

96814

HI:Honolulu-925 Cedar Street

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Warehouse

 

 

 

925 Cedar St.

 

Honolulu

 

Hawaii

 

96814

HI:Kahului-55 S. Wakea Avenue

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Distribution Depot

 

 

 

55 S. Wakea Ave.

 

Kahului

 

Hawaii

 

93732

HI:Lihue-1841 Leleiona Street

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Distribution Depot

 

Fluid Milk

 

1841 Leleiona St.

 

Lihue

 

Hawaii

 

96766

IA:Le Mars-1188 Lincoln Street (Plant)

 

Dean Foods North Central, LLC

 

Owned Property

 

Plant

 

 

 

1188 Lincoln Street

 

Le Mars

 

Iowa

 

51031

ID:Boise-1301 W. Bannock Street (Plant)

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Plant

 

 

 

1301 W. Bannock Street

 

Boise

 

Idaho

 

83702

ID:Boise-1312 West Idaho Street

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Blow Mold Facility

 

 

 

1312 W. Idaho St.

 

Boise

 

Idaho

 

83702

ID:Boise-1322 West Idaho Street

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Warehouse

 

 

 

1322 W. Idaho St.

 

Boise

 

Idaho

 

83702

 

--------------------------------------------------------------------------------



 

ID:Boise-208 N. 17th Street

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Distribution Depot

 

 

 

208 N. 17th St.

 

Boise

 

Idaho

 

83702

ID:Boise-825-828 S. 17th Street

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Warehouse

 

 

 

828 S. 17th St.

 

Boise

 

Idaho

 

83702

ID:Boise-Part of 1322 and 1324 E. Idaho Street

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Receiving Bay

 

Storage for Cheese

 

Part of 1322 and 1324 E. Idaho St.

 

Boise

 

Idaho

 

83702

ID:Idaho Falls-101 S. Eastern Avenue

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Distribution Depot

 

Land

 

101 S. Eastern Ave

 

Idaho Falls

 

Idaho

 

83402

ID:Twin Falls-227 3rd Avenue West

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Distribution Depot

 

Land

 

227 3rd Ave W

 

Twin Falls

 

Idaho

 

83301

IL:Belvidere-210 Gilman Street

 

Midwest Ice Cream Company, LLC

 

Owned Property

 

Parking

 

 

 

210 Gilman St.

 

Belvidere

 

Illinois

 

61008

IL:Belvidere-214 Gilman Street

 

Midwest Ice Cream Company, LLC

 

Owned Property

 

Parking

 

 

 

214 Gilman St.

 

Belvidere

 

Illinois

 

61008

IL:Belvidere-621 Meadow Street

 

Midwest Ice Cream Company, LLC

 

Owned Property

 

Parking

 

 

 

621 Meadow St.

 

Belvidere

 

Illinois

 

61008

IL:Belvidere-630 Meadow Street (IC Plant)

 

Midwest Ice Cream Company, LLC

 

Owned Property

 

Plant

 

Packaging Warehouse

 

630 Meadow Street

 

Belvidere

 

Illinois

 

61008

IL:Belvidere-633 Meadow Street

 

Midwest Ice Cream Company, LLC

 

Owned Property

 

Parking

 

 

 

633 Meadow St.

 

Belvidere

 

Illinois

 

61008

IL:Belvidere-713 Meadow Street

 

Midwest Ice Cream Company, LLC

 

Owned Property

 

Warehouse

 

 

 

713 Meadow St.

 

Belvidere

 

Illinois

 

61008

IL:Belvidere-716 Meadow Street

 

Midwest Ice Cream Company, LLC

 

Owned Property

 

Parking

 

 

 

716 Meadow St.

 

Belvidere

 

Illinois

 

61008

IL:Belvidere-718 Meadow Street

 

Midwest Ice Cream Company, LLC

 

Owned Property

 

Parking

 

Land

 

718 Meadow St.

 

Belvidere

 

Illinois

 

61008

IL:Belvidere-Lots from City of Belvidere

 

Midwest Ice Cream Company, LLC

 

Owned Property

 

Part of Plant

 

Lot

 

Lots from City of Belvidere

 

Belvidere

 

Illinois

 

61008

IL:Belvidere-Meadow Street-Roadway East of Gilman Street

 

Midwest Ice Cream Company, LLC

 

Owned Property

 

Part of Plant

 

Land Adjacent to Plant

 

Meadow St. Roadway East of Gilman St.

 

Belvidere

 

Illinois

 

61008

IL:Franklin Park-3600 River Road

 

DDH, LLC dba Dean Illinois Dairies, LLC

 

Owned Property

 

Sales Office

 

 

 

3600 River Road

 

Franklin Park

 

Illinois

 

60131

IL:Harvard-23914 Center Street

 

DDH, LLC dba Dean Illinois Dairies, LLC

 

Owned Property

 

Part of Plant

 

 

 

23914 Center St

 

Harvard

 

Illinois

 

60033

IL:Harvard-23916 Center Street

 

DDH, LLC dba Dean Illinois Dairies, LLC

 

Owned Property

 

Parking

 

Land

 

23916 Center

 

Harvard

 

Illinois

 

60033

IL:Harvard-24114 Route 173

 

DDH, LLC dba Dean Illinois Dairies, LLC

 

Owned Property

 

Part of Plant

 

Fluid Milk

 

24114 Rt 173

 

Harvard

 

Illinois

 

60033

IL:Harvard-6230 1/2 Oak Drive

 

DDH, LLC dba Dean Illinois Dairies, LLC

 

Owned Property

 

Part of Plant

 

Land

 

6230 1/2 Oak Drive

 

Harvard

 

Illinois

 

60033

IL:Harvard-6303 Maxon Road (Plant)

 

DDH, LLC dba Dean Illinois Dairies, LLC

 

Owned Property

 

Plant

 

Dry Storage

 

6303 Maxon Road

 

Harvard

 

Illinois

 

60033

IL:Harvard-6306 Maxon Street

 

DDH, LLC dba Dean Illinois Dairies, LLC

 

Owned Property

 

Part of Plant

 

 

 

6306 Maxon Street

 

Harvard

 

Illinois

 

60033

IL:Harvard-6313 Maxon Road

 

DDH, LLC dba Dean Illinois Dairies, LLC

 

Owned Property

 

Part of Plant

 

 

 

6313 Maxon Road

 

Harvard

 

Illinois

 

60033

IL:Harvard-Maxon Road

 

DDH, LLC dba Dean Illinois Dairies, LLC

 

Owned Property

 

Part of Plant

 

Dry Storage

 

Maxon Road

 

Harvard

 

Illinois

 

60033

IL:Huntley-11112 S Route 47

 

DDH, LLC dba Dean Illinois Dairies, LLC

 

Owned Property

 

Parking

 

Parking

 

11112 S Rte 47

 

Huntley

 

Illinois

 

60142

IL:Huntley-11710 Mill Street

 

Dean Dairy Holdings, LLC

 

Owned Property

 

Distribution Depot

 

 

 

11710 Mill Street

 

Huntley

 

Illinois

 

60142

IL:Huntley-11712 Mill Street (Closed Plant)

 

DDH, LLC dba Dean Illinois Dairies, LLC

 

Owned Property

 

Parking

 

Fluid Milk, Fruit Drinks, Bottled

 

11712 Mill Street

 

Huntley

 

Illinois

 

60142

IL:Huntley-11713 Mill Street (Closed Plant)

 

DDH, LLC dba Dean Illinois Dairies, LLC

 

Owned Property

 

Plant

 

 

 

11713 Mill Street

 

Huntley

 

Illinois

 

60142

IL:Huntley-11716 Mill Street

 

DDH, LLC dba Dean Illinois Dairies, LLC

 

Owned Property

 

Part of Plant

 

 

 

11716 Mill Street

 

Huntley

 

Illinois

 

60142

IL:Huntley-11718 Mill Street

 

DDH, LLC dba Dean Illinois Dairies, LLC

 

Owned Property

 

Part of Plant

 

 

 

11718 Mill Street

 

Huntley

 

Illinois

 

60142

IL:Huntley-11817 E. Main Street

 

DDH, LLC dba Dean Illinois Dairies, LLC

 

Owned Property

 

Parking

 

Land

 

11817 E. Main Street

 

Huntley

 

Illinois

 

60142

IL:Huntley-1606 S. Route 47

 

DDH, LLC dba Dean Illinois Dairies, LLC

 

Owned Property

 

Part of Plant

 

 

 

1606 S. Rte 47

 

Huntley

 

Illinois

 

60142

IL:Huntley-Dean Street

 

DDH, LLC dba Dean Illinois Dairies, LLC

 

Owned Property

 

Parking

 

 

 

Dean Street (Parcel # 18-33-177-003)

 

Huntley

 

Illinois

 

60142

IL:O’Fallon-601 East Adams Street

 

SDG, LLC dba Pet O’Fallon, LLC

 

Owned Property

 

Part of Plant

 

 

 

601 E. Adams Street

 

O’Fallon

 

Illinois

 

62269

IL:O’Fallon-601 East State Street

 

SDG, LLC dba Pet O’Fallon, LLC

 

Owned Property

 

Parking

 

Lot

 

601 East State Street

 

O’Fallon

 

Illinois

 

62269

IL:O’Fallon-602 East Washington Street

 

SDG, LLC dba Pet O’Fallon, LLC

 

Owned Property

 

Parking

 

Parking

 

602 E. Washington St.

 

O’Fallon

 

Illinois

 

62269

IL:O’Fallon-605 East State Street

 

SDG, LLC dba Pet O’Fallon, LLC

 

Owned Property

 

Parking

 

 

 

605 East State Street

 

O’Fallon

 

Illinois

 

62269

IL:O’Fallon-610 East State Street (Plant)

 

SDG, LLC dba Pet O’Fallon, LLC

 

Owned Property

 

Plant

 

 

 

610 East State Street

 

O’Fallon

 

Illinois

 

62269

IL:Rockford-1126 Kilburn Avenue (Plant)

 

DDH, LLC dba Dean Illinois Dairies, LLC

 

Owned Property

 

Plant

 

 

 

1126 Kilburn Avenue

 

Rockford

 

Illinois

 

61101

IL:Rockford-1205 Kilburn Avenue

 

DDH, LLC dba Dean Illinois Dairies, LLC

 

Owned Property

 

Parking

 

 

 

1205 Kilburn Avenue

 

Rockford

 

Illinois

 

61101

IL:Rockford-1212 Kilburn Avenue

 

DDH, LLC dba Dean Illinois Dairies, LLC

 

Owned Property

 

Parking

 

 

 

1212 Kilburn Avenue

 

Rockford

 

Illinois

 

61101

IL:Rockford-920 Taylor Street

 

DDH, LLC dba Dean Illinois Dairies, LLC

 

Owned Property

 

Warehouse

 

 

 

920 Taylor Street

 

Rockford

 

Illinois

 

61101

IN:Decatur-14 acres of Ag. Land Adjacent to Plant

 

SDG, LLC dba Dean Foods of Decatur

 

Owned Property

 

Part of Plant

 

Land Adjacent to Plant

 

14 acres

 

Decatur

 

Indiana

 

46733

IN:Decatur-300 South Chamber Drive

 

SDG, LLC dba Dean Foods of Decatur

 

Owned Property

 

Part of Plant

 

 

 

300 South Chamber Drive

 

Decatur

 

Indiana

 

46733

IN:Decatur-400 South Chamber Drive (IC Plant)

 

SDG, LLC dba Dean Foods of Decatur

 

Owned Property

 

Plant

 

 

 

400 South Chamber Drive

 

Decatur

 

Indiana

 

46733

 

--------------------------------------------------------------------------------



 

IN:Decatur-N 100 West (Vacant Lot)

 

SDG, LLC dba Dean Foods of Decatur

 

Owned Property

 

Part of Plant

 

 

 

N 100 W

 

Decatur

 

Indiana

 

46733

IN:Huntington-1019 Flaxmill Road (Plant)

 

SDG, LLC dba Schenkel’s All-Star Dairy, LLC

 

Owned Property

 

Plant

 

 

 

1019 Flaxmill Road

 

Huntington

 

Indiana

 

46750

IN:Rochester-1700 N. Old US 31 (Closed Plant)

 

DDH, LLC dba Dean Foods Company of Indiana, LLC

 

Owned Property

 

Plant

 

Cross Dock & Facilities | Parking

 

1700 N. Old US 31

 

Rochester

 

Indiana

 

46975

KS:Wichita-216 N. Handley Drive

 

Southern Foods Group, LLC

 

Owned Property

 

Distribution Depot

 

Cross Dock & Facilities

 

216 N. HANDLEY

 

Wichita

 

Kansas

 

67203

KS:Wichita-236 N. Handley Drive

 

Southern Foods Group, LLC

 

Owned Property

 

Distribution Depot

 

Cross Dock & Facilities

 

236 N. HANDLEY

 

Wichita

 

Kansas

 

67203

KS:Wichita-240 N. Handley Drive

 

Southern Foods Group, LLC

 

Owned Property

 

Distribution Depot

 

Cross Dock & Facilities

 

240 N. Handley Dr.

 

Wichita

 

Kansas

 

67203

KS:Wichita-Handley Avenue (Lots 62 & 64)

 

Southern Foods Group, LLC

 

Owned Property

 

Distribution Depot

 

Office | Land

 

HANDLEY AVE. LOTS 62, 64

 

Wichita

 

Kansas

 

67203

KS:Wichita-Osage Street (Lots 53, 55, 57, 59)

 

Southern Foods Group, LLC

 

Owned Property

 

Distribution Depot

 

 

 

OSAGE STREETS, LOTS 53, 55, 57, 59

 

Wichita

 

Kansas

 

67203

KY:Bowling Green-432 Dishman Lane

 

DDH, LLC dba Purity Dairies, LLC

 

Owned Property

 

Distribution Depot

 

 

 

432 Dishman Lane

 

Bowling Green

 

Kentucky

 

42101

KY:Louisville-4420 Bishop Lane

 

DDH, LLC dba Dean Milk Company, LLC

 

Owned Property

 

Distribution Depot | Cooler

 

 

 

4420 Bishop Lane

 

Louisville

 

Kentucky

 

40218

LA:Alexandria-3927 Lakeside Drive

 

Southern Foods Group, LLC

 

Owned Property

 

Distribution Depot

 

 

 

3927 Lakeside Dr.

 

Alexandria

 

Louisiana

 

71302

LA:De Ridder-1328 Hwy. 171 North

 

Southern Foods Group, LLC

 

Owned Property

 

Distribution Depot

 

 

 

1328 Hwy 171 N.

 

De Ridder

 

Louisiana

 

70634

LA:Hammond-47081 Conrad E. Anderson

 

Southern Foods Group, LLC

 

Owned Property

 

Warehouse

 

 

 

47081 Conrad E. Anderson

 

Hammond

 

Louisiana

 

70401

LA:New Orleans-1214-1220 Oretha C. Haley Blvd.

 

SFG, LLC dba Brown’s Dairy

 

Owned Property

 

Parking

 

 

 

1214-1220 Oretha C. Haley Boulevard

 

New Orleans

 

Louisiana

 

70113

LA:New Orleans-1300 Baronne Street (Closed Plant)

 

SFG, LLC dba Brown’s Dairy

 

Owned Property

 

Plant

 

 

 

1300 Baronne Street

 

New Orleans

 

Louisiana

 

70113

LA:New Orleans-1301 Carondelet Street

 

SFG, LLC dba Brown’s Dairy

 

Owned Property

 

Parking

 

Parking

 

1301 Carondelet Street

 

New Orleans

 

Louisiana

 

70113

LA:New Orleans-1322-26 Oretha C. Haley Blvd. (Lot A)

 

SFG, LLC dba Brown’s Dairy

 

Owned Property

 

Part of Plant

 

 

 

1322-26 Oretha C. Haley Boulevard (Lot A)

 

New Orleans

 

Louisiana

 

70113

LA:New Orleans-1400 Baronne Street

 

SFG, LLC dba Brown’s Dairy

 

Owned Property

 

Part of Plant

 

 

 

1400 Baronne Street

 

New Orleans

 

Louisiana

 

70113

LA:New Orleans-1401 Carondelet Street

 

SFG, LLC dba Brown’s Dairy

 

Owned Property

 

Part of Plant

 

 

 

1401 Carondelet Street

 

New Orleans

 

Louisiana

 

70113

LA:New Orleans-1404 Barrone Street

 

SFG, LLC dba Brown’s Dairy

 

Owned Property

 

Part of Plant

 

 

 

1404 Barrone Street

 

New Orleans

 

Louisiana

 

70113

LA:New Orleans-1408 Baronne Street

 

SFG, LLC dba Brown’s Dairy

 

Owned Property

 

Part of Plant

 

Parking

 

1408 Baronne Street

 

New Orleans

 

Louisiana

 

70113

LA:New Orleans-1408-1410 Carondelet Street

 

SFG, LLC dba Brown’s Dairy

 

Owned Property

 

Part of Plant

 

Parking

 

1408-1410 Carondelet Street

 

New Orleans

 

Louisiana

 

70113

LA:New Orleans-1414 Baronne Street

 

SFG, LLC dba Brown’s Dairy

 

Owned Property

 

Part of Plant

 

Parking

 

1414 Baronne Street

 

New Orleans

 

Louisiana

 

70113

LA:New Orleans-1417 Carondelet Street

 

SFG, LLC dba Brown’s Dairy

 

Owned Property

 

Part of Plant

 

Parking

 

1417 Carondelet Street

 

New Orleans

 

Louisiana

 

70113

LA:New Orleans-1419 Carondelet Street

 

SFG, LLC dba Brown’s Dairy

 

Owned Property

 

Part of Plant

 

Parking

 

1419 Carondelet Street

 

New Orleans

 

Louisiana

 

70113

LA:New Orleans-1423-1427 Carondelet Street

 

SFG, LLC dba Brown’s Dairy

 

Owned Property

 

Part of Plant

 

 

 

1423-1427 Carondelet Street

 

New Orleans

 

Louisiana

 

70601

LA:New Orleans-1429 Carondelet Street

 

SFG, LLC dba Brown’s Dairy

 

Owned Property

 

Part of Plant

 

 

 

1429 Carondelet Street

 

New Orleans

 

Louisiana

 

70113

LA:New Orleans-1712 Erato Street

 

SFG, LLC dba Brown’s Dairy

 

Owned Property

 

Part of Plant

 

Parking

 

1712 Erato Street

 

New Orleans

 

Louisiana

 

70113

LA:New Orleans-1713 Erato Street

 

SFG, LLC dba Brown’s Dairy

 

Owned Property

 

Part of Plant

 

 

 

1713 Erato Street

 

New Orleans

 

Louisiana

 

70113

LA:New Orleans-1715 Thalia Street

 

SFG, LLC dba Brown’s Dairy

 

Owned Property

 

Part of Plant

 

Parking

 

1715 Thalia Street

 

New Orleans

 

Louisiana

 

70113

LA:New Orleans-1722 Thalia Street

 

SFG, LLC dba Brown’s Dairy

 

Owned Property

 

Part of Plant

 

Parking

 

1722 Thalia Street

 

New Orleans

 

Louisiana

 

70113

LA:New Orleans-1723-25 Martin Luther King Jr.

 

SFG, LLC dba Brown’s Dairy

 

Owned Property

 

Part of Plant

 

Parking

 

1723-25 Martin Luther King Jr

 

New Orleans

 

Louisiana

 

70113

LA:New Orleans-1725 Erato Street

 

SFG, LLC dba Brown’s Dairy

 

Owned Property

 

Part of Plant

 

Parking

 

1725 Erato Street

 

New Orleans

 

Louisiana

 

70113

LA:New Orleans-1726 Thalia Street

 

SFG, LLC dba Brown’s Dairy

 

Owned Property

 

Part of Plant

 

Parking

 

1726 Thalia Street

 

New Orleans

 

Louisiana

 

70113

LA:New Orleans-1727-29 Erato Street

 

SFG, LLC dba Brown’s Dairy

 

Owned Property

 

Part of Plant

 

 

 

1727-29 Erato Street

 

New Orleans

 

Louisiana

 

70113

LA:New Orleans-1727-29 Martin Luther King Jr.

 

SFG, LLC dba Brown’s Dairy

 

Owned Property

 

Part of Plant

 

Parking

 

1727-29 Martin Luther King Jr

 

New Orleans

 

Louisiana

 

70113

LA:New Orleans-1730 Thalia Street

 

SFG, LLC dba Brown’s Dairy

 

Owned Property

 

Part of Plant

 

Parking

 

1730 Thalia Street

 

New Orleans

 

Louisiana

 

70113

LA:New Orleans-1731 Melphomene Street

 

SFG, LLC dba Brown’s Dairy

 

Owned Property

 

Part of Plant

 

Parking

 

1731 Melphomene Street

 

New Orleans

 

Louisiana

 

70113

LA:New Orleans-1735-1739 Eracto Street

 

SFG, LLC dba Brown’s Dairy

 

Owned Property

 

Part of Plant

 

Parking

 

1735-39 Erato Street

 

New Orleans

 

Louisiana

 

70113

LA:New Orleans-1738 Thalia Street

 

SFG, LLC dba Brown’s Dairy

 

Owned Property

 

Part of Plant

 

Parking

 

1738 Thalia Street

 

New Orleans

 

Louisiana

 

70113

LA:New Orleans-1825 & 1834 Erato Street

 

SFG, LLC dba Brown’s Dairy

 

Owned Property

 

Part of Plant

 

Parking

 

1825 & 1834 Erato St.

 

New Orleans

 

Louisiana

 

70113

LA:New Orleans-1831-1837 Thalia Street (Lots 5 & 11)

 

SFG, LLC dba Brown’s Dairy

 

Owned Property

 

Part of Plant

 

 

 

1831 - 1837 Thalia Street

 

New Orleans

 

Louisiana

 

70113

LA:New Orleans-28754 Martin Luther King Jr.

 

SFG, LLC dba Brown’s Dairy

 

Owned Property

 

Part of Plant

 

Parking

 

28754 Martin Luther King Jr.

 

New Orleans

 

Louisiana

 

70113

LA:New Orleans-Lot 3A SQ 241

 

SFG, LLC dba Brown’s Dairy

 

Owned Property

 

Part of Plant

 

Parking

 

Lot 3A SQ 241

 

New Orleans

 

Louisiana

 

70113

MA:Lynn-626 Lynnway (Closed Plant)

 

Garelick Farms, LLC

 

Owned Property

 

Plant

 

 

 

626 Lynnway

 

Lynn

 

Massachusetts

 

01905

MA:Lynn-680 Lynnway

 

Garelick Farms, LLC

 

Owned Property

 

Warehouse

 

 

 

680 Lynnway

 

Lynn

 

Massachusetts

 

01905

MD:Hagerstown-1433 Oakmont Drive

 

Tuscan/Lehigh Dairies, Inc.

 

Owned Property

 

Distribution Depot

 

 

 

1433 Oakmont Dr.

 

Hagerstown

 

Maryland

 

21740

MI:Alpena-4249 US Hwy 23 S.

 

Country Fresh, LLC

 

Owned Property

 

Cooler

 

 

 

4249 US Hwy 23 S.

 

Alpena

 

Michigan

 

49707

MI:Alpena-4250 US Hwy 23 S.

 

Country Fresh, LLC

 

Owned Property

 

Cooler

 

 

 

4250 US Hwy 23 S.

 

Alpena

 

Michigan

 

49707

MI:Alpena-4251 US Hwy 23 S.

 

Country Fresh, LLC

 

Owned Property

 

Sales Office

 

 

 

4251 US Hwy 23 South

 

Alpena

 

Michigan

 

49707

MI:Grand Rapids-2437 Buchanan Avenue SW

 

Country Fresh, LLC

 

Owned Property

 

Part of Plant

 

 

 

2437 Buchanan Ave. SW

 

Grand Rapids

 

Michigan

 

49548

MI:Grand Rapids-2449 Buchanan Avenue SW

 

Country Fresh, LLC

 

Owned Property

 

Part of Plant

 

 

 

2449 Buchanan Ave. SW

 

Grand Rapids

 

Michigan

 

49548

MI:Grand Rapids-2555 Buchanan Avenue SW (Plant)

 

Country Fresh, LLC

 

Owned Property

 

Plant

 

 

 

2555 Buchanan Ave. SW

 

Grand Rapids

 

Michigan

 

49548

MI:Livonia-31770 Enterprise Drive (Closed Plant)

 

Country Fresh, LLC

 

Owned Property

 

Plant

 

 

 

31770 Enterprise Drive

 

Livonia

 

Michigan

 

48150

MI:Marquette-107 Meeske Avenue

 

Country Fresh, LLC

 

Owned Property

 

Part of Plant

 

 

 

107 Meeske Avenue

 

Marquette

 

Michigan

 

49855

MI:Marquette-198 Meeske Avenue

 

Country Fresh, LLC

 

Owned Property

 

Storage

 

Equipment & Parts Storage

 

198 Meeske Avenue

 

Marquette

 

Michigan

 

49855

MI:Marquette-200 Meeske Avenue (Plant)

 

Country Fresh, LLC

 

Owned Property

 

Plant

 

Parking

 

200 Meeske Avenue

 

Marquette

 

Michigan

 

49855

 

--------------------------------------------------------------------------------



 

MI:Rockford-5337 13 Mile Road NE

 

Country Fresh, LLC

 

Owned Property

 

Parking

 

Parking

 

5337 13 Mile Rd. NE

 

Rockford

 

Michigan

 

49341

MI:Traverse City-325 W. S. Airport Road

 

Country Fresh, LLC

 

Owned Property

 

Distribution Depot

 

Office

 

325 W. S. Airport Road

 

Traverse City

 

Michigan

 

49686

MI:Wyoming-263 Mart Street SW

 

Country Fresh, LLC

 

Owned Property

 

Sales Office

 

 

 

263 Mart Street SW

 

Wyoming

 

Michigan

 

49548

MI:Wyoming-285 Mart Street SW

 

Country Fresh, LLC

 

Owned Property

 

Distribution Depot

 

With Washer Bay & Storage

 

285 Mart Street SW

 

Wyoming

 

Michigan

 

49548

MI:Wyoming-301 Mart Street

 

Country Fresh, LLC

 

Owned Property

 

Part of Plant

 

 

 

301 Mart Street

 

Wyoming

 

Michigan

 

49548

MI:Wyoming-321 Mart Street

 

Country Fresh, LLC

 

Owned Property

 

Garage

 

 

 

321 Mart Street

 

Wyoming

 

Michigan

 

49548

MI:Wyoming-355 Mart Street

 

Country Fresh, LLC

 

Owned Property

 

Warehouse | Dry Ingred. Pack Supply Storage

 

Office

 

355 Mart Street

 

Wyoming

 

Michigan

 

49548

MI:Wyoming-End of Mart Street

 

Country Fresh, LLC

 

Owned Property

 

Parking

 

Parking

 

End of Mart St.

 

Wyoming

 

Michigan

 

49548

MN:Moorhead-2103 5th Avenue N.

 

Dean Foods North Central, LLC

 

Owned Property

 

Distribution Depot

 

 

 

2103 5th Avenue N

 

Moorhead

 

Minnesota

 

56560

MN:Thief River Falls-122 Main S. (Closed Plant)

 

Dean Foods North Central, LLC

 

Owned Property

 

Plant

 

Fluid Milk

 

122 Main S.

 

Thief River Falls

 

Minnesota

 

56701

MN:Thief River Falls-1220 Hwy. 32 S.

 

Dean Foods North Central, LLC

 

Owned Property

 

Distribution Depot

 

 

 

1220 Hwy 32 S.

 

Thief River Falls

 

Minnesota

 

56701

MN:Woodbury-1930 Wooddale Drive (Plant)

 

Dean Foods North Central, LLC

 

Owned Property

 

Plant

 

 

 

1930 Wooddale Drive

 

Woodbury

 

Minnesota

 

55125

MN:Woodbury-2351 Ventura Drive

 

Dean Foods North Central, LLC

 

Owned Property

 

Parking

 

 

 

2351 Ventura Drive

 

Woodbury

 

Minnesota

 

55125

MS:Gulfport-11100 Three Rivers Road

 

Southern Foods Group, LLC

 

Owned Property

 

Distribution Depot

 

 

 

11100 Three Rivers Road

 

Gulfport

 

Mississippi

 

39503

MT:Billings-102 S. 27th Street

 

Southern Foods Group, LLC

 

Owned Property

 

Blow Mold Facility

 

 

 

102 S. 27TH ST.

 

Billings

 

Montana

 

59101

MT:Billings-109 S. Broadway (Plant)

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Plant

 

 

 

109 S. Broadway

 

Billings

 

Montana

 

59101

TX:Houston-1324 Sampson

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Part of Plant

 

Cooler

 

1324 Sampson

 

Houston

 

Texas

 

77003

MT:Billings-406 Sugar Avenue

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Parking

 

 

 

406 Sugar Avenue

 

Billings

 

Montana

 

59101

MT:Billings-Corner of State Avenue & Sugar Avenue

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Parking

 

 

 

Corner of State Ave. & Sugar Ave

 

Billings

 

Montana

 

59101

MT:Butte-2401 Cobban Street

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Distribution Depot

 

Parking

 

2401 Cobban St.

 

Butte

 

Montana

 

59701

TX:Houston-3440 Leeland Street

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Parking

 

 

 

3440 Leeland Street

 

Houston

 

Texas

 

77003

MT:Great Falls-218 4rd Street South

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Storage

 

 

 

218 4rd Street South

 

Great Falls

 

Montana

 

59405

MT:Great Falls-300 3rd Avenue S. and 301 4th Avenue S.

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Part of Plant

 

Parking

 

300 3rd Avenue South

 

Great Falls

 

Montana

 

59405

MT:Great Falls-301 3rd Ave South (Lot 14)

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Parking

 

 

 

301 3rd Avenue South

 

Great Falls

 

Montana

 

59405

MT:Great Falls-301 4th Avenue South

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Part of Plant

 

 

 

301 4th Avenue South

 

Great Falls

 

Montana

 

59405

MT:Great Falls-307 3rd Avenue South (Lots 8- 13)

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Part of Plant

 

 

 

307 3rd Avenue South

 

Great Falls

 

Montana

 

59405

MT:Great Falls-312 3rd Avenue South (Plant)

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Plant

 

 

 

312 3rd Ave South

 

Great Falls

 

Montana

 

59405

MT:Great Falls-320 4th Street

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Garage

 

 

 

320 4th Street

 

Great Falls

 

Montana

 

59405

MT:Helena-1624 Lewis Street

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Distribution Depot

 

Land

 

1624 Lewis St.

 

Helena

 

Montana

 

59601

MT:Kalispell-1300 Two Mile Drive

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Distribution Depot

 

 

 

1300 Two Mile Drive

 

Kalispell

 

Montana

 

59901

MT:Missoula-5920 Sandpiper Drive

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Distribution Depot

 

Parking

 

5920 Sandpiper Drive

 

Missoula

 

Montana

 

59802

NC:Arden-10 Trident Drive

 

Suiza Dairy Group, LLC

 

Owned Property

 

Distribution Depot

 

Own Billboard on vacant land

 

10 Trident Dr.

 

Arden

 

North Carolina

 

28704

NC:Burlington-826 Plantation Road (Billboard)

 

Suiza Dairy Group, LLC

 

Owned Property

 

Vacant

 

Cross Dock & Facilities

 

826 Plantation Drive

 

Burlington

 

North Carolina

 

27215

NC:Charlotte-3300 The Plaza 1

 

Suiza Dairy Group, LLC

 

Owned Property

 

Distribution Depot

 

With Office

 

3300 The Plaza

 

Charlotte

 

North Carolina

 

28205

NC:Goldsboro-1105 N. Williams Street

 

Suiza Dairy Group, LLC

 

Owned Property

 

Distribution Depot

 

 

 

1105 N. Williams St.

 

Goldsboro

 

North Carolina

 

27530

NC:High Point-1350 West Fairfield Road (Plant)

 

SDG, LLC dba Dairy Fresh, LLC

 

Owned Property

 

Plant

 

 

 

1350 West Fairfield Road

 

High Point

 

North Carolina

 

27263

NC:Jacksonville-210 Fairway Road

 

Suiza Dairy Group, LLC

 

Owned Property

 

Distribution Depot

 

 

 

210 Fairway Road

 

Jacksonville

 

North Carolina

 

28546

NC:Lumberton-1601 N. Roberts Avenue

 

Suiza Dairy Group, LLC

 

Owned Property

 

Distribution Depot

 

 

 

1601 N. Roberts Ave.

 

Lumberton

 

North Carolina

 

28358

NC:Mt. Airy-1050 N US Highway 52 N

 

Suiza Dairy Group, LLC

 

Owned Property

 

Distribution Depot

 

 

 

1050 N US Highway 52N

 

Mt. Airy

 

North Carolina

 

27030

NC:Raleigh-8816 Midway West Road

 

Suiza Dairy Group, LLC

 

Owned Property

 

Distribution Depot

 

 

 

8816 Midway West Rd.

 

Raleigh

 

North Carolina

 

27617

NC:Rockingham-774 E. US Highway 74

 

Suiza Dairy Group, LLC

 

Owned Property

 

Distribution Depot

 

 

 

774 E. US Highway 74

 

Rockingham

 

North Carolina

 

28379

NC:Winston-Salem-2221 Patterson Avenue (Plant)

 

SDG, LLC dba Dairy Fresh, LLC

 

Owned Property

 

Plant

 

Dry Storage

 

2221 N. Patterson Avenue

 

Winston-Salem

 

North Carolina

 

27105

NC:Winston-Salem-2237 Patterson Avenue

 

SDG, LLC dba Dairy Fresh, LLC

 

Owned Property

 

Parking

 

Third Party

 

2237 Patterson Avenue

 

Winston-Salem

 

North Carolina

 

27105

NC:Winston-Salem-800 E. 21st Street

 

Suiza Dairy Group, LLC

 

Owned Property

 

Warehouse

 

Parking

 

800 E. 21st St.

 

Winston-Salem

 

North Carolina

 

27105

ND:Bismarck-1106 E. Front Avenue

 

Dean Foods North Central, LLC

 

Owned Property

 

Parking

 

Parking

 

1106 East Front Avenue

 

Bismarck

 

North Dakota

 

58501

ND:Bismarck-1207 E. Main Avenue (Plant) 2

 

Dean Foods North Central, LLC

 

Owned Property

 

Plant

 

 

 

1207 E. Main Avenue

 

Bismarck

 

North Dakota

 

58501

ND:Bismarck-1214 E. Front Avenue

 

Dean Foods North Central, LLC

 

Owned Property

 

Parking

 

Parking

 

1214 E. Front Ave

 

Bismarck

 

North Dakota

 

58501

ND:Bismarck-1301 E. Main Avenue

 

Dean Foods North Central, LLC

 

Owned Property

 

Sales Office

 

 

 

1301 E. East Main Ave.

 

Bismarck

 

North Dakota

 

58501

ND:Williston-506 1st Street W.

 

Dean Foods North Central, LLC

 

Owned Property

 

Distribution Depot

 

 

 

506 1st Street West

 

Williston

 

North Dakota

 

58801

NJ:Florence-117 Cumberland Boulevard (Plant)

 

Garelick Farms, LLC

 

Owned Property

 

Plant

 

Office

 

117 Cumberland Boulevard

 

Florence

 

New Jersey

 

08016

NJ:Wildwood-100 W. Spicer Avenue

 

Tuscan/Lehigh Dairies, Inc.

 

Owned Property

 

Distribution Depot

 

 

 

100 W. Spicer Ave.

 

Wildwood

 

New Jersey

 

8260

TX:Houston-3502 Denver

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Parking

 

 

 

3502 Denver

 

Houston

 

Texas

 

77003

MI:Detroit-18940 Weaver (Closed Plant)

 

Country Fresh, LLC

 

Owned Property

 

Plant

 

Parking

 

18940 Weaver

 

Detroit

 

Michigan

 

48228

NM:Albuquerque-010 Indian School Road N.E.

 

DDH, LLC dba Creamland Dairies, LLC

 

Owned Property

 

Sales Office

 

 

 

010 Indian School Rd. N.E.

 

Albuquerque

 

New Mexico

 

87102

NM:Albuquerque-1700 2nd Street NW

 

DDH, LLC dba Creamland Dairies, LLC

 

Owned Property

 

Distribution Depot

 

Lot

 

1700 2nd Street NW

 

Albuquerque

 

New Mexico

 

87102

NM:Albuquerque-1716 2nd Street NW

 

DDH, LLC dba Creamland Dairies, LLC

 

Owned Property

 

Warehouse

 

 

 

1716 Second NW

 

Albuquerque

 

New Mexico

 

87102

NM:Albuquerque-1800 2nd Street NW

 

DDH, LLC dba Creamland Dairies, LLC

 

Owned Property

 

Warehouse

 

Fluid Milk

 

1800 2nd Street NW

 

Albuquerque

 

New Mexico

 

87102

NM:Albuquerque-1801 2nd Street NW

 

DDH, LLC dba Creamland Dairies, LLC

 

Owned Property

 

Warehouse

 

 

 

1801 Second NW

 

Albuquerque

 

New Mexico

 

87102

NM:Albuquerque-1911 2nd Street NW (Plant)

 

DDH, LLC dba Creamland Dairies, LLC

 

Owned Property

 

Plant

 

 

 

1911 2nd Street NW

 

Albuquerque

 

New Mexico

 

87102

NM:Albuquerque-1930 1st Street NW

 

DDH, LLC dba Creamland Dairies, LLC

 

Owned Property

 

Warehouse

 

 

 

1930 1st St. NW

 

Albuquerque

 

New Mexico

 

87102

NM:Albuquerque-301 Haines

 

DDH, LLC dba Creamland Dairies, LLC

 

Owned Property

 

Warehouse

 

 

 

301 Haines

 

Albuquerque

 

New Mexico

 

87102

 

--------------------------------------------------------------------------------



 

NM:Albuquerque-333 Aspen NW

 

DDH, LLC dba Creamland Dairies, LLC

 

Owned Property

 

Part of Plant

 

Parking

 

333 Aspen NW

 

Albuquerque

 

New Mexico

 

87102

NM:Farmington-1201 W. Apache Street

 

DDH, LLC dba Creamland Dairies, LLC

 

Owned Property

 

Distribution Depot

 

 

 

1201 W. Apache Street

 

Farmington

 

New Mexico

 

87401

NV:North Las Vegas-6350 East Centennial Pkwy. (Plant)

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Plant

 

 

 

6350 East Centennial Pkwy.

 

North Las Vegas

 

Nevada

 

89115

NV:Reno-1675 Mill Street

 

Model Dairy, LLC

 

Owned Property

 

Warehouse

 

 

 

1675 Mill St

 

Reno

 

Nevada

 

89503

NV:Reno-485 Kietzke Lane

 

Model Dairy, LLC

 

Owned Property

 

 

 

 

 

485 Kietzke Lane

 

Reno

 

Nevada

 

89502

NV:Reno-495 & 515 Kietzke Lane

 

Model Dairy, LLC

 

Owned Property

 

 

 

 

 

495 Kietzke Lane

 

Reno

 

Nevada

 

89502

NV:Reno-500 Gould Street (Plant)

 

Model Dairy, LLC

 

Owned Property

 

Plant

 

Parking

 

500 Gould St.

 

Reno

 

Nevada

 

89502

NV:Reno-525 Kietzke Lane

 

Model Dairy, LLC

 

Owned Property

 

Parking

 

Parking

 

525 Kietzke Lane

 

Reno

 

Nevada

 

89502

TX:Houston-3301 Leeland Street

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Vacant

 

Lot

 

3301 Leeland Street

 

Houston

 

Texas

 

77003

NY:Rensselaer-504 3rd Avenue Ext. (Plant)

 

Garelick Farms, LLC

 

Owned Property

 

Plant

 

 

 

504 3rd Ave. Ext.

 

Rensselaer

 

New York

 

12144

OH:Akron-1415 W. Waterloo Road

 

Reiter Dairy, LLC

 

Owned Property

 

Sales Office

 

 

 

1415 W. WATERLOO RD.

 

Akron

 

Ohio

 

44314

OH:Akron-1439 W. Waterloo Road

 

Reiter Dairy, LLC

 

Owned Property

 

Cooler

 

Ice Cream Freezer

 

1439 W. WATERLOO RD.

 

Akron

 

Ohio

 

44306

OH:Akron-Kohler Avenue

 

Reiter Dairy, LLC

 

Owned Property

 

Parking

 

 

 

KOHLER AVE

 

Akron

 

Ohio

 

44314

OH:Marietta-1701 Greene Street (St Rd 26) (Plant)

 

SDG, LLC dba Broughton Foods, LLC

 

Owned Property

 

Plant

 

 

 

1701 Greene Street (St Rd 26)

 

Marietta

 

Ohio

 

45750

OH:Springfield-1940 Commerce Circle

 

Reiter Dairy, LLC

 

Owned Property

 

Storage

 

Fluid Milk, Fruit Drinks, Bottled

 

1940 Commerce Circle

 

Springfield

 

Ohio

 

45504

OH:Springfield-1941 Commerce Circle

 

Reiter Dairy, LLC

 

Owned Property

 

Sales Office

 

 

 

1941 Commerce Circle

 

Springfield

 

Ohio

 

45504

OH:Springfield-1961 Commerce Circle (Plant)

 

Reiter Dairy, LLC

 

Owned Property

 

Plant

 

 

 

1961 Commerce Circle

 

Springfield

 

Ohio

 

45504

OH:Springfield-1980 Commerce Circle

 

Reiter Dairy, LLC

 

Owned Property

 

 

 

Equipment & Parts Storage

 

1980 Commerce Circle

 

Springfield

 

Ohio

 

45504

OH:Toledo-4014 Fitch Road

 

SDG, LLC dba Frostbite Brands

 

Owned Property

 

Storage

 

Equipment & Parts Storage

 

4014 Fitch Rd.

 

Toledo

 

Ohio

 

43613

OH:Toledo-4035 Upton Avenue

 

SDG, LLC dba Frostbite Brands

 

Owned Property

 

Storage

 

 

 

4035 Upton Avenue

 

Toledo

 

Ohio

 

43613

OH:Toledo-4054 Fitch Road

 

SDG, LLC dba Frostbite Brands

 

Owned Property

 

Storage

 

Dry Storage

 

4054 Fitch Rd

 

Toledo

 

Ohio

 

43613

OH:Toledo-4057-63 Fitch Road

 

SDG, LLC dba Frostbite Brands

 

Owned Property

 

Part of Plant

 

 

 

4057-63 Fitch

 

Toledo

 

Ohio

 

43613

OH:Toledo-4060 Fitch Road

 

SDG, LLC dba Frostbite Brands

 

Owned Property

 

Warehouse

 

 

 

4060 Fitch Rd.

 

Toledo

 

Ohio

 

43613

OH:Toledo-4117 Fitch Road (IC Plant)

 

SDG, LLC dba Frostbite Brands

 

Owned Property

 

Plant

 

Cross Dock & Facilities | Parking

 

4117 Fitch Road

 

Toledo

 

Ohio

 

43613

OK:Oklahoma City-316 1/2 N. Western Avenue

 

SFG, LLC dba Borden Dairy Products

 

Owned Property

 

Distribution Depot

 

Cross Dock & Facilities | Parking

 

316 1/2 Northwestern

 

Oklahoma City

 

Oklahoma

 

73106

OK:Oklahoma City-316 N. Western Avenue

 

SFG, LLC dba Borden Dairy Products

 

Owned Property

 

Distribution Depot

 

Cross Dock & Facilities | Parking

 

316 N. Western Ave.

 

Oklahoma City

 

Oklahoma

 

73106

OK:Tulsa-117 W. Cameron

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Parking

 

 

 

117 W. Cameron

 

Tulsa

 

Oklahoma

 

74103

OK:Tulsa-119 W. Cameron

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Part of Plant

 

Parking

 

119 W. Cameron

 

Tulsa

 

Oklahoma

 

74103

TX:Houston-3402 Leeland Street

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Parking

 

Parking

 

3402 Leeland Street

 

Houston

 

Texas

 

77003

OK:Tulsa-211 W. Brady

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Part of Plant

 

Parking

 

211 W. Brady

 

Tulsa

 

Oklahoma

 

74103

OK:Tulsa-211 W. Cameron

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Parking

 

 

 

211 W. Cameron

 

Tulsa

 

Oklahoma

 

74103

OK:Tulsa-213 W. Brady

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Part of Plant

 

Fluid Milk

 

213 W. Brady

 

Tulsa

 

Oklahoma

 

74103

OK:Tulsa-213 W. Cameron

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Part of Plant

 

Parking

 

213 W. Cameron

 

Tulsa

 

Oklahoma

 

74103

OK:Tulsa-215 W. Brady

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Part of Plant

 

Parking

 

215 W. Brady

 

Tulsa

 

Oklahoma

 

74103

OK:Tulsa-215 W. Cameron

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Parking

 

 

 

215 W. Cameron

 

Tulsa

 

Oklahoma

 

74103

OK:Tulsa-219 N. Denver Street

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Parking

 

Parking

 

219 N. Denver St.

 

Tulsa

 

Oklahoma

 

74103

OK:Tulsa-303 N. Cheyenne

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Parking

 

 

 

303 N. Cheyenne

 

Tulsa

 

Oklahoma

 

74103

OK:Tulsa-305 N. Denver Street

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Parking

 

 

 

305 N. Denver St.

 

Tulsa

 

Oklahoma

 

74103

TX:Houston-3212 Leeland Street

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Parking

 

Parking

 

3212 Leeland Street

 

Houston

 

Texas

 

77003

OK:Tulsa-310 N. Cheyenne

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Parking

 

Ice Cream Freezer

 

310 N. Cheyenne

 

Tulsa

 

Oklahoma

 

74103

OK:Tulsa-312 N. Cheyenne

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Cooler

 

Third Party

 

312 N. Cheyenne

 

Tulsa

 

Oklahoma

 

74103

OR:La Grande-2408 E. H Avenue

 

Southern Foods Group, LLC

 

Owned Property

 

Distribution Depot

 

 

 

2408 E. H Ave.

 

La Grande

 

Oregon

 

97850

PA:Erie-2051 McClelland

 

DDH, LLC dba Meadow Brook Dairy Company

 

Owned Property

 

Parking

 

 

 

2051 McClelland

 

Erie

 

Pennsylvania

 

16510

PA:Erie-2304 Prospect Avenue

 

DDH, LLC dba Meadow Brook Dairy Company

 

Owned Property

 

Parking

 

 

 

2304 Prospect Ave.

 

Erie

 

Pennsylvania

 

16510

PA:Erie-2305 Buffalo Road

 

DDH, LLC dba Meadow Brook Dairy Company

 

Owned Property

 

Parking

 

 

 

2305 Buffalo Road

 

Erie

 

Pennsylvania

 

16510

TX:Houston-3303 Leeland Street

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Parking

 

Lot

 

3303 Leeland Street

 

Houston

 

Texas

 

77003

PA:Erie-2312 Prospect Avenue

 

DDH, LLC dba Meadow Brook Dairy Company

 

Owned Property

 

Parking

 

 

 

2312 Prospect Ave.

 

Erie

 

Pennsylvania

 

16510

PA:Erie-2318 Prospect Avenue

 

DDH, LLC dba Meadow Brook Dairy Company

 

Owned Property

 

Parking

 

 

 

2318 Prospect Ave.

 

Erie

 

Pennsylvania

 

16510

PA:Erie-2322 Prospect Avenue

 

DDH, LLC dba Meadow Brook Dairy Company

 

Owned Property

 

Parking

 

 

 

2322 Prospect Ave.

 

Erie

 

Pennsylvania

 

16510

PA:Erie-2328 Prospect Avenue

 

DDH, LLC dba Meadow Brook Dairy Company

 

Owned Property

 

Parking

 

 

 

2328 Prospect Ave.

 

Erie

 

Pennsylvania

 

16510

PA:Erie-2332 Prospect Avenue

 

DDH, LLC dba Meadow Brook Dairy Company

 

Owned Property

 

Parking

 

Fluid Milk

 

2332 Prospect Ave.

 

Erie

 

Pennsylvania

 

16510

PA:Erie-2336 Prospect Avenue

 

DDH, LLC dba Meadow Brook Dairy Company

 

Owned Property

 

Parking

 

 

 

2336 Prospect Ave.

 

Erie

 

Pennsylvania

 

16510

PA:Erie-2365 Buffalo Road (Closed Plant)

 

DDH, LLC dba Meadow Brook Dairy Company

 

Owned Property

 

Plant

 

 

 

2365 Buffalo Road

 

Erie

 

Pennsylvania

 

16510

 

--------------------------------------------------------------------------------



 

PA:Erie-2401 Buffalo Road Company

 

DDH, LLC dba Meadow Brook Dairy

 

Owned Property

 

Parking

 

 

 

2401 Buffalo Road

 

Erie

 

Pennsylvania

 

16510

PA:Erie-240 Buffalo Road Company

 

DDH, LLC dba Meadow Brook Dairy

 

Owned Property

 

Parking

 

 

 

2405 Buffalo Road

 

Erie

 

Pennsylvania

 

16510

TX:Houston-3327 Denver

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Parking

 

Parking

 

3327 Denver

 

Houston

 

Texas

 

77003

PA:Erie-2413-2415 Buffalo Road Company

 

DDH, LLC dba Meadow Brook Dairy

 

Owned Property

 

Parking

 

 

 

2413 - 2415 Buffalo Road

 

Erie

 

Pennsylvania

 

16510

PA:Erie-ES McCell - S. of Bluff Company

 

DDH, LLC dba Meadow Brook Dairy

 

Owned Property

 

Parking

 

 

 

ES MCCLELL, S. OF BLUFF

 

Erie

 

Pennsylvania

 

16510

PA:Erie-F.A. Wagner Sublot Company

 

DDH, LLC dba Meadow Brook Dairy

 

Owned Property

 

Parking

 

 

 

F.A. WAGNER SUB-LOT

 

Erie

 

Pennsylvania

 

16510

PA:Erie-Prospect Aveune (Lots 8 — 19) Company

 

DDH, LLC dba Meadow Brook Dairy

 

Owned Property

 

Parking

 

Parking

 

PROSPECT AVE - LOTS 8 - 19

 

Erie

 

Pennsylvania

 

16510

PA:Erie-SS Prospect Avenue Company

 

DDH, LLC dba Meadow Brook Dairy

 

Owned Property

 

Parking

 

 

 

SS PROSPECT AVE.

 

Erie

 

Pennsylvania

 

16510

PA:Lansdale-880 Allentown Road (Plant)

 

Tuscan/Lehigh Dairies, Inc.

 

Owned Property

 

Plant

 

 

 

880 Allentown Road

 

Lansdale

 

Pennsylvania

 

19446

PA:Lebanon-2401 Walnut Street (Plant)

 

DDH, LLC dba Swiss Premium Dairy, LLC

 

Owned Property

 

Plant

 

Land

 

2401 Walnut Street

 

Lebanon

 

Pennsylvania

 

17042

PA:Lebanon-Chestnut Street (Lots G  & H)

 

DDH, LLC dba Swiss Premium Dairy, LLC

 

Owned Property

 

Part of Plant

 

 

 

Lot G & H - Chestnut Street

 

Lebanon

 

Pennsylvania

 

17042

PA:Lebanon-Walnut Street (Lot E)

 

DDH, LLC dba Swiss Premium Dairy, LLC

 

Owned Property

 

Part of Plant

 

 

 

Lot E - Walnut Street

 

Lebanon

 

Pennsylvania

 

17042

PA:S. Pymatuning Township

 

Dean Dairy Holdings, LLC

 

Owned Property

 

Part of Plant

 

 

 

 

 

S. Pymatuning Township

 

Pennsylvania

 

16150

PA:Schuylkill Haven-Road 1, 110 Manheim Road (Plant)

 

Tuscan/Lehigh Dairies, Inc.

 

Owned Property

 

Plant

 

Fluid Milk

 

Rd 1, 110 Manheim Road

 

Schuylkill Haven

 

Pennsylvania

 

17972

PA:Sharpsville-1690 Oneida Lane Company, LLC

 

DDH, LLC dba Dean Dairy Products

 

Owned Property

 

Sales Office

 

Cross Dock & Facilities | Office

 

1690 Oneida Lane

 

Sharpsville

 

Pennsylvania

 

16150

PA:Sharpsville-1858 Oneida Lane (Plant) Company, LLC

 

DDH, LLC dba Dean Dairy Products

 

Owned Property

 

Plant

 

With Office

 

1858 Oneida Lane

 

Sharpsville

 

Pennsylvania

 

16150

SC:Columbia-116 N. Montague Road

 

SDG, LLC dba Pet Dairy

 

Owned Property

 

Distribution Depot

 

 

 

116 N. Montague Road

 

Columbia

 

South Carolina

 

29203

SC:Duncan-911 Berry Shoals Road

 

SDG, LLC dba Pet Dairy

 

Owned Property

 

Distribution Depot

 

Fluid Milk

 

911 BERRY SHOALS RD

 

Duncan

 

South Carolina

 

29334

SC:Florence-1090 S. Church Street

 

SDG, LLC dba Pet Dairy

 

Owned Property

 

Warehouse

 

 

 

1090 S. Church Street

 

Florence

 

South Carolina

 

29506

VA:Danville-2700 North Main Street

 

Suiza Dairy Group, LLC

 

 

 

 

 

 

 

2700 North Main Street

 

Danville

 

Virginia

 

 

SC:Florence-1100 S. Church Street (Closed Plant)

 

Suiza Dairy Group, LLC

 

Owned Property

 

Plant

 

 

 

1100 S. Church Street

 

Florence

 

South Carolina

 

29506

SC:Greenville-4601 Dairy Drive

 

SDG, LLC dba Pet Dairy

 

Owned Property

 

Sales Office

 

 

 

4601 Dairy Drive

 

Greenville

 

South Carolina

 

29607

SC:Greenville-4613 Dairy Drive

 

SDG, LLC dba Pet Dairy

 

Owned Property

 

Distribution Depot

 

 

 

4613 Dairy Drive

 

Greenville

 

South Carolina

 

29607

SC:N. Charleston-7153 Cross County Road

 

SDG, LLC dba Pet Dairy

 

Owned Property

 

Distribution Depot

 

Third Party

 

7153 Cross County Rd.

 

North Charleston

 

South Carolina

 

29418

SC:Spartanburg-1291 New Cut Road (Plant)

 

Suiza Dairy Group, LLC

 

Owned Property

 

Plant

 

 

 

1291 New Cut Road

 

Spartanburg

 

South Carolina

 

29305

SC:Spartanburg-8660 Fairforest Road

 

SDG, LLC dba Pet Dairy

 

Owned Property

 

Parking

 

 

 

8660 Fairforest Road

 

Spartanburg

 

South Carolina

 

29303

SC:Spartanburg-8690 Fairforest Road

 

SDG, LLC dba Pet Dairy

 

Owned Property

 

Parking

 

 

 

8690 Fair Forest Road

 

Spartanburg

 

South Carolina

 

29305

SD:Sioux Falls-1200 W. Russell Street (Plant)

 

Dean Foods North Central, LLC

 

Owned Property

 

Plant

 

 

 

1200 W. Russell Street

 

Sioux Falls

 

South Dakota

 

57104

SD:Sioux Falls-1304 W. Russell Street

 

Dean Foods North Central, LLC

 

Owned Property

 

Parking

 

 

 

1304 West Russell Street

 

Sioux Falls

 

South Dakota

 

57104

SD:Sioux Falls-1500 N. A Avenue

 

Dean Foods North Central, LLC

 

Owned Property

 

Garage

 

Parking

 

1500 N. A Ave.

 

Sioux Falls

 

South Dakota

 

57104

TN:Athens-1001 Jones Street

 

Mayfield Dairy Farms, LLC

 

Owned Property

 

Parking

 

With Office

 

1001 JONES STREET

 

Athens

 

Tennessee

 

37303

TN:Athens-1003 Jones Street

 

Mayfield Dairy Farms, LLC

 

Owned Property

 

Parking

 

 

 

1003 Jones Street

 

Athens

 

Tennessee

 

37303

TN:Athens-1005 Jones Street

 

Mayfield Dairy Farms, LLC

 

Owned Property

 

Parking

 

 

 

1005 Jones Street

 

Athens

 

Tennessee

 

37303

TN:Athens-2819 Northridge Drive

 

Mayfield Dairy Farms, LLC

 

Owned Property

 

Warehouse

 

 

 

2819 NORTHRIDGE DR

 

Athens

 

Tennessee

 

37303

TN:Athens-806-808 Madison Avenue

 

Mayfield Dairy Farms, LLC

 

Owned Property

 

Sales Office

 

 

 

806-808 E. Madison Ave.

 

Athens

 

Tennessee

 

37303

TN:Athens-813 Madison Avenue (Plant)

 

Mayfield Dairy Farms, LLC

 

Owned Property

 

Plant

 

 

 

813 Madison Avenue

 

Athens

 

Tennessee

 

37303

TN:Athens-902 Moore Street

 

Mayfield Dairy Farms, LLC

 

Owned Property

 

Parking

 

 

 

902 MOORE STREET

 

Athens

 

Tennessee

 

37303

TN:Athens-904 Moore Street

 

Mayfield Dairy Farms, LLC

 

Owned Property

 

Parking

 

 

 

904 MOORE STREET

 

Athens

 

Tennessee

 

37303

TN:Athens-911 Ingleside Avenue

 

Mayfield Dairy Farms, LLC

 

Owned Property

 

Garage

 

 

 

911 INGLESIDE AVE

 

Athens

 

Tennessee

 

37303

TN:Athens-Corner of Ingleside and Forrest Avenue

 

Mayfield Dairy Farms, LLC

 

Owned Property

 

Part of Plant

 

 

 

Ingleside Avenue

 

Athens

 

Tennessee

 

37303

TN:Athens-Slack Road

 

Mayfield Dairy Farms, LLC

 

Owned Property

 

Parking

 

 

 

Slack Road

 

Athens

 

Tennessee

 

37303

TN:Athens-Thompson & Shoemaker

 

Mayfield Dairy Farms, LLC

 

Owned Property

 

Warehouse

 

With Office

 

THOMPSON & SHOEMAKER

 

Athens

 

Tennessee

 

37303

TN:Chattanooga-2121 S. Polymer Drive

 

Mayfield Dairy Farms, LLC

 

Owned Property

 

Distribution Depot

 

Lot

 

2121 S. POLYMER DR

 

Chattanooga

 

Tennessee

 

37421

TN:Clarksville-70 Quail Hollow Road

 

DDH, LLC dba Purity Dairies, LLC

 

Owned Property

 

Distribution Depot

 

With Office

 

70 Quail Hollow Rd

 

Clarksville

 

Tennessee

 

37043

TN:Crossville-210 Woodlawn Road

 

Mayfield Dairy Farms, LLC

 

Owned Property

 

Distribution Depot

 

Lot

 

210 WOODLAWN RD

 

Crossville

 

Tennessee

 

38555

TX:Houston-1412 Trinidad Street

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Part of Plant

 

Lot

 

1412 Trinidad Street

 

Houston

 

Texas

 

77003

TN:Johnson City-2900 Bristol Hwy.

 

Suiza Dairy Group, LLC

 

Owned Property

 

Sales Office

 

 

 

2900 Bristol Hiwy.

 

Johnson City

 

Tennessee

 

37602

TN:Kingsport-1025 Konnarock Road

 

Suiza Dairy Group, LLC

 

Owned Property

 

Distribution Depot

 

Fluid Milk

 

1025 Konnarock Rd.

 

Kingsport

 

Tennessee

 

37664

TN:Kingsport-1048 Ford Town Road

 

Mayfield Dairy Farms, LLC

 

Owned Property

 

Distribution Depot

 

With Office

 

1048 Ford Town Rd.

 

Kingsport

 

Tennessee

 

37663

TN:Knoxville-9725 Parkside Drive

 

Mayfield Dairy Farms,LLC

 

Owned Property

 

Distribution Depot

 

With Office

 

9725 Parkside Drive

 

Knoxville

 

Tennessee

 

37922

TN:Lebanon-921 E. Baddour Parkway

 

DDH, LLC dba Purity Dairies, LLC

 

Owned Property

 

Distribution Depot

 

Parking

 

921 E. Baddour Parkway

 

Lebanon

 

Tennessee 

 

37087

TN:Morristown-328 Industrial Avenue

 

Mayfield Dairy Farms, LLC

 

Owned Property

 

Distribution Depot

 

 

 

328 Industrial Ave.

 

Morristown

 

Tennessee

 

37813

 

--------------------------------------------------------------------------------



 

TN:Nashville-112 15th Avenue N. (HOOPER PROP)

 

SDG, LLC dba Country Delite Farms, LLC

 

Owned Property

 

Parking

 

 

 

112 15TH AVE. N.

 

Nashville

 

Tennessee

 

37203

TN:Nashville-128 15th Avenue

 

Suiza Dairy Group, LLC

 

Owned Property

 

Warehouse

 

 

 

128 15th Avenue

 

Nashville

 

Tennessee

 

37203

TX:Houston-1630 Roberts

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Parking

 

Parking

 

1630 Roberts

 

Houston

 

Texas

 

77003

TN:Nashville-130 15th Avenue N.

 

SDG, LLC dba Country Delite Farms, LLC

 

Owned Property

 

Warehouse

 

 

 

130 15th Avenue N

 

Nashville

 

Tennessee

 

37203

TN:Nashville-1401 Church Street (Plant)

 

SDG, LLC dba Country Delite Farms, LLC

 

Owned Property

 

Plant

 

Land

 

1401 Church Street

 

Nashville

 

Tennessee

 

37203

TN:Nashville-320-324 Murfreesboro Pike

 

DDH, LLC dba Purity Dairies, LLC

 

Owned Property

 

Part of Plant

 

 

 

320 - 324 Murfreesboro Pike

 

Nashville

 

Tennessee

 

37210

TX:Houston-3404 Leeland Street

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Parking

 

Parking

 

3404 Leeland Street

 

Houston

 

Texas

 

77003

TN:Nashville-354 Murfreesboro Pike

 

DDH, LLC dba Purity Dairies, LLC

 

Owned Property

 

Part of Plant

 

 

 

354 Murfreesboro Pike

 

Nashville

 

Tennessee

 

37210

TN:Nashville-360-363 Murfreesboro Road (Plant)

 

DDH, LLC dba Purity Dairies, LLC

 

Owned Property

 

Plant

 

Land

 

360-363 Murfreesboro Road

 

Nashville

 

Tennessee

 

37210

TX:Houston-3408 Leeland Street

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Parking

 

 

 

3408 Leeland Street

 

Houston

 

Texas

 

77003

TN:Nashville-366 Murfreesboro Pike

 

DDH, LLC dba Purity Dairies, LLC

 

Owned Property

 

Part of Plant

 

 

 

366 Murfreesboro Pike

 

Nashville

 

Tennessee

 

37210

TN:Nashville-384 Murfreesboro Pike

 

DDH, LLC dba Purity Dairies, LLC

 

Owned Property

 

Part of Plant

 

 

 

384 Murfreesboro Pike

 

Nashville

 

Tennessee

 

37210

TN:Nashville-502 & 504 Expressway Park Drive

 

DDH, LLC dba Purity Dairies, LLC

 

Owned Property

 

Part of Plant

 

Garage

 

502 & 504 EXPRESSWAY PK DR

 

Nashville

 

Tennessee

 

37210

TN:Nashville-508 & 512 Expressway Park Drive

 

DDH, LLC dba Purity Dairies, LLC

 

Owned Property

 

Warehouse

 

Parking

 

508 & 512 EXPRESSWAY PK DR

 

Nashville

 

Tennessee

 

37210

TX:Houston-3122 Leeland Street

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Vacant

 

Lot

 

3122 Leeland Street

 

Houston

 

Texas

 

77003

TN:Nashville-516 & 530 Expressway Park Drive

 

DDH, LLC dba Purity Dairies, LLC

 

Owned Property

 

Distribution Depot

 

Parking

 

516 & 530 EXPRESSWAY PK DR

 

Nashville

 

Tennessee

 

37210

TN:Nashville-Hynes Avenue

 

SDG, LLC dba Country Delite Farms, LLC

 

Owned Property

 

Parking

 

Lot

 

Hynes Ave.

 

Nashville

 

Tennessee

 

37203

TN:Sparta-1644 Robert Matthews Parkway

 

DDH, LLC dba Purity Dairies, LLC

 

Owned Property

 

Distribution Depot

 

With Office

 

1644 Robert Matthews Parkway

 

Sparta

 

Tennessee

 

38583

TX:Houston-3443-3445 Leeland Street

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Vacant

 

 

 

3443-3445 Leeland Street

 

Houston

 

Texas

 

77003

TX:Austin-1819 Rutland Drive

 

Southern Foods Group, LLC

 

Owned Property

 

Sales Office

 

 

 

1819 Rutland

 

Austin

 

Texas

 

78758

TX:Austin-1901 Rutland Drive

 

Southern Foods Group, LLC

 

Owned Property

 

Distribution Depot

 

 

 

1901 Rutland Dr.

 

Austin

 

Texas

 

78758

TX:Houston-3400 Bell Street

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Parking

 

Parking

 

3400 Bell Street

 

Houston

 

Texas

 

77003

TX:Houston-3422 Leeland Street

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Parking

 

Parking

 

3422 Leeland Street

 

Houston

 

Texas

 

77003

TX:Beaumont-490 IH 10 S.

 

Southern Foods Group, LLC

 

Owned Property

 

Distribution Depot

 

Parking

 

490 IH 10 S.

 

Beaumont

 

Texas

 

77707

TX:Brownsville-Woodruff Ave.

 

Southern Foods Group, LLC

 

Owned Property

 

Parking

 

 

 

Woodruff Ave,

 

Brownsville

 

Texas

 

78521

TX:Dallas-3020 South Haskell Avenue

 

SFG, LLC dba Schepps Dairy

 

Owned Property

 

Warehouse

 

 

 

3020 South Haskell Avenue

 

Dallas

 

Texas

 

75223

TX:Dallas-3114 South Haskell Avenue (Plant)

 

SFG, LLC dba Schepps Dairy

 

Owned Property

 

Plant

 

 

 

3114 South Haskell Avenue

 

Dallas

 

Texas

 

75223

TX:Dallas-3214 South Haskell Avenue

 

SFG, LLC dba Schepps Dairy

 

Owned Property

 

Sales Office

 

Lot

 

3214 S. Haskell Ave.

 

Dallas

 

Texas

 

75223

TX:Dallas-3215 & 3301 South Haskell Avenue

 

SFG, LLC dba Schepps Dairy

 

Owned Property

 

Parking

 

 

 

3301 South Haskell Avenue

 

Dallas

 

Texas

 

75223

TX:Dallas-3233-35 Alpine

 

Southern Foods Group, LLC

 

Owned Property

 

Parking

 

Lot

 

3233-35 Alpine

 

Dallas

 

Texas

 

75223

TX:Dallas-3303, 07, 11, 19, 23, 27 Alpine

 

Southern Foods Group, LLC

 

Owned Property

 

Part of Plant

 

 

 

3303, 07, 11, 19, 23, 27 Alpine

 

Dallas

 

Texas

 

75223

TX:Houston-3412 Leeland Street

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Parking

 

Parking

 

3412 Leeland Street

 

Houston

 

Texas

 

77003

TX:Dallas-4615, 4619 & 4629 Silver

 

Southern Foods Group, LLC

 

Owned Property

 

Parking

 

Lot

 

4615, 4619 & 4629 Silver

 

Dallas

 

Texas

 

75223

TX:Dallas-4820 Sapphire Street

 

Southern Foods Group, LLC

 

Owned Property

 

Cooler

 

Lot

 

4820 Sapphire St.

 

Dallas

 

Texas

 

75223

TX:Dallas-Hobbs Cul-De-Sac

 

Southern Foods Group, LLC

 

Owned Property

 

Warehouse

 

 

 

Hobbs Cul-De-Sac

 

Dallas

 

Texas

 

75223

TX:El Paso-2914 Wyoming Avenue

 

DDH, LLC dba Price’s Creameries

 

Owned Property

 

Warehouse

 

 

 

2914 Wyoming Avenue

 

El Paso

 

Texas

 

79903

TX:El Paso-2920 East Missouri Steet

 

DDH, LLC dba Price’s Creameries

 

Owned Property

 

Blow Mold Facility

 

 

 

2920 East Missouri Steet

 

El Paso

 

Texas

 

79903

TX:El Paso-511 North Raynor Street

 

DDH, LLC dba Price’s Creameries

 

Owned Property

 

Distribution Depot

 

Fluid Milk

 

511 Raynor Street

 

El Paso

 

Texas

 

79903

TX:Houston-3424 Bell Street

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Parking

 

Lot

 

3422 Leeland Street

 

Houston

 

Texas

 

77003

TX:El Paso-513 North Raynor Street

 

DDH, LLC dba Price’s Creameries

 

Owned Property

 

Parking

 

 

 

513 North Raynor Street

 

El Paso

 

Texas

 

79903

TX:El Paso-600 North Piedras Street (Plant)

 

Dean Dairy Holdings, LLC

 

Owned Property

 

Plant

 

 

 

600 North Piedras Street

 

El Paso

 

Texas

 

79903

TX:El Paso-615 North Raynor Street

 

DDH, LLC dba Price’s Creameries

 

Owned Property

 

Parking

 

 

 

615 Raynor

 

El Paso

 

Texas

 

79903

TX:El Paso-617 North Raynor Street

 

DDH, LLC dba Price’s Creameries

 

Owned Property

 

Parking

 

Lot

 

617 North Raynor Street

 

El Paso

 

Texas

 

79903

TX:El Paso-619 North Raynor Street

 

DDH, LLC dba Price’s Creameries

 

Owned Property

 

Parking

 

 

 

619 North Raynor Street

 

El Paso

 

Texas

 

79903

TX:Houston-1502 & 1510 Scott, 3508 Bell and 3504 Denver St

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Part of Plant

 

 

 

1502 & 1510 Scott

 

Houston

 

Texas

 

77003

TX:Houston-1603 Roberts

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Part of Plant

 

 

 

1603 Roberts

 

Houston

 

Texas

 

77003

TX:Houston-3312 Leeland Street

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Part of Plant

 

Parking

 

3312 Leeland Street

 

Houston

 

Texas

 

77003

TX:Houston-3417 Leeland Street (Plant)

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Plant

 

Parking

 

3417 Leeland Street

 

Houston

 

Texas

 

77003

TX:Houston-3318 Denver

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Parking

 

Parking

 

3318 Denver

 

Houston

 

Texas

 

77003

TX:Houston-Top Dog Site

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Parking

 

 

 

Top Dog Site

 

Houston

 

Texas

 

77003

TX:Laredo-8119 San Dario

 

Southern Foods Group, LLC

 

Owned Property

 

Cross Dock

 

 

 

8119 San Dario

 

Laredo

 

Texas

 

78045

TX:Houston-3308 Leeland Street

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Vacant

 

Parking

 

3308 Leeland Street

 

Houston

 

Texas

 

77003

TX:Lubbock-201 University Avenue (Plant)

 

DDH, LLC dba Gandy’s Dairies

 

Owned Property

 

Plant

 

Lot

 

201 University Avenue

 

Lubbock

 

Texas

 

79415

TX:McAllen-217 South 6th Street

 

Southern Foods Group, LLC

 

Owned Property

 

Parking

 

 

 

217 South 6th Street

 

McAllen

 

Texas

 

78501

TX:McAllen-525 Beaumont Avenue

 

Southern Foods Group, LLC

 

Owned Property

 

Cross Dock

 

 

 

525 Beaumont Avenue

 

McAllen

 

Texas

 

78501

TX:McKinney-100 Throckmorton Street

 

SFG, LLC dba Southwest Ice Cream Specialties

 

Owned Property

 

Warehouse

 

 

 

100 Throckmorton St.

 

McKinney

 

Texas

 

75609

TX:McKinney-1220 North Tennessee Street (IC Plant)

 

SFG, LLC dba Southwest Ice Cream Specialties

 

Owned Property

 

Plant

 

 

 

1220 North Tennessee Street

 

McKinney

 

Texas

 

75069

 

--------------------------------------------------------------------------------

 



 

TX:Midland-11818 West Highway 80

 

DDH, LLC dba Gandy’s Dairies

 

Owned Property

 

Distribution Depot

 

 

 

11818 West Highway 80

 

Midland

 

Texas

 

79701

 

TX:Houston-1511 Trinidad Street

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Part of Plant

 

Parking

 

1511 Trinidad Street

 

Houston

 

Texas

 

77003

 

TX:San Angelo-426 Pulliam

 

DDH, LLC dba Gandy’s Dairies

 

Owned Property

 

Distribution Depot

 

 

 

426 Pulliam

 

San Angelo

 

Texas

 

76901

 

TX:San Antonio-1314 Fredericksburg Road (Plant)

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Plant

 

 

 

1314 Fredericksburg Road

 

San Antonio

 

Texas

 

78201

 

TX:San Antonio-1418 Summit Avenue

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Parking

 

Lot

 

1418 Summit Ave.

 

San Antonio

 

Texas

 

78201

 

TX:San Antonio-211 Moberly Street

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Parking

 

Lot

 

211 Moberly Street

 

San Antonio

 

Texas

 

78201

 

TX:San Antonio-215 Moberly Street

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Parking

 

Lot

 

215 Moberly Street

 

San Antonio

 

Texas

 

78201

 

TX:San Antonio-217 Moberly Street

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Parking

 

Lot

 

217 Moberly Street

 

San Antonio

 

Texas

 

78201

 

TX:San Antonio-219 Moberly Street

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Parking

 

Lot

 

219 Moberly Street

 

San Antonio

 

Texas

 

78201

 

TX:San Antonio-223 Moberly Street

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Parking

 

 

 

223 Moberly Street

 

San Antonio

 

Texas

 

78201

 

TX:San Antonio-225 Moberly Street

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Parking

 

With Office

 

225 Moberly Street

 

San Antonio

 

Texas

 

78201

 

TX:San Antonio-Lots 14, 15, 16, & 17 Block 1 Moberly Street

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

 

 

 

 

Lots 14, 15, 16 & 17 Block 1 Moberly Street

 

San Antonio

 

Texas

 

78201

 

TX:Wichita Falls-323 Indiana Avenue

 

Southern Foods Group, LLC

 

Owned Property

 

Distribution Depot

 

 

 

323 Indiana Avenue

 

Wichita Falls

 

Texas

 

76301

 

TX:Wichita Falls-325 Indiana & 312 Ohio

 

Southern Foods Group, LLC

 

Owned Property

 

Distribution Depot | Parking

 

 

 

325 Indiana Avenue

 

Wichita Falls

 

Texas

 

76301

 

UT:Orem-395 East 900 South

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Sales Office

 

 

 

395 East 900 South

 

Orem

 

Utah

 

84097

 

TX:Houston-3500 Denver

 

SFG, LLC dba Oak Farms Dairy

 

Owned Property

 

Parking

 

 

 

3500 Denver

 

Houston

 

Texas

 

77003

 

UT:Salt Lake City-3730 W. 1820 S. (Plant)

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Plant

 

Packaging Warehouse

 

3730 W. 1820 S.

 

Salt Lake City

 

Utah

 

84104

 

UT:Salt Lake City-3756 W. 1820 S.

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Warehouse

 

 

 

3756 W. 1820 South

 

Salt Lake City

 

Utah

 

84104

 

UT:St. George-1310 East Commerce St. (IC Plant)

 

Southern Foods Group, LLC

 

Owned Property

 

Plant

 

 

 

1310 East Commerce St.

 

St. George

 

Utah

 

84790

 

UT:Vernal-570 N. 2500 W.

 

SFG, LLC dba Meadow Gold Dairies

 

Owned Property

 

Distribution Depot

 

Lot

 

570 N. 2500 W.

 

Vernal

 

Utah

 

84078

 

VA:Big Stone Gap-1st Avenue & 4th Street

 

Suiza Dairy Group, LLC

 

Owned Property

 

Vacant

 

 

 

1st Ave. & 4th Street

 

Big Stone Gap

 

Virginia

 

24219

 

VA:Bluefield-37306 Gov. G.C. Perry Hwy.

 

Suiza Dairy Group, LLC

 

Owned Property

 

Distribution Depot

 

 

 

37306 Gov. G. C. Perry Hwy

 

Bluefield

 

Virginia

 

24605

 

VA:Chester-1821 Ware Bottom Springs Road

 

Suiza Dairy Group, LLC

 

Owned Property

 

Distribution Depot

 

 

 

1821 Ware Bottom Springs Road

 

Chester

 

Virginia

 

23836

 

VA:Mount Crawford-168 Dinkle Avenue

 

Suiza Dairy Group, LLC

 

Owned Property

 

Distribution Depot

 

 

 

168 Dinkle Avenue

 

Mount Crawford

 

Virginia

 

22841

 

WI:Ashwaubenon-3399 South Ridge Road (a/k/a DePere)(Plant)

 

Dean Foods of Wisconsin, LLC

 

Owned Property

 

Plant

 

 

 

3399 South Ridge Road

 

Ashwaubenon

 

Wisconsin

 

54115

 

WI:Sheboygan-1118 N. 17th Street

 

Verifine Dairy Products of Sheboygan, LLC

 

Owned Property

 

Garage

 

Parking

 

1118 N. 17th Street

 

Sheboygan

 

Wisconsin

 

53082

 

WI:Sheboygan-1128 N. 17th Street

 

Verifine Dairy Products of Sheboygan, LLC

 

Owned Property

 

Parking

 

Fluid Milk

 

1128 N. 17th Street

 

Sheboygan

 

Wisconsin

 

53082

 

WI:Sheboygan-1132 N. 17th Street

 

Verifine Dairy Products of Sheboygan, LLC

 

Owned Property

 

Parking

 

 

 

1132 N. 17th Street

 

Sheboygan

 

Wisconsin

 

53082

 

WI:Sheboygan-S.19th & Jersey Street

 

Verifine Dairy Products of Sheboygan, LLC

 

Owned Property

 

Parking

 

 

 

S. 19TH & Jersey Street

 

Sheboygan

 

Wisconsin

 

53081

 

WV:Charleston-1931 Washington Street

 

SDG, LLC dba Broughton Foods, LLC

 

Owned Property

 

Distribution Depot

 

 

 

1931 Washington Street W.

 

Charleston

 

West Virginia

 

25312

 

WV:Charleston-1935 Washington Street

 

SDG, LLC dba Broughton Foods, LLC

 

Owned Property

 

Distribution Depot

 

 

 

1935 W. Washington Street

 

Charleston

 

West Virginia

 

25302

 

WV:Clarksburg-Route 2, Box 354

 

SDG, LLC dba Broughton Foods, LLC

 

Owned Property

 

Distribution Depot

 

Parking

 

Route 2, Box 354

 

Clarksburg

 

West Virginia

 

26301

 

WY:Cheyenne-823 E. 21st Street

 

Southern Foods Group, LLC

 

Owned Property

 

Distribution Depot

 

 

 

823 E. 21st St.

 

Cheyenne

 

Wyoming

 

82001

 

WY:Cody-1221 Beck Street

 

Southern Foods Group, LLC

 

Owned Property

 

Distribution Depot

 

 

 

1221 Beck St.

 

Cody

 

Wyoming

 

82414

 

WY:Evansville-480 Iron Street

 

Southern Foods Group, LLC

 

Owned Property

 

Distribution Depot

 

 

 

480 Iron Street

 

Evansville

 

Wyoming

 

82636

 

WY:Rawlins-322 19th Street

 

Southern Foods Group, LLC

 

Owned Property

 

Distribution Depot

 

 

 

322 19 st

 

Rawlins

 

Wyoming

 

82301

 

WY:Rock Springs-66 Center Street

 

Southern Foods Group, LLC

 

Owned Property

 

Distribution Depot

 

 

 

66 Center St.

 

Rock Springs

 

Wyoming

 

82901

 

 

--------------------------------------------------------------------------------



 

Schedule 3.19(b) — Real Property

 

None.

 

--------------------------------------------------------------------------------



 

Schedule 3.20 — Insurance

 

Policy Number

 

Insurance Carrier

 

Coverage

 

Effective
Date

 

Expiration
Date

1040094

 

Factory Mutual Ins. Co.

 

Property

 

6/1/2018

 

6/1/2019

 

 

 

 

 

 

 

 

 

ESE16327-00

 

QBE Specialty Insurance Company

 

XS Earth Movement

 

6/1/2018

 

6/1/2019

 

 

 

 

 

 

 

 

 

BPP1152253

 

Empire Indemnity Insurance Company

 

XS Earth Movement

 

6/1/2018

 

6/1/2019

RTX20016418

 

Interstate Fire & Casualty Company

 

XS Earth Movement

 

6/1/2018

 

6/1/2019

TR0001486-04942-18

 

General Security Indemnity Company of Arizona

 

XS Earth Movement

 

6/1/2018

 

6/1/2019

B2A3IM0002576-03

 

Princeton Excess & Surplus Lines Insurance Company

 

XS Earth Movement

 

6/1/2018

 

6/1/2019

NSAUS1175

 

Aspen Specialty Insurance Company

 

XS Earth Movement

 

6/1/2018

 

6/1/2019

SHR1486

 

Shelter Reinsurance Company

 

XS Earth Movement

 

6/1/2018

 

6/1/2019

ORARIM000021-00

 

Old Republic Union Insurance Company Inc

 

XS Earth Movement

 

6/1/2018

 

6/1/2019

IHNS0600

 

International Insurance Company of Hannover SE

 

XS Earth Movement

 

6/1/2018

 

6/1/2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

295682900

 

Grupo Nacional Provincial, S.A.B.

 

Mexico Tourist Auto

 

9/30/2018

 

9/30/2019

HDO G71209179

 

ACE American Ins. Co.

 

General Liability

 

10/1/2018

 

10/1/2019

ISA H25272031

 

ACE American Ins. Co.

 

Automobile Liability

 

10/1/2018

 

10/1/2019

 

--------------------------------------------------------------------------------



 

CTA G71209210

 

Indemnity Insurance Co of North America

 

Automobile Corridor

 

10/1/2018

 

10/1/2019

XSA H25272183

 

ACE American Ins. Co.

 

Excess Automobile

 

10/1/2018

 

10/1/2019

WLR C65435147

 

ACE American Ins. Co.

 

WC (AZ, CA, MA)

 

10/1/2018

 

10/1/2019

WLR C6543510A

 

Indemnity Insurance Co of North America

 

WC (AOS)

 

10/1/2018

 

10/1/2019

SCF C65435184

 

ACE Fire Underwriters

 

WC (WI)

 

10/1/2018

 

10/1/2019

WCU C65435226

 

ACE American Ins. Co.

 

WC (OH)

 

10/1/2018

 

10/1/2019

TNS C49186812

 

Illinois Union Insurance Co.

 

TX EEI

 

10/1/2018

 

10/1/2019

PHFD38283789005

 

ACE American Ins. Co.

 

International Package

 

10/1/2018

 

10/1/2019

SIHL1B628

 

United States Aviation Underwriters, Incorporated

 

Aviation (Non-Owned and Fractional)

 

10/1/2018

 

10/1/2019

 

 

 

 

 

 

 

 

 

CH18UMR912428IV

 

Navigators Insurance Company

 

Umbrella-01

 

10/1/2018

 

10/1/2019

MCNA204825

 

Magna Carta Insurance Limited

 

Umbrella Puni-01

 

10/1/2018

 

10/1/2019

US00080362LI18A

 

XL Insurance America, Inc

 

Excess-02

 

10/1/2018

 

10/1/2019

IEI00018984LI18A

 

XL Insurance Company SE (Dublin)

 

Excess Puni-02

 

10/1/2018

 

10/1/2019

CH18FXR916605IV

 

Navigators Insurance Company

 

Excess-03

 

10/1/2018

 

10/1/2019

MCNA204832

 

Magna Carta Insurance Limited

 

Excess Puni-03

 

10/1/2018

 

10/1/2019

C004002/015

 

Allied Worlds Assurance Company Ltd

 

Excess-04

 

10/1/2018

 

10/1/2019

CSUSA1802196

 

Argo Re

 

Excess-05

 

10/1/2018

 

10/1/2019

CSUSA1802205

 

XL Insurance Company SE

 

Excess-06

 

10/1/2018

 

10/1/2019

 

--------------------------------------------------------------------------------



 

XC5EX00571-181

 

Everest National Insurance Company

 

Excess-07

 

10/1/2018

 

10/1/2019

MCEV204846

 

Magna Carta Insurance Limited

 

Excess Puni-07

 

10/1/2018

 

10/1/2019

CSUSA1802206

 

Liberty Mutual Insurance Europe Ltd

 

Excess-08

 

10/1/2018

 

10/1/2019

C040616/002

 

Allied World Assurance Company Ltd

 

Excess-09

 

10/1/2018

 

10/1/2019

IS0004468

 

Iron-Starr Excess Agency Ltd.

 

Excess-10

 

10/1/2018

 

10/1/2019

CSUSA1802227

 

StarStone Insurance SE

 

Excess-11a

 

10/1/2018

 

10/1/2019

CSUSA1802213

 

XL Insurance Company SE (Dublin)

 

Excess-11b

 

10/1/2018

 

10/1/2019

DF-0231/BSF03

 

Chubb Bermuda Insurance Ltd

 

Excess-12

 

10/1/2018

 

10/1/2019

EXC2275690

 

Great American Spirit Ins Co

 

Excess-13

 

10/1/2018

 

10/1/2019

EXC1493225

 

GAI Insurance Company Ltd

 

Excess Puni-13

 

10/1/2018

 

10/1/2019

ECO1957551656

 

Ohio Casualty Insurance Company

 

Excess-14

 

10/1/2018

 

10/1/2019

MCLI204831

 

Magna Carta Insurance Limited

 

Excess Puni-14

 

10/1/2018

 

10/1/2019

USL00095818

 

Allianz Global Risks US Insurance Company

 

Excess-15

 

10/1/2018

 

10/1/2019

GBL004047183

 

Allianz Global Corporate & Specialty

 

Excess Puni-15

 

10/1/2018

 

10/1/2019

XSC30000186502

 

Endurance American Insurance Company

 

Excess-16

 

10/1/2018

 

10/1/2019

MCEN204833

 

Magna Carta Insurance Limited

 

Excess Puni-16

 

10/1/2018

 

10/1/2019

 

 

 

 

 

 

Total Excess Tower

 

Typical Broad Form Named Insured language applies.   Policies cover all Dean
Foods Company Subsidiaries.

 

--------------------------------------------------------------------------------



 

Schedule 5.11 — Mortgaged Property

 

Property Name

 

Legal Address

 

City

 

County

 

State

 

Parcel Number

 

Owner

Birmingham - Barber Dairy

 

36 Barber CT

 

Birmingham

 

Jefferson

 

AL

 

29002210 15001000

 

Dean Dairy Holdings, LLC

Birmingham - Barber Dairy

 

36 Barber Ct.

 

Birmingham

 

Jefferson

 

AL

 

29002220 00007000

 

Dean Dairy Holdings, LLC

Mayfield — Birmingham, AL Ice Cream Plant

 

126 Barber Ct

 

Homewood

 

Jefferson

 

AL

 

29-22-1-015-001.00

 

Mayfield Dairy Farms, LLC

Berkeley Farms — Hayward, CA Milk Plant

 

25500 Clawiter Road

 

Hayward

 

Alameda

 

CA

 

439-80-3-14

 

Berkeley Farms, LLC

Berkeley Farms — Hayward, CA Milk Plant

 

25500 Clawiter Road

 

Hayward

 

Alameda

 

CA

 

439-80-1

 

Berkeley Farms, LLC

Heartland - City of Industry Plant

 

17851 East Railroad Street

 

City Of Industry

 

Los Angeles

 

CA

 

8264-010-046

 

Alta-Dena Certified Dairy, LLC

Alta Dena - City of Industry Plant

 

17637 East Valley Boulevard

 

City of Industry

 

Los Angeles

 

CA

 

8729-001-016

 

Alta-Dena Ceritifed Dairies LLC

Meadow Gold — Englewood - Englewood Plant

 

1325 W. Oxford Ave.

 

Englewood

 

Arapahoe

 

CO

 

20770 4400062

 

Southern Food Group, LLC

Meadow Gold - Greeley

 

450 25th St.

 

Greeley

 

Weld

 

CO

 

R3567386

 

Southern Foods Group, LLC

McArthur — Miami Plant

 

6851 NE 2 AVE

 

Miami

 

Miami-Dade

 

FL

 

132180 200010

 

Dean Dairy Holdings, LLC

T.G. Lee — Orlando Plant

 

315 N Bumby Ave.

 

Orlando

 

Orange

 

FL

 

3022308 51500010

 

Dean Dairy Holdings, LLC

Orange City - T.G. Lee Dairy

 

1665 SR 472

 

Deland

 

Volusia

 

FL

 

2319526

 

Dean Dairy Holdings, LLC

Orange City - T.G. Lee Dairy

 

1675 SR 472, Orange City

 

Deland

 

Volusia

 

FL

 

2320036

 

Dean Dairy Holdings, LLC

Meadow Gold - Hawaii — Honolulu Plant

 

1302 Elm St.

 

Honolulu

 

Honolulu

 

HI

 

230130120000

 

Southern Foods Group, LLC

Meadow Gold Dairies

 

1322 W. Bannock St.

 

Boise

 

Ada

 

ID

 

R1013007860

 

Southern Foods Group, LLC

 

--------------------------------------------------------------------------------



 

Property Name

 

Legal Address

 

City

 

County

 

State

 

Parcel Number

 

Owner

Pet O’Fallon — Plant

 

E Washington Street

 

O’Fallon

 

St. Clair

 

IL

 

04-29.0-130-001

 

Suiza Dairy Group, LLC

Pet O’Fallon — Plant

 

E State Street

 

O’Fallon

 

St. Clair

 

IL

 

04-29.0-130-004

 

Suiza Dairy Group, LLC

Pet O’Fallon — Plant

 

601 E Adams St

 

O’Fallon

 

St. Clair

 

IL

 

04-29.0-126-007

 

Suiza Dairy Group, LLC

Pet O’Fallon — Plant

 

E State Street

 

O’Fallon

 

St. Clair

 

IL

 

04-29.0-130-007

 

Suiza Dairy Group, LLC

Pet O’Fallon — Plant

 

Lee Dr

 

O’Fallon

 

St. Clair

 

IL

 

04-29.0-203-029

 

Suiza Dairy Group, LLC

Pet O’Fallon — Plant

 

605 E State

 

O’Fallon

 

St. Clair

 

IL

 

04-29.0-303-010

 

Suiza Dairy Group, LLC

Dean Foods of Decatur — Plant

 

400 S. Chambers

 

Decatur

 

Adams

 

IN

 

01-05-04-300-005.000-022

 

Suiza Dairy Group, LLC

Dean Foods of Decatur — Plant

 

400 S. Chambers

 

Decatur

 

Adams

 

IN

 

01-05-04-300-002.000-021

 

Suiza Dairy Group, LLC

Dean Foods of Decatur — Plant

 

N. 100 W.

 

Decatur

 

Adams

 

IN

 

01-05-04-300-007.000-022

 

Suiza Dairy Group, LLC

Schenkel’s Dairy — Huntington Plant

 

1019 Flaxmill Rd

 

Huntington

 

Huntington

 

IN

 

35-05-16-200-536.700-005

 

Suiza Dairy Group, LLC

Jilbert Dairy - Marquette

 

107 Meeske Avenue

 

Marquette

 

Marquette

 

MI

 

513260

 

Country Fresh, LLC

Jilbert Dairy - Marquette

 

198 Meeske Avenue

 

Marquette

 

Marquette

 

MI

 

513510 (APN was not available on county map, flood certificate ordered using
street address)

 

Country Fresh, LLC

Jilbert Dairy - Marquette

 

200 Meeske Avenue

 

Marquette

 

Marquette

 

MI

 

513530 (APN was not available on county map, flood certificate ordered using
street address)

 

Country Fresh, LLC

Dean Foods North Central (DFNCI) — Woodbury Plant

 

1930 Wooddale Drive

 

Woodbury

 

Washington

 

MN

 

07.028.21.43.0014 18.028.21.13.0010

 

Dean Foods North Central, LLC

Meadow Gold - GF

 

301 3rd Ave. S.

 

Great Falls

 

Cascade

 

MT

 

224100

 

Southern Foods Group, LLC

 

--------------------------------------------------------------------------------



 

Property Name

 

Legal Address

 

City

 

County

 

State

 

Parcel Number

 

Owner

Meadow Gold - GF

 

300 3 St. S.

 

Great Falls

 

Cascade

 

MT

 

224950

 

Southern Foods Group, LLC

Meadow Gold - Billings

 

101 Broadway St. Bldg.

 

Billings

 

Yellowstone

 

MT

 

000A009390

 

Southern Foods Group, LLC

Dairy Fresh — Winston-Salem Plant

 

2237 Patterson Ave. N

 

Winston-Salem

 

Forsyth

 

NC

 

683634 207900

 

Suiza Dairy Group, LLC

Dairy Fresh — Winston-Salem Plant

 

2221 Patterson Avenue N

 

Winston-Salem

 

Forsyth

 

NC

 

683634 507600

 

Suiza Dairy Group, LLC

Dairy Fresh

 

1350 West Fairfield Road

 

High Point

 

Guilford

 

NC

 

178652

 

Suiza Dairy Group, LLC

Dean Foods

 

1120 E Front Ave

 

Bismarck

 

Burleigh

 

ND

 

0005-000-800

 

Dean Foods North Central, LLC

Dean Foods

 

1207 E Main Ave

 

Bismarck

 

Burleigh

 

ND

 

0010-000-001

 

Dean Foods North Central, LLC

Dean Foods

 

1216 E Front Ave

 

Bismarck

 

Burleigh

 

ND

 

0010-000-050

 

Dean Foods North Central, LLC

Garelick Farms — NJ Plant

 

117 Cumberland Boulevard

 

Florence

 

Burlington

 

NJ

 

15-00162-0000-0002

 

Garelick Farms, LLC

Creamland Dairy

 

1800 2nd St NW

 

Albuquerque

 

Bernalillo

 

NM

 

101405835553 012000

 

Dean Dairy Holdings, LLC

Creamland Dairy

 

1911 2nd St NW

 

Albuquerque

 

Bernalillo

 

NM

 

1014059289045 40000

 

Dean Dairy Holdings, LLC

Creamland Dairy

 

1911 2nd St NW

 

Albuquerque

 

Bernalillo

 

NM

 

1014059294044 40000

 

Dean Dairy Holdings, LLC

Creamland Dairy

 

1801 2nd St NW

 

Albuquerque

 

Bernalillo

 

NM

 

101405931500 940000

 

Dean Dairy Holdings, LLC

Creamland Dairy

 

1911 2nd St NW

 

Albuquerque

 

Bernalillo

 

NM

 

101405932105 041000

 

Dean Dairy Holdings, LLC

Model Dairy - Reno

 

500 Gould St

 

Reno

 

Washoe

 

NV

 

012-171-19

 

Model Dairy, LLC

 

--------------------------------------------------------------------------------



 

Property Name

 

Legal Address

 

City

 

County

 

State

 

Parcel Number

 

Owner

Meadow Gold — Las Vegas Plant

 

6350 E Centennial Pkwy.

 

North Las Vegas

 

Clark

 

NV

 

123-22-801-019

 

Southern Foods Group, LLC

Garelick Farms NY — Plant

 

504 3rd Avenue Ext.

 

Rensselaer

 

Rensselaer

 

NY

 

382400 144-4-59-1

 

Garelick Farms, LLC

Reiter Dairy — Springfield Plant

 

1961 Commerce Circle

 

Springfield

 

Clark

 

OH

 

340060001120400 1

 

Reiter Dairy, LLC

Reiter Dairy — Springfield Plant

 

1941 Commerce Circle

 

Springfield

 

Clark

 

OH

 

340060001120300 6

 

Reiter Dairy, LLC

Reiter Dairy — Springfield Plant

 

Commerce Road

 

Springfield

 

Clark

 

OH

 

340060001120300 5

 

Reiter Dairy, LLC

Reiter Dairy — Springfield Plant

 

1941 Commerce Rd

 

Springfield

 

Clark

 

OH

 

340060001120300 7

 

Reiter Dairy, LLC

Reiter Dairy — Springfield Plant

 

1980 Commerce Cir

 

Springfield

 

Clark

 

OH

 

340060001120300 4

 

Reiter Dairy, LLC

Reiter Dairy — Springfield Plant

 

1940 Commerce Rd

 

Springfield

 

Clark

 

OH

 

340060001120105 8

 

Reiter Dairy, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4143 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-08954

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4129 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-08967

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4127 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-08981

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4123 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-08987

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4111 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-08994

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4101 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-09001

 

Suiza Dairy Group, LLC

 

--------------------------------------------------------------------------------



 

Property Name

 

Legal Address

 

City

 

County

 

State

 

Parcel Number

 

Owner

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4063 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-09007

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4053 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-09017

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4124 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-09131

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4116 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-09137

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4118 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-09141

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4110 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-09144

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4102 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-09147

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4060 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-09161

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4054 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-09154

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4052 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-09157

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4048 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-09181

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4046 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

09-09174

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4035 Upton Ave

 

Toledo

 

Lucas

 

OH

 

09-09281

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4043 Upton Ave

 

Toledo

 

Lucas

 

OH

 

09-09291

 

Suiza Dairy Group, LLC

Land-O-Sun/Frostbite Mfg Plant — Toledo

 

4063 Fitch Rd

 

Toledo

 

Lucas

 

OH

 

18-24681

 

Suiza Dairy Group, LLC

Broughton

 

1701 Greene Street

 

Marietta

 

Washington

 

OH

 

24003127600 0

 

Suiza Dairy Group, LLC

Broughton

 

-

 

Marietta

 

Washington

 

OH

 

24003128400 0

 

Suiza Dairy Group, LLC

 

--------------------------------------------------------------------------------



 

Property Name

 

Legal Address

 

City

 

County

 

State

 

Parcel Number

 

Owner

Broughton

 

-

 

Marietta

 

Washington

 

OH

 

24008459900 0

 

Suiza Dairy Group, LLC

Broughton

 

-

 

Marietta

 

Washington

 

OH

 

24003427200 1

 

Suiza Dairy Group, LLC

Broughton

 

-

 

Marietta

 

Washington

 

OH

 

24007336000 0

 

Suiza Dairy Group, LLC

Broughton

 

-

 

Marietta

 

Washington

 

OH

 

24003427600 1

 

Suiza Dairy Group, LLC

Broughton

 

-

 

Marietta

 

Washington

 

OH

 

24004084400 0

 

Suiza Dairy Group, LLC

Broughton

 

-

 

Marietta

 

Washington

 

OH

 

24004084300 1

 

Suiza Dairy Group, LLC

Broughton

 

-

 

Marietta

 

Washington

 

OH

 

24004084500 0

 

Suiza Dairy Group, LLC

Broughton

 

-

 

Marietta

 

Washington

 

OH

 

24003430400 0

 

Suiza Dairy Group, LLC

Broughton

 

-

 

Marietta

 

Washington

 

OH

 

24003426000 0

 

Suiza Dairy Group, LLC

Broughton

 

-

 

Marietta

 

Washington

 

OH

 

24003128000 0

 

Suiza Dairy Group, LLC

Broughton

 

-

 

Marietta

 

Washington

 

OH

 

24001488800 0

 

Suiza Dairy Group, LLC

Broughton

 

-

 

Marietta

 

Washington

 

OH

 

24008503200 0

 

Suiza Dairy Group, LLC

Broughton

 

-

 

Marietta

 

Washington

 

OH

 

24008501700 0

 

Suiza Dairy Group, LLC

Broughton

 

-

 

Marietta

 

Washington

 

OH

 

24008501700 1

 

Suiza Dairy Group, LLC

Broughton

 

-

 

Marietta

 

Washington

 

OH

 

24008503100 0

 

Suiza Dairy Group, LLC

Broughton

 

-

 

Marietta

 

Washington

 

OH

 

24007699200 0

 

Suiza Dairy Group, LLC

Broughton

 

-

 

Marietta

 

Washington

 

OH

 

24007575600 0

 

Suiza Dairy Group, LLC

Broughton

 

-

 

Marietta

 

Washington

 

OH

 

24008080400 0 (flood certificate was ordered for APN 240084404000 due to
misnumbering of parcel on county map)

 

Suiza Dairy Group, LLC

Broughton

 

-

 

Marietta

 

Washington

 

OH

 

24008439600 0

 

Suiza Dairy Group, LLC

Broughton

 

-

 

Marietta

 

Washington

 

OH

 

24008440800 0

 

Suiza Dairy Group, LLC

Broughton

 

-

 

Marietta

 

Washington

 

OH

 

24008569000 0

 

Suiza Dairy Group, LLC

Broughton

 

-

 

Marietta

 

Washington

 

OH

 

24003127200 0

 

Suiza Dairy Group, LLC

Broughton

 

-

 

Marietta

 

Washington

 

OH

 

24003128800 0

 

Suiza Dairy Group, LLC

Dean Dairy — Sharpsville Plant

 

1858 Oneida Lane

 

Sharpsville

 

Mercer

 

PA

 

28 118 089

 

Dean Dairy Holdings, LLC

Dean Dairy — Sharpsville Plant

 

Seneca Road

 

Sharpsville

 

Mercer

 

PA

 

28 119 005 001

 

Dean Dairy Holdings, LLC

 

--------------------------------------------------------------------------------



 

Property Name

 

Legal Address

 

City

 

County

 

State

 

Parcel Number

 

Owner

Lehigh Dairies — Lansdale Plant

 

880 Allentown Rd

 

Lansdale

 

Montgomery

 

PA

 

56-00-00127-00-6

 

Tuscan/Lehigh Dairies, Inc.

Schuylkill Haven - Lehigh Dairy

 

110 Manheim Rd @ Sunnyside Dr

 

Schuylkill Haven

 

Schuylkill

 

PA

 

18-06-0080.001

 

Tuscan/Lehigh Dairies, Inc.

Land-O-Sun/PET — Mfg Plant - Spartanburg

 

1291 New Cut Road

 

-

 

Spartanburg

 

SC

 

2199068007 (RE)

 

Suiza Dairy Group, LLC

Land-O’Lakes - Sioux Falls

 

1200 West Russell Street

 

Sioux Falls

 

Minnehaha

 

SD

 

24608

 

Dean Foods North Central, LLC

Land-O’Lakes - Sioux Falls

 

1200 West Russell Street

 

Sioux Falls

 

Minnehaha

 

SD

 

24651

 

Dean Foods North Central, LLC

Land-O’Lakes - Sioux Falls

 

1200 West Russell Street

 

Sioux Falls

 

Minnehaha

 

SD

 

24686

 

Dean Foods North Central, LLC

Land-O’Lakes - Sioux Falls

 

1200 West Russell Street

 

Sioux Falls

 

Minnehaha

 

SD

 

24690

 

Dean Foods North Central, LLC

Purity — Plant

 

360 Murfreesboro Pike

 

Nashville

 

Davidson

 

TN

 

106 01 0 167.00

 

Dean Dairy Holdings, LLC

Country Delite - Nashville

 

1414 Church St

 

Nashville

 

Davidson

 

TN

 

9212035900

 

Dean Dairy Holdings, LLC

Country Delite - Nashville

 

1401 Church St.

 

Nashville

 

Davidson

 

TN

 

9309004200

 

Dean Dairy Holdings, LLC

Southwest Ice Cream

 

1220 N. Tennessee St.

 

McKinney

 

Collin

 

TX

 

2087115

 

Southern Foods Group, LLC

Schepp’s Dairy — Dallas Plant

 

3215 S. Haskell Ave.

 

Dallas

 

Dallas

 

TX

 

224212 000000

 

Southern Foods Group, LLC

Schepp’s Dairy — Dallas Plant

 

3301 S. Haskell Ave.

 

Dallas

 

Dallas

 

TX

 

2244100 00000

 

Southern Foods Group, LLC

Schepp’s Dairy — Dallas Plant

 

3020 S. Haskell Ave.

 

Dallas

 

Dallas

 

TX

 

225919 000000

 

Southern Foods Group, LLC

 

--------------------------------------------------------------------------------



 

Property Name

 

Legal Address

 

City

 

County

 

State

 

Parcel Number

 

Owner

Schepp’s Dairy — Dallas Plant

 

3114 S. Haskell Ave.

 

Dallas

 

Dallas

 

TX

 

002656010A01B0000

 

Southern Foods Group, LLC

Schepp’s Dairy — Dallas Plant

 

3114 S. Haskell Ave.

 

Dallas

 

Dallas

 

TX

 

002656010A01B0000

 

Southern Foods Group, LLC

Prices Creameries

 

0 N. Piedras St.

 

El Paso

 

El Paso

 

TX

 

E01499906408100

 

Dean Dairy Holdings, LLC

Prices Creameries

 

510 N. Piedras St.

 

El Paso

 

El Paso

 

TX

 

E01499906408600

 

Dean Dairy Holdings, LLC

Prices Creameries

 

600 Piedras St. N

 

El Paso

 

El Paso

 

TX

 

E01499906500100

 

Dean Dairy Holdings, LLC

Oak Farms - Houston Plant

 

3312 Leeland St.

 

Houston

 

Harris

 

TX

 

30010 0000010

 

Southern Foods Group, LLC

Oak Farms - Houston Plant

 

3417 Leeland St.

 

Houston

 

Harris

 

TX

 

41031 0180009 (APN was not available on county map so flood certificate was
ordered for sttreet address)

 

Southern Foods Group, LLC

Oak Farms - Houston Plant

 

3430 Leeland St. (Main Office)

 

Houston

 

Harris

 

TX

 

12425 40010001

 

Southern Foods Group, LLC

Oak Farms - Houston Plant

 

3417 Leeland Street

 

Houston

 

Harris

 

TX

 

13302 00010001

 

Southern Foods Group, LLC

Oak Farms - Houston Plant

 

0 Leeland St.

 

Houston

 

Harris

 

TX

 

133644 0010001

 

Southern Foods Group, LLC

Gandy’s — Plant

 

201 University Ave

 

Lubbock

 

Lubbock

 

TX

 

R142357

 

Dean Dairy Holdings, LLC

Gandy’s — Plant

 

201 University Ave.

 

Lubbock

 

Lubbock

 

TX

 

R170029

 

Dean Dairy Holdings, LLC

Meadow Gold — Salt Lake City Plant

 

3752 W 1820 S

 

Salt Lake

 

Salt Lake

 

UT

 

151730000 20000

 

Southern Foods Group, LLC

Meadow Gold — Salt Lake City Plant

 

3756 W 1820 S

 

Salt Lake

 

Salt Lake

 

UT

 

151730000 30000

 

Southern Foods Group, LLC

 

--------------------------------------------------------------------------------



 

Property Name

 

Legal Address

 

City

 

County

 

State

 

Parcel Number

 

Owner

Meadow Gold — Salt Lake City Plant

 

3730 W 1820 S

 

Salt Lake

 

Salt Lake

 

UT

 

151730000 40000

 

Southern Foods Group, LLC

Saint George Ice Cream Plant

 

1310 E Commerce Dr.

 

St. George

 

Washington

 

UT

 

671282

 

Southern Foods Group, LLC

Depere Plant

 

3399 South Ridge Road

 

Ashwaubenon

 

Brown

 

WI

 

VA-443-6

 

Dean Foods of Wisconsin, LLC

 

--------------------------------------------------------------------------------



 

Schedule 5.12

 

Post-Closing Deliverables

 

Required Document or Action

 

Deadline

1.         Certificates of Insurance and Endorsements naming the Administrative
Agent, on behalf of and for the benefit of the Holders of Secured Obligations,
as the lender’s loss payee or additional insured, as applicable, for Borrower’s
and its Restricted Subsidiaries’ insurance policies as required under
Section 5.09 of the Credit Agreement.

 

30 days after the Effective Date

 

 

 

2.         Favorable Written Legal Opinions of counsel to Dean
Transportation, Inc. and Country Fresh, LLC issued by legal counsel to the Loan
Parties licensed to practice in Ohio and Michigan, respectively, in each case in
form and substance reasonably satisfactory to the Administrative Agent.

 

30 days after the Effective Date

 

 

 

3.         Termination of the UCC financing statement filed with the Delaware
Department of State on January 15, 2015 with the initial filing number 2015
0207521 naming Friendly’s Ice Cream Holding Corp. as “Debtor” and Sun Ice Cream
Finance, LP as “Secured Party”.

 

30 days after the Effective Date

 

 

 

4.         Amendment to the UCC financing statement filed with the Delaware
Department of State on May 19, 2014 with the initial filing number 2014 1951722
naming Southern Foods Group, LLC as “Debtor” and Corporation Service Company as
“Secured Party” in form and substance reasonably acceptable to the
Administrative Agent.

 

30 days after the Effective Date

 

 

 

 

--------------------------------------------------------------------------------



 

Schedule 6.01 — Existing Indebtedness

 

Indebtedness to Remain Outstanding after the Effective Date:

 

1.              Senior Notes (as defined in the Credit Agreement)

 

Letters of Credit

 

1.              Letter of Credit No. 18115946 issued by PNC Bank, National
Association October 5, 2011 in the current face amount of $99,841,349.00 (as
amended to date) (standby L/C; expiration date: October 1, 2019; auto-extension)

 

2.              Letter of Credit No. 18116008 issued by PNC Bank, National
Association October 19, 2011 in the current face amount of $1,300,000.00 (as
amended to date) (standby L/C; expiration date: October 19, 2019;
auto-extension)

 

3.              Letter of Credit No. 18116009 issued by PNC Bank, National
Association October 19, 2011 in the current face amount of $2,000,000.00 (as
amended to date) (standby L/C; expiration date: October 19, 2019;
auto-extension)

 

4.              Letter of Credit No. 18116011 issued by PNC Bank, National
Association October 19, 2011 in the current face amount of $542,228.00 (as
amended to date) (standby L/C; expiration date: November 7, 2019;
auto-extension)

 

5.              Letter of Credit No. 18116012 issued by PNC Bank, National
Association October 19, 2011 in the current face amount of $5,558,000.00 (as
amended to date) (standby L/C; expiration date: January 23, 2020;
auto-extension)

 

6.              Letter of Credit No. 18116013 issued by PNC Bank, National
Association October 19, 2011 in the current face amount of $37,069.00 (as
amended to date) (standby L/C; expiration date: November 7, 2019;
auto-extension)

 

7.              Letter of Credit No. 18116323 issued by PNC Bank, National
Association December 19, 2011 in the current face amount of $200,000.00 (as
amended to date) (standby L/C; expiration date: December 19, 2019;
auto-extension)

 

8.              Letter of Credit No. 18120956 issued by PNC Bank, National
Association December 31, 2013 in the current face amount of $43,000.00 (as
amended to date) (standby L/C; expiration date: December 31, 2019;
auto-extension)

 

9.              Letter of Credit No. 18121327 issued by PNC Bank, National
Association March 18, 2014 in the current face amount of $47,000.00 (as amended
to date) (standby L/C; expiration date: March 18, 2019; auto-extension)

 

--------------------------------------------------------------------------------



 

Capital Lease and Other Obligations as of 12/31/2018:

 

As of December 31, 2018, Dean Foods Company had $1.7 million in capital leases
related to an IT Data Center in Broomfield, CO.

 

Contingent Obligations Related to Milk Supply Arrangement with DFA:

 

On December 21, 2001, in connection with Borrower’s acquisition of the former
Dean Foods Company, Borrower purchased Dairy Farmers of America’s (“DFA”) 33.8%
interest in Borrower’s operations. In connection with that transaction, Borrower
issued a contingent, subordinated promissory note to DFA in the original
principal amount of $40 million. The promissory note has a 20-year term that
bears interest based on the consumer price index. Interest will not be paid in
cash but will be added to the principal amount of the note annually, up to a
maximum principal amount of $96 million. Borrower may prepay the note in whole
or in part at any time, without penalty. The note will only become payable if
Borrower materially breaches or terminates one of its related milk supply
agreements with DFA without renewal or replacement. Otherwise, the note will
expire in 2021, without any obligation to pay any portion of the principal or
interest. Payments made under the note, if any, would be expensed as incurred.
Borrower has not terminated, and has not materially breached, any of its milk
supply agreements with DFA related to the promissory note.

 

--------------------------------------------------------------------------------



 

Schedule 6.02 — Existing Liens

 

1.              Leased vehicles and equipment, together with any related
software or other assets (or similar assets subject to purchase money security
interest arrangements)

 

2.              Liens in favor of Rabobank Nederland, as agent under the
existing accounts receivables securitization program Letter of Credit
No. 18121327 issued by PNC Bank, National Association March 18, 2014 in the
current face amount of $47,000.00 (as amended to date) (standby L/C; expiration
date: March 18, 2016; auto-extension)

 

3.              Lien evidenced by UCC financing statement filed with the
Delaware Department of State on January 15, 2015 with the initial filing number
2015 0207521 naming Friendly’s Ice Cream Holding Corp. as “Debtor” and Sun Ice
Cream Finance, LP as “Secured Party”. This is to be terminated pursuant to
Schedule 5.12.

 

4.              Lien on the property of Dean Foods Company and Alta Dena
Certified Dairy located in Los Angeles county, California evidenced by the
certificate of lien filed on August 19, 2009 by the Los  Angeles County Fire
Department (file number 20091277572) with respect to unpaid fees in the amount
of $9,031.40.

 

--------------------------------------------------------------------------------



 

Schedule 6.04 — Existing Investments

 

1.              Investments in Good Karma Foods, Inc., a Delaware corporation

 

2.              Investments in Organic Valley Fresh, LLC, a Delaware limited
liability company

 

--------------------------------------------------------------------------------



 

Schedule 6.10 — Existing Restrictive Agreements

 

None.

 

--------------------------------------------------------------------------------



 

Schedule 9.04 — Effective Date Voting Participants

 

AgCountry Farm Credit Services, FLCA

American AgCredit, FLCA

Compeer Financial, FLCA

Farm Credit Bank of Texas

GreenStone Farm Credit Services, FLCA

Northwest Farm Credit Services, FLCA

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a
part of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

 

Assignor:

 

[        ]

2.

 

Assignee:

 

[        ] [and is an Affiliate/Approved Fund of [identify Lender](1)]

3.

 

Borrower(s):

 

Dean Foods Company

4.

 

Administrative Agent:

 

Coöperatieve Rabobank U.A., New York Branch, as the Administrative Agent under
the Credit Agreement

5.

 

Credit Agreement:

 

The Credit Agreement dated as of February 22, 2019, among Dean Foods Company, as
the Borrower, the Lenders party thereto and Coöperatieve Rabobank U.A., New York
Branch, as Administrative Agent

 

--------------------------------------------------------------------------------

(1)   Set as applicable.

 

--------------------------------------------------------------------------------



 

6.

 

Assigned Interest:

 

 

 

Aggregate Amount of
Commitment/Loans for
all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans(2)

 

$

 

$

 

 

%

$

 

$

 

 

%

$

 

$

 

 

%

 

Effective Date:                  , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower,[, the Loan Parties] and [its] [their]
related parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title

 

--------------------------------------------------------------------------------

(2)   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

--------------------------------------------------------------------------------



 

[Consented to and](3) Accepted:

 

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as
Administrative Agent, an Issuing Bank and
Swingline Lender

 

By:

 

 

 

Title

 

 

 

By:

 

 

 

Title

 

 

 

[Consented to:](4)

 

 

 

DEAN FOODS COMPANY

 

 

 

By:

 

 

 

Title

 

 

--------------------------------------------------------------------------------

(3)   To be added only if the consent of the Administrative Agent and/or Issuing
Bank is required by the terms of the Credit Agreement.

 

(4)   To be added only if the consent of the Borrower is required by the terms
of the Credit Agreement.

 

--------------------------------------------------------------------------------



 

ANNEX 1

 

[                         ](5)

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2                               Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (v) all of the representations and warranties contained in
Sections 8.4(c) and (d) of the Credit Agreement are true and correct and the
Assignee hereby agrees to the covenants contained in such Sections, and (vi) if
it is a Foreign Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------

(5)                                 Describe Credit Agreement at option of
Administrative Agent.

 

--------------------------------------------------------------------------------



 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Acceptance and adoption of the terms of this
Assignment and Assumption by the Assignee and the Assignor by Electronic
Signature or delivery of an executed counterpart of a signature page of this
Assignment and Assumption by any Electronic System shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------



 

EXHIBIT B-1

 

FORM OF INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated           , 20    (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
February 22, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Dean Foods Company (the
“Borrower”), the Lenders party thereto and Coöperatieve Rabobank U.A., New York
Branch, as administrative agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.04 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Commitment;

 

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the Aggregate Commitment pursuant to such Section 2.04;
and

 

WHEREAS, pursuant to Section 2.04 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.                                      The undersigned Increasing Lender
agrees, subject to the terms and conditions of the Credit Agreement, that on the
date of this Supplement it shall have its Commitment increased by $[         ],
thereby making the aggregate amount of its total Commitments equal to
$[        ].

 

2.                                      The Borrower hereby represents and
warrants that no Default or Event of Default has occurred and is continuing on
and as of the date hereof.

 

3.                                      Terms defined in the Credit Agreement
shall have their defined meanings when used herein.

 

4.                                      This Supplement shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

5.                                      This Supplement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same document.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF INCREASING LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Accepted and agreed to as of the date first written above:

 

DEAN FOODS COMPANY

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Acknowledged as of the date first written above:

 

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as Administrative Agent

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

EXHIBIT B-2

 

FORM OF AUGMENTING LENDER SUPPLEMENT

 

AUGMENTING LENDER SUPPLEMENT, dated            , 20    (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
February 22, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Dean Foods Company (the
“Borrower”), the Lenders party thereto and Coöperatieve Rabobank U.A., New York
Branch, as administrative agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Credit Agreement provides in Section 2.04 thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of the Borrower and the Administrative Agent,
by executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.                                      The undersigned Augmenting Lender agrees
to be bound by the provisions of the Credit Agreement and agrees that it shall,
on the date of this Supplement, become a Lender for all purposes of the Credit
Agreement to the same extent as if originally a party thereto, with a Commitment
with respect to Revolving Loans of $[                   ].

 

2.                                      The undersigned Augmenting Lender
(a) represents and warrants that it is legally authorized to enter into this
Supplement; (b) confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 5.01 thereof, as applicable, and has reviewed such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (c) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any other instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement or any other instrument or document furnished
pursuant hereto or thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto; (e) agrees
that it will be bound by the provisions of the Credit Agreement and will perform
in accordance with its terms all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender; and
(f) represents and warrants that all of the representations and warranties
contained in Sections 8.4(c) and (d) of the Credit Agreement are true and
correct and hereby agrees to the covenants contained in such Sections.

 

--------------------------------------------------------------------------------



 

3.                                      The undersigned’s address for notices
for the purposes of the Credit Agreement is as follows:

 

[                    ]

 

4.                                      The Borrower hereby represents and
warrants that no Default or Event of Default has occurred and is continuing on
and as of the date hereof.

 

5.                                      Terms defined in the Credit Agreement
shall have their defined meanings when used herein.

 

6.                                      This Supplement shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

7.                                      This Supplement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF AUGMENTING LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Accepted and agreed to as of the date first written above:

 

DEAN FOODS COMPANY

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Acknowledged as of the date first written above:

 

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as Administrative Agent

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

EXHIBIT C-1

 

BORROWING BASE CERTIFICATE

 

            , 20    

 

Coöperatieve Rabobank U.A., New York Branch,

as Administrative Agent

c/o Rabobank Loan Syndications

245 Park Avenue, 37th Floor

New York, NY 10167

Attention: Loan Syndications
Telecopy No.: (212) 808-2578
Telephone No.: (212) 808-6808
Email: syndications.ny@rabobank.com

 

Ladies and Gentlemen:

 

This Borrowing Base Certificate is hereby executed and delivered pursuant to the
terms of that certain Credit Agreement dated as of February 22, 2019 (as
amended, restated, supplemented, extended, or otherwise modified from time to
time, the “Credit Agreement”) by and among Dean Foods Company (“Borrower”), the
various financial institutions party thereto as a “Lender”, and Coöperatieve
Rabobank U.A., New York Branch, in its capacity as administrative agent. 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

Customer Name: Dean Foods Company

Date Prepared:                         

 

 

 

Period Ending:                         

 

Borrowing Base

 

1.                                      Eligible Equipment

      x 65% =          

 

 

2.                                      Eligible Real Property

      x 65% =          

 

 

A.            Total Borrowing Base

$                             

 

 

B.            Lesser of Borrowing Base and Aggregate Commitments

$                             

 

 

C.            Revolving Exposure

$                             

 

 

D.            Availability (Line B minus Line C)

$                             

 

--------------------------------------------------------------------------------



 

Borrower hereby certifies that:

 

(a)                                 this Borrowing Base Certificate (i) has been
prepared in good faith, (ii) is true, correct, and complete, and (iii) has been
prepared in accordance with the applicable provisions of the Credit Agreement;
and

 

(b)                                 the property included in this Borrowing Base
Certificate is Eligible Property.

 

 

Very truly yours,

 

 

 

DEAN FOODS COMPANY

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

EXHIBIT C-2

 

FORM OF COMPLIANCE CERTIFICATE

 

To:                             The Lenders parties to the

Credit Agreement Described Below

 

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of February 22, 2019 (as may be further amended, modified,
renewed or extended from time to time, the “Agreement”), among Dean Foods
Company (the “Borrower”), the Lenders party thereto and Coöperatieve Rabobank
U.A., New York Branch, as Administrative Agent for the Lenders.  Unless
otherwise defined herein, capitalized terms used in this Compliance Certificate
have the meanings ascribed thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.                                      I am the duly elected                 of
the Borrower;

 

2.                                      I have reviewed the terms of the
Agreement and I have made, or have caused to be made under my supervision, a
detailed review of the transactions and conditions of the Borrower and its
Subsidiaries during the accounting period covered by the attached financial
statements [for quarterly financial statements add:  and such financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes];

 

3.                                      The examinations described in
paragraph 2 did not disclose, except as set forth below, and I have no knowledge
of (i) the existence of any condition or event which constitutes a Default
during or at the end of the accounting period covered by the attached financial
statements or as of the date of this Certificate or (ii) any change in GAAP or
in the application thereof that has occurred since the date of the audited
financial statements referred to in Section 3.04 of the Agreement;

 

4.                                      Schedule I attached hereto sets forth
financial data and computations setting forth the Liquidity of the Borrower and
its Restricted Subsidiaries on a consolidated basis as of the last day for the
fiscal period for which this Compliance Certificate is delivered, all of which
data and computations are true, complete and correct;

 

5.                                      [Schedule II attached hereto sets forth
financial data and computations setting forth the Fixed Charge Coverage Ratio of
the Borrower and its Restricted Subsidiaries on a consolidated basis as of the
last day for the fiscal period for which this Compliance Certificate is
delivered, all of which data and computations are true, complete and
correct;](6) and

 

6.                                      Schedule [II/III] attached hereto sets
forth financial data and computations setting forth the Total Net Leverage Ratio
of the Borrower and its Restricted Subsidiaries on a

 

--------------------------------------------------------------------------------

(6)  Only to be included if a Covenant Trigger Event has occurred.

 

--------------------------------------------------------------------------------



 

consolidated basis as of the last day for the fiscal period for which this
Compliance Certificate is delivered, all of which data and computations are
true, complete and correct.

 

7.                                      Schedule [III/IV] attached hereto sets
forth financial data and computations demonstrating any difference in the GAAP
treatment of leases in the financial statements delivered herewith and the
treatment of leases in the calculation of [the Fixed Charge Coverage Ratio and]
the Total Net Leverage Ratio set forth on Schedule II [and Schedule III,
respectively].

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event or (ii) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

 

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedules I, II[, III] and [III/IV] hereto and the financial statements
delivered with this Certificate in support hereof, are made and delivered this
     day of      ,    .

 

 

DEAN FOODS COMPANY

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

SCHEDULE I

 

Liquidity as of                          ,        

 

--------------------------------------------------------------------------------



 

[SCHEDULE II]

 

[Fixed Charge Coverage Ratio as of                           ,     ]

 

--------------------------------------------------------------------------------



 

SCHEDULE [II/III]

 

Total Net Leverage Ratio as of              ,        

 

--------------------------------------------------------------------------------



 

SCHEDULE [III/IV]

 

Comparison to Lease Treatment under GAAP as of              ,      

 

--------------------------------------------------------------------------------



 

EXHIBIT D-1

 

FORM OF BORROWING REQUEST

 

Coöperatieve Rabobank U.A., New York Branch,

as Administrative Agent

c/o Rabobank Corporate Banking Services

245 Park Avenue, 38th Floor

New York, NY 10167

Attention: Ann McDonough/Vivian Li
Telecopy No.: (914) 304-9327
Telephone No.: (212) 574-7325/(212) 574-7346
Email: fm.am.syndicatedloans@rabobank.com and Vivian.Li@rabobank.com

 

Re:  Dean Foods Company

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement dated as of
February 22, 2019 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Dean Foods
Company (the “Borrower”), the Lenders from time to time party thereto and
Coöperatieve Rabobank U.A., New York Branch, as administrative agent (in such
capacity, the “Administrative Agent”).  Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Credit Agreement. 
The Borrower hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in that
connection the Borrower specifies the following information with respect to such
Borrowing requested hereby:

 

1.                                      Aggregate principal amount of
Borrowing:(1)

 

2.                                      Date of Borrowing (which shall be a
Business Day):

 

3.                                      Type of Borrowing (ABR or LIBOR):

 

4.                                      Interest Period and the last day thereof
(if a LIBOR Borrowing):(2)       month(s); ending on          , 20

 

5.                                      Location and number of the Borrower’s
account or any other account agreed upon by the Administrative Agent and the
Borrower to which proceeds of Borrowing are to be disbursed:

 

6.                                      The Borrower hereby represents and
warrant that after giving pro forma effect to the requested Borrowing, the
Liquidity of the Borrower and its Restricted Subsidiaries on the

 

--------------------------------------------------------------------------------

(1)         Not less than applicable amounts specified in Section 2.02(c)

(2)         Which must comply with the definition of “Interest Period” and end
not later than the Maturity Date.

 

--------------------------------------------------------------------------------



 

date of the requested Borrowing is $                and [a Covenant Trigger
Event has not occurred](3)[the Fixed Charge Coverage Ratio is not less than 1.05
to 1.00] (4).

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(3)  To be included if a Covenant Trigger Event has not occurred.

(4)  To be included if a Covenant Trigger Event has occurred.

 

--------------------------------------------------------------------------------



 

The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and](5) 4.02 of the Credit Agreement are satisfied
as of the date hereof.

 

 

Very truly yours,

 

 

 

DEAN FOODS COMPANY,

 

as the Borrower

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(5)                                 To be included only for Borrowings on the
Effective Date.

 

--------------------------------------------------------------------------------



 

EXHIBIT D-2

 

FORM OF INTEREST ELECTION REQUEST

 

Coöperatieve Rabobank U.A., New York Branch,

as Administrative Agent

c/o Rabobank Corporate Banking Services

245 Park Avenue, 38th Floor

New York, NY 10167

Attention: Ann McDonough/Vivian Li
Telecopy No.: (914) 304-9327
Telephone No.: (212) 574-7325/(212) 574-7346
Email: fm.am.syndicatedloans@rabobank.com and Vivian.Li@rabobank.com

 

Re:          Dean Foods Company

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement dated as of February 22, 2019
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Dean Foods Company (the
“Borrower”), the Lenders from time to time party thereto and Coöperatieve
Rabobank U.A., New York Branch, as administrative agent (in such capacity, the
“Administrative Agent”).  Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.  The Borrower
hereby gives you notice pursuant to Section 2.08 of the Credit Agreement that it
requests to convert an existing Borrowing under the Credit Agreement, and in
that connection the Borrower specifies the following information with respect to
such conversion requested hereby:

 

1.                                      List date, Type, principal amount and
Interest Period (if applicable) of existing Borrowing:       

 

2.                                      Aggregate principal amount of resulting
Borrowing:         

 

3.                                      Effective date of interest election
(which shall be a Business Day):        

 

4.                                      Type of Borrowing (ABR or LIBOR):       

 

5.                                      Interest Period and the last day thereof
(if a LIBOR Borrowing):(1)        month(s); ending on          , 20     

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(1)   Which must comply with the definition of “Interest Period” and end not
later than the Maturity Date.

 

--------------------------------------------------------------------------------



 

 

Very truly yours,

 

 

 

DEAN FOODS COMPANY,

 

as the Borrower

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

EXHIBIT E

 

FORM OF NOTE

 

[          ], 2019

 

FOR VALUE RECEIVED, the undersigned, DEAN FOODS COMPANY, a Delaware corporation
(the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to [LENDER] (the
“Lender”) and its registered assigns the aggregate unpaid principal amount of
all Loans made by the Lender to the Borrower pursuant to the Credit Agreement
(as defined below), on the Maturity Date or on such earlier date as may be
required by the terms of the Credit Agreement.  Capitalized terms used herein
and not otherwise defined herein are as defined in the Credit Agreement.

 

The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Loan made to it from the date of such Loan until such principal amount
is paid in full at a rate or rates per annum determined in accordance with the
terms of the Credit Agreement.  Interest hereunder is due and payable at such
times and on such dates as set forth in the Credit Agreement.

 

At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of LIBOR Loans) or the amount of principal paid or prepaid
with respect to such Loan, as applicable; provided that the failure of the
Lender to make any such recordation or notation shall not affect the Secured
Obligations of the undersigned Borrower hereunder or under the Credit Agreement.

 

This Note is one of the promissory notes referred to in, and is entitled to the
benefits of, that certain Credit Agreement dated as of February 22, 2019 by and
among the Borrower, the financial institutions from time to time parties thereto
as Lenders and Coöperatieve Rabobank U.A., New York Branch, as Administrative
Agent (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”).  The Credit Agreement, among other
things, (i) provides for the making of Loans by the Lender to the undersigned
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding such Lender’s Commitment, the indebtedness of the undersigned
Borrower resulting from each such Loan to it being evidenced by this Note, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments of the principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified.

 

This Note is secured by the Collateral Documents.  Reference is hereby made to
the Collateral Documents for a description of the collateral thereby warranted,
bargained, sold, released, conveyed, assigned, transferred, pledged and
hypothecated, the nature and extent of the security for this Note, the rights of
the holder of this Note, the Administrative Agent in respect of such security
and otherwise.

 

--------------------------------------------------------------------------------



 

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.  Whenever in this Note reference is made to the
Administrative Agent, the Lender or the Borrower, such reference shall be deemed
to include, as applicable, a reference to their respective successors and
assigns.  The provisions of this Note shall be binding upon and shall inure to
the benefit of said successors and assigns.  The Borrower’s successors and
assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for the Borrower.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

****

 

--------------------------------------------------------------------------------



 

 

DEAN FOODS COMPANY,

 

as the Borrower

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

 

Date

 

Amount of
Loan

 

Interest
Period/Rate

 

Amount of
Principal Paid
or Prepaid

 

Unpaid
Principal
Balance

 

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT F-1

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of
February 22, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Dean Foods Company (the
“Borrower”), the Lenders party thereto and Coöperatieve Rabobank U.A., New York
Branch, as administrative agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:

              , 20[  ]

 

 

--------------------------------------------------------------------------------



 

EXHIBIT F-2

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of February 22, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Dean Foods Company (the “Borrower”), the Lenders
party thereto and Coöperatieve Rabobank U.A., New York Branch, as administrative
agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:

              , 20[  ]

 

 

--------------------------------------------------------------------------------



 

EXHIBIT F-3

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of
February 22, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Dean Foods Company (the
“Borrower”), the Lenders party thereto and Coöperatieve Rabobank U.A., New York
Branch, as administrative agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:

              , 20[  ]

 

 

--------------------------------------------------------------------------------



 

EXHIBIT F-4

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of February 22, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Dean Foods Company (the “Borrower”), the Lenders
party thereto and Coöperatieve Rabobank U.A., New York Branch, as administrative
agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

--------------------------------------------------------------------------------



 

[NAME OF LENDER]

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:

              , 20[  ]

 

 

--------------------------------------------------------------------------------